EXHIBIT 10.2


AMENDMENT No. 4, dated as of June 27, 2017 (this “Amendment”), to that certain
credit agreement among LIVE NATION ENTERTAINMENT, INC., a Delaware corporation
(the “Parent Borrower”), the “Guarantors” identified in such Credit Agreement,
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, J.P. MORGAN EUROPE
LIMITED, as London Agent and the lenders from time to time party thereto (as
such credit agreement is amended, restated, modified and supplemented from time
to time to date, the “Credit Agreement”); capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.
WHEREAS, the Borrower desires to establish a Class of Refinancing Term Loans
pursuant to Section 2.18 of the Credit Agreement in order to refinance all of
the outstanding Term B-2 Loans (such Class of Refinancing Term Loans shall be
referred to as the “Term B-3 Loans”);
WHEREAS, this Amendment constitutes an Additional Credit Extension Amendment and
will serve to document the Term B-3 Loans;
WHEREAS, each Term B-2 Lender that has executed a consent to this Amendment in
the form attached hereto (a “Consent”), has agreed to have its outstanding Term
B-2 Loans converted to Term B-3 Loans on the Amendment No. 4 Effective Date;
WHEREAS, JPMorgan Chase Bank, N.A. is executing this agreement in order to
evidence its commitment to provide the Additional Term B-3 Commitment (as
defined in the Amended Credit Agreement) under this Amendment (in such capacity,
the “Additional Term B-3 Lender”).
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section I.Amendment. The Credit Agreement is, effective as of the Amendment No.
4 Effective Date (as defined below), hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Exhibit A hereto (which, for clarity, also reflects
the amendments made pursuant to Amendment No. 1, Amendment No. 2 and Amendment
No. 3) (such Credit Agreement, the “Amended Credit Agreement”). Each Term B-2
Lender, in its capacity as such, by its execution of a Consent, authorizes the
Administrative Agent to approve the Amendment on its behalf and agrees that
JPMorgan Chase Bank, N.A.’s execution of this Amendment in its capacity as
Administrative Agent constitutes such Term B-2 Lenders’ irrevocable approval of
this Amendment. Effective as of the Amendment No. 4 Effective Date, Exhibit
2.13-6 to the Credit Agreement (Form of Term B-2 Note) is hereby replaced with
the form of Exhibit 2.13-6 set forth on Appendix A hereto (Form of Term B-3
Note). Further, the parties hereto agree that this Amendment shall serve as the
notice required pursuant to Section 2.18 of the Credit Agreement with respect to
the Refinancing Term Loans constituting the Term B-3 Loans and agree that such
notice has been delivered by Parent Borrower to the Administrative Agent.
Section 2.    Effectiveness. This Amendment shall become effective on the date
that the conditions set forth below are satisfied (the “Amendment No. 4
Effective Date”), at which time the Credit Agreement in effect prior to the date
hereof shall be replaced in its entirety by the Amended Credit Agreement:




--------------------------------------------------------------------------------

- 2 -


(a)    Executed Amendment. The Administrative Agent shall have received (i)
executed signature pages to this Amendment from (A) the Additional Term B-3
Lender, (B) each of the Credit Parties and (C) the Administrative Agent, (ii) an
executed Consent from each Converting Term B-3 Lender (as defined in the Amended
Credit Agreement) and (iii) executed Term B-3 Notes (as defined in the Amended
Credit Agreement) from the Parent Borrower, to the extent requested by a Term
B-3 Lender (as defined in the Amended Credit Agreement) by written notice
delivered to the Administrative Agent at least five (5) Business Days prior to
the Amendment No. 4 Effective Date.
(b)    Opinions of Counsel. The Administrative Agent’s receipt of a customary
duly executed opinion of Latham & Watkins LLP, dated as of the Amendment No. 4
Effective Date, in form and substance reasonably satisfactory to the
Administrative Agent.
(c)    Organization Documents, Etc. The Administrative Agent’s receipt of a duly
executed certificate of a Responsible Officer of each Credit Party, either (i)
attaching the following documents, as applicable, and certifying that each is
true, correct and complete and in full force and effect as of the Amendment No.
4 Effective Date and/or (ii) certifying that no amendments or modifications have
been made to the Organization Documents, resolutions or incumbency certificates
of such Credit Party since such documents were delivered to the Administrative
Agent on the Amendment No. 3 Effective Date or on the date such Credit Party
became a Domestic Guarantor, and in each case, such Organization Documents,
resolutions or incumbency certificates are true, correct and complete and in
full force and effect (as applicable) as of the Amendment No. 4 Effective Date:
(A)    Charter Documents. Copies of its articles or certificate of organization
or formation, certified to be true, correct and complete as of a recent date by
the appropriate Governmental Authority of the jurisdiction of its organization
or formation;
(B)    Bylaws. Copies of its bylaws, operating agreement or partnership
agreement;
(C)    Resolutions. Copies of its resolutions approving and adopting the Credit
Documents to which it is party, the transactions contemplated therein, and
authorizing the execution and delivery thereof;
(D)    Incumbency. Incumbency certificates identifying the Responsible Officers
of such Credit Party that are authorized to execute Credit Documents and to act
on such Credit Party’s behalf in connection with the Credit Documents; and
(E)    Good Standing Certificates. Certificates of good standing or the
equivalent (if any) from its jurisdiction of organization or formation, in each
case certified as of a recent date by the appropriate Governmental Authority.
(d)    Officer Certificates. The following shall be true as of the Amendment No.
4 Effective Date, and the Administrative Agent shall have received a certificate
or certificates of a Responsible Officer of the Parent Borrower, dated as of the
Amendment No. 4 Effective Date, certifying as to each of the following:




--------------------------------------------------------------------------------

- 3 -


(i)    Material Adverse Effect. There shall have been no event or circumstance
since December 31, 2016 that has had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
(ii)    Representations and Warranties. After giving effect to this Amendment,
the representations and warranties of the Parent Borrower and each other Credit
Party contained in each Credit Document shall be true and correct in all
material respects on and as of the Amendment No. 4 Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date (provided that representations and warranties that are
qualified by materiality shall be true and correct in all respects).
(iii) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall exist, or would result therefrom.
(e)    Fees and Expenses. To the extent required by the Credit Documents, all
accrued reasonable and documented out-of-pocket fees and expenses of the Lead
Arrangers and the Agents (including the reasonable fees and expenses of counsel
(limited to a single counsel)) shall have been paid; provided that the Parent
Borrower shall have received a reasonably detailed invoice therefor at least two
(2) Business Days prior to the Amendment No. 3 Effective Date.
(f)    Repayment of Term B-2 Loans. The Administrative Agent shall have received
a notice of repayment from the Parent Borrower in full of the Term B-2 Loans
which are not converted into Term B-3 Loans on the Amendment No. 4 Effective
Date (which may be conditioned upon the receipt by the Borrower of the proceeds
of the Term B-3 Loans pursuant to the Additional Term B-3 Commitment (as defined
in the Amended Credit Agreement)). All of such repayments shall be made
simultaneously with the occurrence of the Amendment No. 4 Effective Date.
(g)    Payment of Accrued Interest and Fees. The Accrued Interest (as defined in
the Amended Credit Agreement) shall have been paid.
(h)    KYC Information. The Credit Parties shall have provided the documentation
and other information to the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.
(i)    Lien Searches. The Administrative Agent shall have received such bring
down lien searches with respect to the Loan Parties as it shall have reasonably
requested.
Without limiting the generality of the provisions of Section 10.04 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 2, each Term B-2 Lender that has signed a Consent shall be
deemed, for all purposes of the Credit Documents, to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Term B-3 Lender.
Section 3.    Counterparts; Integration; Effectiveness. This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This




--------------------------------------------------------------------------------

- 4 -


Amendment constitutes the entire contract among the parties relating to the
subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Amendment shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Amendment by telecopy or other electronic imaging means shall be as
effective as delivery of a manually executed counterpart of this Amendment.
Section 4.    Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
Section 5.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.
Section 6.    Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent or any other Agent, in each case under the
Credit Agreement or any other Credit Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Credit Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement, after
giving effect to this Amendment, or any other Credit Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect.
Each Credit Party reaffirms its obligations under the Credit Documents to which
it is party and the validity of the Liens granted by it pursuant to the
Collateral Documents. This Amendment shall constitute a Credit Document for
purposes of the Credit Agreement and from and after the Amendment No. 4
Effective Date, all references to the Credit Agreement in any Credit Document
and all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement as amended by
this Amendment. Each of the Credit Parties hereby (i) consents to this
Amendment, (ii) confirms that all obligations of such Credit Party under the
Credit Documents to which such Credit Party is a party shall continue to apply
to the Credit Agreement as amended hereby and (iii) agrees that all security
interests granted by it pursuant to any Credit Document (whether before, on or
after the Amendment No. 4 Effective Date) shall secure (and continue to secure)
the Obligations (including without limitation Obligations in respect of the Term
B-3 Loans) under the Credit Documents as amended by this Amendment. The parties
hereto acknowledge and agree that the amendment of the Credit Agreement pursuant
to this Amendment and all other Credit Documents amended and/or executed and
delivered in connection herewith shall not constitute a novation of the Credit
Agreement and the other Credit Documents as in effect prior to the Amendment No.
4 Effective Date.
Section 7.    SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR ANY
OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL




--------------------------------------------------------------------------------

- 5 -


CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AMENDMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY
OTHER PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO IN THE
PRIOR PARAGRAPH OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT AGREEMENT. NOTHING IN THIS
AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 8.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


[The remainder of this page is intentionally left blank]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
LIVE NATION ENTERTAINMENT, INC.
By:    /s/ Michael Rowles
Name:    Michael Rowles
Title:    Executive Vice President, General
        Counsel and Secretary
        


[Signature Page to Amendment]

--------------------------------------------------------------------------------





CONNECTICUT PERFORMING ARTS
PARTNERS


By: NOC, INC.,
a partner




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
President, Chief Financial Officer and Assistant Secretary





By: CONNECTICUT AMPHITHEATER
DEVELOPMENT CORPORATION,
a partner




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:    President, Chief Financial Officer and             Assistant Secretary




--------------------------------------------------------------------------------




ARTIST NATION HOLDINGS CORP.
BILL GRAHAM ENTERPRISES, INC.
CELLAR DOOR VENUES, INC.
COBB’S COMEDY INC.
CONNECTICUT AMPHITHEATER DEVELOPMENT CORPORATION
CONNECTICUT PERFORMING ARTS, INC.
EXMO INC.
FILLMORE THEATRICAL SERVICES
HOB MARINA CITY, INC.
IAC PARTNER MARKETING, INC.
LIVE NATION MARKETING, INC.
LIVE NATION MERCHANDISE, INC.
LIVE NATION PRODUCTIONS, LLC
LIVE NATION WORLDWIDE, INC.
NOC, INC.
THE V.I.P. TOUR COMPANY
TICKETMASTER NEW VENTURES HOLDINGS, INC.
TICKETSNOW.COM, INC.
TM VISTA INC.
TNOW ENTERTAINMENT GROUP, INC.
WESTMINSTER CREDIT OPPORTUNITIES FUNDS, LLC






By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
President, Chief Financial Officer and Assistant Secretary







--------------------------------------------------------------------------------




HOB ACE OF SPADES CORP.
HOB BOARDWALK, INC.
HOB CHICAGO, INC.
HOB ENTERTAINMENT, LLC
HOB GRAND RAPIDS, LLC
HOB PUNCH LINE PENN CORP.
HOB PUNCH LINE S.F. CORP.
HOUSE OF BLUES ANAHEIM RESTAURANT CORP.
HOUSE OF BLUES CLEVELAND, LLC
HOUSE OF BLUES CONCERTS, INC.
HOUSE OF BLUES DALLAS RESTAURANT CORP.
HOUSE OF BLUES HOUSTON RESTAURANT CORP.
HOUSE OF BLUES LAS VEGAS RESTAURANT CORP.
HOUSE OF BLUES LOS ANGELES RESTAURANT CORP.
HOUSE OF BLUES MYRTLE BEACH RESTAURANT CORP.
HOUSE OF BLUES NEW ORLEANS RESTAURANT CORP.
HOUSE OF BLUES ORLANDO RESTAURANT CORP.
HOUSE OF BLUES RESTAURANT HOLDING CORP.
HOUSE OF BLUES SAN DIEGO RESTAURANT CORP.
LIVE NATION BOGART, LLC
LIVE NATION CHICAGO, INC.
LIVE NATION CONCERTS, INC.
LIVE NATION MID-ATLANTIC, INC.




By:    /s/ Michael Rowles
Name:    Michael Rowles
Title:    President


LIVE NATION STUDIOS HOLDINGS, LLC


By: LIVE NATION WORLDWIDE, INC.,
its sole member




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
President, Chief Financial Officer and Assistant Secretary





--------------------------------------------------------------------------------




ARTIST NATION MANAGEMENT, INC.
ARTIST NATION MANAGEMENT GROUP, INC.
GUYO ENTERTAINMENT, INC.
SPALDING ENTERTAINMENT, LLC
VECTOR MANAGEMENT LLC
VECTOR WEST LLC




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary





EIGHT BALL PRICING SOLUTIONS, LLC
EVENING STAR PRODUCTIONS, INC.
EVENT MERCHANDISING INC.
F AND F CONCESSIONS, INC.
FG ACQUISITIONCO, LLC
FRONT GATE HOLDINGS, LLC
FRONT GATE TICKETING SOLUTIONS, LLC
HARD EVENTS LLC
IO MEDIA, INC.
IOMEDIA TECHNOLOGIES, LLC
LMG MANAGEMENT LLC
MICROFLEX 2001 LLC
NEW YORK THEATER, LLC
REIGNDEER ENTERTAINMENT CORP.
SHORELINE AMPHITHEATRE, LTD.
TICKETMASTER ADVANCE TICKETS, L.L.C.
TICKETMASTER CHINA VENTURES, L.L.C.
TICKETMASTER EDCS LLC
TICKETMASTER-INDIANA, L.L.C.
TICKETMASTER L.L.C.
TICKETWEB, LLC




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:    Executive Vice President, Chief
Financial Officer and Assistant
Secretary
















--------------------------------------------------------------------------------




LIVE NATION - HAYMON VENTURES, LLC


By: LIVE NATION WORLDWIDE, INC.,
its sole member




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
President, Chief Financial Officer and Assistant Secretary





--------------------------------------------------------------------------------




COUNTRY NATION, LLC




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Chief Financial Officer and Assistant Secretary





HOUSE OF BLUES SAN DIEGO, LLC




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President and Chief Accounting Officer





LIVE NATION TICKETING, LLC




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Chief Financial Officer, Chief Accounting Officer and Assistant Secretary





CUMBERLAND AMPHITHEATRE PARTNERS, LLC


By: LIVE NATION WORLDWIDE, INC.,
its managing member




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
President, Chief
Financial Officer and Assistant
Secretary







--------------------------------------------------------------------------------




LIVE NATION LGTOURS (USA), LLC
LIVE NATION MTOURS (USA), INC.
LIVE NATION TOURING (USA), INC.
LIVE NATION USHTOURS (USA), LLC
LIVE NATION UTOURS (USA), INC.
MBA ARTIST MANAGEMENT COMPANY, LLC
TNA TOUR II (USA), INC.




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:    Chief Executive Officer, Chief Financial     Officer and Assistant
Secretary




BIGCHAMPAGNE, LLC
SOUNDCHECK, LLC


By: TICKETMASTER L.L.C.,
its sole member




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
Executive Vice President, Chief Financial Officer and Assistant Secretary





LN ACQUISITION HOLDCO LLC
MICHIGAN LICENSES, LLC
TICKETSTODAY, LLC
WILTERN RENAISSANCE LLC


By: LIVE NATION WORLDWIDE, INC.,
its sole member




By:    /s/ Kathy Willard
Name:    Kathy Willard
Title:
President, Chief Financial Officer and Assistant Secretary







--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Additional Term B-3 Lender
By:    /s/ Nicholas Gitron-Beer
Name: Nicholas Gitron-Beer    
Title: Vice President    




--------------------------------------------------------------------------------






CONSENT
Reference is made to Amendment No. 4 (the “Amendment”), to that certain credit
agreement among LIVE NATION ENTERTAINMENT, INC., a Delaware corporation (the
“Parent Borrower”), the “Guarantors” identified in such Credit Agreement,
JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Agent, J.P. MORGAN EUROPE
LIMITED, as London Agent and the lenders from time to time party thereto (as
such credit agreement has been and may be further amended, restated, modified
and supplemented from time to time, the “Credit Agreement”). Capitalized terms
used herein but not defined herein have the meanings assigned to such terms in
the Amendment, Credit Agreement or Amended Credit Agreement, as applicable. The
undersigned, in its capacity as a Term B-2 Lender, hereby irrevocably (i)
consents to the Amendment and (ii) authorizes and instructs the Administrative
Agent to execute the Amendment on its behalf and (iii) agrees to convert all of
its Term B-2 Loans into Term B-3 Loans.
________________________________________,
(Name of Institution)
By:        
Name:    
Title:    
[If a second signature is necessary:
By:        
Name:    
Title:
]









--------------------------------------------------------------------------------


Schedule I








Additional Term B-3 Loan Commitment






Additional Term B-3 Lender
Additional Term B-3 Loan
Commitment
JPMorgan Chase Bank, N.A.
$90,421,829.33
Total
$90,421,829.33









--------------------------------------------------------------------------------


EXHIBIT A


    


CREDIT AGREEMENT

dated as of May 6, 2010
as amended by Amendment No. 1 on June 29, 2012,
as amended by Amendment No. 2 on August 16, 2013,
and amended by Amendment No. 3 on October 31, 20162016,
as amended by Amendment No. 4 on June 27, 2017

among

LIVE NATION ENTERTAINMENT, INC.,
as Parent Borrower,

CERTAIN FOREIGN SUBSIDIARIES OF THE PARENT BORROWER,
as Foreign Borrowers,

CERTAIN SUBSIDIARIES OF THE BORROWER,
as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,
as Canadian Agent,
J.P. MORGAN EUROPE LIMITED,
as London Agent,

CITIGROUP GLOBAL MARKETS INC.
MUFG UNION BANK, N.A.
and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Syndication Agents,

JP MORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC.,
GOLDMAN SACHS BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.,
MORGAN STANLEY SENIOR FUNDING, INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA




--------------------------------------------------------------------------------




and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers,


and


JP MORGAN CHASE BANK, N.A.,
HSBC SECURITIES (USA) INC.,
GOLDMAN BANK USA,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MIZUHO BANK, LTD.,
MORGAN STANLEY SENIOR FUNDING, INC.,
SUNTRUST ROBINSON HUMPHREY, INC.,
THE BANK OF NOVA SCOTIA
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners


-2-

--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section
 
Page
 
ARTICLE I
 
 
 
 
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01
Defined Terms
2
1.02
Interpretative Provisions
48
1.03
Accounting Terms and Provisions
4849
1.04
Rounding
4950
1.05
Times of Day
4950
1.06
Exchange Rates; Currency Equivalents
4950
1.07
Additional Alternative Currencies
50
1.08
Additional Borrowers
5051
1.09
Change of Currency
5051
1.10
Letter of Credit Amounts
5152


1.11
Limited Condition Acquisitions
5152


 
 
 
 
ARTICLE II
 
 
 
 
 
COMMITMENTS AND CREDIT EXTENSIONS
 
2.01
Commitments
5253
2.02
Borrowings, B/A Drawings, Conversions and Continuations
5859
2.03
Additional Provisions with Respect to Letters of Credit
6061
2.04
Additional Provisions with Respect to Swingline Loans
6667
2.05
Repayment of Loans and B/As
6869
2.06
Prepayments
6970
2.07
Termination or Reduction of Commitments
7475
2.08
Interest
7475
2.09
Fees
7475
2.10
Computation of Interest and Fees
7677
2.11
Payments Generally; Applicable Agent's Clawback
7677
2.12
Sharing of Payments by Lenders
7879
2.13
Evidence of Debt
7879
2.14
[Reserved]
7980
2.15
Canadian Bankers' Acceptances
7980
2.16
Defaulting Lenders
8182
2.17
Extended Term Loans and Extended Revolving Commitments
8384
2.18
Refinancing Term Loans
8687
2.19
Replacement Revolving Commitments
8788
 
 
 
 
ARTICLE III
 
 
 
 
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 



- i -

--------------------------------------------------------------------------------




3.01
Taxes
8889
3.02
Illegality
9192
3.03
Inability to Determine Rates
9293
3.04
Increased Cost; Capital Adequacy
9293
3.05
Compensation for Losses
9394
3.06
Mitigation Obligations; Replacement of Lenders
9495
3.07
Survival Losses
9495
3.08
Additional Reserve Costs
9495
 
 
 
 
ARTICLE IV
 
 
 
 
 
GUARANTY
 
4.01
The Guaranty
9596
4.02
Obligations Unconditional
9596
4.03
Reinstatement
9697
4.04
Certain Waivers
9697
4.05
Remedies
9798
4.06
Rights of Contribution
9798
4.07
Guaranty of Payment; Continuing Guaranty
9798
4.08
Keepwell
9798
 
 
 
 
ARTICLE V
 
 
 
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
5.01
Conditions to Amendment No. 3 Effective Date
9798
5.02
Conditions to All Credit Extensions
100101
5.03
First Credit Extension to each Foreign Borrower
101102
 
 
 
 
ARTICLE VI
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES
 
6.01
Existence, Qualification and Power
102103
6.02
Authorization; No Contravention
102103
6.03
Governmental Authorization; Other Consents
102103
6.04
Binding Effect
102103
6.05
Financial Statements
102103
6.06
No Material Adverse Effect
103104
6.07
Litigation
103104
6.08
No Default
103104
6.09
Ownership of Property; Liens
103104
6.10
Environmental Matters
103104
6.11
Taxes
103104
6.12
ERISA Compliance
104105



- ii -

--------------------------------------------------------------------------------




6.13
Labor Matters
104105
6.14
Subsidiaries
104105
6.15
Margin Regulations; Investment Company Act
104105
6.16
Disclosure
105106
6.17
Compliance with Laws
105106
6.18
Insurance
105106
6.19
Solvency
105106
6.20
Intellectual Property; Licenses, Etc
105106
6.21
Collateral Matters
105106
6.22
Status of Obligations
106107
6.23
Immunities, Etc
106107
6.24
Anti-Money Laundering, Economic Sanctions Laws and Anti-Corruption Laws
106108
6.25
EEA Financial Institution
106108
 
 
 
 
ARTICLE VII
 
 
 
 
 
AFFIRMATIVE COVENANTS
 
7.01
Financial Statements
107108
7.02
Certificates; Other Information
108109
7.03
Notification
109110
7.04
Preservation of Existence
110111
7.05
Payment of Taxes and Other Obligations
110111
7.06
Compliance with Law
110111
7.07
Maintenance of Property
110112
7.08
Insurance
111112
7.09
Books and Records
111112
7.10
Inspection Rights
111112
7.11
Use of Proceeds
111112
7.12
Joinder of Subsidiaries as Guarantors
112113
7.13
Pledge of Capital Stock
113114
7.14
Pledge of Other Property
113114
7.15
Further Assurances Regarding Collateral
113114
7.16
Rating
113114
7.17
Ownership of Foreign Borrowers
114115
7.18
Post-Closing Matters
114115
 
 
 
 
ARTICLE VIII
 
 
 
 
 
NEGATIVE COVENANTS
 
8.01
Liens
114115
8.02
Investments
117118
8.03
Indebtedness
119120
8.04
Mergers and Dissolutions
122123



- iii -

--------------------------------------------------------------------------------




8.05
Dispositions
123124
8.06
Restricted Payments
123124
8.07
Change in Nature of Business
124125
8.08
Change in Accounting Practices or Fiscal Year
124125
8.09
Transactions with Affiliates
125126
8.10
Financial Covenant
125126
8.11
[Reserved]
125126
8.12
Limitation on Subsidiary Distributions
125126
8.13
Amendment of Material Documents
126127
8.14
Sale and Leaseback Transactions
126127
8.15
Swap Contracts
127128
 
 
 
 
ARTICLE IX
 
 
 
 
 
EVENTS OF DEFAULT AND REMEDIES
 
9.01
Events of Default
127128
9.02
Remedies upon Event of Default
129130
9.03
Application of Funds
130131
 
 
 
 
ARTICLE X
 
 
 
 
 
AGENTS
 
10.01
Appointment and Authorization of the Agents
131132
10.02
Rights as a Lender
132133
10.03
Exculpatory Provisions
132133
10.04
Reliance by Agents
133134
10.05
Delegation of Duties
133134
10.06
Resignation of an Agent
133134
10.07
Non-Reliance on Agents and Other Lenders
134135
10.08
No Other Duties
134135
10.09
Agents May File Proofs of Claim
134135
10.10
Collateral and Guaranty Matters
135136
10.11
Withholding Tax
135136
10.12
Treasury Management Agreements and Swap Contracts
136137
10.13
Credit Bidding
136137
 
 
 
 
ARTICLE XI
 
 
 
 
 
MISCELLANEOUS
 
11.01
Amendments, Etc
137138
11.02
Notices; Effectiveness; Electronic Communication
141142
11.03
No Waiver; Cumulative Remedies; Enforcement
142143
11.04
Expenses; Indemnity; Damage Waiver
143144



- iv -

--------------------------------------------------------------------------------




11.05
Payments Set Aside
144145
11.06
Successors and Assigns
144145
11.07
Treatment of Certain Information; Confidentiality
149150
11.08
Right of Setoff
150151
11.09
Interest Rate Limitation
150151
11.10
Counterparts; Integration; Effectiveness
151152
11.11
Survival of Representations and Warranties
151152
11.12
Severability
151152
11.13
Replacement of Lenders
151152
11.14
Governing Law; Jurisdiction; Etc
153154
11.15
Waiver of Jury Trial
153154
11.16
USA PATRIOT Act Notice
153154
11.17
Designation as Senior Debt
154155
11.18
Limitation on Foreign Credit Party Obligations
154155
11.19
No Advisory or Fiduciary Responsibility
154155

    






- v -

--------------------------------------------------------------------------------





SCHEDULES
Schedule 1.01A    Designated Sale and Leaseback Assets
Schedule1.01B    [Reserved]
Schedule 1.01C    Amendment No. 3 Effective Date Guarantors
Schedule 1.01D    HOBE Excluded Assets
Schedule 1.01E    Certain Capital Stock
Schedule 1.01F    Letter of Credit Cap
Schedule 6.14    Subsidiaries
Schedule 6.21    Filings and Recordings
Schedule 7.08    Insurance
Schedule 7.18    Post-Closing Matters
Schedule 8.01    Existing Liens
Schedule 8.02(b)    Existing Investments
Schedule 8.02(x)    Designated Investments
Schedule 8.03    Existing Indebtedness
Schedule 8.05    Designated Assets
Schedule 8.06(b)    Certain Restricted Payments
Schedule 11.02    Notice Addresses
EXHIBITS
Exhibit 1.01A    Form of Foreign Borrower Agreement
Exhibit 1.01B    Form of Foreign Borrower Termination
Exhibit 1.01C    Form of U.S. Pledge Agreement
Exhibit 1.01D    Form of U.S. Security Agreement
Exhibit 2.02    Form of Loan Notice
Exhibit 2.13-1    Form of Dollar Revolving Note
Exhibit 2.13-2    Form of Limited Currency Revolving Note
Exhibit 2.13-3    Form of Multicurrency Revolving Note
Exhibit 2.13-4    Form of Swingline Note
Exhibit 2.13-5    Form of Term A-2 Note
Exhibit 2.13-6    Form of Term B-23 Note
Exhibit 3.01(e)-1
Form of United States Tax Compliance Certificate (For Foreign Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 3.01(e)-2
Form of United States Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 3.01(e)-3
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 3.01(e)-4
Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit 7.02(b)    Form of Compliance Certificate
Exhibit 7.12    Form of Joinder Agreement
Exhibit 11.06(b)    Form of Assignment and Assumption
Exhibit 11.06(j)    Loan Offer Provisions






--------------------------------------------------------------------------------





CREDIT AGREEMENT
This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of May 6,
2010 (and amended by Amendment No. 1 on June 29, 2012, as further amended by
Amendment No. 2 on August 16, 2013, and as further amended by Amendment No. 3 on
October 31, 20162016, and as further amended by Amendment No. 4 on June June 27,
2017), among LIVE NATION ENTERTAINMENT, INC., a Delaware corporation (the
“Parent Borrower”), the Foreign Borrowers party hereto from time to time
(together with the Parent Borrower, the “Borrowers”), the Guarantors identified
herein, the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative
Agent and Collateral Agent, JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as
Canadian Agent and J.P. MORGAN EUROPE LIMITED, as London Agent.
W I T N E S S E T H
WHEREAS, the Borrowers and the Guarantors have requested that the Lenders
provide revolving credit and term loan facilities for the purposes set forth
herein; and
WHEREAS, the Lenders have agreed to make the requested facilities available on
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I    

DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
As used in this Credit Agreement, the following terms have the meanings provided
below:
“2020 Senior Notes” means the $425.0 million aggregate outstanding principal
amount of 7% Senior Notes due 2020 of the Parent Borrower.
“2022 Senior Notes” means the $250.0 million aggregate outstanding principal
amount of 5.375% Senior Notes due 2022 of the Parent Borrower.
“Academy Music Group” means AMG and its Subsidiaries.
“Accrued B/A Fees” has the meaning assigned to such term in Section 2.09(c).
“Accrued Commitment Fees” has the meaning assigned to such term in Section
2.09(a).
“Accrued Fronting Fees” has the meaning assigned to such term in Section
2.09(b)(ii).
“Accrued Interest” has the meaning assigned to such term in the definition of
Interest Payment Date.
“Accrued Letter of Credit Fees” has the meaning assigned to such term in Section
2.09(b)(i).
“Acquisition” means the purchase or acquisition (whether in one or a series of
related transactions) by any Person of (a) more than fifty percent (50%) of the
Capital Stock with ordinary voting power of another Person or (b) all or
substantially all of the property (other than Capital Stock) of another Person
or division or line of business or business unit of another Person, whether or
not involving a merger or consolidation with such Person.


- 2 -

--------------------------------------------------------------------------------




“Additional Credit Extension Amendment” means an amendment to this Credit
Agreement (which may, at the option of the Administrative Agent and the Parent
Borrower, be in the form of an amendment and restatement of this Credit
Agreement) providing for any Incremental Revolving Commitments, Incremental
Revolving Facilities or Incremental Term Loans pursuant to Section 2.01(f),
Extended Term Loans and/or Extended Revolving Commitments pursuant to Section
2.17, Refinancing Term Loans pursuant to Section 2.18, and/or Replacement
Revolving Commitments pursuant to Section 2.19, which shall be consistent with
the applicable provisions of this Credit Agreement and otherwise reasonably
satisfactory to the parties thereto. Each Additional Credit Extension Amendment
shall be executed by the L/C Issuer and/or the Swingline Lender (to the extent
Section 11.01 would require the consent of the L/C Issuer and/or the Swingline
Lender, respectively, for the amendments effected in such Additional Credit
Extension Amendment), the Administrative Agent, the Credit Parties and the other
parties specified in Section 2.01(f), 2.17, 2.18 or 2.19, as applicable, of this
Credit Agreement (but not any other Lender not specified in Section 2.01(f),
2.17, 2.18 or 2.19, as applicable, of this Credit Agreement), but shall not
effect any amendments that would require the consent of each affected Lender or
all Lenders pursuant to Section 11.01. Any Additional Credit Extension Amendment
shall include conditions for closing documentation, all to the extent reasonably
requested by the Administrative Agent.
“Additional Term B-23 Commitment” means the commitment of the Additional Term
B-23 Lender to make a term loan on the Amendment No. 34 Effective Date in an
aggregate amount equal to $975,000,000970,125,000 minus the aggregate principal
amount of the Converted Term B-12 Loans of all Lenders (which aggregate amount
of Additional Term B-23 Commitment is equal to $397,168,189.7490,421,829.33).
“Additional Term B-23 Lender” means the Person identified as such in Amendment
No. 3.4.
“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMCB in its capacity as administrative agent for
the Lenders under any of the Credit Documents, or any successor administrative
agent.
“Administrative Agent Fee Letter” means that certain administrative agent fee
letter dated as of the Closing Date between the Parent Borrower and JPMCB.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Parent
Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire for the
Lenders in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means any of the Administrative Agent, the Canadian Agent, the London
Agent or the Collateral Agent.
“Agent Parties” has the meaning assigned to such term in Section 11.02(c).
“Aggregate Commitments” means the aggregate principal amount of the Revolving
Commitments, Term A-2 Loan Commitments and the Additional Term B-23 Commitment.
“Aggregate Dollar Revolving Commitments” means the Dollar Revolving Commitments
of all the Lenders.


- 3 -

--------------------------------------------------------------------------------




“Aggregate Dollar Revolving Committed Amount” has the meaning provided in
Section 2.01(a)(i).
“Aggregate Limited Currency Revolving Commitments” means the Limited Currency
Revolving Commitments of all the Lenders.
“Aggregate Limited Currency Revolving Committed Amount” has the meaning provided
in Section 2.01(a)(ii).
“Aggregate Multicurrency Revolving Commitments” means the Multicurrency
Revolving Commitments of all Lenders.
“Aggregate Multicurrency Revolving Committed Amount” has the meaning provided in
Section 2.01(a)(iii).
“Aggregate Revolving Commitment Percentage” means, as to each Revolving Lender
at any time, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Revolving Lender’s Revolving Committed
Amount at such time and the denominator of which is the Aggregate Revolving
Committed Amount at such time.
“Aggregate Revolving Commitments” means the sum of the Revolving Commitments of
all Revolving Lenders.
“Aggregate Revolving Committed Amount” means the collective reference to the
Aggregate Dollar Revolving Committed Amount, the Aggregate Limited Currency
Revolving Committed Amount and the Aggregate Multicurrency Revolving Committed
Amount.
“AIL Group” means Amphitheatre Ireland Limited and its Subsidiaries.
“AIL Indebtedness” means Indebtedness of any Person comprising part of the AIL
Group in an aggregate amount for all such Indebtedness not exceeding the Dollar
Equivalent of €40,000,000 at any time outstanding.
“Alternative Currency” means each of Euros, Canadian Dollars, Sterling, Danish
Krone, Swedish Krona, Australian Dollars, Japanese Yen, Mexican Pesos, Brazilian
Real and Swiss Francs and any other currency added as an “Alternative Currency”
pursuant to Section 1.07 hereof (any such other currency so added, an “Other
Alternative Currency”).
“Alternative Currency Fronting Lender” means, with respect to any Fronted
Currency Loan, each Multicurrency Revolving Lender that (a) has indicated in
writing to the Administrative Agent and the Parent Borrower that it can fund
Fronted Currency Loans in such Fronted Currency, (b) has agreed, in its sole
discretion, in writing to act as an Alternative Currency Fronting Lender
hereunder with respect to such Fronted Currency and (c) has been approved in
writing by the Administrative Agent (unless such Alternative Currency Fronting
Lender is the same Person as the Administrative Agent) and the Parent Borrower
as an Alternative Currency Fronting Lender with respect to such Fronted
Currency. The Administrative Agent shall notify the Multicurrency Revolving
Lenders of the identity of each Alternative Currency Fronting Lender. With
respect to each Borrowing of Fronted Currency Loans, there shall be only one
Alternative Currency Fronting Lender (but for the avoidance of doubt, there may
be more than one Alternative Currency Fronting Lender at any time, including for
the same Fronted Currency, and in such case, the Parent Borrower shall determine
which Alternative Currency Fronting Lender shall make such Fronted Currency
Loan).
“Alternative Currency L/C Obligations” means any L/C Obligations arising from an
Alternative Currency Letter of Credit.


- 4 -

--------------------------------------------------------------------------------




“Alternative Currency L/C Sublimit” means $60.0 million.
“Alternative Currency Letter of Credit” means any Letter of Credit denominated
in an Alternative Currency.
“Alternative Currency Sublimit” means $100.0 million.
“Amendment No. 3” means Amendment No. 3 to this Credit Agreement, dated as of
October 31, 2016, by and among the Parent Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Amendment No. 3 Effective Date” has the meaning specified in Amendment No. 3
(for the avoidance of doubt, the Amendment No. 3 Effective Date is October 31,
2016).
“Amendment No. 4” means Amendment No. 4 to this Credit Agreement, dated as of
June 27, 2017, by and among the Parent Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.
“Amendment No. 4 Effective Date” has the meaning specified in Amendment No. 3
(for the avoidance of doubt, the Amendment No. 4 Effective Date is June 27,
2017).
“AMG” means Academy Music Holdings Ltd., a company incorporated in England and
Wales.
“AMG Indebtedness” means Indebtedness of any Person comprising part of the
Academy Music Group in an aggregate amount for all such Indebtedness not
exceeding the Dollar Equivalent of £60,000,000 at any time outstanding.
“Anti-Corruption Laws” has the meaning provided in Section 6.24(a).
“Applicable Agent” means (a) with respect to a Loan denominated in Dollars or a
Letter of Credit denominated in any Approved Currency, or with respect to any
payment that does not relate to any Loan, Borrowing or Letter of Credit, the
Administrative Agent, (b) with respect to a Loan denominated in Canadian Dollars
or a B/A, the Canadian Agent and (c) with respect to a Loan denominated in any
other Alternative Currency, the London Agent.
“Applicable Agent’s Office” means such Applicable Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as such Applicable Agent may from time to time notify the Parent
Borrower and the Lenders.
“Applicable Disposition Amount” means $600.0 million increased by $50.0 million
on each January 1 beginning on January 1, 2017 minus the aggregate amount
(measured at the fair market value thereof) of all Property Disposed of pursuant
to Section 8.05 (other than Dispositions of Designated Assets) from and after
the Amendment No. 3 Effective Date.
“Applicable Pari Passu Debt” has the meaning provided in Section 2.06(b)(ii).
“Applicable Percentage” means (i) with respect to Revolving Loans, Swingline
Loans (it being understood that all Swingline Loans shall be Base Rate Loans),
B/A Drawings, Letter of Credit Fees and Term A-2 Loans, (A) from the Amendment
No. 3 Effective Date until delivery of financial statements for the first fiscal
quarter after the Amendment No. 3 Effective Date pursuant to Section 7.01, 2.00%
for Eurodollar Rate Loans and 1.00% for Base Rate Loans and (B) thereafter, the
percentages per annum in the table below, (ii) with respect to Term B-23 Loans,
2.502.25% per annum in the case of any Eurodollar Rate Loans and 1.501.25% per
annum in the case of any Base Rate Loans and (iii) with respect to any other
Class of Term Loans, as specified in the Additional Credit Extension Amendment
related thereto (it being understood that Amendment No. 4 constitutes the
Additional Credit Extension Amendment in respect of the Term B-3 Loans).


- 5 -

--------------------------------------------------------------------------------




APPLICABLE PERCENTAGES FOR REVOLVING LOANS, SWINGLINE LOANS, B/A DRAWINGS,
LETTER OF CREDIT FEES AND TERM A-2 LOANS
Pricing Level
Consolidated Net Leverage Ratio
Eurodollar Rate Loans, B/A Drawings and
Letter of Credit Fees
Base Rate Loans
I
<3.00:1.00
1.75%
0.75%
II
≥ 3.00:1.00 but
< 4.50:1.00
2.00%
1.00%
III
≥4.50:1.00
2.25%
1.25%



Applicable Percentages for Revolving Loans, Swingline Loans, B/A Drawings,
Letter of Credit Fees and Term A-2 Loans will be based on the Consolidated Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(b). Any increase or
decrease in such Applicable Percentage resulting from a change in the
Consolidated Net Leverage Ratio shall become effective on the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02(b); provided, however, that if (i) a Compliance Certificate is not
delivered when due in accordance therewith or (ii) an Event of Default pursuant
to Section 9.01(a), (f) or (h) has occurred and is continuing, then, with
respect to Revolving Loans, Swingline Loans, B/A Drawings, Letter of Credit Fees
and Term A-2 Loans, in the case of clause (i), pricing level III shall apply as
of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered until the first Business Day immediately
following delivery thereof, and in the case of clause (ii) pricing level III
shall apply as of the first Business Day after the occurrence of such Event of
Default until the first Business Day immediately following the cure or waiver of
such Event of Default.
Determinations by the Applicable Agent of the appropriate pricing level shall be
conclusive absent manifest error.
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Applicable Agent or the
applicable L/C Issuer, as applicable, to be necessary for timely settlement on
the relevant date in accordance with normal banking procedures in the place of
payment.
“Approved Currency” means each of Dollars and each Alternative Currency.
“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06) and accepted by the Administrative Agent and, if
required by Section 11.06, the Parent Borrower, in substantially the form of
Exhibit 11.06(b) or any other form approved by the Administrative Agent.
“Attributable Principal Amount” means (a) in the case of capital leases, the
amount of capital lease obligations determined in accordance with GAAP, (b) in
the case of Synthetic Leases, an amount determined by capitalization of the
remaining lease payments thereunder as if it were a capital lease determined in
accordance with GAAP, and (c) in the case of Sale and Leaseback Transactions,
the present value (discounted in accordance with GAAP at the debt rate implied
in the applicable lease) of the obligations of the lessee for rental payments
during the term of such lease.


- 6 -

--------------------------------------------------------------------------------




“Australian Bill Rate” means, for any Interest Period: (a) the rate published at
or about 10:30 a.m., Sydney local time, on the first day of such Interest Period
on the Reuters Screen under the heading “BBSY” for bills of exchange having a
tenor approximating as closely as possible the length of such Interest Period,
or (b) if the rate described under clause (a) above is not published at the
relevant time, or the basis on which that rate is displayed is changed and in
the opinion of the Administrative Agent it ceases to reflect the applicable
Lenders’ cost of funding, then the applicable rate will be determined by the
Administrative Agent to be the average of the buying rates quoted to the
Administrative Agent by three (3) Australian banks at or about 10:30 a.m.,
Sydney local time, on the date of determination for bills of exchange with a
tenor approximating the length of such Interest Period.
“Australian Dollars” or “AU$” means the lawful currency of Australia.
“Auto-Extension Letter of Credit” has the meaning provided in Section
2.03(b)(iii).
“B/A” means a bill of exchange, including a depository bill issued in accordance
with the Depository Bills and Notes Act (Canada), denominated in Canadian
Dollars, drawn by a Canadian Borrower and accepted by a Multicurrency Revolving
Lender in accordance with the terms of this Credit Agreement.
“B/A Drawing” means B/As accepted and purchased on the same date and as to which
a single Contract Period is in effect, including any B/A Equivalent Loans
accepted and purchased on the same date and as to which a single Contract Period
is in effect. For greater certainty, all provisions of this Credit Agreement
which are applicable to B/As are also applicable, mutatis mutandis, to B/A
Equivalent Loans.
“B/A Equivalent Loan” has the meaning set forth in Section 2.15(k).
“B/A Fee” has the meaning provided in Section 2.09(c).
“B/A Obligations” means all reimbursement obligations of the Canadian Borrowers
in respect of B/As accepted hereunder.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: Title 11 of the United States Code.
“Base Rate” means (i) in the case of Loans denominated in Dollars, for any day,
a rate per annum equal to the greatest of (a) the Prime Rate in effect on such
day, (b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Adjusted
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, the Adjusted Eurodollar Rate for any day shall be based on the Eurodollar
Rate at approximately 11:00 a.m. London time on such day (any change in the Base
Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the Adjusted Eurodollar Rate,
respectively) and (ii) in the case of Loans denominated in Canadian Dollars, the
greater of (a) the rate of interest publicly announced from time to time by the
Canadian Agent as its “prime” reference rate in effect on such day at its
principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Canadian Dollars in Canada (each change in such
reference rate being effective from and including the date such change is
publicly announced as being effective) and (b) the interest rate per annum equal
to the sum of (x) the CDOR Rate on such day (or, if such rate is not so reported
on the Reuters Screen CDOR Page, the average of the rate quotes for bankers’
acceptances denominated in Canadian Dollars with a term of 30 days received by
the Canadian Agent at approximately 10:00 a.m., Toronto time, on such day (or,
if such day is not a Business Day, on the next preceding Business Day) from one
or more banks of recognized standing selected by it) and (y) 0.50% per


- 7 -

--------------------------------------------------------------------------------




annum. The “Prime Rate” is a rate set by JPMCB or the Canadian Agent, as
applicable based upon various factors including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by JPMCB or the Canadian Agent shall
take effect at the opening of business on the day specified in the public
announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower Obligations” means, without duplication, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Borrower arising
under any Credit Document or otherwise with respect to any Loan, B/A or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Borrower of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, (b) unless otherwise designated in
writing by Parent Borrower and such Hedge Bank (as defined below), all
obligations under any Swap Contract between Parent Borrower or any of its
Subsidiaries (other than an Unrestricted Subsidiary) and the Administrative
Agent, any Lead Arranger, any Lender or Affiliate of the Administrative Agent, a
Lead Arranger or a Lender or any Person that was the Administrative Agent, a
Lead Arranger, a Lender or Affiliate of the Administrative Agent, a Lead
Arranger or a Lender at the time it entered into such Swap Contract, (each, in
such capacity, a “Hedge Bank”) and (c) unless otherwise designated in writing by
Parent Borrower and such Treasury Management Bank (as defined below), all
obligations under any Treasury Management Agreement between Parent Borrower or
any of its Subsidiaries (other than an Unrestricted Subsidiary) and the
Administrative Agent, any Lender or Affiliate of the Administrative Agent or a
Lender or any Person that was the Administrative Agent, a Lender or Affiliate of
the Administrative Agent or a Lender at the time it entered into such Treasury
Management Agreement (each, in such capacity, a “Treasury Management Bank”);
provided that Excluded Swap Obligations shall not be a Borrower Obligation of
any Guarantor that is not a Qualified ECP Guarantor.
“Borrowers” has the meaning provided in the preamble hereto.
“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type and, in the case of Eurodollar Rate Loans, having the same Interest Period,
or (b) a borrowing of Swingline Loans, as appropriate.
“Brazilian Real” or “R$” means the lawful money of Brazil.
“Business Day” means any day (other than a day which is a Saturday, Sunday, or
other day on which banks in New York are authorized or required by law to
close); provided, however, that (a) when used in connection with a rate
determination, borrowing, or payment in respect of a Eurodollar Rate Loan, the
term “Business Day” shall also exclude any day on which banks in London, England
are not open for dealings in deposits of Dollars or foreign currencies, as
applicable, in the London Interbank Market, (b) when used in connection with a
Loan denominated in Euros, the term “Business Day” shall also exclude any day on
which the TARGET payment system is not open for the settlement of payments in
Euros, (c) when used in connection with a Loan denominated in Canadian Dollars
or a B/A, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in deposits in Canadian Dollars in Toronto and (d) when
used in connection with a Loan denominated in any Alternative Currency other
than Euros and Canadian Dollars, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in deposits in the applicable
currency in the principal financial center of the country of such currency.
“Canadian Agent” means JPMorgan Chase Bank, N.A., Toronto Branch, in its
capacity as Canadian agent for the Lenders hereunder, or any successor Canadian
agent.
“Canadian Borrower” means the Parent Borrower or any Subsidiary that is
incorporated or otherwise organized under the laws of Canada or any political
subdivision thereof that has been designated as a


- 8 -

--------------------------------------------------------------------------------




Foreign Borrower pursuant to Section 1.08 and, in each case that has not ceased
to be a Foreign Borrower as provided in Section 1.08.
“Canadian Dollars” and “C$” means the lawful currency of Canada.
“Canadian Lending Office” means, as to any Limited Currency Revolving Lender,
the applicable branch, office or Affiliate of such Limited Currency Revolving
Lender designated by such Limited Currency Revolving Lender to make Loans in
Canadian Dollars and to accept and purchase or arrange for the purchase of B/As
and as to any Multicurrency Revolving Lender, the applicable branch, office or
Affiliate of such Multicurrency Revolving Lender designated by such
Multicurrency Revolving Lender to make Loans in Canadian Dollars and to accept
and purchase or arrange for the purchase of B/As.
“Capital Expenditures” means, as to any Person, expenditures with respect to
property, plant and equipment during such period which should be capitalized in
accordance with GAAP (including the Attributable Principal Amount of capital
leases). The following items will be excluded from the definition of Capital
Expenditures: (a) expenditures to the extent funded by insurance proceeds,
condemnation awards or payments pursuant to a deed in lieu thereof, (b)
expenditures to the extent made through barter transactions and (c) non-cash
capital expenditures required to be booked as capital expenditures in accordance
with GAAP.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person (but excluding, in each case, any debt security
that is convertible into, or exchangeable for, Capital Stock).
“Cash Collateralize” has the meaning provided in Section 2.03(g).
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve (12) months from the
date of acquisition, (b) Dollar-denominated time deposits, money market deposits
and certificates of deposit of (i) any Lender that accepts such deposits in the
ordinary course of such Lender’s business, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500.0 million or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or from Moody’s is at least P-1, in each case with maturities of not more than
two hundred seventy (270) days from the date of acquisition, (c) commercial
paper issued by any issuer bearing at least an “A-2” rating for any short-term
rating provided by S&P and/or Moody’s and maturing within two hundred seventy
(270) days of the date of acquisition, (d) repurchase agreements entered into by
the Parent Borrower with a bank or trust company (including any of the Lenders)
or recognized securities dealer having capital and surplus in excess of $500.0
million for direct obligations issued by or fully guaranteed by the United
States and having, on the date of purchase thereof, a fair market value of at
least one hundred percent (100%) of the amount of the repurchase obligations,
(e) Investments (classified in accordance with GAAP as current assets) in money
market investment programs registered under the Investment Company Act of 1940,
as amended, that are administered by reputable financial institutions having
capital and surplus of at least $500.0 million and the portfolios of which are
limited to Investments of the character described in the foregoing subclauses
hereof, (f) shares of mutual funds if no less than 95% of such funds’
investments satisfy the provisions of clauses (a) through (e) above, and (g) in
the case of any Foreign Subsidiary, short-term investments of comparable credit
quality (or the best available in such Foreign Subsidiary’s jurisdiction) and
tenor to those referred to in clauses (a) through (f) above which are
customarily used for cash management purposes in any country in which such
Foreign Subsidiary operates.
“CDOR Rate” means, on any date, an interest rate per annum equal to the greater
of (x) the average discount rate applicable to bankers’ acceptances denominated
in Canadian Dollars with a term of 30 days (for purposes of the definition of
the term “Base Rate”) or with a term equal to the Contract Period of the
relevant B/As (for purposes of the definition of the term “Discount Rate”)
appearing on the Reuters Screen CDOR Page (or on


- 9 -

--------------------------------------------------------------------------------




any successor or substitute page of such screen, or any successor to or
substitute for such screen, providing rate quotations comparable to those
currently provided on such page of such screen, as determined by the Canadian
Agent from time to time) at approximately 10:00 a.m., Toronto time, on such date
(or, if such date is not a Business Day, on the next preceding Business Day) and
(y) 0.00%.
“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Internal Revenue Code.
“CFC Holdco” means any Domestic Subsidiary with no material assets other than
the Capital Stock or other Equity Interests of one or more Foreign Subsidiaries
that are CFCs.
“Change in Law” means the occurrence, after the Amendment No. 3 Effective Date,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority provided,
that (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case,
be deemed to have been introduced or adopted after the Amendment No. 3 Effective
Date, regardless of the date enacted or adopted.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan
unless such plan is part of a group) becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of forty percent (40%) or more of the equity securities of the
Parent Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Parent Borrower on a fully diluted basis;
(b)    there shall be consummated any share exchange, consolidation or merger of
the Parent Borrower pursuant to which the Parent Borrower’s Capital Stock
entitled to vote in the election of the board of directors of the Parent
Borrower generally would be converted into cash, securities or other property,
or the Parent Borrower sells, assigns, conveys, transfers, leases or otherwise
disposes of all or substantially all of its assets, in each case other than
pursuant to a share exchange, consolidation or merger of the Parent Borrower in
which the holders of the Parent Borrower’s Capital Stock entitled to vote in the
election of the board of directors of the Parent Borrower generally immediately
prior to the share exchange, consolidation or merger have, directly or
indirectly, at least a majority of the total voting power in the aggregate of
all classes of Capital Stock of the continuing or surviving entity entitled to
vote in the election of the board of directors of such person generally
immediately after the share exchange, consolidation or merger; or
(c)    a “change of control” or any comparable term under, and as defined in,
any of the documentation relating to the Existing Convertible Notes or the
Existing Senior Unsecured Debt shall have occurred.
“Class” means (i) with respect to any Commitment, its character as a Revolving
Commitment, a Term A-2 Commitment, an Additional Term B-23 Commitment or any
other group of Commitments (whether established by way of new Commitments or by
way of conversion or extension of existing Commitments or Loans) designated as a
“Class” in an Additional Credit Extension Amendment and (ii) with respect to any
Loans, its character as a Revolving Loan, a Swingline Loan, a Term A-2 Loan, a
Term B-23 Loan or any other group of Loans (whether made pursuant to new
Commitments or by way of conversion or extension of existing Loans) designated
as


- 10 -

--------------------------------------------------------------------------------




a “Class” in an Additional Credit Extension Amendment; provided that (x) in no
event shall there be more than three Classes of Revolving Commitments or more
than three Classes of Revolving Loans outstanding at any time and (y)
notwithstanding anything to the contrary, the borrowing and repayment of
Revolving Loans shall be made on a pro rata basis across all Classes of
Revolving Loans (except to the extent that any applicable Additional Credit
Extension Amendment provides that the Class of Revolving Loans established
thereunder shall be entitled to less than pro rata treatment in repayments), and
any termination of Revolving Commitments shall be made on a pro rata basis
across all Classes of Revolving Commitments (except to the extent that any
applicable Additional Credit Extension Amendment provides that the Class of
Revolving Commitments established thereunder shall be entitled to less than pro
rata treatment in reduction of Revolving Commitments). Commitments or Loans that
have different maturity dates, pricing (other than upfront fees) or other terms
shall be designated separate Classes.
“Closing Date” means May 6, 2010.
“Collateral” means the collateral identified in, and at any time covered, or
purported to be covered by, the Collateral Documents.
“Collateral Agent” means JPMCB in its capacity as collateral agent or security
trustee, as applicable, for the Lenders under any of the Collateral Documents,
or any successor collateral agent.
“Collateral Documents” means the U.S. Security Agreement, the U.S. Pledge
Agreement, the Foreign Collateral Documents and any other documents executed and
delivered in connection with the attachment or perfection (or the equivalent
under applicable foreign law) of security interests granted to secure the
Obligations.
“Commitment Fee Rate” means (a) from the Amendment No. 3 Effective Date until
delivery of financial statements for the first fiscal quarter after the
Amendment No. 3 Effective Date pursuant to Section 7.01, 0.50% per annum and (b)
thereafter, the applicable percentage per annum set forth below determined by
reference to the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02(b):
Commitment Fee Rate
Pricing Level
Consolidated Net
Leverage Ratio
Applicable Percentage
1
<3.25:1
0.375%
2
>3.25:1
0.50%



The Commitment Fee Rate will be based on the Consolidated Net Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b). Any increase or decrease in
such Applicable Percentage resulting from a change in the Consolidated Net
Leverage Ratio shall become effective on the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(b); provided, however, that if (i) a Compliance Certificate is not
delivered when due in accordance therewith or (ii) an Event of Default pursuant
to Section 9.01(a), (f) or (h) has occurred and is continuing, then, in the case
of clause (i), pricing level 2 shall apply as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered until the first Business Day immediately following delivery thereof,
and in the case of clause (ii) pricing level 2 shall apply as of the first
Business Day after the occurrence of such Event of Default until the first
Business Day immediately following the cure or waiver of such Event of Default.
“Commitment Fees” has the meaning provided in Section 2.09(a).
“Commitment Period” means the period from and including the Amendment No. 3
Effective Date to the earlier of (a) (i) in the case of Revolving Loans and
Swingline Loans, the Revolving Termination Date or (ii) in the case of the
Letters of Credit, the L/C Expiration Date, or (b) in the case of the Revolving
Loans, Swingline


- 11 -

--------------------------------------------------------------------------------




Loans and the Letters of Credit, the date on which the applicable Revolving
Commitments shall have been terminated as provided herein.
“Commitments” means the Revolving Commitments, the L/C Commitments, the
Swingline Commitment, the Term A-2 Loan Commitments, the Additional Term B-2
3Commitment and any other commitment to extend credit established pursuant to an
Additional Credit Extension Amendment, as the context may require.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02(b).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capital Expenditures” means, for any period for the Consolidated
Group, without duplication, all Capital Expenditures.
“Consolidated EBITDA” means, for any period for the Consolidated Group,
Consolidated Net Income in such period plus, without duplication, (A) in each
case solely to the extent decreasing Consolidated Net Income in such period: (a)
consolidated interest expense (net of interest income), (b) provision for taxes,
to the extent based on income or profits, (c) amortization and depreciation, (d)
the amount of all expenses incurred in connection with (x) the closing and
initial funding of this Credit Agreement or the Transactions and (y) the
Ticketmaster Merger in an amount under this clause (y) not to exceed $85.0
million in the aggregate, (e) the amount of all non-cash deferred compensation
expense, (f) the amount of all expenses associated with the early extinguishment
of Indebtedness, (g) any losses from sales of Property, other than from sales in
the ordinary course of business, (h) any non-cash impairment loss of goodwill or
other intangibles required to be taken pursuant to GAAP, (i) any non-cash
expense recorded with respect to stock options or other equity-based
compensation, (j) any extraordinary loss in accordance with GAAP, (k) any
restructuring, non-recurring or other unusual item of loss or expense (including
write-offs and write-downs of assets), other than any write-off or write-down of
inventory or accounts receivable; provided that the aggregate amount added to
Consolidated EBITDA pursuant to this clause (k) and clause (o) below in any four
quarter period shall not exceed 20% of Consolidated EBITDA in such period (such
percentage to be calculated prior to giving effect to any amounts added to
Consolidated EBITDA for such period pursuant to this clause (k) or clause (o)
below), (l) any non-cash loss related to discontinued operations, (m) any other
non-cash charges (other than write-offs or write-downs of inventory or accounts
receivable), (n) fees and expenses incurred in connection with the making of
acquisitions and other non-ordinary course Investments pursuant to Section 8.02,
in an aggregate amount not to exceed $40.0 million in any four quarter period
and (o) the amount of pro forma “run rate” cost savings, operating expense
reductions and synergies (in each case net of actual amounts realized) related
to any cost-savings initiative or acquisition or disposition outside of the
ordinary course of business that are reasonably identifiable, factually
supportable and projected by such person in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of such person)
within 24 months after the date such acquisition or disposition is consummated
or such cost savings initiative is implemented, as the case may be; provided
that the aggregate amount added to Consolidated EBITDA pursuant to this clause
(o) and clause (k) above in any four quarter period shall not exceed 20% of
Consolidated EBITDA in such period (such percentage to be calculated prior to
giving effect to any amounts added to Consolidated EBITDA for such period
pursuant to this clause (o) or clause (k) above); provided that, in the case of
any non-cash charge referred to in this definition of Consolidated EBITDA that
relates to accruals or reserves for a future cash disbursement, such future cash
disbursement shall be deducted from Consolidated EBITDA in the period when such
cash is so disbursed minus (B) in each case solely to the extent increasing
Consolidated Net Income in such period: (a) any extraordinary gain in accordance
with GAAP, (b) any nonrecurring item of gain or income (including write-ups of
assets), other than any write-up of inventory or accounts receivable, (c) any
gains from sales of Property, other than from sales in the ordinary course of
business, (d) any non-cash gain related to discontinued operations, and (e) the
aggregate amount of all other non-cash items increasing Consolidated Net Income
during such period; provided that in the case of any non-cash item referred to
in clause (B)


- 12 -

--------------------------------------------------------------------------------




of this definition of Consolidated EBITDA that relates to a future cash payment
to the Parent Borrower or a Subsidiary, such future cash payment shall be added
to Consolidated EBITDA in the period when such payment is so received by the
Parent Borrower or such Subsidiary.
“Consolidated Excess Cash Flow” means, for any period for the Consolidated
Group, (a) net cash provided by operating activities for such period as reported
on the audited GAAP cash flow statement delivered under Section 7.01(a) minus
(b) the sum of, in each case to the extent not otherwise reducing net cash
provided by operating activities in such period, without duplication, (i)
scheduled (including at maturity) principal payments (including payments of
principal with respect to the Existing Convertible Notes required from time to
time under the terms of the Existing Convertible Notes Indenture) and payments
of interest in each case made in cash on Consolidated Total Funded Debt during
such period (including for purposes hereof, sinking fund payments, payments in
respect of the principal components under capital leases and the like relating
thereto), in each case other than in connection with a refinancing thereof (for
the avoidance of doubt, no payments made on the Amendment No. 3 Effective Date
with respect to the Original Revolving Commitments, Original Revolving Loans,
Original Swingline Loans, Term A-1 Loans or Term B-1 Loans shall be included
under this clause (i) and no payments made on the Amendment No. 4 Effective Date
with respect to the Term B-2 Loans shall be included under this clause (i)),
(ii) Consolidated Capital Expenditures made in cash during such period that are
not financed with the proceeds of Indebtedness, an issuance of Capital Stock or
from a reinvestment of Net Cash Proceeds referred to in Section 2.06(b)(ii),
(iii) prepayments of Funded Debt during such period (other than prepayments of
Loans owing under this Credit Agreement (except prepayments of Revolving Loans
to the extent there is a simultaneous reduction in the Aggregate Revolving
Commitments in the amount of such prepayment pursuant to Section 2.07) and other
than such prepayments made with the proceeds of other Indebtedness); provided
that, for the avoidance of doubt, no payments made on the Amendment No. 3
Effective Date with respect to the Original Revolving Commitments, Original
Revolving Loans or Original Swingline Loans shall be included under this clause
(iii), (iv) to the extent not financed with the incurrence or assumption of
Indebtedness or proceeds from an issuance of Capital Stock, Subject
Dispositions, Specified Dispositions or Involuntary Dispositions, cash sums
expended for Investments pursuant to Sections 8.02(c) (to the extent such
advances are not repaid to Parent Borrower or a Subsidiary), (e), (f), (g) (but
with respect to expenditures for Investments pursuant to Section 8.02(e), (f) or
(g), such expenditures shall only reduce Consolidated Excess Cash Flow pursuant
to this clause (iv) to the extent such expenditures are not made in Parent
Borrower or a Person that was not one of Parent Borrower’s Subsidiaries prior to
such expenditure), (i), (j), (k) (other than with respect to any amount expended
on such Investments through the use of the Cumulative Credit), (z) or (aa)
during such period or contractually committed to be made during the three months
following the end of such period (but with respect to expenditures for
Investments pursuant to Section 8.02(z) and (aa), such expenditures shall only
reduce Consolidated Excess Cash Flow to the extent such expenditures are made in
a Person that was not one of Parent’s Subsidiaries prior to such expenditure,
and to the extent any contractually committed amounts reduced Consolidated
Excess Cash Flow pursuant to this clause (iv) during such period but the
expenditures contemplated by such committed amounts are not so made during such
three months, such committed amounts shall be added to Consolidated Excess Cash
Flow for the period following such period (unless such expenditures otherwise
reduce Consolidated Excess Cash Flow during such following period)), (v) without
duplication of amounts deducted from Consolidated Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Parent
Borrower or any Subsidiary pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Consolidated Capital Expenditures to be consummated or made during the three
months following the end of such period; provided that to the extent the
aggregate amount of internally generated cash actually utilized to finance such
Consolidated Capital Expenditures during such three months is less than the
Contract Consideration, the amount of such shortfall shall be added to
Consolidated Excess Cash Flow for the period following such period, (vi) to the
extent such amounts increased net cash provided by operating activities in such
period, (A) ticketing-related client funds collected by the Parent Borrower or
any of its Subsidiaries, on behalf of Persons other than Parent Borrower or any
of its Affiliates and (B) event-related deferred revenue of the Parent Borrower
or any of its Subsidiaries, (vii) accrued expenses due from the Parent Borrower
or any of its Subsidiaries to artists, as of the last date of such period and
(viii) accrued expenses for cash collected by the Parent Borrower or any of its
Subsidiaries on behalf of others for ticket sales, as of the last date of such
period, plus (c) to the extent such amounts decreased net cash provided by
operating activities in such period, (A) ticketing related client funds remitted
by the Parent Borrower or any of its Subsidiaries and (B) event-related deferred
revenue of the Parent Borrower or any of its Subsidiaries.


- 13 -

--------------------------------------------------------------------------------




“Consolidated Group” means the Parent Borrower and its consolidated
Subsidiaries, as determined in accordance with GAAP.
“Consolidated Net Debt” means, at any time, (a) Consolidated Total Funded Debt,
minus (b) if positive, the lesser of (x) $300.0 million and (y) the aggregate
amount of Free Cash held on such date by the Consolidated Group.
“Consolidated Net Leverage Ratio” means, as of the last day of any fiscal
quarter the ratio of (i) Consolidated Net Debt on such date to (ii) Consolidated
EBITDA of the Consolidated Group for the period of four (4) consecutive fiscal
quarters ending on such day.
“Consolidated Net Income” means, for any period for the Consolidated Group, the
net income (or loss), determined on a consolidated basis (after any deduction
for minority interests except in the case of any Credit Party) of the
Consolidated Group in accordance with GAAP; provided that (i) in determining
Consolidated Net Income, the net income of any Unrestricted Subsidiary or any
other Person which is not a Subsidiary of the Parent Borrower or is accounted
for by the Parent Borrower by the equity method of accounting shall be included
only to the extent of the payment of cash dividends or cash distributions by
such other Person to a member of the Consolidated Group during such period, (ii)
the net income of any Subsidiary of the Parent Borrower (other than a Domestic
Guarantor) that is not distributed to the Parent Borrower or a Domestic
Guarantor shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its
Organization Documents or any agreement, instrument or law applicable to such
Subsidiary and (iii) the cumulative effect of any change in accounting
principles shall be excluded. Consolidated Net Income shall be calculated on a
Pro Forma Basis pursuant to Section 1.03(b).
“Consolidated Total Assets” means the total assets of the Parent Borrower and
its Subsidiaries on a consolidated basis determined in accordance with GAAP, as
shown on the most recent balance sheet of the Parent Borrower required to have
been delivered pursuant to Section 7.01(a) or (b) or, for the period prior to
the time any such statements are required to be so delivered pursuant to Section
7.01(a) or (b), as shown on the financial statements referred to in the second
sentence of Section 6.05.
“Consolidated Total Funded Debt” means, at any time, the principal amount of all
Funded Debt of the Consolidated Group determined on a consolidated basis (it
being understood and agreed that outstanding letters of credit shall not
constitute Funded Debt unless such letters of credit have been drawn on by the
beneficiary thereof and the resulting obligations have not been paid by the
Parent Borrower).
“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (i) Consolidated Total Funded Debt on such day to (ii)
Consolidated EBITDA of the Consolidated Group for the period of four (4)
consecutive fiscal quarters ending on such day.
“Contract Consideration” has the meaning assigned to such term in the definition
of Consolidated Excess Cash Flow.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contract Period” means, with respect to any B/A, the period commencing on the
date such B/A is issued and accepted and ending on the date 30, 60, 90 or 180
days thereafter, as the applicable Canadian Borrower may elect (in each case
subject to availability); provided that if such Contract Period would end on a
day other than a Business Day, such Contract Period shall be extended to the
next succeeding Business Day.


- 14 -

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Converted Term B-1 Loan” means each Term B-1 Loan held by a Term B-1 Amendment
No. 3 Converting Lender on the Amendment No. 3 Effective Date immediately prior
to the effectiveness of Amendment No. 3.
“Converted Term B-2 Loan” means each Term B-2 Loan held by a Term B-2 Amendment
No. 4 Converting Lender on the Amendment No. 4 Effective Date immediately prior
to the effectiveness of Amendment No. 4.
“Credit Agreement” has the meaning provided in the preamble hereto, as the same
may be amended and modified from time to time.
“Credit Documents” means this Credit Agreement, Amendment No. 3, Amendment No.
4, the Notes, the Collateral Documents, the Engagement Letter, the
Administrative Agent Fee Letter, the Issuer Documents, the Joinder Agreements,
any Foreign Borrower Agreements, any Foreign Borrower Terminations, any
Revolving Lender Joinder Agreement, any guarantee of the Obligations by a Credit
Party delivered to the Administrative Agent pursuant to the requirements of this
Credit Agreement, any Additional Credit Extension Amendment and any Incremental
Term Loan Joinder Agreement.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Parties” means the Parent Borrower, any Foreign Subsidiary that becomes
a Foreign Borrower under Section 1.08 and any Guarantor.
“Credit Party Materials” has the meaning provided in Section 7.02.
“Cumulative Credit” means, with respect to any proposed use of the Cumulative
Credit at any time, an amount equal to (a) the excess of (I) the amount of the
Consolidated Excess Cash Flow for each full fiscal quarter of the Parent
Borrower completed after December 31, 2013, to the extent the financial
statements required to be delivered for the period ending on the last day of
such fiscal quarter pursuant to Section 7.01(a) or (b) have been delivered and,
to the extent the end of such fiscal quarter coincides with the end of a fiscal
year of the Parent Borrower, all prepayments that may be (or, prior to the
Amendment No. 2 Effective Date were) required pursuant to Section 2.06(b)(iv)
with respect to the Consolidated Excess Cash Flow generated in such fiscal year
have been made (provided that (A) to the extent the end of any fiscal quarter of
the Parent Borrower does not coincide with the end of a fiscal year of the
Parent Borrower, 25% of the Consolidated Excess Cash Flow generated in such
fiscal quarter shall not be counted toward calculating the amount referred to in
this clause (a) until the financial statements for the fiscal year in which
fiscal quarter falls have been delivered pursuant to Section 7.01(a) and all
prepayments that may be required pursuant to Section 2.06(b)(iv) with respect to
the Consolidated Excess Cash Flow generated in such fiscal year have been made
and (B) with respect to the fiscal year ending December 31, 2016, the amount
that would have been required to be prepaid pursuant to Section 2.06(b)(iv)
assuming that Section 2.06(b)(iv) had been used to make such prepayments) over
(II) all such prepayments so made or required to be made (or with respect to the
year ending December 31, 2016, assumed to be made) pursuant to Section
2.06(b)(iv); provided that the amount calculated under this clause (a) shall
never be less than zero, plus (b) without duplication of any amounts referred to
in clause (c), the aggregate amount of Net Cash Proceeds of any issuance of
Qualified Capital Stock of the Parent Borrower (but not including any issuance
or purchase referred to in Sections 8.02(c), 8.02(r) or 8.06(h)) after January
1, 2016 and at or prior to such time less the aggregate amount of Restricted
Payments made since January 1, 2016 and through the Amendment No. 3 Effective
Date pursuant to Sections 8.06(f) or (g) of this Credit Agreement (as in effect
prior to the Amendment No. 3 Effective Date), excluding any Restricted Payments
made to redeem, repurchase or otherwise acquire the 2020 Senior Notes plus (c)
if positive, to the extent not otherwise reflected in Consolidated Excess Cash
Flow, the amount of cash returns on any Investment made pursuant to Section
8.02(k) (other than any Investment subsequently deemed to be made pursuant to
Section 8.02(e)) in a Person other than the


- 15 -

--------------------------------------------------------------------------------




Parent Borrower or a Subsidiary (to the extent such Investment was made through
the use of the Cumulative Credit) resulting from interest payments, dividends,
repayments of loans or advances or profits from Dispositions of Property, in
each case to the extent actually received by a Domestic Credit Party at or prior
to such time (provided that any such cash returns in respect of amounts
described in clause (c) above shall only increase the Cumulative Credit for
purposes of determining the amount of the Cumulative Credit available for making
Investments pursuant to Section 8.02(k)) plus (d) $125.0 million minus (e) the
aggregate amount of Investments and Restricted Payments made since the Amendment
No. 3 Effective Date pursuant to Sections 8.02(k) (excluding Investments
subsequently deemed to have been made pursuant to Section 8.02(e)) and 8.06(f),
respectively, through utilization of the Cumulative Credit (excluding such
proposed use of the Cumulative Credit, but including any other simultaneous
proposed use of the Cumulative Credit) (provided that Investments of amounts
described in clause (c) above shall only decrease the Cumulative Credit for
purposes of determining the amount of the Cumulative Credit available for making
Investments pursuant to Section 8.02(k)) minus (f) without duplication of
amounts subtracted under clause (a)(II) above, the ECF Application Amount for
each fiscal year of the Parent Borrower, to the extent the financial statements
for such fiscal year have been delivered pursuant to Section 7.01(a) less any
voluntary prepayments of the Term Loans made during such fiscal year (other than
(i) such voluntary prepayments made with the proceeds of Indebtedness and other
than, (ii) any prepayment of Term A-1 Loans or Term B-1 Loans made on the
Amendment No. 3 Effective Date with the proceeds of (or conversion into) the
Term A-2 Loans and Term B-2 Loans and (iii) any prepayment of Term B-2 Loans
made on the Amendment No. 4 Effective Date with the proceeds of (or conversion
into) Term B-3 Loans).
“Danish Krone” or “Dkr” means the lawful currency of Denmark.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event, act or condition that constitutes an Event of Default
or that, with notice, the passage of time, or both, would constitute an Event of
Default.
“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than (i) Eurodollar Rate Loans and (ii) Letter of Credit Fees, the Base
Rate plus the Applicable Percentage, if any, applicable to such Loans plus two
percent (2%) per annum; (b) with respect to Eurodollar Rate Loans, the Adjusted
Eurodollar Rate plus the Applicable Percentage, if any, applicable to such Loans
plus two percent (2%) per annum; and (c) with respect to Letter of Credit Fees,
a rate equal to the Applicable Percentage plus two percent (2%) per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans required to
be funded by it hereunder within three (3) Business Days of the date required to
be funded by it hereunder unless such Lender notifies the Administrative Agent
and the Parent Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (b) has
notified the Parent Borrower or the Applicable Agent that it does not intend to
comply with any of its funding obligations under this Credit Agreement (unless
such notification relates to such Lenders’ obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Applicable Agent or any applicable L/C Issuer, to
confirm that it will comply with the terms of this Credit Agreement relating to
its participation obligations in respect of all then outstanding Letters of
Credit and Swingline Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Parent Borrower), (d) has
otherwise failed to pay over to the Applicable Agent, any applicable L/C Issuer
or any other Lender any other amount required to be paid by it hereunder within
three (3) Business Days of the date when due, unless the subject of a good faith
dispute, (e) in the case of a Lender with a Commitment, Swingline Exposure or
L/C Obligations, is insolvent or has become the subject of a bankruptcy or
insolvency


- 16 -

--------------------------------------------------------------------------------




proceeding or Bail-In Action or (f) has any Affiliate that has Control of such
Lender that is insolvent or that has become the subject of a bankruptcy or
insolvency proceeding; provided that a Lender shall not qualify as a “Defaulting
Lender” solely as the result of the acquisition or maintenance of an ownership
interest in such Lender or any Person Controlling such Lender, or the exercise
of Control over such Lender or any Person Controlling such Lender, by a
governmental authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
governmental authority or instrumentality thereof) to reject, repudiate, disavow
or disaffirm any contracts or agreements made with such Lender.
“Designated Assets” means the assets listed on Schedule 8.05.
“Designated Investments” means the Investments listed on Schedule 8.02(x).
“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Parent Borrower or any Subsidiary in connection
with a Subject Disposition that is designated as “Designated Non-Cash
Consideration” on the date received pursuant to a certificate of a Responsible
Officer of the Parent Borrower setting forth the basis of such fair market value
(with the amount of Designated Non-Cash Consideration in respect of any Subject
Disposition being reduced for purposes of Section 8.05 to the extent the Parent
Borrower or any Subsidiary converts the same to cash or Cash Equivalents within
180 days following the closing of the applicable Subject Disposition).
“Designated Sale and Leaseback Assets” means the assets listed in Schedule
1.01A.
“Discount Proceeds” means, with respect to any B/A, an amount (rounded upward,
if necessary, to the nearest C$.01) calculated by multiplying (a) the face
amount of such B/A by (b) the quotient obtained by dividing (i) one by (ii) the
sum of (A) one and (B) the product of (x) the Discount Rate (expressed as a
decimal) applicable to such B/A and (y) a fraction of which the numerator is the
Contract Period applicable to such B/A and the denominator is 365, with such
quotient being rounded upward or downward to the fifth decimal place and .000005
being rounded upward.
“Discount Rate” means, with respect to a B/A being accepted and purchased on any
day, (a) for a Lender which is a Schedule I Lender, (i) the CDOR Rate applicable
to such B/A, or (ii) if the discount rate for a particular Contract Period is
not quoted on the Reuters Screen CDOR Page, the arithmetic average (as
determined by the Canadian Agent) of the percentage discount rates (expressed as
a decimal and rounded upward, if necessary, to the nearest 1/100 of 1%) quoted
to the Canadian Agent by the Schedule I Reference Lenders as the percentage
discount rate at which each such bank would, in accordance with its normal
practices, at approximately 10:00 a.m., Toronto time, on such day, be prepared
to purchase bankers’ acceptances accepted by such bank having a face amount and
term comparable to the face amount and Contract Period of such B/A, and (b) for
a Lender which is a Schedule II Lender or a Schedule III Lender, the lesser of
(i) the CDOR Rate applicable to such B/A plus 0.10% per annum and (ii) the
arithmetic average (as determined by the Canadian Agent) of the percentage
discount rates (expressed as a decimal and rounded upward, if necessary, to the
nearest 1/100 of 1%) quoted to the Canadian Agent by the Schedule II Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any Property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (but excluding the making of any Investment pursuant to
Section 8.02).
“Disqualified Capital Stock” means Capital Stock that (a) requires the payment
of any dividends or distributions (other than dividends or distributions payable
solely in shares of Capital Stock other than


- 17 -

--------------------------------------------------------------------------------




Disqualified Capital Stock) prior to the date that is the first anniversary of
the Final Maturity Date or (b) matures or is mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, in each
case prior to the date that is the first anniversary of the Final Maturity Date
(other than upon payment in full of the Obligations (other than contingent
indemnification obligations for which no claim has been made) and termination of
the Commitments).
“Dollar” or “$” means the lawful currency of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Applicable Agent or the applicable L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.
“Dollar Facility L/C Obligations” means, at any date of determination, the
Dollar Facility Percentage multiplied by the sum of (x) the aggregate Dollar
Equivalent amount available to be drawn under all outstanding Letters of Credit
at such date plus (y) the aggregate Dollar Equivalent amount of all L/C
Borrowings at such date. For all purposes of this Credit Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Dollar Facility Percentage” means, at any time, a fraction (expressed as a
percentage carried to the ninth decimal place), the numerator of which is the
Aggregate Dollar Revolving Committed Amount at such time and the denominator of
which is the L/C Committed Amount at such time.
“Dollar L/C Issuer” means JPMCB, The Bank of Nova Scotia, Goldman Sachs Lending
Partners LLC, MUFG Union Bank, N.A. and Wells Fargo Bank, National Association
in their capacities as issuers of Letters of Credit hereunder, together with
their respective successors in such capacity and any Dollar Revolving Lender
approved by the Administrative Agent and the Parent Borrower; provided that no
Lender shall be obligated to become an L/C Issuer hereunder. References herein
and in the other Credit Documents to the Dollar L/C Issuer shall be deemed to
refer to the Dollar L/C Issuer in respect of the applicable Letter of Credit or
to all Dollar L/C Issuers, as the context requires.
“Dollar Revolving Commitment” means, for each Dollar Revolving Lender, the
commitment of such Lender to make Dollar Revolving Loans (and to share in Dollar
Revolving Obligations) hereunder, under documentation relating to Incremental
Revolving Commitments or pursuant to an Additional Credit Extension Amendment,
in each case, in the amount of such Lender’s Dollar Revolving Committed Amount,
as such commitment may be increased or decreased pursuant to the other
provisions hereof.
“Dollar Revolving Commitment Percentage” means, for each Dollar Revolving
Lender, a fraction (expressed as a percentage carried to the ninth decimal
place), the numerator of which is such Dollar Revolving Lender’s Dollar
Revolving Committed Amount and the denominator of which is the Aggregate Dollar
Revolving Committed Amount. The Dollar Revolving Commitment Percentages as of
the Amendment No. 3 Effective Date are set forth in Schedule I to Amendment No.
3 under the column entitled “Dollar Revolving Commitment Percentage”.
“Dollar Revolving Committed Amount” means, for each Dollar Revolving Lender, the
amount set forth in Schedule I to Amendment No. 3 under the row applicable to
such Lender in the column entitled “Dollar Revolving Committed Amount” or in any
documentation relating to Incremental Revolving Commitments or Additional Credit
Extension Amendments, as such Dollar Revolving Committed Amount may be reduced
or increased pursuant to the other provisions hereof.
“Dollar Revolving Facility” means the Aggregate Dollar Revolving Commitments and
the provisions herein related to the Dollar Revolving Loans, the Swingline Loans
and the Letters of Credit.


- 18 -

--------------------------------------------------------------------------------




“Dollar Revolving Lenders” means the Persons listed on Schedule I to Amendment
No. 3 under the heading “Dollar Revolving Lender” together with their successors
and permitted assigns, and any Person that shall be designated a “Dollar
Revolving Lender” pursuant to Incremental Revolving Commitments or an Additional
Credit Extension Amendment in accordance with the provisions hereof.
“Dollar Revolving Loan” has the meaning provided in Section 2.01(a)(i).
“Dollar Revolving Notes” means the promissory notes, if any, given to evidence
the Dollar Revolving Loans, as amended, restated, modified, supplemented,
extended, renewed or replaced. A form of Dollar Revolving Note is attached as
Exhibit 2.13-1.
“Dollar Revolving Obligations” means the Dollar Revolving Loans, the Dollar
Facility L/C Obligations and the Swingline Loans.
“Domestic Credit Party” means any Credit Party that is organized under the laws
of the United States of America, any state thereof or the District of Columbia.
“Domestic Guaranteed Obligations” has the meaning provided in Section 4.01(a).
“Domestic Guarantor” means any Guarantor that is a Domestic Subsidiary.
“Domestic Obligations” means the Obligations of the Domestic Credit Parties,
including any Obligations of Parent Borrower or any Domestic Credit Party in the
capacity as a guarantor of Obligations of a Foreign Borrower.
“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary;
provided that a CFC Holdco shall not be a Domestic Guarantor with respect to the
Domestic Obligations.
“ECF Application Amount” means, with respect to any fiscal year of the Parent
Borrower, the product of the ECF Percentage applicable to such fiscal year times
the Consolidated Excess Cash Flow for such fiscal year.
“ECF Percentage” means, with respect to any fiscal year of the Parent Borrower
(x) ending on December 31, 2013, zero percent (0%) and (y) ending after December
31, 2015, if the Senior Secured Leverage Ratio as of the last day of such fiscal
year is (i) greater than or equal to 3.50:1.00, fifty percent (50%), (ii)
greater than or equal to 3.25:1.00 but less than 3.50:1.00, twenty five percent
(25%) and (iii) less than 3.25:1.00, zero percent (0%).
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness, taking into account the interest rate, applicable interest rate
margins, any interest rate floors or similar devices, interest rate


- 19 -

--------------------------------------------------------------------------------




indexes and all fees, including upfront or similar fees or original issue
discount (amortized over the shorter of (x) the life of such Indebtedness and
(y) the four years following the date of incurrence thereof) payable generally
to lenders providing such Indebtedness, but excluding any commitment,
underwriting or arrangement fees payable to any arranger (or affiliate thereof)
in connection with the commitment or syndication of such Indebtedness, and not
shared generally with the providers of such Indebtedness.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by the party or parties whose approval is required under Section 11.06(b);
provided that notwithstanding the foregoing, except pursuant to a transaction
pursuant to Section 11.06(j), “Eligible Assignee” shall not include the Parent
Borrower or any of the Parent Borrower’s Affiliates or Subsidiaries.
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
“Engagement Letter” means the Engagement Letter dated as of October 18, 2016
among the Parent Borrower, JPMCB and the Lead Arrangers.
“Environmental Laws” means any and all applicable federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent Borrower, any other Credit Party or any
of their respective Subsidiaries resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Parent Borrower within the meaning of Section
414(b) or (c) of the Internal Revenue Code or, solely for purposes of Section
412 of the Internal Revenue Code, is treated as a single employer under Section
414 of the Internal Revenue Code.


- 20 -

--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Internal Revenue Code and Section 302 of
ERISA, whether or not waived, the failure to make by its due date a required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a withdrawal by the Parent Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (d) a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) by the Parent Borrower or any ERISA
Affiliate from a Multiemployer Plan resulting in withdrawal liability pursuant
to Section 4201 of ERISA or notification that a Multiemployer Plan is insolvent
pursuant to Section 4245 of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Internal Revenue Code or Section 305
of ERISA); (e) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition that
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
or (g) the imposition of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Parent Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Euro” and “€” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Eurodollar Rate” means, with respect to any Loan for any applicable currency
and for any Interest Period, the London interbank offered rate as administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for the relevant currency) for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the
“Eurodollar Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that if the
Eurodollar Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the Eurodollar
Screen Rate shall not be available at such time for such Interest Period (an
“Impacted Interest Period”) with respect to the applicable currency then the
Eurodollar Rate shall be the Interpolated Rate; provided that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement; provided, further, that Eurodollar Rate
applicable to the initial Interest Period for the Term B-23 Loans shall be the
Eurodollar Rate for the Interest Period in effect for the Term B-12 Loans
immediately prior to the Amendment No. 34 Effective Date; provided, further,
that if the Eurodollar Rate for the applicable Interest Period determined in
accordance with the foregoing would be less than 0.00% per annum, then the
Eurodollar Rate for such day shall be 0.00% per annum; provided further that
with respect to Fronted Currency Loans, the determinations made by the
Administrative Agent pursuant to this definition shall be made by the applicable
Alternative Currency Fronting Lender with the approval (not to be unreasonably
withheld) of the Administrative Agent. Notwithstanding the foregoing, the
Eurodollar Rate for any Interest Period for any Revolving Loan denominated in
Australian Dollars shall be the Australian Bill Rate for such Interest Period.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Adjusted Eurodollar Rate.
“Eurodollar Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate”.


- 21 -

--------------------------------------------------------------------------------




“Event of Default” has the meaning provided in Section 9.01.
“Excluded Acquisition” means any purchase or other acquisition, in one
transaction or a series of related transactions, of assets, properties and/or
Capital Stock with an aggregate fair market value not exceeding $20.0 million
(or the Dollar Equivalent thereof).
“Excluded Account” means any deposit or securities account (a) used exclusively
for payroll, and/or payroll, local, state, federal and other Taxes and/or other
employee wage and benefit payments to or for the benefit of any Credit Party’s
employees, (b) used exclusively to pay all Taxes required to be collected,
remitted or withheld, (c) which any Credit Party holds exclusively as an escrow,
fiduciary or trust for the benefit of another Person (other than a Credit Party)
or (d) actually pledged pursuant to Section 8.01(ee).
“Excluded Property” means (a) vehicles or other assets covered by a certificate
of title or ownership, (b) fee interests in real property, (c) leasehold real
property, (d) those assets as to which the Parent Borrower and the
Administrative Agent shall reasonably determine in writing that the costs of
obtaining such security interest are excessive in relation to the value of the
security to be afforded thereby, (e) assets if the granting or perfecting of a
security interest in such assets in favor of the Collateral Agent would violate
any applicable Law (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code of any applicable jurisdiction) or principles of equity,
(f) any right, title or interest in any instrument, permit, lease, general
intangible (other than Equity Interests), license, contract or agreement to the
extent, but only to the extent that a grant of a security interest therein to
secure the Obligations would, under the terms of such instrument, permit, lease,
general intangible (other than Equity Interests), license, contract or
agreement, result in a breach of the terms of, or constitute a default under, or
result in the abandonment, termination, invalidation or unenforceability of, or
require the consent of any Person other than a member of the Consolidated Group,
which has not been obtained under such instrument, permit, lease, general
intangible, license, contract or agreement (other than to the extent that any
such term would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408
or 9-409 of the Uniform Commercial Code of any applicable jurisdiction or any
other applicable law (including, without limitation, Title 11 of the United
States Code) or principles of equity), (g)(A) any Capital Stock listed on
Schedule 1.01E and (B) any Capital Stock acquired after the Closing Date (other
than Capital Stock in a Subsidiary issued or acquired after such Person became a
Subsidiary) in accordance with this Credit Agreement if, and to the extent that,
and for so long as, in the case of this clause (B), (i) such Capital Stock
constitutes less than 100% of all applicable Capital Stock of such Person, and
the Person or Persons holding the remainder of such Capital Stock are not
Affiliates of the Parent Borrower, (ii) the granting or perfecting of a security
interest in such assets in favor of the Collateral Agent would violate
applicable law or a contractual obligation binding on such Capital Stock and
(iii) with respect to such contractual obligations (other than contractual
obligations in connection with limited liability company agreements,
stockholders’ agreements and other joint venture agreements), such obligation
existed at the time of the acquisition of such Capital Stock and was not created
or made binding on such Capital Stock in contemplation of or in connection with
the acquisition of such Person, (h) any Property purchased with the proceeds of
purchase money Indebtedness or that is subject to a capital lease, in each case,
existing or incurred pursuant to Sections 8.03(b) or (c) if the contract or
other agreement in which the Indebtedness and/or Liens related thereto is
granted (or the documentation providing for such capital lease obligation)
prohibits or requires the consent of any Person other than a member of the
Consolidated Group as a condition to the creation of any other security interest
on such Property, (i) the HOBE Excluded Assets, (j) Permitted Deposits, (k)
inventory consisting of beer, wine or liquor, (l) any Capital Stock of
Unrestricted Subsidiaries, (m) solely with respect to the Domestic Obligations,
(A) any voting Capital Stock in any First-Tier Foreign Subsidiary or any CFC
Holdco in excess of 65% of the total outstanding voting Capital Stock and (B)
any assets of any Foreign Subsidiary or any CFC Holdco, (n) deposit and
securities accounts of Foreign Subsidiaries subject to Liens granted pursuant to
Section 8.01(z), (o) Excluded Accounts, (p) any intent-to use Trademark (as
defined in the U.S. Security Agreement) applications prior to the filing of a
“Statement of Use”, “Amendment to Allege Use” or similar filing with regard
thereto, to the extent and solely during the period, in which the grant of a
security interest therein may impair the validity or enforceability of any
Trademark that may issue from such intent to use Trademark application under
applicable Law, (q) ticket inventory and Proceeds (as defined in the U.S.
Security Agreement) thereof (including any deposit accounts holding such
Proceeds) that are subject to a Lien, to the extent actually granted under
Section 8.01(ee), and (r) “margin stock” (within the meaning of Regulation U
issued by the FRB); provided,


- 22 -

--------------------------------------------------------------------------------




however, that Excluded Property shall not include any Proceeds, substitutions or
replacements of any Excluded Property referred to in clauses (a) through (r)
(unless such Proceeds, substitutions or replacements would constitute Excluded
Property referred to in clauses (a) through (r)).
“Excluded Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction with respect to Property owned by the Parent Borrower or any
Subsidiary to the extent such Property is acquired after the Amendment No. 3
Effective Date, so long as such Sale and Leaseback Transaction is consummated
within 180 days of the acquisition of such Property.
“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any Unrestricted
Subsidiary, (c) each Subsidiary of the Parent Borrower designated as such on
Schedule 6.14 hereto, (d) each Foreign Subsidiary that is not a Wholly Owned
Subsidiary, (e) each Subsidiary designated as an “Excluded Subsidiary” by a
written notice to the Administrative Agent; provided that such designation under
this clause (e) shall constitute an Investment pursuant to Section 8.02 and (f)
unless otherwise agreed by Parent Borrower and the Administrative Agent, any
Subsidiary of any of the foregoing Subsidiaries; provided further that a Foreign
Borrower shall in no event be an Excluded Subsidiary.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.
“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
any Agent, any Lender, any L/C Issuer or any other recipient (a “Recipient”) or
required to be withheld or deducted from a payment to any Recipient, (a) Taxes
imposed on or measured by such recipient’s net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to Laws in effect at the time (i) such Lender becomes a party hereto (other than
pursuant to an assignment request by the Parent Borrower under Section 11.13) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that such Lender (or its assignor, if any) was entitled, immediately prior to
the time of designation of a new Lending Office (or assignment), to receive
additional amounts with respect to such withholding Tax pursuant to Section
3.01, (c) any Tax that is attributable to a Recipient’s failure to comply with
Section 3.01(e), and (d) any Tax imposed pursuant to FATCA.
“Existing Class” means a Class of Existing Term Loans or a Class of Existing
Revolving Commitments.
“Existing Convertible Notes” means the Parent Borrower’s 2.500% convertible
senior notes due 2019 in an aggregate principal amount of $275.0 million.
“Existing Convertible Notes Indenture” means the indenture, dated May 23, 2014,
governing the Existing Convertible Notes.
“Existing Revolving Commitments” has the meaning specified in Section 2.17(b).
“Existing Senior Unsecured Debt” means the 2022 Senior Notes and the New Senior
Unsecured Debt.


- 23 -

--------------------------------------------------------------------------------




“Existing Term Loans” has the meaning specified in Section 2.17(a).
“Extended Class” means a Class of Extended Term Loans or a Class of Extended
Revolving Commitments.
“Extended Revolving Commitments” has the meaning specified in Section 2.17(b).
“Extended Term Loans” has the meaning specified in Section 2.17(a).
“Extending Lender” has the meaning specified in Section 2.17(c).
“Extension Effective Date” has the meaning specified in Section 2.17(c).
“Extension Election” has the meaning specified in Section 2.17(c).
“Extension Request” means a Revolving Credit Extension Request or a Term Loan
Extension Request.
“Fair Value” has the meaning provided in the definition of the term Solvent.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Amendment No. 3 Effective Date (and any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future Treasury regulations or other official administrative
interpretations thereof and any agreements entered into pursuant to current
Section 1471(b) (or any amended or successor version described above) and any
intergovernmental agreement implementing the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Final Maturity Date” means, at any time, the latest of the Revolving
Termination Date, the Term A-2 Loan Termination Date, the Term B-23 Loan
Termination Date, any final maturity date applicable to any outstanding
Incremental Term Loans at such time and any final maturity date specified in an
Additional Credit Extension Amendment.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by a Domestic Credit Party.
“Foreign Borrower Agreement” means a Foreign Borrower Agreement substantially in
the form of Exhibit 1.01A hereto.
“Foreign Borrower Termination” means a Foreign Borrower Termination
substantially in the form of Exhibit 1.01B hereto.
“Foreign Borrowers” means each Subsidiary of the Parent Borrower that becomes a
Foreign Borrower pursuant to Section 1.08, in each case together with its
successors and, in each case, that has not ceased to be a Foreign Borrower as
provided in Section 1.08.
“Foreign Collateral Document” means each pledge, security or guarantee agreement
or trust deed among the Collateral Agent and one or more Foreign Credit Parties
that is reasonably acceptable to the Collateral Agent, together with each other
agreement, instrument or document required or reasonably requested by the
Administrative Agent to pledge, grant and/perfect the Lien on any property of
any Foreign Credit Party.


- 24 -

--------------------------------------------------------------------------------




“Foreign Credit Party” means any Credit Party other than a Domestic Credit
Party.
“Foreign Disposition” has the meaning assigned to such term in Section
2.06(b)(vi).
“Foreign Guaranteed Obligations” has the meaning specified in Section 5.03(c).
“Foreign Guarantor” means any Guarantor that is a Foreign Subsidiary.
“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Internal Revenue Code.
“Foreign Obligations” means any Obligations of a Foreign Borrower or Foreign
Guarantor (in each case in its capacity as such).
“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States of America, any state thereof, or the District of Columbia.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Free Cash” means cash and Cash Equivalents less (i) ticketing-related client
funds, (ii) event-related deferred revenue and (iii) accrued expenses due to
artists and for cash collected on behalf of others for ticket sales, plus
event-related prepaids.
“Fronted Currencies” means Brazilian Real and any Other Alternative Currency
agreed to by the Parent Borrower and the Administrative Agent.
“Fronted Currency Loan” means a Revolving Loan under the Multicurrency Revolving
Facility made in a Fronted Currency.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations for borrowed money, whether current or long-term
(including the Loan Obligations hereunder), and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
(b)    all purchase money indebtedness (including indebtedness and obligations
in respect of conditional sales and title retention arrangements, except for
customary conditional sales and title retention arrangements with suppliers that
are entered into in the ordinary course of business) and all indebtedness and
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable incurred in the ordinary course of business);
(c)    all direct obligations under letters of credit (including standby and
commercial), bankers’ acceptances and similar instruments;
(d)    the Attributable Principal Amount of capital leases;
(e)    the amount of all obligations of such person with respect to the
redemption, repayment or other repurchase of any Disqualified Capital Stock
(excluding accrued dividends that have not increased the liquidation preference
of such Disqualified Capital Stock);


- 25 -

--------------------------------------------------------------------------------




(f)    Support Obligations in respect of Funded Debt of another Person; and
(g)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof;
provided, however, that the indebtedness of a Subsidiary of the Parent Borrower
that is non-recourse to the Credit Parties and whose net income is excluded in
the calculation of Consolidated Net Income due to the operation of clause (ii)
of the definition thereof shall be excluded.
For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum face amount in the case
of letter of credit obligations and the other obligations under clause (c), and
(iii) based on the amount of Funded Debt that is the subject of the Support
Obligations in the case of Support Obligations under clause (f). For the
avoidance of doubt, the 2020 Senior Notes shall not be considered outstanding
Funded Debt hereunder if at the time of determination a satisfaction and
discharge of the 2020 Senior Notes in accordance with the terms of the
indentures governing the 2020 Senior Notes shall have been consummated. Unless
otherwise specified, all references herein to the amount of a Letter of Credit
at any time shall be deemed to mean the maximum face amount of such Letter of
Credit after giving effect to all increases thereof contemplated by such Letter
of Credit or the L/C Application therefor, whether or not such maximum face
amount is in effect at such time.
“GAAP” has the meaning provided in Section 1.03(a).
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, local, county,
provincial or otherwise, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Granting Lender” has the meaning provided in Section 11.06(h).
“Guaranteed Obligations” shall mean the Domestic Guaranteed Obligations and the
Foreign Guaranteed Obligations.
“Guarantors” means (a) as of the Amendment No. 3 Effective Date, each Subsidiary
of the Parent Borrower listed on Schedule 1.01C and (b) each other Person that
becomes a Guarantor pursuant to the terms hereof, in each case together with its
successors.
“Hazardous Materials” means all materials, substances or wastes characterized,
classified or regulated as hazardous, toxic, pollutant, contaminant or
radioactive under Environmental Laws, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes.
“Hedge Bank” has the meaning provided in the definition of “Borrower
Obligations.”
“HOBE Excluded Assets” means the assets listed on Schedule 1.01D hereto.
“Honor Date” has the meaning provided in Section 2.03(c)(i).
“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Parent Borrower designated as such in writing by the Parent Borrower that
had assets representing 2.0% or less of the Parent Borrower’s Consolidated Total
Assets on, and generated less than 2.0% of the Parent Borrower’s and its
Subsidiaries’ total revenues for the four quarters ending on, the last day of
the most recent period at the end of which


- 26 -

--------------------------------------------------------------------------------




financial statements were required to be delivered pursuant to Section 7.01(a)
or (b) or, if such date of determination is prior to the first delivery date
under either such Section, on (or, in the case of revenues, for the four
quarters ending on) the last day of the period of the most recent financial
statements referred to in the second sentence of Section 6.05; provided that if
all Domestic Subsidiaries that are individually “Immaterial Subsidiaries” have
aggregate Total Assets that would represent 5.0% or more of the Parent
Borrower’s Consolidated Total Assets on such last day or generated 5.0% or more
of the Parent Borrower’s and its Subsidiaries’ total revenues for such four
fiscal quarters, then such number of Domestic Subsidiaries of the Parent
Borrower as are necessary shall become Material Subsidiaries so that Domestic
Subsidiaries that are “Immaterial Subsidiaries” have in the aggregate Total
Assets that represent less than 5.0% of the Parent Borrower’s Consolidated Total
Assets and less than 5.0% of the Parent Borrower’s and its Subsidiaries’ total
revenues as of such last day or for such four quarters, as the case may be (it
being understood that any such determination with respect to revenues and assets
shall be made on a Pro Forma Basis).
“Impacted Interest Period” has the meaning set forth in the definition of
“Eurodollar Rate.”
“Increase Period” has the meaning specified in Section 8.10.
“Incremental Base Amount” has the meaning provided in Section 2.01(f)(i)(x).
“Incremental Equivalent Debt” shall mean secured or unsecured Indebtedness of
the Parent Borrower in the form of pari passu secured notes, junior lien term
loans or notes or unsecured term loans or notes or bridge in lieu of the
foregoing; provided that: (a) no Incremental Equivalent Debt shall be secured by
any asset that does not constitute Collateral, (b) no Subsidiary of the Parent
Borrower (other than a Domestic Credit Party) shall be an obligor with respect
thereto, (c) no Incremental Equivalent Debt shall mature on or prior to the Term
B-23 Loan Termination Date or have a shorter Weighted Average Life to Maturity
than the Term B-23 Loans or have mandatory offers to purchase or mandatory
prepayments that are more onerous than those applicable to the Term B-23 Loans
(other than, with respect to maturity, customary extension rollover provision
for bridge facilities, in which case, such maturity may be earlier than that of
the Term B-23 Loans if such maturity is automatically extended upon the initial
maturity date to a date not earlier than the maturity date of the Term B-23
Loans), (d) to the extent secured on a pari passu basis with the Term Loans,
shall be subject to a customary pari passu intercreditor agreement or, to the
extent secured on a junior lien basis with the Term Loans, shall be subject to a
customary junior priority intercreditor agreement, in each case, on terms that
are reasonably satisfactory to the Administrative Agent, (e) subject to the
Limited Condition Acquisition provisions in Section 1.11, no Default or Event of
Default shall have occurred and be continuing or shall result after giving
effect to any such Incremental Equivalent Debt (or, in the case of any Limited
Condition Acquisition, no Event of Default under Section 9.01(a) or 9.01(f) as
of the Transaction Agreement Date) shall exist and (f) the covenants, events of
default, guarantees, collateral and other terms of which (other than interest
rate and redemption premiums), taken as a whole, shall not be more restrictive
in any material respect to the Parent Borrower and its Subsidiaries than those
applicable to the Term B-23 Loans under this Credit Agreement, as determined by
the Parent Borrower in good faith, except to the extent such terms apply solely
to any period after the Term B-23 Loan Termination Date; provided that any such
Incremental Equivalent Debt may contain any financial maintenance covenant that
is more restrictive to the Parent Borrower and its Subsidiaries than those in
this Credit Agreement and that applies prior to the Term B-23 Loan Termination
Date, so long as all Lenders also receive the benefit of such restrictive terms,
and which amendment to this Credit Agreement to cause all Lenders to so receive
the benefit of such restrictive terms shall not require the consent of any
Lender.
“Incremental Loan Facilities” has the meaning provided in Section 2.01(f).
“Incremental Revolving Commitments” has the meaning provided in Section 2.01(f).
“Incremental Revolving Facility” has the meaning provided in Section 2.01(f).
“Incremental Term Loan” has the meaning provided in Section 2.01(f).


- 27 -

--------------------------------------------------------------------------------




“Incremental Term Loan Joinder Agreement” means a lender joinder agreement, in a
form reasonably satisfactory to the Administrative Agent, the Parent Borrower
and each Lender extending Incremental Term Loans, executed and delivered in
accordance with the provisions of Section 2.01(h).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all Funded Debt;
(b)    net obligations under Swap Contracts;
(c)    Support Obligations in respect of Indebtedness of another Person; and
(d)    Indebtedness of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and has personal
liability for such obligations, but only to the extent there is recourse to such
Person for payment thereof.
For purposes hereof, the amount of Indebtedness shall be determined (i) based on
Swap Termination Value in the case of net obligations under Swap Contracts under
clause (b) and (ii) based on the outstanding principal amount of the
Indebtedness that is the subject of the Support Obligations in the case of
Support Obligations under clause (c). For the avoidance of doubt, the 2020
Senior Notes shall not be considered outstanding Indebtedness hereunder if at
the time of determination a satisfaction and discharge of the 2020 Senior Notes
in accordance with the terms of the indentures governing the 2020 Senior Notes
shall have been consummated.
“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document.
“Indemnitee” has the meaning provided in Section 11.04(b).
“Information” has the meaning provided in Section 11.07.
“Interest Payment Date” means, (a) as to any Base Rate Loan (including Swingline
Loans), the last Business Day of each March, June, September and December, the
Revolving Termination Date and the date of the final principal amortization
payment on the Term A-2 Loans or Term B-23 Loans, as applicable, and, in the
case of any Swingline Loan, any other dates as may be mutually agreed upon by
the Parent Borrower and the Swingline Lender, and (b) as to any Eurodollar Rate
Loan, the last Business Day of each Interest Period for such Loan, the date of
repayment of principal of such Loan, the Revolving Termination Date and the date
of the final principal amortization payment on the Term A-2 Loans or the Term
B-23 Loans, as applicable, and in addition, where the applicable Interest Period
exceeds three (3) months, the date every three (3) months after the beginning of
such Interest Period. If an Interest Payment Date falls on a date that is not a
Business Day, such Interest Payment Date shall be deemed to be the immediately
succeeding Business Day. In addition, the Amendment No. 34 Effective Date shall
constitute an Interest Payment Date with respect to accrued and unpaid interest
on all Loans (as such term would be defined in the Credit Agreement prior to
giving effect to Amendment No. 34) up to but excluding the Amendment No. 34
Effective Date (the “Accrued Interest”).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week or one (1), two (2),
three (3) or six (6) and, with prior written consent of all applicable Lenders,
twelve (12) months thereafter, as selected by the Parent Borrower in its Loan
Notice or such other period that is twelve months or less requested by the
Parent Borrower and consented to by all the directly affected Lenders; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the immediately succeeding Business Day unless
such Business Day falls in another calendar


- 28 -

--------------------------------------------------------------------------------




month (or, in the case of one week Interest Periods, another calendar week), in
which case such Interest Period shall end on the immediately preceding Business
Day;
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;
(c)    no Interest Period with respect to any Revolving Loan shall extend beyond
the Revolving Termination Date; and
(d)    no Interest Period with respect to the Term A-2 Loans or Term B-23 Loans
shall extend beyond any principal amortization payment date for such Loans,
except to the extent that the portion of such Loan comprised of Eurodollar Rate
Loans that is expiring prior to the applicable principal amortization payment
date plus the portion comprised of Base Rate Loans equals or exceeds the
principal amortization payment then due;
provided that the initial Interest Period(s) for the Term B-23 Loans on the
Amendment No. 34 Effective Date shall be equal to the unexpired portion of the
Interest Period(s) then in effect with respect to the Term B-12 Loans on the
Amendment No. 34 Effective Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurodollar Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurodollar Screen
Rate for the longest period for which the Eurodollar Screen Rate is available
for the applicable currency that is shorter than the Impacted Interest Period;
and (b) the Eurodollar Screen Rate for the shortest period (for which that
Eurodollar Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person of or in the Capital Stock, Indebtedness or other
equity or debt interest of another Person, whether by means of (a) the purchase
or other acquisition of Capital Stock of another Person, (b) a loan, advance or
capital contribution to, guaranty or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness of such other Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.
“Involuntary Disposition” means the receipt by any member of the Consolidated
Group of any cash insurance proceeds or condemnation awards payable by reason of
theft, loss, physical destruction or damage, loss of use, taking or similar
event with respect to any of its Property.
“IP Rights” has the meaning provided in Section 6.20.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).


- 29 -

--------------------------------------------------------------------------------




“Issuer Documents” means, with respect to any Letter of Credit, the L/C
Application and any other document, agreement or instrument entered into by a
Borrower and an L/C Issuer (or in favor of an L/C Issuer) relating to such
Letter of Credit.
“Japanese Yen” or “¥” means the lawful currency of Japan.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12, executed and delivered in accordance with the provisions of
Section 7.12.
“JPMCB” means JPMorgan Chase Bank, N.A.
“JPME” means J.P. Morgan Europe Limited.
“JPMorgan” means J.P. Morgan Securities LLC.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, including, without
limitation, Environmental Laws.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing.
“L/C Application” means an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer.
“L/C Borrowing” means any extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed.
“L/C Commitment” means, with respect to the Dollar L/C Issuer or the
Multicurrency L/C Issuer, the commitment of the Dollar L/C Issuer or the
Multicurrency L/C Issuer to issue and to honor payment obligations under Letters
of Credit and, with respect to each Revolving Lender, the commitment of such
Revolving Lender to purchase participation interests in L/C Obligations up to
the Dollar Equivalent of such Lender’s Limited Currency Revolving Commitment
Percentage thereof, in each case to the extent provided in Section 2.03(c).
“L/C Commitment Percentage” means, as to each L/C Revolving Lender at any time,
a fraction (expressed as a percentage carried to the ninth decimal place), the
numerator of which is the sum of such L/C Revolving Lender’s Limited Currency
Revolving Committed Amount and such L/C Revolving Lender’s Dollar Revolving
Committed Amount at such time and the denominator of which is the L/C Committed
Amount at such time.
“L/C Committed Amount” means, at any time, the sum of the Aggregate Limited
Currency Revolving Committed Amount plus the Aggregate Dollar Revolving
Committed Amount at such time and as to any L/C Revolving Lender, its L/C
Commitment Percentage of the L/C Committed Amount; provided that for the
avoidance of doubt, the L/C Sublimit shall govern the maximum amount of L/C
Obligations that may be outstanding pursuant to Section 2.01(b)
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Expiration Date” means the day that is seven (7) days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the immediately preceding Business Day).


- 30 -

--------------------------------------------------------------------------------




“L/C Issuer” means a Dollar L/C Issuer or a Multicurrency L/C Issuer, and “L/C
Issuers” means, collectively, each Dollar L/C Issuer and Multicurrency L/C
Issuer.
“L/C Obligation” means a Dollar Facility L/C Obligation or a Limited Currency
Facility L/C Obligation, as the context may require, and “L/C Obligations” means
Dollar Facility L/C Obligations and Limited Currency Facility L/C Obligations,
collectively.
“L/C Revolving Lender” means a Dollar Revolving Lender or a Limited Currency
Revolving Lender, and the “L/C Revolving Lenders” refers to the Dollar Revolving
Lenders and the Limited Currency Revolving Lenders, collectively.
“L/C Sublimit” has the meaning provided in Section 2.01(b).
“LCA Election” has the meaning provided in Section 1.11.
“Lead Arrangers” means JPMorgan, HSBC Securities (USA) Inc., Goldman Sachs Bank
USA, Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Credit Agreement), Mizuho Securities USA
Inc., Morgan Stanley Senior Funding, Inc., Suntrust Robinson Humphrey, Inc., The
Bank of Nova Scotia and Wells Fargo Securities, LLC.
“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto (and, as appropriate, includes the Swingline Lender) and each
Person who joins as a Lender pursuant to the terms hereof, together with its
successors and permitted assigns.
“Lending Office” means, as to any Lender, the office or offices of such Lender
set forth in such Lender’s Administrative Questionnaire or such other office or
offices as a Lender may from time to time provide notice of to the Parent
Borrower and the Administrative Agent.
“Letter of Credit” means any letter of credit issued pursuant to this Credit
Agreement.
“Letter of Credit Cap” means the amount set forth opposite each L/C Issuer on
Schedule 1.01F; provided that such Schedule may be revised from time to time by
the Parent Borrower, the Administrative Agent and such L/C Issuer to change such
L/C Issuer’s Letter of Credit Cap or by the Parent Borrower, the Administrative
Agent and any new L/C Issuer to establish a Letter of Credit Cap for such new
L/C Issuer.
“Letter of Credit Fees” has the meaning provided in Section 2.09(b)(i).
“Liabilities” has the meaning provided in the definition of the term Solvent.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property and any financing lease having substantially the same economic effect
as any of the foregoing).
“Limited Condition Acquisition” means any Permitted Acquisition or other similar
Investment by the Parent Borrower or one or more of its Restricted Subsidiaries
permitted by this Credit Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party acquisition financing and which is
designated as a Limited Condition Acquisition to the Administrative Agent by the
prior written election of the Parent Borrower.


- 31 -

--------------------------------------------------------------------------------




“Limited Currency Facility L/C Obligations” means, at any date of determination,
the Limited Currency Facility Percentage multiplied by the sum of (x) the
aggregate Dollar Equivalent amount available to be drawn under all outstanding
Letters of Credit at such date plus (y) the aggregate Dollar Equivalent of all
L/C Borrowings at such date. For all purposes of this Credit Agreement, if on
any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount
so remaining available to be drawn.
“Limited Currency Facility Percentage” means, at any time, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
the Aggregate Limited Currency Revolving Committed Amount at such time and the
denominator of which is the L/C Committed Amount at such time.
“Limited Currency Revolving Commitment” means, for each Limited Currency
Revolving Lender, the commitment of such Lender to make Limited Currency
Revolving Loans (and to share in Limited Currency Revolving Obligations)
hereunder, under documentation relating to Incremental Revolving Commitments or
pursuant to an Additional Credit Extension Amendment, in each case in the amount
of such Lender’s Limited Currency Revolving Committed Amount, as such commitment
may be increased or decreased pursuant to the other provisions hereof.
“Limited Currency Revolving Commitment Percentage” means, for each Limited
Currency Revolving Lender, a fraction (expressed as a percentage carried to the
ninth decimal place), the numerator of which is such Limited Currency Revolving
Lender’s Limited Currency Revolving Committed Amount and the denominator of
which is the Aggregate Limited Currency Revolving Committed Amount. The Limited
Currency Revolving Commitment Percentages as of the Amendment No. 3 Effective
Date are set forth in Schedule I to Amendment No. 3 under the column entitled
“Limited Currency Revolving Commitment Percentage”.
“Limited Currency Revolving Committed Amount” means, for each Limited Currency
Revolving Lender, the amount set forth in Schedule I to Amendment No. 3 under
the row applicable to such Lender in the column entitled “Limited Currency
Revolving Committed Amount” or in any documentation relating to Incremental
Revolving Commitments or Additional Credit Extension Amendments, as such Limited
Currency Revolving Committed Amount may be reduced or increased pursuant to the
other provisions hereof.
“Limited Currency Revolving Facility” means the Aggregate Limited Currency
Revolving Commitments and the provisions herein related to the Limited Currency
Revolving Loans and the Letters of Credit.
“Limited Currency Revolving Lenders” means the Persons listed on Schedule I to
Amendment No. 3 under the heading “Limited Currency Revolving Lender” together
with their successors and permitted assigns, and any Person that shall be
designated a “Limited Currency Revolving Lender” pursuant to Incremental
Revolving Commitments or an Additional Credit Extension Amendment in accordance
with the provisions hereof.
“Limited Currency Revolving Loan” has the meaning provided in Section
2.01(a)(ii).
“Limited Currency Revolving Notes” means the promissory notes, if any, given to
evidence the Limited Currency Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of Limited Currency
Revolving Note is attached as Exhibit 2.13-2.
“Limited Currency Revolving Obligations” means the Limited Currency Revolving
Loans and the Limited Currency Facility L/C Obligations.
“Loan” means any Revolving Loan, Swingline Loan, Term A-1 Loan, Term A-2 Loan,
Term B-1 Loan, Term B-23 Loan or Incremental Term Loan, and the Base Rate Loans
and Eurodollar Rate Loans comprising such Loans.


- 32 -

--------------------------------------------------------------------------------




“Loan Notice” means a notice of (a) a Borrowing of Loans (including Swingline
Loans), (b) a conversion of Loans from one (1) Type to the other, or (c) a
continuation of Eurodollar Rate Loans, which shall be substantially in the form
of Exhibit 2.02.
“Loan Obligations” means the Revolving Obligations, Term A-2 Loans, Term B-23
Loans and Incremental Term Loans; provided that Excluded Swap Obligations shall
not be a Loan Obligation of any Guarantor that is not a Qualified ECP Guarantor.
“Local Time” means (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Canadian Dollars or a B/A, Toronto time and (c) with respect to a Loan or
Borrowing denominated in any other Approved Currency, London time.
“London Agent” means JPME, in its capacity as London agent for the Lenders
hereunder, or any successor London agent.
“Major Disposition” means any Subject Disposition (or any series of related
Subject Dispositions) or any Involuntary Disposition (or any series of related
Involuntary Dispositions), in each case resulting in the receipt by one or more
members of the Consolidated Group of Net Cash Proceeds in excess of $100.0
million.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Parent Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of any Agent or any Lender under any material Credit Document; or (c) a
material adverse effect upon the legality, validity, binding effect or the
enforceability against any Credit Party of any material Credit Document to which
it is a party.
“Material Permitted Acquisition” means a Permitted Acquisition involving
consideration of $300.0 million or greater.
“Material Subsidiary” means each Subsidiary of the Parent Borrower other than an
Excluded Subsidiary.
“Maximum Rate” has the meaning assigned to such term in Section 11.09.
“Mexican Peso” or “MXN” means the lawful money of Mexico.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multicurrency L/C Issuer” means JPMCB, The Bank of Nova Scotia, Goldman Sachs
Lending Partners LLC, MUFG Union Bank, N.A. and Wells Fargo Bank, National
Association in their capacities as issuers of Letters of Credit hereunder,
together with their respective successors in such capacity and any Limited
Currency Revolving Lender approved by the Administrative Agent and the Parent
Borrower; provided that no other Lender shall be obligated to become an L/C
Issuer hereunder. References herein and in the other Credit Documents to the
Multicurrency L/C Issuer shall be deemed to refer to the Multicurrency L/C
Issuer in respect of the applicable Letter of Credit or to all Multicurrency L/C
Issuers, as the context requires.
“Multicurrency Revolving Commitment” means, for each Multicurrency Revolving
Lender, the commitment of such Lender to make Multicurrency Revolving Loans (and
to share in Multicurrency Revolving Obligations) hereunder, under documentation
relating to Incremental Revolving Commitments or pursuant to an Additional
Credit Extension Amendment, in each case in the amount of such Lender’s
Multicurrency Revolving Committed Amount, as such commitment may be increased or
decreased pursuant to the other provisions hereof.
“Multicurrency Revolving Commitment Percentage” means, for each Multicurrency
Revolving Lender, a fraction (expressed as a percentage carried to the ninth
decimal place), the numerator of which is such Multicurrency Revolving Lender’s
Multicurrency Revolving Committed Amount and the denominator of which is


- 33 -

--------------------------------------------------------------------------------




the Aggregate Multicurrency Revolving Committed Amount. The Multicurrency
Revolving Commitment Percentages as of the Amendment No. 3 Effective Date are
set forth in Schedule I to Amendment No. 3 under the column entitled
“Multicurrency Revolving Commitment Percentage”.
“Multicurrency Revolving Committed Amount” means, for each Multicurrency
Revolving Lender, the amount set forth in Schedule I to Amendment No. 3 under
the row applicable to such Lender in the column entitled “Multicurrency
Revolving Committed Amount” or in any documentation relating to Incremental
Revolving Commitments or Additional Credit Extension Amendments, as such
Multicurrency Revolving Committed Amount may be reduced or increased pursuant to
the other provisions hereof.
“Multicurrency Revolving Facility” means the Aggregate Multicurrency Revolving
Commitments and the provisions herein related to the Multicurrency Revolving
Loans, the Alternative Currency Letters of Credit and B/A’s.
“Multicurrency Revolving Lenders” means the Persons listed on Schedule I to
Amendment No. 3 under the heading “Multicurrency Revolving Lenders” together
with their successors and permitted assigns, and any Person that shall be
designated a “Multicurrency Revolving Lender” pursuant to Incremental Revolving
Commitments or an Additional Credit Extension Amendment in accordance with the
provisions hereof.
“Multicurrency Revolving Loan” has the meaning provided in Section 2.01(a)(iii).
“Multicurrency Revolving Notes” means the promissory notes, if any, given to
evidence the Multicurrency Revolving Loans, as amended, restated, modified,
supplemented, extended, renewed or replaced. A form of Multicurrency Revolving
Note is attached as Exhibit 2.13-3.
“Multicurrency Revolving Obligations” means the Multicurrency Revolving Loans
and the B/A Obligations.
“Multiemployer Plan” means any employee pension benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which the Parent Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five (5) plan years, has made or been obligated to make contributions.
“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Subject Disposition, Involuntary Disposition or incurrence of Indebtedness
or issuance of Capital Stock, net of (a) attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, underwriting discounts, survey
costs, title insurance premiums, and related search and recording charges,
transfer Taxes, deed or mortgage recording Taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than a Lien granted pursuant to a Credit Document) on such asset, other
customary expenses and brokerage, consultant and other customary fees and
expenses, in each case, actually incurred in connection therewith and directly
attributable thereto, (b) Taxes paid or payable as a result thereof (estimated
reasonably and in good faith by the Parent Borrower and after taking into
account any available Tax credits or deductions and any tax sharing
arrangements) and (c) solely with respect to a Subject Disposition, the amount
of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any Taxes deducted
pursuant to clause (b) above) (i) related to any of the Property Disposed of in
such Subject Disposition and (ii) retained by the Parent Borrower or any of the
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, however, the amount of any subsequent reduction of such
reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Cash Proceeds from and after the date of
such reduction). For purposes hereof, “Net Cash Proceeds” includes any cash or
Cash Equivalents received upon the Disposition of any non-cash consideration
received by any member of the Consolidated Group in any Subject Disposition or
Involuntary Disposition.


- 34 -

--------------------------------------------------------------------------------




“New Senior Unsecured Debt” means the 4.875% Senior Notes due 2024 of the Parent
Borrower in an aggregate principal amount of $575,000,000 issued on the
Amendment No. 3 Effective Date.
“New York Courts” means any New York State court or federal court of the United
States of America sitting in New York City in the borough of Manhattan, and any
appellate court from any thereof.
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
“Non-Extension Notice Date” has the meaning provided in Section 2.03(b)(iii).
“Notes” means the Revolving Notes, the Swingline Note, the Term A-2 Notes and
the Term B-23 Notes.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means the Borrower Obligations and the Guaranteed Obligations,
other than Excluded Swap Obligations.
“OFAC” has the meaning assigned to such term in Section 6.24(a).
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Revolving Commitments” means the “Revolving Commitments” in effect
under this Agreement immediately prior to the Amendment No. 3 Effective Date.
“Original Revolving Loans” means the “Revolving Loans” made pursuant to the
Original Revolving Commitments.
“Original Swingline Loans” means the “Swingline Loans” made pursuant to the
“Revolving Facility” in effect immediately prior to the Amendment No. 3
Effective Date.
“Other Alternative Currency” has the meaning assigned to such term in the
definition of Alternative Currency.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received


- 35 -

--------------------------------------------------------------------------------




payments under, received or perfected a security interest under, engaged in any
other transaction pursuant to or enforced any Credit Document, or sold or
assigned an interest in any Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or under any other Credit Document or from the execution, delivery,
registration or enforcement of, or otherwise with respect to, this Credit
Agreement or any other Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 11.13).
“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any Borrowings and prepayments or repayments of Revolving
Loans occurring on such date; (b) with respect to Swingline Loans on any date,
the aggregate outstanding principal amount thereof after giving effect to any
Borrowings and prepayments or repayments of Swingline Loans occurring on such
date; (c) with respect to any B/A Obligations on any date, the Dollar Equivalent
amount of the aggregate face amount of the B/As accepted hereunder and
outstanding at such time after giving effect to any B/A Drawings occurring as
such date and any other changes in such amount on such date, including as a
result of any reimbursements by a Canadian Borrower of any B/As; (d) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by any Borrower of Unreimbursed Amounts; and (e)
with respect to the Term A-2 Loans or Term B-23 Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any prepayments or
repayments of the Term A-2 Loans or Term B-23 Loans on such date.
“Overnight Bank Funding Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the rate comprised of both overnight federal funds and
overnight eurodollar by U.S.-managed banking offices of depository institutions,
as such composite rate shall be determined by the NYFRB as set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as an overnight bank funding rate (from and after such date as
the NYFRB shall commence to publish such composite rate) and (b) with respect to
any amount denominated in an Alternative Currency, the rate of interest per
annum at which overnight deposits in the applicable Alternative Currency, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of
JPMCB in the applicable offshore interbank market for such currency to major
banks in such interbank market.
“Parent Borrower” has the meaning provided in the preamble hereto, together with
its successors and permitted assigns pursuant to Section 8.04.
“Participant” has the meaning provided in Section 11.06(d).
“Participant Register” has the meaning provided in Section 11.06(d).
“Participating Fronted Currency Lenders” means, with respect to any Fronted
Currency, each Multicurrency Revolving Lender (other than any Alternative
Currency Fronting Lender with respect to such Fronted Currency), unless such
Multicurrency Revolving Lender has notified the Administrative Agent in writing
(or via email) that it can make Revolving Loans in such Fronted Currency. For
the avoidance of doubt, unless it has notified the Parent Borrower otherwise in
writing, the Administrative Agent shall be a Participating Fronted Currency
Lender.
“Participating Member State” means each state so described in any EMU
Legislation.
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation.


- 36 -

--------------------------------------------------------------------------------




“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Parent
Borrower or any ERISA Affiliate or to which the Parent Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or in the case of a
multiple employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
“Perfection Certificate” means that certain perfection certificate dated the
Amendment No. 3 Effective Date, executed and delivered by the Parent Borrower in
favor of the Collateral Agent for the benefit of the holders of the Obligations,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time.
“Permitted Acquisition” means any Acquisition; provided that (i) no Default or
Event of Default shall have occurred and be continuing or exist immediately
after giving effect to such Acquisition (or, in the case of any Limited
Condition Acquisition, no Event of Default under Section 9.01(a) or 9.01(f)
shall have occurred and be continuing on the Transaction Agreement Date), (ii)
subject to the Limited Condition Acquisition provisions, after giving effect on
a Pro Forma Basis to the Investment to be made, as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements pursuant to
either such Section, as of the last day of the most recent period referred to in
the second sentence of Section 6.05), the Parent Borrower would be in compliance
with Section 8.10 (and if such Acquisition involves consideration greater than
$150.0 million, then the Parent Borrower shall deliver a certificate of a
Responsible Officer of the Parent Borrower as to the satisfaction of the
requirements in this clause (ii)) and (iii) if such Acquisition involves
consideration in excess of $150.0 million (or if the total of all consideration
for all Acquisitions since the Amendment No. 3 Effective Date exceeds $300.0
million), all assets acquired in such Acquisition shall be held by a Domestic
Credit Party and all Persons acquired in such Acquisition shall become Domestic
Guarantors; provided further that the Parent Borrower may elect to allocate
consideration expended in such Acquisition for Property to be held by members of
the Consolidated Group that are not Domestic Credit Parties or Acquisitions of
Subsidiaries that are not Domestic Guarantors to Investments made pursuant to
Sections 8.02(f), (k) or, to the extent the consideration comes from a Foreign
Subsidiary, Section 8.02(g), so long as capacity to make such Investments
pursuant to the applicable Section is available at the time of such allocation
(and any consideration so allocated shall reduce capacity for Investments
pursuant to such Sections to the extent that capacity for such Investments are
limited by such Sections), and to the extent such consideration is in fact so
allocated to one of such Sections in accordance with the foregoing requirements,
such consideration shall not count toward the $150.0 million and $300.0 million
limitations set forth in this clause (iii). Notwithstanding any provision herein
to the contrary, clauses (ii) and (iii) shall not apply to Excluded
Acquisitions.
“Permitted Business” means the businesses of the Parent Borrower and its
Subsidiaries conducted on the Amendment No. 3 Effective Date and any business
reasonably related, ancillary or complementary thereto and any reasonable
extension thereof.
“Permitted Deposits” means, with respect to the Parent Borrower or any of its
Subsidiaries, cash or cash equivalents (and all accounts and other depositary
arrangements with respect thereto) securing customary obligations of such Person
that are incurred in the ordinary course of business in connection with
ticketing, promoting or producing live entertainment events.
“Permitted Liens” means Liens permitted pursuant to Section 8.01.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established or maintained by the Parent Borrower or, with respect
to any such plan that is subject to Section 412 of the Internal Revenue Code or
Title IV of ERISA, any ERISA Affiliate.
“Platform” has the meaning provided in Section 7.02.


- 37 -

--------------------------------------------------------------------------------




“Prepayment Account” has the meaning provided in Section 2.06(c)(iii).
“Present Fair Saleable Value” has the meaning provided in the term Solvent.
“Prime Rate” has the meaning provided in the definition of the term Base Rate.
“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to any Subject
Disposition, Specified Disposition, Acquisition, Incremental Loan Facilities,
Incremental Equivalent Debt or the Transactions, for purposes of determining the
applicable pricing level under the definition of “Applicable Percentage” and
determining compliance with the financial covenant and conditions and the
requirements of the definition of “Immaterial Subsidiary” hereunder, that such
Subject Disposition, Specified Disposition, Acquisition, Incremental Loan
Facilities, Incremental Equivalent Debt or the Transactions shall be deemed to
have occurred as of the first day of the applicable period of four (4)
consecutive fiscal quarters. Further, for purposes of making calculations on a
“Pro Forma Basis” hereunder, (a) in the case of any Subject Disposition or
Specified Disposition, (i) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
such Subject Disposition or Specified Disposition shall be excluded to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
paid or retired in connection with such Subject Disposition or Specified
Disposition shall be deemed to have been paid and retired as of the first day of
the applicable period; and (b) in the case of any Acquisition, (i) income
statement items (whether positive or negative) attributable to the property,
entities or business units that are the subject thereof shall be included to the
extent relating to any period prior to the date thereof and (ii) Indebtedness
incurred in connection with such Acquisition shall be deemed to have been
incurred as of the first day of the applicable period (and interest expense
shall be imputed for the applicable period assuming prevailing interest rates
hereunder).
“Pro Rata Share” means, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of outstanding Term A-2 Loans, Term B-23 Loans,
Dollar Revolving Commitments, Limited Currency Revolving Commitments or
Multicurrency Revolving Commitments, as applicable, of such Lender at such time
and the denominator of which is the aggregate amount of Term A-2 Loans, Term
B-23 Loans, Dollar Revolving Commitments, Limited Currency Revolving Commitments
or Multicurrency Revolving Commitments, as applicable, at such time; provided
that if such Revolving Commitments have been terminated, then the Pro Rata Share
of each applicable Lender shall be determined based on the Pro Rata Share of
such Lender immediately prior to such termination and after giving effect to any
subsequent assignments made pursuant to the terms hereof.
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Public Lender” has the meaning provided in Section 7.02.
“Qualified Capital Stock” means any Capital Stock of the Parent Borrower other
than Disqualified Capital Stock.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10.0 million at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Ac.
“Ratable Net Proceeds Share” means, at any time with respect to any Net Cash
Proceeds of a Subject Disposition or Involuntary Disposition, the product of (x)
such Net Cash Proceeds and (y) a fraction, the numerator of which is the
aggregate principal amount of Applicable Pari Passu Debt outstanding at such
time and the denominator of which is sum of the (A) aggregate principal amount
of the Revolving Loans and Swingline


- 38 -

--------------------------------------------------------------------------------




Loans outstanding at such time plus (B) aggregate principal amount of Term Loans
outstanding at such time plus (C) aggregate principal amount of Applicable Pari
Passu Debt outstanding at such time.
“Recipient” has the meaning provided in the definition of the term Excluded
Taxes.
“Refinancing Debt” has the definition set forth in Section 2.18(a).
“Refinancing Effective Date” has the meaning specified in Section 2.18.
“Refinancing Notes/Loans” has the meaning provided in Section 2.18(a).
“Refinancing Term Loans” has the meaning specified in Section 2.18.
“Register” has the meaning provided in Section 11.06(c).
“Registered Public Accounting Firm” has the meaning provided in the Securities
Laws and shall be independent of the Parent Borrower as prescribed by the
Securities Laws.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and all
official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System of the United States as from time to time in effect and all
official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Replaced Revolving Commitments” has the meaning specified in Section 2.19.
“Replacement Revolving Commitments” has the meaning specified in Section 2.19.
“Replacement Revolving Lender” has the meaning specified in Section 2.19.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period to the PBGC has
been waived by regulation.
“Repricing Transaction” means (x) the refinancing or repricing of all or any
portion of the Term B-23 Loans with term loans the primary purpose of which is
to reduce the Effective Yield from that of the Term B-23 Loans as of the
Amendment No. 34 Effective Date or (y) an effective lowering of the Effective
Yield of any Term B-23 Loans pursuant to any amendment to the Credit Documents
or any conversion or exchange of such Term B-23 Loans; provided that a Repricing
Transaction shall not be deemed to occur in connection with such a refinancing,
repricing, amendment, conversion or exchange done in connection with an
Acquisition not otherwise permitted by the Credit Documents or a Change of
Control.
“Request for Credit Extension” means (a) with respect to a Borrowing of Loans
(including Swingline Loans) or B/A Drawing, a Loan Notice and (b) with respect
to an L/C Credit Extension, a L/C Application.
“Required Dollar Revolving Lenders” means, as of any date of determination,
Lenders having more than fifty percent (50%) of the Aggregate Dollar Revolving
Commitments or, if the Dollar Revolving Commitments shall have expired or been
terminated, Lenders holding more than fifty percent (50%) of the aggregate
principal amount of Dollar Revolving Obligations (including, in each case, the
aggregate principal amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans).


- 39 -

--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, Lenders having more
than fifty percent (50%) of the sum of (i) the Term Loan Commitments (or, from
and after the borrowings on the Amendment No. 3 Effective Date, the Term Loans)
and (ii) the Aggregate Revolving Commitments (or, if the Revolving Commitments
shall have expired or been terminated, the Revolving Obligations (including, in
each case, the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swingline Loans)).
“Required L/C Lenders” means, as of any date of determination, Lenders having
more than fifty percent (50%) of the sum of the Aggregate Dollar Revolving
Commitments and the Aggregate Limited Currency Revolving Commitments at such
date or, if the Dollar Revolving Commitments and the Limited Currency Revolving
Commitments if the Revolving Commitments shall have expired or been terminated,
Lenders holding more than fifty percent (50%) of the aggregate principal amount
of sum of the Dollar Revolving Obligations and Limited Currency Revolving
Obligations (including, in each case, the aggregate principal amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swingline Loans).
“Required Limited Currency Revolving Lenders” means, as of any date of
determination, Lenders having more than fifty percent (50%) of the Aggregate
Limited Currency Revolving Commitments or, if the Limited Currency Revolving
Commitments shall have expired or been terminated, Lenders holding more than
fifty percent (50%) of the aggregate principal amount of Limited Currency
Revolving Loans and B/A Drawings.
“Required Multicurrency Revolving Lenders” means, as of any date of
determination, Lenders having more than fifty percent (50%) of the Aggregate
Multicurrency Revolving Commitments or, if the Multicurrency Revolving
Commitments shall have expired or been terminated, Lenders holding more than
fifty percent (50%) of the aggregate principal amount of Multicurrency Revolving
Loans and B/A Drawings.
“Required Revolving Lenders” means, as of any date of determination, Lenders
having more than fifty percent (50%) of the Aggregate Revolving Commitments or,
if the Revolving Commitments shall have expired or been terminated, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of
Revolving Obligations (including, in each case, the aggregate principal amount
of each Lender’s risk participation and funded participation in L/C Obligations
and Swingline Loans).
“Required Term A-2 Lenders” means, as of any date of determination, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of Term
A-2 Loan Commitments (or, from and after the initial borrowings on the Amendment
No. 3 Effective Date, the Term A-2 Loans).
“Required Term B-23 Lenders” means, as of any date of determination, Lenders
holding more than fifty percent (50%) of the aggregate principal amount of
Additional Term B-23 Commitment and Converted Term B-12 Loans (or, from and
after the initial borrowings on the Amendment No. 34 Effective Date, the Term
B-23 Loans).
“Responsible Officer” means, as to any Credit Party, the chief executive
officer, chief operating officer, the president, any executive vice president,
the chief financial officer, the chief accounting officer, the treasurer, any
assistant treasurer, any vice president, any senior vice president, the
secretary or the general counsel of such Credit Party, any manager of such
Credit Party (if such Credit Party is a limited liability company) or the
general partner of such Credit Party (if such Credit Party is a limited
partnership). Any document delivered hereunder that is signed by a Responsible
Officer of a Credit Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Credit Party, and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Credit Party.
“Restricted Payment” means (i) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
member of the Consolidated Group, (ii) any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or of any option, warrant or other right to acquire
any such Capital Stock or (iii) any payment or prepayment of principal on or


- 40 -

--------------------------------------------------------------------------------




redemption, repurchase or acquisition for value of, any Subordinated Debt of any
member of the Consolidated Group or any Indebtedness of any member of the
Consolidated Group incurred pursuant to (a) the New Senior Unsecured Debt, (b)
Section 8.03(f) or (c) to the extent representing a refinancing of any
Indebtedness described in the foregoing clause (a) or (b), Section 8.03(l)
except, in each case, any scheduled payment of principal.
“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.
“Revaluation Date” means, with respect to (x) any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency and (iv) such
additional dates as the Applicable Agent or the L/C Issuer shall determine or
the Required Lenders shall require (y) any B/A Drawing, each of the following:
(i) each date of a B/A Drawing, (ii) each date of an amendment of any such B/A
having the effect of increasing the amount thereof (solely with respect to the
increased amount), (iii) each date of any payment by a Canadian Borrower under
any B/A, and (iv) such additional dates as the Applicable Agent or the Required
Multicurrency Revolving Lenders shall require and (z) any Revolving Loan, each
of the following: (i) each date of Borrowing of a Revolving Loan denominated in
an Alternative Currency, (ii) each date of any payment by any Revolving Lender
under any Revolving Loan denominated in an Alternative Currency and (iii) such
additional dates as the Applicable Agent or the Required Revolving Lenders shall
require.
“Revolving Commitment” means, as to each Lender, the sum of such Lender’s Dollar
Revolving Commitment, Limited Currency Revolving Commitment and Multicurrency
Revolving Commitment and “Revolving Commitments” means, collectively, the Dollar
Revolving Commitments, Limited Currency Revolving Commitments and Multicurrency
Revolving Commitments of all Revolving Lenders.
“Revolving Committed Amount” means, as to each Lender, the sum of such Lender’s
Dollar Revolving Committed Amount, Limited Currency Revolving Committed Amount
and Multicurrency Revolving Committed Amount.
“Revolving Credit Extension Request” has the meaning specified in Section
2.17(b).
“Revolving Facility” means the Dollar Revolving Facility, the Limited Currency
Revolving Facility or the Multicurrency Revolving Facility and “Revolving
Facilities” means, collectively, the Dollar Revolving Facility, the Limited
Currency Revolving Facility and the Multicurrency Revolving Facility.
“Revolving Lender” means a Dollar Revolving Lender, a Limited Currency Revolving
Lender or a Multicurrency Revolving Lender and “Revolving Lenders” means the
collective reference to the Dollar Revolving Lenders, the Limited Currency
Revolving Lenders and the Multicurrency Revolving Lenders.
“Revolving Lender Joinder Agreement” means a joinder agreement, in a form to be
agreed among the Administrative Agent, the Parent Borrower and each Lender with
an Incremental Revolving Commitment or commitment under an Incremental Revolving
Facility, executed and delivered in accordance with the provisions of Section
2.01(f).
“Revolving Loan” means a Dollar Revolving Loan, a Limited Currency Revolving
Loan or a Multicurrency Revolving Loan and “Revolving Loans” means,
collectively, Dollar Revolving Loans, Limited Currency Revolving Loans and
Multicurrency Revolving Loans.
“Revolving Notes” means the collective reference to the Dollar Revolving Notes,
the Limited Currency Revolving Notes and the Multicurrency Revolving Notes.
“Revolving Obligations” means the collective reference to the Dollar Revolving
Obligations, the Limited Currency Revolving Obligations and the Multicurrency
Revolving Obligations.


- 41 -

--------------------------------------------------------------------------------




“Revolving Termination Date” means the fifth anniversary of the Amendment No. 3
Effective Date.
“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to the Parent Borrower or
any Subsidiary, any arrangement, directly or indirectly, with any Person (other
than a Domestic Credit Party) whereby the Parent Borrower or such Subsidiary
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred.
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Applicable Agent or the applicable L/C Issuer, as applicable,
to be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.
“Sanctions” has the meaning provided in Section 6.24(a).
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Section 2.02(b) Ratable Share” has the meaning provided in Section 2.02(b).
“Secured Party” has the meaning assigned to such term in the U.S. Security
Agreement.
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
“Senior Indebtedness” means Indebtedness of the Parent Borrower or any of its
Subsidiaries that is not expressly subordinated in right of payment to any other
Indebtedness of Parent Borrower or any of its Subsidiaries.
“Senior Secured Debt” means, at any time, Consolidated Total Funded Debt that
constitutes Senior Indebtedness secured by a Lien on any Collateral.
“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (i) Senior Secured Debt on such day to (ii) Consolidated EBITDA of
the Consolidated Group for the period of four (4) consecutive fiscal quarters
ending on such day.
“Significant Subsidiary” means (1) any Subsidiary that satisfies the criteria
for a “significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation
S-X under the Securities Laws, as such Regulation is in effect on the Amendment
No. 3 Effective Date (with the references to 10% in such Rule being deemed to be
5.0% for the purposes of this definition), and (2) any Subsidiary that, when
aggregated with all other Subsidiaries that are not otherwise Significant
Subsidiaries and as to which any event described in Section 9.01(f) or (h) has
occurred and is continuing, would constitute a Significant Subsidiary under
clause (1) of this definition.
“Solvent” means, with respect to any Person, as of any date of determination,
(a) the Fair Value and Present Fair Saleable Value of the aggregate assets of
such Person exceeds the value of its Liabilities; (b) such


- 42 -

--------------------------------------------------------------------------------




Person will not have, as of such date, an unreasonably small amount of capital
with which to conduct its business; (c) such Person will be able to pay its
Liabilities as they mature or become absolute; and (d) the Fair Value and
Present Fair Saleable Value of the aggregate assets of such Person exceeds the
value of its Liabilities by an amount that is not less than the capital of such
Person (as determined pursuant to Section 154 of the Delaware General Corporate
Law). The term “Solvency” shall have an equivalent meaning. For the purposes of
this definition, “Fair Value” means the aggregate amount at which the assets of
the applicable entity (including goodwill) would change hands between a willing
buyer and a willing seller, within a commercially reasonable amount of time,
each having reasonable knowledge of the relevant facts, neither being under any
compulsion to act and with equity to both; “Present Fair Saleable Value” means
the aggregate amount of net consideration (giving effect to reasonable and
customary costs of sale or Taxes) that could be expected to be realized if the
aggregate assets of the applicable entity are sold with reasonable promptness in
an arm’s length transaction under present conditions for the sale of assets of
comparable business enterprises; and “Liabilities” means all debts and other
liabilities of the applicable entity, whether secured, unsecured, fixed,
contingent, accrued or not yet accrued.
“SPC” has the meaning provided in Section 11.06(h).
“Specified Disposition” means any Disposition referred to in clause (a) of the
definition of Subject Disposition, to the extent a material amount of Property
is disposed of in such Disposition.
“Specified Intercompany Transfers” means a Disposition of Property by a Domestic
Credit Party to a member of the Consolidated Group that is not a Domestic Credit
Party.
“Spot Rate” for a currency means the rate determined by the Applicable Agent or
an L/C Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. (x) New York time, in the case of Canadian Dollars, or
(y) London time, in the case of any other currency, in each case on the date two
(2) Business Days prior to the date as of which the foreign exchange computation
is made; provided that the Applicable Agent or such L/C Issuer may obtain such
spot rate from another financial institution designated by the Applicable Agent
or such L/C Issuer if the Person acting in such capacity does not have as of the
date of determination a spot buying rate for any such currency; provided,
further, that such L/C Issuer may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurodollar Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Statutory Reserves” means (a) for any Interest Period for any Eurodollar Rate
Loan in dollars, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves) are required to be maintained
during such Interest Period under Regulation D by member banks of the United
States Federal Reserve System in New York City with deposits exceeding one
billion dollars against “Eurocurrency liabilities” (as such term is used in
Regulation D), (b) for any Interest Period for any portion of a Borrowing in
Swiss Francs, the average maximum rate at which reserves (including any
marginal, supplemental or emergency reserves), if any, are in effect on such day
for funding in Swiss Francs maintained by commercial banks which lend in Swiss
Francs, (c) for any Interest Period for any portion of a Borrowing in Sterling,
the average maximum rate at which reserves (including any marginal, supplemental
or emergency reserves), if any, are in effect on such day for funding in


- 43 -

--------------------------------------------------------------------------------




Sterling maintained by commercial banks which lend in Sterling, (d) for any
Interest Period for any portion of a Borrowing in Euros, the average maximum
rate at which reserves (including any marginal, supplemental or emergency
reserves), if any, are in effect on such day for funding in Euros maintained by
commercial banks which lend in Euros, (e) for any Interest Period for any
portion of a Borrowing in Swedish Krona, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves), if any,
are in effect on such day for funding in Swedish Krona maintained by commercial
banks which lend in Swedish Krona, (f) for any Interest Period for any portion
of a Borrowing in Australian Dollars, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves), if any, are in
effect on such day for funding in Australian Dollars maintained by commercial
banks which lend in Australian Dollars, (g) for any Interest Period for any
portion of a Borrowing in Danish Krone, the average maximum rate at which
reserves (including any marginal, supplemental or emergency reserves), if any,
are in effect on such day for funding in Danish Krone maintained by commercial
banks which lend in Danish Krone, (h) for any Interest Period for any portion of
a Borrowing in Brazilian Real, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves), if any, are in
effect on such day for funding in Brazilian Real maintained by commercial banks
which lend in Brazilian Real, (i) for any Interest Period for any portion of a
Borrowing in Mexican Pesos, the average maximum rate at which reserves
(including any marginal, supplemental or emergency reserves), if any, are in
effect on such day for funding in Mexican Pesos maintained by commercial banks
which lend in Mexican Pesos and (j) for any Interest Period for any portion of a
Borrowing in Japanese Yen, the average maximum rate at which reserves (including
any marginal, supplemental or emergency reserves), if any, are in effect on such
day for funding in Japanese Yen maintained by commercial banks which lend in
Japanese Yen. Eurodollar Rate Loans shall be deemed to constitute Eurodollar
liabilities and to be subject to such reserve requirements without benefit of or
credit for proration, exceptions or offsets which may be available from time to
time to any Lender under Regulation D.
“Step-Up” has the meaning specified in Section 8.10.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
“Subject Disposition” means any Disposition other than (a) Dispositions of
damaged, worn-out or obsolete Property that, in the Parent Borrower’s reasonable
judgment, is no longer used or useful in the business of the Parent Borrower or
its Subsidiaries; (b) Dispositions of inventory, services or other property in
the ordinary course of business; (c) Dispositions of Property to the extent that
(i) such Property is exchanged for credit against the purchase price of similar
replacement Property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement equipment or
property; (d) licenses, sublicenses, leases and subleases not interfering in any
material respect with the business of any member of the Consolidated Group; (e)
sales or discounts of accounts receivable in connection with the compromise or
collection thereof in the ordinary course of business; (f) any Disposition at
any time by (i) a Domestic Credit Party to any other Domestic Credit Party, (ii)
a Subsidiary that is not a Credit Party to a Domestic Credit Party, (iii) a
Subsidiary that is not a Credit Party to another Subsidiary that is not a Credit
Party, (iv) a Foreign Credit Party to any other Foreign Credit Party or (v) a
Foreign Credit Party to any Foreign Subsidiary that is not a Foreign Credit
Party (provided that the fair market value of Property Disposed of pursuant to
this clause (v) shall not exceed $150.0 million in the aggregate in any fiscal
year of the Parent Borrower); (g) Specified Intercompany Transfers; (h) the sale
of Cash Equivalents; (i) an Excluded Sale and Leaseback Transaction; (j)
Restricted Payments permitted by Section 8.06; (k) mergers and consolidations
permitted by Section 8.04; (l) the granting of Liens permitted pursuant to
Section 8.01, (m) a Disposition of Property, to the extent constituting the
making of an Investment permitted pursuant to Section 8.02 (other than Section
8.02(a)) and (n) Dispositions, in one transaction or a series of related
transactions, of assets or other properties of the Parent Borrower or its
Subsidiaries with a fair market value not exceeding $10.0 million; provided that
the aggregate amount of Dispositions that are not Subject Dispositions by the
operation of this clause (n) shall not exceed $40.0 million in the aggregate.
“Subordinated Debt” means (x) as to the Parent Borrower, any Funded Debt of the
Parent Borrower that is expressly subordinated in right of payment to the prior
payment of any of the Loan Obligations of the Parent Borrower and (y) as to any
Guarantor, any Funded Debt of such Guarantor that is expressly subordinated in
right of payment to the prior payment of any of the Loan Obligations of such
Guarantor.


- 44 -

--------------------------------------------------------------------------------




“Subsidiary” of a Person means (A) a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person or (B) any other Person that is a consolidated subsidiary of such
Person under GAAP and designated as a Subsidiary of such Person in a certificate
to the Administrative Agent by a financial or accounting officer of such Person.
Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of the
Parent Borrower; provided that an Unrestricted Subsidiary shall be deemed not to
be a Subsidiary for purposes of this Credit Agreement and each other Credit
Document; provided further that any Subsidiary other than an Unrestricted
Subsidiary shall be deemed to be a Restricted Subsidiary.
“Subsidiary Redesignation” has the meaning provided in the definition of
“Unrestricted Subsidiary.”
“Support Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable by another Person (the “primary obligor”)
in any manner, whether directly or indirectly, and including any obligation of
such Person, direct or indirect, (i) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness of the payment or performance of such
Indebtedness, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such
Indebtedness, or (iv) entered into for the purpose of assuring in any other
manner the obligee in respect of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.
“Swap Contract” means any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination values determined in
accordance therewith, such termination values, and (b) for any date prior to the
date referenced in clause (a), the amounts determined as the mark-to-market
values for such Swap Contracts, as determined based upon one or more mid-market
or other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“Swedish Krona” or “kr” means the lawful currency of Sweden.


- 45 -

--------------------------------------------------------------------------------




“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.01(c).
“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans, and with respect to
each Lender, the commitment of such Lender to purchase participation interests
in Swingline Loans.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Dollar
Revolving Lender at any time shall be its Dollar Revolving Commitment Percentage
of the total Swingline Exposure at such time.
“Swingline Lender” means JPMCB in its capacity as such, together with any
successor in such capacity.
“Swingline Loan” has the meaning provided in Section 2.01(c).
“Swingline Note” means the promissory note given to evidence the Swingline
Loans, as amended, restated, modified, supplemented, extended, renewed or
replaced. A form of Swingline Note is attached as Exhibit 2.13-4.
“Swingline Sublimit” has the meaning provided in Section 2.01(c).
“Swiss Franc” or “CHF” means the lawful currency of Switzerland.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement that
is considered borrowed money indebtedness for tax purposes but is classified as
an operating lease under GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Tax Returns” means any return, report or similar statement filed or required to
be filed with respect to any Tax (including any attached schedules) including
any informational return, claim for refund, amended return or declaration of
estimated Tax.
“Term A-1 Loans” means the “Term A-1 Loans” under the Credit Agreement as in
effect prior to giving effect to Amendment No. 3.
“Term A-2 Lenders” means the Persons listed on Schedule I to Amendment No. 3
under the heading “Term A-2 Lenders” together with their successors and
permitted assigns.
“Term A-2 Loan Commitment” means, with respect to a Term A-2 Lender, the
obligation of such Person to make a term loan pursuant to Section 2.01(d) in the
amount of such Term A-2 Lender’s Term A-2 Loan Committed Amount; provided that,
at any time after funding of the applicable Term A-2 Loans, determinations of
“Required Lenders” and “Required Term A-2 Lenders” shall be based on the
outstanding principal amount of the Term A-2 Loans.
“Term A-2 Loan Committed Amount” means, for each Term A-2 Lender, the amount set
forth in Schedule I to Amendment No. 3 under the row applicable to such Lender
in the column entitled “Term A-2 Loan Committed Amount”.
“Term A-2 Loan Termination Date” means the date that is five years following the
Amendment No. 3 Effective Date.


- 46 -

--------------------------------------------------------------------------------




“Term A-2 Loans” has the meaning provided in Section 2.01(d).
“Term A-2 Note” means the promissory notes substantially in the form of Exhibit
2.13-5, if any, given to evidence the Term A-2 Loans, as amended, restated,
modified, supplemented, extended, renewed or replaced.
“Term B-1 Loans” means the “Term B-1 Loans” under the Credit Agreement as in
effect prior to giving effect to Amendment No. 3.
“Term B-1 Amendment No. 3 Converting Lender” means each Term B-1 Lender that, in
accordance with Amendment No. 3, provided the Administrative Agent with a
counterpart to Amendment No. 3 executed by such Lender with the box “Term B-1
Lender Conversion Option” checked.
“Term B-1 Lenders” the Persons holding Term B-1 Loans immediately prior to the
occurrence of the Amendment No. 3 Effective Date.
“Term B-1 Loans” means the “Term B-1 Loans” under the Credit Agreement as in
effect prior to giving effect to Amendment No. 3.
“Term B-2 Amendment No. 4 Converting Lender” means each Term B-2 Lender that, in
accordance with Amendment No. 4, provided the Administrative Agent with a
consent to Amendment No. 4 executed by such Term B-2 Lender.
“Term B-2 Lenders” the Persons holding Term B-2 Loans immediately prior to the
occurrence of the Amendment No. 4 Effective Date.
“Term B-2 Loans” means the “Term B-2 Loans” under the Credit Agreement as in
effect prior to giving effect to Amendment No. 4.
“Term B-3 Lenders” means, prior to the funding of the initial Term B-23 Loans on
the Amendment No. 34 Effective Date, the Additional Term B-23 Lender and any
holder of a Converted Term B-12 Loan, and from and after funding of the Term
B-23 Loans, those Lenders holding any Term B-23 Loans (including any Incremental
Term Loans that are Term B-23 Loans), together with their successors and
permitted assigns.
“Term B-23 Loan Termination Date” means the date that is seven years following
the Amendment No. 3 Effective Date.
“Term B-23 Loans” has the meaning provided in Section 2.01(e).
“Term B-23 Note” means the promissory notes substantially in the form of Exhibit
2.13-6, if any, given to evidence the Term B-23 Loans, as amended, restated,
modified, supplemented, extended, renewed or replaced.
“Term Loan Commitments” means the Term A-2 Loan Commitments and the Additional
Term B-23 Commitment.
“Term Loan Extension Request” has the meaning specified in Section 2.17(a).
“Term Loan Lenders” means the Term A-2 Lenders and the Term B-23 Lenders.
“Term Loans” means the Term A-2 Loans, Term B-23 Loans and any other Class
established pursuant to an Additional Credit Extension Amendment.


- 47 -

--------------------------------------------------------------------------------




“Ticketmaster Merger” means the merger of Ticketmaster Entertainment, Inc. and
Live Nation Merger Sub, an indirect wholly-owned Subsidiary of the Parent
Borrower, pursuant to the Agreement and Plan of Merger, dated as of February 10,
2009, among Ticketmaster Entertainment, LLC, the Parent Borrower and Live Nation
Merger Sub.
“Total Assets” of any Person means the total assets of such Person as set forth
on such Person’s most recent balance sheet.
“Transaction Agreement Date” has the meaning provided in Section 1.11.
“Transactions” means the borrowing of the Term A-2 Loans and the Term B-2 Loans
on the Amendment No. 3 Effective Date, the conversion of Term B-1 Loans of the
Term B-1 Amendment No. 3 Converting Lenders into Term B-2 Loans, the repayment
of the Term A-1 Loans, the Term B-1 Loans that are not Converted Term B-1 Loans,
the Original Revolving Loans and the Original Swingline Loans and the
termination of the Original Revolving Commitments, the redemption or
satisfaction of the 2020 Senior Notes, the incurrence of the New Senior
Unsecured Debt and the payment of fees and expenses in connection with the
foregoing.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, purchase cards, account
reconciliation and reporting and trade finance services.
“Treasury Management Bank” has the meaning provided in the definition of
“Borrower Obligations.”
“Type” means, with respect to any Revolving Loan or Term Loan, its character as
a Base Rate Loan or a Eurodollar Rate Loan.
“UCC” means the Uniform Commercial Code in effect in any applicable jurisdiction
from time to time.
“United States” or “U.S.” means the United States of America.
“United States Tax Compliance Certificate” has the meaning provided in Section
3.01(e).
“Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i).
“Unrestricted Subsidiary” means any Subsidiary acquired, purchased or invested
in after the Amendment No. 3 Effective Date that is designated as an
Unrestricted Subsidiary hereunder by written notice from the Parent Borrower to
the Administrative Agent; provided that the Parent Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary so long as (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom; (b) after giving effect on a Pro Forma Basis to such designation, as
of the last day of the most recently ended fiscal quarter at the end of which
financial statements were required to have been delivered pursuant to Section
7.01(a) or (b) (or, prior to such first required delivery date for such
financial statements pursuant to either such Section, as of the last day of the
most recent period referred to in the second sentence of Section 6.05), the
Parent Borrower would be in compliance with Section 8.10; (c) such Unrestricted
Subsidiary shall be solely capitalized (to the extent capitalized by any Credit
Party) through one or more investments permitted by Section 8.02(k) or (r); (d)
without duplication of clause (c), when any pre-existing Subsidiary is
designated as an Unrestricted Subsidiary, the portion of the aggregate fair
value of the assets of such newly designated Unrestricted Subsidiary
(proportionate to the applicable Borrower’s or Subsidiary’s equity interest in
such Unrestricted Subsidiary) at the time of the designation thereof as an
Unrestricted Subsidiary shall be treated as Investments pursuant to Section
8.02(k) (it being understood that such aggregate fair value shall be set forth
in a certificate of a Responsible Officer of the Parent Borrower, which
certificate (x) shall be dated as of the date such subsidiary is designated as
an Unrestricted Subsidiary, (y) shall have been delivered by the Parent Borrower
to the Administrative


- 48 -

--------------------------------------------------------------------------------




Agent (for delivery to the Lenders) on or prior to the date of such designation
and (z) shall set forth a reasonably detailed calculation of such aggregate fair
value); and (e) with respect to the Existing Senior Unsecured Debt and any other
material Indebtedness for borrowed money (to the extent the concept of an
Unrestricted Subsidiary exists in such other material Indebtedness) and, in each
case, any refinancing Indebtedness thereof, such Subsidiary shall have been
designated an Unrestricted Subsidiary (or otherwise not be subject to the
covenants and defaults except on a basis substantially similar to this Credit
Agreement) under the documents governing such material Indebtedness permitted to
be incurred or maintained herein. Any Unrestricted Subsidiary may be designated
by the Parent Borrower to be a Subsidiary for purposes of this Credit Agreement
(each, a “Subsidiary Redesignation”); provided that (i) no Default or Event of
Default has occurred and is continuing or would result therefrom; (ii) after
giving effect on a Pro Forma Basis to such designation, as of the last day of
the most recently ended fiscal quarter at the end of which financial statements
were required to have been delivered pursuant to Section 7.01(a) or (b) (or,
prior to such first required delivery date for such financial statements
pursuant to either such Section, as of the last day of the most recent period
referred to in the second sentence of Section 6.05), the Parent Borrower would
be in compliance with Section 8.10; (iii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects); and (iv) the Parent
Borrower shall have delivered to the Administrative Agent a certificate executed
by a Responsible Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (iii),
inclusive, and containing the calculations and information required to evidence
the same. The term “Unrestricted Subsidiary” shall also include any subsidiary
of an Unrestricted Subsidiary. An Unrestricted Subsidiary, for as long as such
Subsidiary remains an Unrestricted Subsidiary, shall be deemed to not be a
Subsidiary or Borrower for all purposes under the Credit Documents.
Notwithstanding the foregoing, a Foreign Borrower shall in no event be an
Unrestricted Subsidiary.
“U.S. Lender” means any Lender that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Pledge Agreement” means the pledge agreement substantially in the form of
Exhibit 1.01C (it being understood that the pledgors party thereto and schedules
thereto shall be reasonably satisfactory to the Administrative Agent), given by
the Domestic Credit Parties, as pledgors, to the Collateral Agent to secure the
Obligations, and any other pledge agreements that may be given by any Person
pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.
“U.S. Security Agreement” means the security agreement substantially in the form
of Exhibit 1.01D (it being understood that the grantors party thereto and
schedules thereto shall be reasonably satisfactory to the Administrative Agent),
given by Domestic Credit Parties, as grantors, to the Collateral Agent to secure
the Obligations, and any other security agreements that may be given by any
Person pursuant to the terms hereof, in each case as the same may be amended and
modified from time to time.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” means, with respect to any direct or indirect
Subsidiary of any Person, that one hundred percent (100%) of the Capital Stock
with ordinary voting power issued by such Subsidiary (other than directors’
qualifying shares and investments by foreign nationals mandated by applicable
Law) is beneficially owned, directly or indirectly, by such Person.


- 49 -

--------------------------------------------------------------------------------




“Withholding Agent” means any Credit Party and the Applicable Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Interpretative Provisions.
With reference to this Credit Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to “Articles,” “Sections,” “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including,” the words “to” and
“until” each mean “to but excluding,” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Credit Documents are included
for convenience of reference only and shall not affect the interpretation of
this Credit Agreement or any other Credit Document.
(d)    If a new Class of Revolving Commitments is established after the
Amendment No. 3 Effective Date pursuant to an Additional Credit Extension
Amendment, references to “Revolving Commitments” herein shall mean all Classes
of Revolving Commitments, unless the Additional Credit Extension Amendment
provides otherwise with respect to any one or more particular references to
“Revolving Commitments”; and references to “Revolving Facility,” “Revolving
Lender” and “Revolving Loan” shall also be subject to such rule of
interpretation.
1.03    Accounting Terms and Provisions.
(a)    As used herein, “GAAP” means generally accepted accounting principles in
effect in the United States as set forth in the opinions and pronouncements of
the Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board from time to time applied on a consistent basis, subject to the
provisions of this Section 1.03. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data


- 50 -

--------------------------------------------------------------------------------




(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in conformity
with, GAAP applied on a consistent basis in a manner consistent with that used
in preparing the audited financial statements referenced in Section 6.05, except
as otherwise specifically prescribed herein.
(b)    Notwithstanding any provision herein to the contrary, determinations of
(i) the Consolidated Net Leverage Ratio for purposes of determining the
applicable pricing level under the definition of “Applicable Percentage,”
“Commitment Fee Rate” or the “Commitment Fees”, (ii) the Consolidated Total
Leverage Ratio and the Senior Secured Leverage Ratio, for the purposes of
determining compliance with covenants, conditions and the Incremental Loan
Facilities and (iii) revenues for determining Material Subsidiaries and
Immaterial Subsidiaries shall be made on a Pro Forma Basis. To the extent
compliance with the covenant in Section 8.10 is being calculated as of a date
that is prior to the first test date under Section 8.10 in order to determine
the permissibility of a transaction, the levels for the covenant as of the first
test date under Section 8.10 shall apply for such purpose.
(c)    If at any time any change in GAAP or in the consistent application
thereof would affect the computation of any financial ratio or requirement set
forth in any Credit Document, the Parent Borrower may, after giving written
notice thereof to the Administrative Agent, determine all such computations on
such a basis; provided that if any change in GAAP would affect the computation
of any financial ratio or requirement set forth in any Credit Document, and
either the Parent Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Parent Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided further that, until so amended (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Parent Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Parent Borrower or any of its
Subsidiaries at “fair value”, as defined therein.
(d)    Notwithstanding any change in GAAP after the Amendment No. 2 Effective
Date that would require lease obligations that would be treated as operating
leases as of the Amendment No. 2 Effective Date to be classified and accounted
for as capital leases or otherwise reflected on the consolidated balance sheet
of the Consolidated Group, such obligations shall continue to be treated as
operating leases and be excluded from the definition of Indebtedness and other
relevant definitions for all purposes under this Credit Agreement.
(e)    All references herein to consolidated financial statements of the Parent
Borrower and its Subsidiaries or to the determination of any amount for the
Parent Borrower and its Subsidiaries on a consolidated basis or any similar
reference shall, in each case, be deemed to include each variable interest
entity that the Parent Borrower is required to consolidate pursuant to Financial
Accounting Standards Board Accounting Standards Codification Topic 810 as if
such variable interest entity were a Subsidiary as defined herein.
1.04    Rounding.
Any financial ratios required to be maintained by the Parent Borrower pursuant
to this Credit Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).


- 51 -

--------------------------------------------------------------------------------




1.05    Times of Day.
Unless otherwise provided, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06    Exchange Rates; Currency Equivalents.
The Applicable Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of L/C Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered hereunder or
calculating covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the
Credit Documents shall be such Dollar Equivalent amount as so determined by the
Applicable Agent or the applicable L/C Issuer. For purposes of complying with
covenants whose limitations or thresholds are denominated in United States
dollars, the Dollar Equivalent of all amounts necessary to compute such
compliance shall be used.
1.07    Additional Alternative Currencies.
Any Borrower may from time to time request that an additional currency be added
as “Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the approval of
the Administrative Agent and each Multicurrency Revolving Lender, and, to the
extent such Alternative Currency is proposed to be available under the Limited
Currency Revolving Facility, each Limited Currency Revolving Lender; provided
that if such “Alternative Currency” is to be used for Letters of Credit only,
such request shall be subject only to the approval of the Administrative Agent
and the Multicurrency L/C Issuer.
1.08    Additional Borrowers.
Notwithstanding anything in Section 11.01 to the contrary, following the Closing
Date, the Parent Borrower may add one or more of its Foreign Subsidiaries that
is a Wholly Owned Subsidiary as an additional Foreign Borrower under the Limited
Currency Revolving Facility or Multicurrency Revolving Facility by delivering to
the Administrative Agent a Foreign Borrower Agreement executed by such
Subsidiary and the Parent Borrower. After (i) five Business Days have elapsed
after such delivery and (ii) receipt by the Lenders and the Administrative Agent
of such documentation and other information reasonably requested by the Lenders
or the Administrative Agent for purposes of complying with all necessary “know
your customer” or other similar checks under all applicable laws and
regulations, such Foreign Subsidiary shall for all purposes of this Credit
Agreement be a Foreign Borrower hereunder; provided that each Foreign Borrower
shall also be a Foreign Guarantor. Any obligations in respect of borrowings by
any Foreign Subsidiary under the Credit Agreement will constitute “Obligations,”
“Foreign Obligations” and “Secured Obligations” for all purposes of the Credit
Documents. If the applicable additional Foreign Borrower is organized or
incorporated under the laws of, or for applicable Tax purposes is resident of or
treated as engaged in a trade or business in, or having a paying agent in, any
jurisdiction other than a jurisdiction under the laws of which at least one of
the then-existing Borrowers is organized or incorporated on the date such
Foreign Borrower Agreement is delivered to the Applicable Agent, as a condition
to adding such Foreign Borrower, there shall be an amendment to the Credit
Documents (including, without limitation, Section 3.01 of this Credit Agreement
and the definition of “Excluded Taxes”), if such amendment is reasonably
necessary or appropriate as mutually determined by the Administrative Agent and
Parent Borrower which amendment must be as mutually agreed by the Administrative
Agent, the Parent Borrower, the applicable additional Foreign Borrower and each
Limited Currency Revolving Lender and/or Multicurrency Revolving Lender (as
applicable) (provided that no such amendment shall materially adversely affect
the rights of any Lender that has not consented to such amendment). Upon the
execution by the Parent Borrower and a Foreign Borrower and delivery to the
Administrative Agent of a Foreign Borrower Termination with respect to such
Foreign Borrower, such Foreign Borrower shall cease to be a Foreign Borrower and
a party to this Credit Agreement; provided that no Foreign Borrower Termination
will become


- 52 -

--------------------------------------------------------------------------------




effective as to any Foreign Borrower (other than to terminate such Foreign
Borrower’s right to make further Borrowings under this Credit Agreement) at a
time when any Loan to, B/A on behalf of, or Letter of Credit issued to such
Foreign Borrower shall be outstanding hereunder. Promptly following receipt of
any Foreign Borrower Agreement or Foreign Borrower Termination, the
Administrative Agent shall send a copy thereof to each Lender. Notwithstanding
the foregoing, no such Foreign Subsidiary may become a Foreign Borrower if any
Limited Currency Revolving Lender or Multicurrency Revolving Lender would be
prohibited by applicable Law from making loans to such Foreign Subsidiary.
1.09    Change of Currency.
(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Amendment No. 3 Effective Date shall be
redenominated into Euro at the time of such adoption (in accordance with the EMU
Legislation). If, in relation to the currency of any such member state, the
basis of accrual of interest expressed in this Credit Agreement in respect of
that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.
1.10    Letter of Credit Amounts.
Unless otherwise provided, all references herein to the amount of a Letter of
Credit at any time shall be deemed to mean the Dollar Equivalent of the maximum
face amount available to be drawn of such Letter of Credit after giving effect
to all increases thereof contemplated by such Letter of Credit or the Issuer
Documents related thereto, whether or not such maximum face amount is in effect
at such time.
1.11    Limited Condition Acquisitions.
In connection with any action being taken in connection with a Limited Condition
Acquisition for purposes of determining
(a)    whether any Indebtedness that is being incurred in connection with such
Limited Condition Acquisition is permitted to be incurred in compliance with
Section 8.03 or Section 2.01(f);
(b)    whether any Lien being incurred in connection with such Limited Condition
Acquisition is permitted to be incurred in accordance with Section 8.01 or
Section 2.01(f);
(c)    whether any other transaction undertaken or proposed to be undertaken in
connection with such Limited Condition Acquisition complies with the covenants
or agreements contained in this Credit Agreement; and
(d)    any calculation of the ratios or baskets, including the Consolidated Net
Leverage Ratio, Senior Secured Leverage Ratio, Consolidated Total Leverage
Ratio, Consolidated Net Income,


- 53 -

--------------------------------------------------------------------------------




Consolidated EBITDA and baskets determined by reference to Consolidated EBITDA
or Consolidated Total Assets and whether a Default or Event of Default exists in
connection with the foregoing (other than in the case of each of clause (a),
(b), (c) and (d) above, with respect to any Credit Extension under the Revolving
Facility):
at the option of the Borrower (the Borrower’s election to exercise such option
in connection with any Limited Condition Acquisition, an “LCA Election”), the
date that the definitive agreement for such Limited Condition Acquisition is
entered into (the “Transaction Agreement Date”) may be used as the applicable
date of determination, as the case may be, in each case with such pro forma
adjustments as are appropriate and consistent with the pro forma adjustment
provisions set forth in the definition of “Pro Forma Basis,” Consolidated EBITDA
or “Consolidated Net Income”. For the avoidance of doubt, if the Parent Borrower
makes an LCA Election, (a) any fluctuation or change in the Consolidated Net
Leverage Ratio, Senior Secured Leverage Ratio, Consolidated Total Leverage
Ratio, Consolidated Net Income, Consolidated EBITDA and/or Consolidated Total
Assets of the Parent Borrower from the Transaction Agreement Date to the date of
consummation of such Limited Condition Acquisition will not be taken into
account for purposes of determining whether any Indebtedness or Lien that is
being incurred in connection with such Limited Condition Acquisition is
permitted to be incurred, or whether any other transaction undertaken in
connection with such Limited Condition Acquisition by the Parent Borrower or any
of the Restricted Subsidiaries complies with the Credit Documents and (b) after
the Transaction Agreement Date and until such Limited Condition Acquisition is
consummated or the definitive agreements in respect thereof are terminated or
expire, such Limited Condition Acquisition and all transactions proposed to be
undertaken in connection therewith (including without limitation the incurrence
of Indebtedness and Liens) will be given Pro Forma Effect as if they occurred at
the beginning of the most recently completed four consecutive fiscal quarter
period for which financial statements have been delivered pursuant to Section
7.01(a) or (b) and ended on or prior to the Transaction Agreement Date when
determining compliance of other transactions (including without limitation the
incurrence of Indebtedness and Liens unrelated to such Limited Condition
Acquisition) that are consummated after the Transaction Agreement Date and on or
prior to the date of consummation of such Limited Condition Acquisition and any
such transactions (including without limitation any incurrence of Indebtedness
and the use of proceeds thereof) will be deemed to have occurred on the
Transaction Agreement Date and be outstanding thereafter for purposes of
calculating any baskets or ratios under the Credit Documents after the
Transaction Agreement Date and before the date of consummation of such Limited
Condition Acquisition (or the date the definitive agreements in respect thereof
are terminated or expire).

ARTICLE II
COMMITMENTS AND CREDIT EXTENSIONS
2.01    Commitments.
Subject to the terms and conditions set forth herein:
(a)    Revolving Loans.
(i)    Dollar Revolving Loans. On and following the Amendment No. 3 Effective
Date, each Dollar Revolving Lender severally agrees to make revolving credit
loans (the “Dollar Revolving Loans”) in Dollars to the Parent Borrower from time
to time on any Business Day prior to the Revolving Termination Date; provided
that after giving effect to any such Dollar Revolving Loan, (x) with respect to
the Dollar Revolving Lenders collectively, the Outstanding Amount of Dollar
Revolving Obligations shall not exceed ONE HUNDRED FIFTEEN MILLION DOLLARS
($115.0 MILLION) (as such amount may be increased pursuant to Section 2.01(g) or
decreased pursuant to Section 2.07 or 9.02(a), the “Aggregate Dollar Revolving
Committed Amount”) and (y) with respect to each Dollar Revolving Lender
individually, such Lender’s Dollar Revolving Commitment Percentage of Dollar
Revolving Obligations shall not exceed its respective Dollar Revolving Committed
Amount. Dollar Revolving Loans may consist of Base Rate


- 54 -

--------------------------------------------------------------------------------




Loans, Eurodollar Rate Loans or a combination thereof, as the Parent Borrower
may request. Dollar Revolving Loans may be repaid and reborrowed in accordance
with the provisions hereof.
(ii)    Limited Currency Revolving Loans. On and following the Amendment No. 3
Effective Date, each Limited Currency Revolving Lender severally agrees to make
revolving credit loans (the “Limited Currency Revolving Loans”) in Dollars,
Euros or Sterling to the Parent Borrower and each Foreign Borrower from time to
time on any Business Day prior to the Revolving Termination Date; provided that
after giving effect to any such Limited Currency Revolving Loan, (x) with
respect to the Limited Currency Revolving Lenders collectively, the Outstanding
Amount of Limited Currency Revolving Obligations shall not exceed TWO HUNDRED
MILLION DOLLARS ($200 MILLION) (as such amount may be increased pursuant to
Section 2.01(g) or decreased in accordance with the Section 2.07 or 9.02(a), the
“Aggregate Limited Currency Revolving Committed Amount”), (y) with respect to
each Limited Currency Revolving Lender individually, such Lender’s Limited
Currency Revolving Commitment Percentage of Limited Currency Revolving
Obligations shall not exceed its respective Limited Currency Revolving Committed
Amount and (z) the Outstanding Amount of all Limited Currency Revolving
Obligations and Multicurrency Revolving Obligations denominated in an
Alternative Currency shall not exceed the Alternative Currency Sublimit. Limited
Currency Revolving Loans denominated in Dollars may consist of Base Rate Loans,
Eurodollar Rate Loans or a combination thereof, as the Borrowers may request.
Limited Currency Revolving Loans denominated in Euros or Sterling must consist
of Eurodollar Rate Loans.
(iii)    Multicurrency Revolving Loans. On and following the Amendment No. 3
Effective Date, each Multicurrency Revolving Lender severally agrees (A) to make
revolving credit loans (the “Multicurrency Revolving Loans”) in one or more
Approved Currencies to the Parent Borrower and each Foreign Borrower from time
to time on any Business Day prior to the Revolving Termination Date and (B) to
cause its Canadian Lending Office to accept and purchase or arrange for the
acceptance and purchase of drafts drawn by the Canadian Borrowers in Canadian
Dollars as B/As; provided that after giving effect to any such Multicurrency
Revolving Loan or B/A, (x) with respect to the Multicurrency Revolving Lenders
collectively, the Outstanding Amount of Multicurrency Revolving Obligations
shall not exceed FIFTY MILLION DOLLARS ($50.0 MILLION) (as such amount may be
increased pursuant to Section 2.01(g) or decreased in accordance with the
Section 2.07 or 9.02(a), the “Aggregate Multicurrency Revolving Committed
Amount”), (y) with respect to each Multicurrency Revolving Lender individually,
such Lender’s Multicurrency Revolving Commitment Percentage of Multicurrency
Revolving Obligations shall not exceed its respective Multicurrency Revolving
Committed Amount and (z) the Outstanding Amount of all Limited Currency
Revolving Obligations and Multicurrency Revolving Obligations denominated in an
Alternative Currency shall not exceed the Alternative Currency Sublimit.
Multicurrency Revolving Loans denominated in Dollars or Canadian Dollars and
B/As may consist of Base Rate Loans, Eurodollar Rate Loans or a combination
thereof, as the Borrowers may request. Multicurrency Revolving Loans denominated
in an Alternative Currency (other than Canadian Dollars) must consist of
Eurodollar Rate Loans.
(b)    Letters of Credit. On and after the Amendment No. 3 Effective Date, (x)
each L/C Issuer, in reliance upon the commitments of the Revolving Lenders set
forth herein, agrees (A) to issue Letters of Credit for the account of the
Parent Borrower (or for the account of any member of the Consolidated Group, but
in such case the Parent Borrower will remain obligated to reimburse such L/C
Issuer for any and all drawings under such Letter of Credit, and the Parent
Borrower acknowledges that the issuance of Letters of Credit for the account of
members of the Consolidated Group inures to the benefit of the Parent Borrower,
and the Parent Borrower acknowledges that the Parent Borrower’s business derives
substantial benefits from the business of such members of the Consolidated
Group) on any Business Day, (B) to amend or extend Letters of Credit previously
issued hereunder, and (C) to honor drawings under Letters of Credit; and (y)
each L/C Revolving Lender severally agrees to purchase from the such L/C Issuer
a participation interest in each Letter of Credit issued hereunder in an amount
equal to the Dollar Equivalent of such L/C Revolving Lender’s L/C Commitment
Percentage thereof (and, in each case, with respect to the purchase of a
participation in any Alternative Currency Letter of Credit, the purchase of such
participation will also


- 55 -

--------------------------------------------------------------------------------




occur on each Revaluation Date); provided that (A) the Outstanding Amount of L/C
Obligations shall not exceed ONE HUNDRED FIFTY MILLION DOLLARS ($150.0 MILLION)
(as such amount may be decreased in accordance with the provisions hereof, the
“L/C Sublimit”), (B) the Outstanding Amount of all Alternative Currency L/C
Obligations shall not exceed the Alternative Currency L/C Sublimit, (C) with
regard to the Revolving Lenders collectively, the Outstanding Amount of
Revolving Obligations shall not exceed the Aggregate Revolving Committed Amount,
(D) with regard to each Revolving Lender individually, such Revolving Lender’s
Aggregate Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Aggregate Revolving Committed Amount, (E) the Outstanding
Amount of all Dollar Revolving Obligations shall not exceed the Dollar
Equivalent of the Aggregate Dollar Revolving Committed Amount, (F) the
Outstanding Amount of all Limited Currency Revolving Obligations shall not
exceed the Dollar Equivalent of the Aggregate Limited Currency Revolving
Committed Amount, (G) the Outstanding Amount of all Alternative Currency L/C
Obligations shall not exceed the Alternative Currency L/C Sublimit, (H) the L/C
Obligations do not exceed the L/C Committed Amount, and (I) no L/C Issuer shall
be required to (but, in its sole discretion, may) issue, amend, extend or
increase any Letter of Credit, if after giving effect thereto, there would be
L/C Obligations arising from Letters of Credit issued by such L/C Issuer in
excess of its Letter of Credit Cap (provided that this clause (I) shall not be
construed to invalidate any L/C Obligations of any L/C Issuer in place as of the
Amendment No. 3 Effective Date). Subject to the terms and conditions hereof, the
Parent Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly the Parent Borrower may obtain Letters of Credit to replace
Letters of Credit that have expired or that have been drawn upon and reimbursed.
(c)    Swingline Loans. During the Commitment Period, the Swingline Lender
agrees, in reliance upon the commitments of the other Dollar Revolving Lenders
set forth herein, to make revolving credit loans (the “Swingline Loans”) to the
Parent Borrower in Dollars on any Business Day; provided that (i) the
Outstanding Amount of Swingline Loans shall not exceed FIFTY MILLION DOLLARS
($50.0 million) (as such amount may be decreased in accordance with the
provisions hereof, the “Swingline Sublimit”), (ii) with respect to the Dollar
Revolving Lenders collectively, the Outstanding Amount of Dollar Revolving
Obligations shall not exceed the Aggregate Dollar Revolving Committed Amount and
(iii) with regard to each Revolving Lender individually, such Revolving Lender’s
Aggregate Revolving Commitment Percentage of Revolving Obligations shall not
exceed its respective Aggregate Revolving Committed Amount. Swingline Loans
shall be comprised solely of Base Rate Loans, and may be repaid and reborrowed
in accordance with the provisions hereof. Immediately upon the making of a
Swingline Loan, each Dollar Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
participation interest in such Swingline Loan in an amount equal to such
Lender’s Dollar Revolving Commitment Percentage thereof.
(d)    Term A-2 Loans. Each of the Term A-2 Lenders severally agrees to make a
term loan (in a principal amount equal to its Term A-2 Loan Committed Amount) to
the Parent Borrower on the Amendment No. 3 Effective Date in a single advance in
Dollars in an aggregate principal amount for all Term A-2 Lenders of ONE HUNDRED
NINETY MILLION DOLLARS ($190.0 MILLION) (the “Term A-2 Loans”). The Term A-2
Loans may consist of Base Rate Loans, Eurodollar Rate Loans or a combination
thereto, as the Parent Borrower may request. Amounts repaid on the Term A-2
Loans may not be reborrowed.
(e)    Term B-23 Loans. (A) The Additional Term B-23 Lender agrees to make a
term loan (in the amount equal to the Additional Term B-23 Commitment) to the
Parent Borrower on the Amendment No. 34 Effective Date in a single advance in
Dollars (together with each Term B-12 Loan converted into a Converted Term B-12
Loan as referred to in clause (B) below, the “Term B-23 Loans”) and (B) each
Converted Term B-12 Loan of each Term B-12 Amendment No. 34 Converting Lender
shall be converted into a Term B-23 Loan of such Lender effective as of the
Amendment No. 34 Effective Date in a principal amount equal to the principal
amount of such Term B-2 Lenders’ Converted Term B-12 Loan immediately prior to
such conversion; provided that the Term B-23 Loans shall initially consist of
Eurodollar Rate Loans. The Term B-23 Loans may consist of Base Rate Loans,
Eurodollar Rate Loans or a combination


- 56 -

--------------------------------------------------------------------------------




theretothereof, as the Parent Borrower may request. Amounts repaid on the Term
B-23 Loans may not be reborrowed.
(f)    Incremental Loan Facilities. Any time after the Amendment No. 3 Effective
Date, any Borrower may, upon written notice to the Administrative Agent,
establish additional credit facilities (collectively, the “Incremental Loan
Facilities”) by increasing the Aggregate Revolving Commitments hereunder as
provided in Section 2.01(g) (the “Incremental Revolving Commitments”),
establishing one or more additional revolving credit facility tranches hereunder
as provided in Section 2.01(g) (the “Incremental Revolving Facilities”) or
establishing new term loans or increasing the aggregate principal amount of any
existing Term Loans hereunder as provided in Section 2.01(h) (such new term
loans or increased existing Term Loans, the “Incremental Term Loans”); provided
that:
(i)    the aggregate principal amount of loans and commitments for all the
Incremental Loan Facilities established after the Amendment No. 3 Effective Date
will not exceed an amount equal to the sum of (x) $625.0 million (the
“Incremental Base Amount”) minus the aggregate principal amount of Incremental
Equivalent Debt incurred pursuant to Section 8.03(z)(i), plus (y) the aggregate
principal amount of voluntary prepayments of the Term B-2 Loans (other than any
conversion of Term B-2 Loans into Term B-3 Loans and any prepayment of Term B-2
Loans with the proceeds of Term B-3 Loans) pursuant to Section 2.06(a) and
permanent reductions in the Revolving Commitments pursuant to Section 2.07 made
prior to the date of such incurrence, in each case, other than from proceeds of
long-term Indebtedness and (z) the additional amounts of Indebtedness that may
be incurred at such time that would not cause the Senior Secured Leverage Ratio
on a Pro Forma Basis (for the avoidance of doubt, after giving effect to such
Incremental Loan Facilities (and the immediately following provisos)) as of the
last day of the most recently ended fiscal quarter at the end of which financial
statements were required to have been delivered pursuant to Section 7.01(a) or
(b) (or, prior to such first required delivery date for such financial
statements pursuant to either such Section, as of the last day of the most
recent period referred to in the second sentence of Section 6.05) to exceed 3.25
to 1.00; provided further that, in each case, with respect to any Incremental
Revolving Commitment or Incremental Revolving Facility, the maximum amount of
Revolving Loans available to be drawn thereunder is assumed to have been
borrowed, but without giving effect to any incurrence under the Incremental Base
Amount that is incurred substantially simultaneously with amounts under this
clause (z); provided further that the Borrowers shall be deemed to have utilized
the amounts under clause (y) and (z) prior to utilization of the amounts under
clause (x);
(ii)    subject to the Limited Condition Acquisition provisions, no Default or
Event of Default shall have occurred and be continuing or shall result after
giving effect to any such Incremental Loan Facility (or, in the case of any
Limited Condition Acquisition, no Event of Default under Section 9.01(a) or
9.01(f) as of the Transaction Agreement Date) shall exist).
(iii)    the conditions to the making of a Credit Extension under Section 5.02
shall be satisfied;
(iv)    after giving effect on a Pro Forma Basis to the borrowings to be made
pursuant to such Incremental Loan Facility, as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements pursuant to
either such Section, as of the last day of the most recent period referred to in
the second sentence of Section 6.05), the Parent Borrower would be in compliance
with Section 8.10 (and the Parent Borrower shall deliver a certificate of a
Responsible Officer of the Parent Borrower as to the satisfaction of the
requirements of this clause (iv) and clauses (ii) and (iii) above);
(v)    all Incremental Term Loans shall be borrowed by the Parent Borrower and
guaranteed by the Domestic Guarantors; and


- 57 -

--------------------------------------------------------------------------------




(vi)    the Incremental Revolving Commitments and Incremental Revolving
Facilities may be of the Parent Borrower and any other Borrower; provided that,
for the avoidance of doubt, the use of such Incremental Revolving Commitments
and Incremental Revolving Facilities shall be subject to the L/C Sublimit, the
Swingline Sublimit, the Alternative Currency L/C Sublimit and the Alternative
Currency Sublimit.
In connection with the establishment of any Incremental Loan Facility, (A)
neither of the Lead Arrangers or the Administrative Agent hereunder shall have
any obligation to arrange for or assist in arranging for any Incremental Loan
Facility, (B) any Incremental Loan Facility shall be subject to such conditions,
including fee arrangements, as may be provided in connection therewith and (C)
none of the Lenders shall have any obligation to provide commitments or loans
for any Incremental Loan Facility.
(g)    Establishment of Incremental Revolving Commitments and Incremental
Revolving Facilities. Subject to Section 2.01(f), any Borrower may (x) establish
Incremental Revolving Commitments or Incremental Revolving Facilities by
increasing the Aggregate Dollar Revolving Committed Amount, Aggregate Limited
Currency Revolving Committed Amount or Aggregate Multicurrency Revolving
Committed Amount hereunder and (y) establish Incremental Revolving Facilities;
provided that:
(i)    any Person that is not a Revolving Lender that is proposed to be a Lender
under any such increased Aggregate Revolving Committed Amount or Incremental
Revolving Facility shall be reasonably acceptable to the Administrative Agent,
any Person that is proposed to provide any such increased Aggregate Dollar
Revolving Committed Amount (whether or not an existing Dollar Revolving Lender)
or Aggregate Limited Currency Revolving Committed Amount (whether or not an
existing Limited Currency Revolving Lender) shall be reasonably acceptable to
each L/C Issuer and any Person that is proposed to provide any such increased
Aggregate Dollar Revolving Committed Amount (whether or not an existing Dollar
Revolving Lender) shall be reasonably acceptable to the Swingline Lender;
(ii)    any Incremental Revolving Facility shall not contain Swingline Loans or
Letters of Credit under the Revolving Commitments;
(iii)     Persons providing commitments for the Incremental Revolving
Commitments or Incremental Revolving Facilities pursuant to this Section 2.01(g)
will provide a Revolving Lender Joinder Agreement;
(iv)    increases in the Aggregate Revolving Committed Amount will be in a
minimum principal amount of $10.0 million and integral multiples of $5.0 million
in excess thereof and Incremental Revolving Facilities shall be in a minimum
principal amount of $5.0 million and integral multiples of $10.0 million;
(v)    in the case any Incremental Revolving Commitments are established, if any
Revolving Loans are outstanding at the time of any such increase under the
applicable Revolving Facility, either (x) each applicable Borrower will prepay
such Revolving Loans on the date of effectiveness of the Incremental Revolving
Commitments (including payment of any break-funding amounts owing under Section
3.05) or (y) each Lender with an Incremental Revolving Commitment shall purchase
at par interests in each Borrowing of Revolving Loans then outstanding under the
applicable Revolving Facility such that immediately after giving effect to such
purchases, each Borrowing thereunder shall be held by each Lender in accordance
with its Pro Rata Share of such Revolving Facility (and, in connection
therewith, each applicable Borrower shall pay all amounts that would have been
payable pursuant to Section 3.05 had the Revolving Loans so purchased been
prepaid on such date);


- 58 -

--------------------------------------------------------------------------------




(vi)    the final maturity date of any Incremental Revolving Facility shall be
no earlier than the Revolving Termination Date and no Incremental Revolving
Facility will require any scheduled amortization or mandatory commitment
reduction prior to the Revolving Termination Date;
(vii)     the final maturity date of any Incremental Revolving Commitment shall
be the same as the final maturity date of the Revolving Facility being increased
and no Incremental Revolving Commitment will require any scheduled amortization
or mandatory commitment reduction prior to the final maturity date of the
Revolving Facility being increased; and
(viii)    the Effective Yield with respect to any Incremental Revolving Facility
shall be determined by the Parent Borrower and the Lenders of the Incremental
Revolving Facility; provided that with respect to any Incremental Revolving
Facility incurred prior to the date that is twelve (12) months after the
Amendment No. 3 Effective Date, in the event that the Effective Yield for any
such Incremental Revolving Facility is greater than the Effective Yield for the
applicable Revolving Facility by more than 50 basis points, then the Applicable
Percentage for the applicable Revolving Facility shall be increased to the
extent necessary so that the Effective Yield for the Incremental Revolving
Facility is not more than 50 basis points higher than the Effective Yield for
the applicable Revolving Facility; provided, further, with respect to any
adjustment to the Applicable Percentage required by the immediately preceding
proviso, to the extent any Eurodollar Rate “floor” or Base Rate “floor”
applicable to any Incremental Revolving Facility exceeds the Eurodollar Rate
“floor” or Base Rate “floor” applicable to the applicable Revolving Facility,
the Eurodollar Rate “floor” or Base Rate “floor” applicable to the applicable
Revolving Facility shall be increased so that the Eurodollar Rate “floor” and
Base Rate “floor” is the same for both the Incremental Revolving Facility and
the applicable Revolving Facility but only to the extent an increase in such
“floor” applicable to the applicable Revolving Facility would cause an increase
in the interest rate then in effect for the applicable Revolving Facility, and
in such case the applicable “floor” (but not the Applicable Percentage, except
as set forth in the next parenthetical phrase) applicable to the applicable
Revolving Facility shall be increased to the extent of such differential between
the applicable “floors” (it being understood that the adjustment required
pursuant to this proviso will only affect the component of any Applicable
Percentage increase required by the immediately preceding proviso that is caused
by the Eurodollar Rate or Base Rate “floors” for the Incremental Revolving
Facility being higher than such “floors” for the applicable Revolving Facility
and not any other component of any such required increase in the Applicable
Percentage).    
Any Incremental Revolving Commitment established hereunder shall have terms
identical to the Dollar Revolving Commitments, Limited Currency Revolving
Commitments or Multicurrency Revolving Commitments, as the case may be, existing
on the Amendment No. 3 Effective Date; provided that, if required to consummate
an Incremental Revolving Commitment, the pricing, interest rate margins, rate
floors and undrawn fees on the Revolving Facility being increased may be
increased for all Lenders of such Revolving Facility without the consent of any
Lender, but additional upfront or similar fees may be payable to the Lenders
participating in the Incremental Revolving Commitment without any requirement to
pay such amounts to any existing Lenders, it being understood that the Credit
Parties and the Administrative Agent may make (without the consent of or notice
to any other party) any amendment to reflect such increase in the Revolving
Commitments.
Any Incremental Revolving Facility established hereunder shall be on terms to be
determined by the Parent Borrower and the Lenders thereunder (and the Parent
Borrower and the Administrative Agent may, without the consent of any other
Lender, enter into an amendment to this Credit Agreement to appropriately
include the Incremental Revolving Facilities hereunder); provided that, to the
extent that such terms and documentation are not consistent with the applicable
Revolving Facilities (except to the extent permitted by clause (vi) or (viii)
above), they shall be reasonably satisfactory to the Administrative Agent;
provided, further, that (x) without the consent of the Administrative Agent,
such documentation may


- 59 -

--------------------------------------------------------------------------------




contain additional or more restrictive covenants than any then-existing Term
Loans or Revolving Facility if such covenants are applicable only after the
Final Maturity Date hereunder and (y) to the extent that any financial
maintenance covenant is added for the benefit of any Incremental Revolving
Facility that applies prior to the Final Maturity Date hereunder, no consent
shall be required from the Administrative Agent or any Lender to the extent that
such financial maintenance covenant is also added for the benefit of all of the
Term Loans and Revolving Facilities.
(h)    Establishment of Incremental Term Loans. Subject to Section 2.01(f), the
Parent Borrower may, at any time, establish additional term loan commitments
(including additional commitments for Term B-23 Loans) for Incremental Term
Loans; provided that:
(i)    any Person that is not a Lender or Eligible Assignee that is proposed to
be a Lender shall be reasonably acceptable to the Administrative Agent;
(ii)    Persons providing commitments for the Incremental Term Loan pursuant to
this Section 2.01(h) will provide an Incremental Term Loan Joinder Agreement;
(iii)    additional commitments established for the Incremental Term Loan will
be in a minimum aggregate principal amount of $15.0 million and integral
multiples of $5.0 million in excess thereof; provided that such commitments
shall not be established on more than four (4) separate occasions;
(iv)    the final maturity date of any Incremental Term Loan shall be no earlier
than the Term B-23 Loan Termination Date;
(v)    the Effective Yield with respect to any Incremental Term Loans shall be
determined by the Parent Borrower and the Lenders of the Incremental Term Loans;
provided that with respect to any Incremental Term Loans incurred prior to the
date that is twelve (12) months after the Amendment No. 34 Effective Date, in
the event that the Effective Yield for any such Incremental Term Loans is
greater than the Effective Yield for the Term B-23 Loans by more than 50 basis
points, then the Applicable Percentage for the Term B-23 Loans shall be
increased to the extent necessary so that the Effective Yield for the
Incremental Term Loans is not more than 50 basis points higher than the
Effective Yield for the Term B-23 Loans; provided, further, with respect to any
adjustment to the Applicable Percentage required by the immediately preceding
proviso, to the extent any Eurodollar Rate “floor” or Base Rate “floor”
applicable to any Incremental Term Loans exceeds the Eurodollar Rate “floor” or
Base Rate “floor” applicable to Term B-23 Loans, the Eurodollar Rate “floor” or
Base Rate “floor” applicable to the Term B-23 Loans shall be increased so that
the Eurodollar Rate “floor” and Base Rate “floor” is the same for both the
Incremental Term Loans and the Term B-23 Loans but only to the extent an
increase in such “floor” applicable to the Term B-23 Loans would cause an
increase in the interest rate then in effect for the Term B-23 Loans, and in
such case the applicable “floor” (but not the Applicable Percentage, except as
set forth in the next parenthetical phrase) applicable to the Term B-23 Loans
shall be increased to the extent of such differential between the applicable
“floors” (it being understood that the adjustment required pursuant to this
proviso will only affect the component of any Applicable Percentage increase
required by the immediately preceding proviso that is caused by the Eurodollar
Rate or Base Rate “floors” for the Incremental Term Loans being higher than such
“floors” for the Term B-23 Loans and not any other component of any such
required increase in the Applicable Percentage); and
(vi)    the Weighted Average Life to Maturity of any Incremental Term Loan shall
not be shorter than the Term B-23 Loans (without giving effect to such
Incremental Term Loans).
Any Incremental Term Loan established hereunder shall be on terms to be
determined by the Parent Borrower and the Lenders thereunder (and the Parent
Borrower and the Administrative Agent may,


- 60 -

--------------------------------------------------------------------------------




without the consent of any other Lender, enter into an amendment to this Credit
Agreement to appropriately include the Incremental Term Loans hereunder
including, without limitation, to provide that such Incremental Term Loans shall
share in mandatory prepayments on the same basis as the Term A-2 Loans and Term
B-23 Loans); provided that, to the extent that such terms and documentation are
not consistent with the Term B-23 Loans (except to the extent permitted by
clause (iv), (v) or (vi) above and except to the extent of any market call
provisions), they shall be reasonably satisfactory to the Administrative Agent;
provided, further, that (x) without the consent of the Administrative Agent,
such documentation may contain additional or more restrictive covenants than
those contained herein if such covenants are applicable only after the Final
Maturity Date hereunder and (y) to the extent that any financial maintenance
covenant is added for the benefit of any Incremental Term Loans that applies
prior to the Final Maturity Date hereunder, no consent shall be required from
the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of all Lenders.
2.02    Borrowings, B/A Drawings, Conversions and Continuations.
(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of a B/A Drawing or a Eurodollar Rate Loans shall be made upon
the applicable Borrower’s irrevocable notice to the Applicable Agent by delivery
to the Applicable Agent of a written Loan Notice appropriately completed and
signed by a Responsible Officer of the applicable Borrower. Each such notice
must be received by the Applicable Agent not later than (i) with respect to
Eurodollar Rate Loans, 12:00 noon (Local Time) three (3) Business Days (or, in
the case of Limited Currency Revolving Loans or Multicurrency Revolving Loans
denominated in Alternative Currency, four (4) Business Days) prior to the
requested date of, (ii) with respect to Base Rate Loans denominated in Dollars,
12:00 noon (Local Time) on the requested date of, (iii) in the case of Base Rate
Loans denominated in Canadian Dollars, 12:00 noon (Local Time) one Business Day
prior to the requested date of, or (iv) in the case of B/A Drawings, 10:00 a.m.
(Local Time) one Business Day prior to the requested date of any such Borrowing,
conversion or continuation. Except in the case of any Revolving Loan that is
borrowed to refinance a Swingline Loan or L/C Borrowing (which may be in an
amount sufficient to refinance such Swingline Loan or L/C Borrowing), each
Borrowing, conversion or continuation shall be in a principal amount of (i) with
respect to Eurodollar Rate Loans (A) denominated in Dollars, $1.0 million or a
whole multiple of $1.0 million in excess thereof, (B) denominated in Euros, €1.0
million or a whole multiple of €1.0 million in excess thereof, (C) denominated
in £, £1.0 million or a whole multiple of £1.0 million in excess thereof, (D)
denominated in Canadian Dollars, C$1.0 million or a whole multiple of C$1.0
million in excess thereof, (E) denominated in Australian Dollars, AU$1.0 million
or a whole multiple of AU$1.0 million in excess thereof, (F) denominated in
Swiss Francs, CHF1.0 million or a whole multiple of CHF$1.0 million in excess
thereof, (G) denominated in Swedish Krona, kr7.0 million or a whole multiple of
kr7.0 million in excess thereof, (H) denominated in Danish Krone, Dkr2.0 million
or a whole multiple of Dkr1.0 million in excess thereof, (I) denominated in
Mexican Pesos, MXN5.0 million or a whole multiple of MXN1.0 million in excess
thereof, (J) denominated in Japanese Yen, ¥100.0 million or a whole multiple of
¥100.0 million n in excess thereof or (K) denominated in Brazilian Real, R$1.0
million or a whole multiple of R$1.0 million in excess thereof or (ii) with
respect to Base Rate Loans (A) denominated in Dollars, $1.0 million or a whole
multiple of $100,000 in excess thereof or (B) denominated in Canadian Dollars or
B/A Drawings, C$1.0 million or an integral multiple of C$100,000 in excess
thereof. Each Loan Notice (whether telephonic or written) shall specify (i)
whether such Borrower’s request is with respect to Dollar Revolving Loans,
Limited Currency Revolving Loans, Multicurrency Revolving Loans, B/A Drawings,
Term A-2 Loans or Term B-23 Loans, (ii) whether such request is for a Borrowing,
conversion, or continuation, (iii) the requested date of such Borrowing,
conversion or continuation (which shall be a Business Day), (iv) the principal
amount of Loans or B/A Drawings to be borrowed, converted or continued, (v) the
Type of Loans to be borrowed, converted or continued, (vi) if such Loans are
Limited Currency Revolving Loans or Multicurrency Revolving Loans, the currency
of such Loans (which shall be an Approved Currency) and (vii) if applicable, the
duration of the Contract Period or Interest Period with respect thereto. If the
applicable Borrower fails to specify a Type of Loan in a Loan Notice or if the
applicable Borrower fails to give a timely notice requesting a conversion or
continuation (other than with respect to Limited Currency Revolving Loans or
Multicurrency Revolving Loans denominated in an Alternative Currency other than
Canadian Dollars), then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any automatic conversion to Base Rate Loans shall be effective
as of the last day of the Interest Period then in effect with respect to the
applicable Eurodollar Rate Loans. If the applicable Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan


- 61 -

--------------------------------------------------------------------------------




Notice, but fails to specify an Interest Period, the Interest Period will be
deemed to be one (1) month. Each B/A Drawing shall have a Contract Period as
specified in the request therefor and no B/A Drawing may be continued other than
at the end of the Contract Period applicable thereto.
(b)    Following receipt of a Loan Notice, the Applicable Agent shall promptly
notify each Lender of the amount of its Pro Rata Share of the applicable Loans
or B/A Drawings (the “Section 2.02(b) Ratable Share”), and if no timely notice
of a conversion or continuation is provided by the applicable Borrower, the
Applicable Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in the preceding subsection. In the case
of a Borrowing denominated in Dollars, each Lender shall make the amount of its
Loan available to the Applicable Agent in Dollars in immediately available funds
at the Applicable Agent’s Office not later than 2:00 p.m. (New York time) on the
Business Day specified in the applicable Loan Notice. In the case of a Borrowing
denominated in an Alternative Currency or a B/A Drawing, each Lender shall make
the amount of its Loan or Discount Proceeds (net of applicable acceptance fees)
available to the Applicable Agent in the applicable Alternative Currency in
immediately available funds at the Applicable Agent’s Office not later than 2:00
p.m. (Local Time) on the Business Day specified in the applicable Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 5.02 (and,
if such Borrowing is the initial Credit Extension, Section 5.01), the Applicable
Agent shall make all funds so received available to the applicable Borrower in
like funds as received by the Applicable Agent either by (i) crediting the
account of such Borrower on the books of the Applicable Agent with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Applicable Agent by such Borrower. Notwithstanding
anything contained in any Credit Document to the contrary, with respect to any
requested Fronted Currency Loan (i) the Section 2.02(b) Ratable Share of the
Alternative Currency Fronting Lender(s) for the applicable Fronted Currency
shall be determined as if the Alternative Currency Fronting Lender(s) ratably
owned the Multicurrency Revolving Commitments of the Participating Fronted
Currency Lenders (for the avoidance of doubt, it is understood and agreed that
(A) for the purposes of determining Pro Rata Shares of the Multicurrency
Revolving Lenders and the use of the Multicurrency Revolving Commitments, the
Multicurrency Revolving Commitments of the Participating Fronted Currency
Lenders shall be deemed to be used when the Alternative Currency Fronting
Lender(s) make such Fronted Currency Loan and (B) the Pro Rata Shares of the
Multicurrency Revolving Lenders shall not otherwise be affected by the
transactions contemplated by this sentence), and such Section 2.02(b) Ratable
Share for purposes of this clause (i) shall be notified in writing by the
Administrative Agent upon request by the applicable Alternative Currency
Fronting Lender(s), (ii) if such Fronted Currency Loan is not paid for any
reason when due (at maturity, acceleration or otherwise), each Participating
Fronted Currency Lender shall pay to the Alternative Currency Fronting Lender an
amount in Dollars equal to the Dollar Equivalent of such Participating Fronted
Currency Lender’s Pro Rata Share (without giving effect to the immediately
preceding clause (i)) under the Multicurrency Revolving Facility of such Fronted
Currency Loan (which such payment to be made (x) if any applicable Alternative
Currency Fronting Lender makes the request therefor prior to noon on any
Business Day, on such Business Day and (y) if otherwise, on the Business Day
following the request therefor by the applicable Alternative Currency Fronting
Lender), and such payment shall be made by such Participating Fronted Currency
Lender regardless of any circumstance whatsoever, including the occurrence of a
Default, Event of Default or the termination or expiration of the Multicurrency
Revolving Commitments (and if such payment is not made by such Participating
Fronted Currency Lender when required pursuant to this clause (ii), then
interest (in Dollars) shall accrue on such payment at a rate equal to the
greater of the applicable Overnight Bank Funding Rate from time to time in
effect and a rate reasonably determined by the applicable Alternative Currency
Fronting Lender in its sole discretion in accordance with banking industry rules
on interbank compensation, and such payment and the interest thereon shall be
due upon demand), (iii) the Participating Fronted Currency Lenders shall have no
obligation to make any Loan in any Fronted Currency, and no Lender (other than
the Alternative Currency Fronting Lenders) shall be liable or otherwise
responsible for the failure of the applicable Alternative Currency Fronting
Lender(s) to make any Fronted Currency Loan, (iv) the interest on the Fronted
Currency Loans made by each Alternative Currency Fronting Lender pursuant to the
operation of this sentence shall be for the account of such Alternative Currency
Fronting Lender, (v) if there is no Alternative Currency Fronting Lender for a
particular Fronted Currency at any time, then no Fronted Currency Loans in such
Fronted Currency shall be made at such time and (vi) the Alternative Currency
Fronting Lender for any particular Fronted Currency may set limits on the
aggregate amount of Revolving Loans that may be made by it in such Fronted
Currency by notice to the Administrative Agent and the Parent Borrower.


- 62 -

--------------------------------------------------------------------------------




(c)    Except as otherwise provided herein, without the consent of the Required
Lenders, a Eurodollar Rate Loan may be continued or converted only on the last
day of an Interest Period for such Eurodollar Rate Loan. During the existence of
a Default or Event of Default, at the request of the Required Lenders or the
Applicable Agent, (i) no Loan denominated in Dollars or Canadian Dollars may be
requested as, converted to or continued as a Eurodollar Rate Loan and (ii) any
outstanding Eurodollar Rate Loan denominated in Dollars or Canadian Dollars
shall be converted to a Base Rate Loan on the last day of the Interest Period
with respect thereto.
(d)    The Applicable Agent shall promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. The
determination of the Adjusted Eurodollar Rate by the Applicable Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Applicable Agent shall notify the Borrowers and the Lenders
of any change in the Applicable Agent’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.
(e)    After giving effect to all Borrowings, all B/A Drawings, all conversions
of Loans and B/A Drawings from one Type to the other, and all continuations of
Loans and B/A Drawings as the same Type, there shall not be more than ten (10)
Interest Periods in effect with respect to the Revolving Loans and Term B-23
Loans and five (5) Interest Periods with respect to the Term A-2 Loans.
(f)    Upon the conversion of any Borrowing denominated in Canadian Dollars (or
portion thereof), or the continuation of any B/A Drawing (or portion thereof),
to or as a B/A Drawing, the net amount that would otherwise be payable to a
Borrower by each Multicurrency Revolving Lender pursuant to Section 2.15(f) in
respect of such new B/A Drawing shall be applied against the principal of the
Multicurrency Revolving Loan made by such Multicurrency Revolving Lender as part
of such Borrowing (in the case of a conversion), or the reimbursement obligation
owed to such Multicurrency Revolving Lender under Section 2.15(i) in respect of
the B/As accepted by such Multicurrency Revolving Lender as part of such
maturing B/A Drawing (in the case of a continuation), and such Borrower shall
pay to such Multicurrency Revolving Lender an amount equal to the difference
between the principal amount of such Multicurrency Revolving Loan or the
aggregate face amount of such maturing B/As, as the case may be, and such net
amount.
2.03    Additional Provisions with Respect to Letters of Credit.
(a)    Obligation to Issue or Amend.
(i)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve (12) months after the date of issuance or
last extension, unless the Administrative Agent and such L/C Issuer have
approved such expiry date;
(B)    the expiry date of any requested Letter of Credit would occur after the
L/C Expiration Date, unless all the L/C Revolving Lenders have approved such
expiry date;
(C)    with respect to a Letter of Credit to be issued by a Dollar L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars; or
(D)    with respect to a Letter of Credit to be issued by a Multicurrency L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars, Euros or Sterling (provided that the foregoing shall in no way limit
the right of a Multicurrency L/C Issuer, in its sole discretion, to issue a
Letter of Credit in any other Approved Currency).
(ii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


- 63 -

--------------------------------------------------------------------------------




(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Amendment No. 3 Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Amendment No.
3 Effective Date and that such L/C Issuer in good faith deems material to it;
(B)    the issuance of such Letter of Credit would violate any Law applicable to
such L/C Issuer;
(C)    except as otherwise agreed by such L/C Issuer and the Administrative
Agent, such Letter of Credit is in an initial stated amount less than the Dollar
Equivalent of $20,000;
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;
(E)    except as otherwise agreed by such L/C Issuer, such Letter of Credit
contains provisions for automatic reinstatement of the stated amount after any
drawing thereunder;
(F)    any Dollar Revolving Lender or Limited Currency Revolving Lender is at
that time a Defaulting Lender, unless such L/C Issuer has entered into
arrangements, including the delivery of cash collateral, reasonably satisfactory
to such L/C Issuer with the Parent Borrower or such Lender to eliminate the L/C
Issuer’s actual or potential L/C Obligations (after giving effect to Section
2.16) with respect to such Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which such L/C Issuer has exposure; and
(G)    such Letter of Credit is a commercial Letter of Credit, unless such L/C
Issuer otherwise consents, or if the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer with respect to letters of
credit.
(iii)    No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof; or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
(iv)    The applicable L/C Issuer shall act on behalf of the L/C Revolving
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by such L/C Issuer in connection with such
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included such L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment; Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a L/C Application,
appropriately completed and signed by a Responsible Officer of such Borrower.
Each such L/C Application must be received by the applicable L/C Issuer and the
Administrative Agent (A) not later than 12:00 noon (New York time) at least
three (3) Business Days prior to the proposed issuance date or date of
amendment, as


- 64 -

--------------------------------------------------------------------------------




the case may be, of any Letter of Credit denominated in Dollars and (B) not
later than 12:00 noon (Local Time) at least five (5) Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in an Alternative Currency (or, in each case, such later
date and time as the applicable L/C Issuer and the Administrative Agent may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such L/C Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as such L/C Issuer may reasonably
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such L/C Application shall specify in form and detail satisfactory to
the applicable L/C Issuer: (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; (D) the purpose and nature of the requested
Letter of Credit; and (E) such other matters as such L/C Issuer may reasonably
require. Additionally, the Parent Borrower shall furnish to such L/C Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may require.
(ii)    Promptly after receipt of any L/C Application, the applicable L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such L/C Application from the
applicable Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless such L/C Issuer has received written notice
from the Administrative Agent, any L/C Revolving Lender or any Credit Party, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5.01 (if issued on the Amendment No. 3 Effective Date) or
5.02 shall not then be satisfied, then, subject to the terms and conditions
hereof, the applicable L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or Subsidiary) or enter
into the applicable amendment, as the case may be, in each case in accordance
with such L/C Issuer’s usual and customary business practices.
(iii)    If any Borrower so requests in any L/C Application, the applicable L/C
Issuer may, in its sole and absolute discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such renewal at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued (but in any event not later than 30 days prior
to the scheduled expiry date thereof). Unless otherwise directed by the L/C
Issuer, the applicable Borrower shall not be required to make a specific request
to the applicable L/C Issuer for any such extension. Once an Auto-Extension
Letter of Credit has been issued, the L/C Revolving Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the L/C Expiration Date; provided, however, that no L/C Issuer shall permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five (5)
Business Days before the Non-Extension Notice Date from the Administrative Agent
or the applicable Borrower that one or more of the applicable conditions
specified in Section 5.02 is not then satisfied, and in each case directing such
L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.


- 65 -

--------------------------------------------------------------------------------




(i)    Upon any drawing under any Letter of Credit, the applicable L/C Issuer
shall notify the applicable Borrower and the Administrative Agent thereof. In
the case of a Letter of Credit denominated in Dollars, the Parent Borrower shall
reimburse such L/C Issuer in Dollars. In the case of a Letter of Credit
denominated in Sterling or euros, the applicable Borrower shall reimburse such
L/C Issuer in Sterling or Euros, as applicable. In the case of a Letter of
Credit denominated in an Alternative Currency other than Sterling or Euros, the
applicable Borrower shall reimburse such L/C Issuer in such Alternative Currency
unless (x) such L/C Issuer (at its option) shall have specified in such notice
that it will require reimbursement in Dollars, or (y) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the applicable Borrower will reimburse such L/C Issuer in Dollars. In the
case of any such reimbursement in Dollars of a drawing as of the applicable
Revaluation Date under a Letter of Credit denominated in an Alternative Currency
other than Sterling or Euros, such L/C Issuer shall notify the applicable
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than (x) 12:00 noon (New York
time) on or prior to the date that is three (3) Business Days following the date
that the applicable Borrower receives notice from any L/C Issuer of any payment
by such L/C Issuer under a Letter of Credit to be reimbursed in Dollars, and (y)
the Applicable Time on or prior to the date that is three (3) Business Days
following the date the applicable Borrower receives notice from any L/C Issuer
of any payment by such L/C Issuer under a Letter of Credit to be reimbursed in
an Alternative Currency (each such date of payment by such L/C Issuer under a
Letter of Credit, an “Honor Date”), the applicable Borrower shall reimburse such
L/C Issuer through the Administrative Agent in Dollars or in the applicable
Alternative Currency, as the case may be, in an amount equal to the amount of
such drawing; provided, that such Borrower, and the applicable L/C Issuer may,
each in their discretion, with the consent of the Administrative Agent and so
long as such arrangements do not adversely affect the rights of any Lender in
any material respect, enter into Letter of Credit cash collateral prefunding
arrangements acceptable to them for the purpose of reimbursing Letter of Credit
draws. If the applicable Borrower does not to reimburse the applicable L/C
Issuer on the Honor Date, the Administrative Agent, at the request of such L/C
Issuer, shall promptly notify each L/C Revolving Lender as of the Honor Date the
Dollar Equivalent of such unreimbursed drawing (an “Unreimbursed Amount”) and
the amount of such L/C Revolving Lender’s L/C Commitment Percentage thereof.
(ii)    Each L/C Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
such L/C Issuer, in Dollars at the Administrative Agent’s Office for payments in
Dollars in an amount equal to its L/C Commitment Percentage of such Unreimbursed
Amount not later than 1:00 p.m. (Local Time) on the Business Day specified in
such notice by the Administrative Agent. With respect to any Unreimbursed
Amount, the applicable Borrower shall be deemed to have incurred from the
applicable L/C Issuer an L/C Borrowing in the amount of such Unreimbursed
Amount, which L/C Borrowing shall be due and payable on demand (together with
interest) and shall bear interest at (i) through and including the third
Business Day following the Honor Date, the rate of interest applicable to
Revolving Loans that are Base Rate Loans and (ii) thereafter, the Default Rate.
In such event, each L/C Revolving Lender’s payment to the Administrative Agent
for the account of such L/C Issuer pursuant to this Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.
(iii)    Until an L/C Revolving Lender funds its L/C Advance pursuant to this
Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such L/C Revolving Lender’s
L/C Commitment Percentage of such amount shall be solely for the account of such
L/C Issuer.
(iv)    Each L/C Revolving Lender’s obligation to make L/C Advances to reimburse
the applicable L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such L/C Revolving Lender
may have against such L/C Issuer, the Parent Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default or Event
of Default, (C) non-compliance with the conditions set forth in Section 5.02, or
(D) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that such L/C Issuer shall have complied with the
provisions of Section 2.03(b)(ii). No such making of an L/C Advance shall
relieve or otherwise impair the


- 66 -

--------------------------------------------------------------------------------




obligation of each Borrower to reimburse any L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(v)    If any L/C Revolving Lender fails to make available to the Administrative
Agent for the account of the L/C Issuer any amount required to be paid by such
L/C Revolving Lender pursuant to the foregoing provisions of this Section
2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be
entitled to recover from such L/C Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s L/C Advance in respect of the relevant L/C Borrowing. A certificate of
the applicable L/C Issuer submitted to any applicable L/C Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (v) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any L/C Revolving Lender such L/C Revolving
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of cash collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such L/C Revolving Lender its L/C
Commitment Percentage (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such L/C Revolving Lender’s L/C
Advance was outstanding), in the same currency in which such L/C Revolving
Lender’s L/C Advance was made and in the same type of funds as those received by
the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each L/C
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its L/C Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such L/C Revolving Lender, at a rate per annum equal to
the applicable Overnight Bank Funding Rate from time to time in effect. The
obligations of the L/C Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.
(e)    Obligations Absolute. The obligation of each Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower, any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue


- 67 -

--------------------------------------------------------------------------------




or inaccurate in any respect; or any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Letter
of Credit;
(iv)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or
(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Subsidiary.
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to such Borrower and, in the event
of any claim of noncompliance with such Borrower’s instructions or other
irregularity, such Borrower will immediately notify the applicable L/C Issuer.
The Borrowers shall be conclusively deemed to have waived any such claim against
the applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(f)    Role of the L/C Issuers in such Capacity. Each L/C Revolving Lender and
each Borrower agree that, in paying any drawing under a Letter of Credit, no L/C
Issuer shall have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of any L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any L/C Revolving Lender for (i) any action taken
or omitted in connection herewith at the request or with the approval of the
Required L/C Lenders; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment); or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. Each Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
such Borrower’s use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude such Borrower’s pursuing
such rights and remedies as such Borrower may have against the beneficiary or
transferee at law or under any other agreement. None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, each Borrower shall have a claim against each L/C
Issuer, and each L/C Issuer shall be liable to each Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower that are determined by a court of competent
jurisdiction in a final non-appealable judgment to have been caused by such L/C
Issuer’s willful misconduct or gross negligence (as determined by a court of
competent jurisdiction in a final, non-appealable judgment) or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and each L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
that may prove to be invalid or ineffective for any reason.
(g)    Cash Collateral. Upon the request of the Administrative Agent or the
applicable L/C Issuer, (i) if any L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has


- 68 -

--------------------------------------------------------------------------------




resulted in a L/C Borrowing, or (ii) if, as of the L/C Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn the applicable Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations (in an amount equal to 103% of such
Outstanding Amount determined as of the date of such L/C Borrowing or the L/C
Expiration Date, as the case may be). The Administrative Agent may, at any time
and from time to time after the initial deposit of cash collateral, request that
additional cash collateral be provided in order to protect against the results
of exchange rate fluctuations. For purposes hereof, “Cash Collateralize” means
to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the applicable L/C Issuer and the L/C Revolving Lenders, as
collateral for such L/C Obligations, cash or deposit account balances pursuant
to customary documentation in form and substance reasonably satisfactory to the
Administrative Agent and such L/C Issuer (which documents are hereby consented
to by the Lenders). Derivatives of such term have corresponding meanings. Cash
collateral shall be maintained in blocked, interest bearing deposit accounts or
money market fund accounts at the Administrative Agent.
(h)    Applicability of ISP. Unless otherwise expressly agreed by any L/C Issuer
and the applicable Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit.
(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of any Subsidiary of the Parent Borrower, the Borrowers
shall be obligated to reimburse the applicable L/C Issuer for any and all
drawings under such Letter of Credit. The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of the Parent Borrower’s
Subsidiaries inures to the benefit of the Borrowers, and that each Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.
(j)    Letter of Credit Fees. The Borrowers shall pay Letter of Credit Fees as
set forth in Section 2.09(b).
(k)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l)    Addition of L/C Issuer. Parent Borrower may, at any time and from time to
time, designate one or more additional Revolving Lenders to act as a Dollar L/C
Issuer or a Multicurrency L/C Issuer under the terms of this Agreement, with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed) and such Revolving Lender. Any Revolving Lender designated
as a Dollar L/C Issuer or Multicurrency L/C Issuer, as the case may be, pursuant
to this Section 2.03(l) shall have all the rights and obligations of the Dollar
L/C Issuer and Multicurrency L/C Issuer, respectively, under the Credit
Documents with respect to Letters of Credit issued or to be issued by it, and
all references in the Credit Documents to the term “L/C Issuer,” “Dollar L/C
Issuer” or “Multicurrency L/C Issuer” shall, with respect to such Letters of
Credit, be deemed to refer to such Lender in its capacity as the L/C Issuer, as
the context shall require. The Administrative Agent shall notify the Revolving
Lenders of any such additional L/C Issuer. If at any time there is more than one
L/C Issuer hereunder, Parent Borrower may, in its discretion, select which L/C
Issuer is to issue any particular Letter of Credit.
2.04    Additional Provisions with Respect to Swingline Loans.
(a)    Borrowing Procedures. Each Swingline Borrowing shall be made upon the
Parent Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent by delivery to the Swingline Lender and the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Parent Borrower. Each such notice must be received by
the Swingline Lender and the Administrative Agent not later than 2:00 p.m. (New
York time) on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000, and (ii) the requested
borrowing date, which shall be a Business Day. Promptly after receipt by the
Swingline Lender of any Loan Notice, the Swingline Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Loan Notice and, if not, the Swingline Lender will notify
the Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent prior to 3:00 p.m. (New York time) on the date of
the proposed Swingline Borrowing (A)


- 69 -

--------------------------------------------------------------------------------




directing the Swingline Lender not to make such Swingline Loan as a result of
the limitations set forth in this Article II, or (B) that one or more of the
applicable conditions specified in Section 5.01 (if on the Amendment No. 3
Effective Date) and Section 5.02 is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 4:00 p.m.
(New York time) on the borrowing date specified in such Loan Notice, make the
amount of its Swingline Loan available to the Parent Borrower at its office by
crediting the account of the Parent Borrower on the books of the Swingline
Lender in immediately available funds. The Swingline Lender shall not be
required to make any Swingline Loan at any time when a Dollar Revolving Lender
is a Defaulting Lender (except if all of the Swingline Exposure of such
Defaulting Lender is reallocated pursuant to Section 2.16).
(b)    Refinancing.
(i)    The Swingline Lender at any time in its sole and absolute discretion may
(and, in any event, within ten Business Days of the applicable Swingline
Borrowing, shall) request that each Dollar Revolving Lender fund its risk
participations in Swingline Loans in an amount equal to such Dollar Revolving
Lender’s Dollar Revolving Commitment Percentage of Swingline Loans then
outstanding. Each Dollar Revolving Lender shall make an amount equal to its
Dollar Revolving Commitment Percentage of the amount specified in such notice
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. (New York time) on the day specified in such notice. The
Administrative Agent shall remit the funds so received to the Swingline Lender.
(ii)    Each Dollar Revolving Lender’s funding of its risk participation in the
relevant Swingline Loan and each Dollar Revolving Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to Section
2.04(b)(i) shall be deemed payment in respect of such participation.
(iii)    If any Dollar Revolving Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Dollar Revolving Lender pursuant to the foregoing provisions
of this Section 2.04(b) by the time specified in Section 2.04(b)(i), the
Swingline Lender shall be entitled to recover from such Dollar Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swingline Lender at a rate
per annum equal to the greater of the Federal Funds Effective Rate and a rate
determined by the Swingline Lender in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Swingline Lender in connection with the foregoing. If
such Dollar Revolving Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Dollar Revolving Lender’s
funded participation in the relevant Swingline Loan. A certificate of the
Swingline Lender submitted to any Dollar Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Dollar Revolving Lender’s obligation to purchase and fund risk
participations in Swingline Loans pursuant to this Section 2.04(b) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Dollar Revolving Lender may have against the Swingline Lender, the Parent
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 5.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that
Swingline Lender has complied with the provisions of Section 2.04(a). No such
purchase or funding of risk participations shall relieve or otherwise impair the
obligation of the Parent Borrower to repay Swingline Loans, together with
interest as provided herein.
(c)    Repayment of Participations.
(i)    At any time after any Dollar Revolving Lender has purchased and funded a
risk participation in a Swingline Loan, if the Swingline Lender receives any
payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Dollar Revolving Lender its Dollar Revolving Commitment Percentage of
such payment (appropriately adjusted, in the case of interest payments, to
reflect the period of time


- 70 -

--------------------------------------------------------------------------------




during which such Dollar Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swingline Lender.
(ii)    If any payment received by the Swingline Lender in respect of principal
or interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Dollar Revolving Lender shall pay to the Swingline Lender its
Dollar Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Effective
Rate. The Administrative Agent will make such demand upon the request of the
Swingline Lender. The obligations of the Dollar Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Credit Agreement.
(d)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Parent Borrower for interest on the Swingline
Loans. Until each Dollar Revolving Lender funds its risk participation pursuant
to this Section 2.04 of any Swingline Loan, interest in respect thereof shall be
solely for the account of the Swingline Lender.
(e)    Payments Directly to Swingline Lender. The Parent Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.
2.05    Repayment of Loans and B/As.
(a)    Revolving Loans and B/As. The Parent Borrower shall repay to the Dollar
Revolving Lenders the Outstanding Amount of Dollar Revolving Loans on the
Revolving Termination Date. Each Borrower shall repay to the Limited Currency
Revolving Lenders the Outstanding Amount of the Limited Currency Revolving Loans
made to it on the Revolving Termination Date. Each Borrower shall repay to the
Multicurrency Revolving Lenders the Outstanding Amount of Multicurrency
Revolving Loans made to it and B/As accepted hereunder on the Revolving
Termination Date.
(b)    Swingline Loans. The Parent Borrower shall repay to the Swingline Lender
the Outstanding Amount of the Swingline Loans on the Revolving Termination Date.
(c)    Term A-2 Loans. On the last Business Day of each month listed in the
table below, Parent Borrower shall repay the aggregate principal amount of Term
A-2 Loans set forth opposite such month in such table.


- 71 -

--------------------------------------------------------------------------------




Date
Principal
Amortization Payment
December 2016
$2,375,000
March 2017
$2,375,000
June 2017
$2,375,000
September 2017
$2,375,000
December 2017
$4,750,000
March 2018
$4,750,000
June 2018
$4,750,000
September 2018
$4,750,000
December 2018
$4,750,000
March 2019
$4,750,000
June 2019
$4,750,000
September 2019
$4,750,000
December 2019
$7,125,000
March 2020
$7,125,000
June 2020
$7,125,000
September 2020
$7,125,000
December 2020
$28,500,000
March 2021
$28,500,000
June 2021
$28,500,000
Term A-2 Loan Termination Date
$28,500,000



On the Term A-2 Loan Termination Date, all Term A-2 Loans that are outstanding
on the Term A-2 Loan Termination Date shall be repaid in full.


(d)    Term B-23 Loans. Starting with the fiscal quarter ending on December 31,
2016,June 30, 2017, and on the last Business Day of each March, June, September
and December thereafter, the Parent Borrower shall repay an aggregate principal
amount of Term B-23 Loans equal to 0.25% of the aggregate principal amount of
all Term B-23 Loans funded or converted on the Amendment No. 34 Effective Date,
and on the Term B-23 Loan Termination Date all Term B-23 Loans that are
outstanding on the Term B-23 Loan Termination Date shall be repaid in full.
In the event any Incremental Term Loans, Refinancing Term Loans or Extended Term
Loans are made, such Incremental Term Loans, Refinancing Term Loans or Extended
Term Loans, as applicable, shall be repaid by the Parent Borrower in the amounts
and on the dates set forth in the Additional Credit Extension Amendment with
respect thereto and on the applicable maturity date thereof.
(e)    Term A-1 Loans and Term B-1 Loans. On the Amendment No. 3 Effective Date
all Term A-1 Loans and all Term B-1 Loans that are not Converted Term B-1 Loans,
in each case, that are outstanding on the Amendment No. 3 Effective Date shall
be repaid in full.
(a)    Term B-2 Loans. On the Amendment No. 4 Effective Date all Term B-2 Loans
that are not Converted Term B-2 Loans and that are outstanding on the Amendment
No. 4 Effective Date shall be repaid in full.


- 72 -

--------------------------------------------------------------------------------




2.06    Prepayments.
(a)    Voluntary Prepayments. The Loans may be repaid and amounts owed in
respect of outstanding B/As may be cash collateralized in whole or in part
without premium or penalty (except as set forth in the last paragraph of this
Section 2.06(a) and, in the case of Loans other than Base Rate Loans, amounts
payable pursuant to Section 3.05); provided that:
(i)    in the case of B/A Drawings and Loans other than Swingline Loans, (A)
notice thereof must be received by 12:00 noon (Local Time) by the Applicable
Agent at least three (3) Business Days prior to the date of prepayment, in the
case of Eurodollar Rate Loans, and one (1) Business Day prior to the date of
prepayment, in the case of Base Rate Loans and B/A Drawings, (B) any such
prepayment shall be a minimum principal amount of (n) $1.0 million and integral
multiples of $1.0 million in excess thereof, in the case of Eurodollar Rate
Loans denominated in Dollars, (o) €1.0 million and integral multiples of €1.0
million in excess thereof, in the case of Eurodollar Rate Loans denominated in
Euros, (p) £1.0 million and integral multiples of £1.0 million in excess
thereof, in the case of Eurodollar Rate Loans denominated in Sterling, (q) C$1.0
million and integral multiples of C$1.0 million in excess thereof, in the case
of Eurodollar Rate Loans denominated in Canadian Dollars, (r) kr7.0 million and
integral multiples of kr7.0 million in excess thereof, in the case of Eurodollar
Rate Loans denominated in Swedish Krona, (s) AU$1.0 million and integral
multiples of AU$1.0 million in excess thereof, in the case of Eurodollar Rate
Loans denominated in Australian Dollars, (t) ¥100.0 million and integral
multiples of ¥100.0 million thereof, in the case of Eurodollar Rate Loans
denominated in Japanese Yen, (u) CHF1.0 million and integral multiples of CHF1.0
million thereof, in the case of Eurodollar Rate Loans denominated in Swiss
Francs, (v) C$1.0 and integral multiples of C$100,000 in excess thereof, in the
case of Base Rate Loans denominated in Canadian Dollars and B/As Drawings, (w)
Dkr2.0 million and integral multiples of Dkr1.0 million in excess thereof, in
the case of Eurodollar Rate Loans denominated in Danish Krone, (x) MXN5.0
million and integral multiples of MXN1.0 million in excess thereof, in the case
of Eurodollar Rate Loans denominated in Mexican Pesos, (y) R$1.0 million and
integral multiples of R$1.0 million in excess thereof, in the case of Eurodollar
Rate Loans denominated in Brazilian Real and (z) $1.0 million and integral
multiples of $100,000 in excess thereof, in the case of Base Rate Loans
denominated in Dollars, or, in each case the entire remaining principal amount
thereof, if less; and
(ii)    in the case of Swingline Loans, (A) notice thereof must be received by
the Swingline Lender by 1:00 p.m. (New York time) on the date of prepayment
(with a copy to the Administrative Agent), and (B) any such prepayment shall be
in the same minimum principal amounts as for advances thereof (or any lesser
amount that may be acceptable to the Swingline Lender).
Each such notice of voluntary prepayment hereunder shall be irrevocable and
shall specify the date and amount of such prepayment, or amount owed in respect
of an outstanding B/A Drawing or portion thereof to be cash collateralized, the
Loans and Types of Loans that are being prepaid or B/A Drawings to be cash
collateralized and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Applicable Agent will give prompt notice to the
applicable Lenders of any prepayment on the Loans or cash collateralization of
amounts owed in respect of outstanding B/As and the Lender’s interest therein.
Prepayments of Eurodollar Rate Loans hereunder shall be accompanied by accrued
interest on the amount prepaid and breakage or other amounts due, if any, under
Section 3.05. Notwithstanding the foregoing, a notice of voluntary prepayment
delivered by the Parent Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities, in which case such notice may be
revoked by the Parent Borrower (by notice to the Applicable Agent on or prior to
the specified effective date) if such condition is not satisfied. For the
avoidance of doubt, all Original Revolving Commitments shall terminate on the
Amendment No. 3 Effective Date and Parent Borrower shall repay all outstanding
Original Revolving Loans and Original Swingline Loans, together with accrued and
unpaid interest thereon.
In the event that, on or prior to the date that is six months following the
Amendment No. 34 Effective Date, a Repricing Transaction shall occur, a fee of
1.00% of the aggregate principal amount of the Term B-23 Loans so prepaid,
refinanced, repriced, amended, converted or exchanged in such Repricing
Transaction shall be payable to each Lender holding Term B-23 Loans upon such
prepayment, refinancing, repricing, amendment,


- 73 -

--------------------------------------------------------------------------------




conversion or exchange. If, on or prior to the date that is six months following
the Amendment No. 34 Effective Date, any Term B-23 Lender that is a
Non-Consenting Lender and is replaced pursuant to Section 11.13 in connection
with its refusal to consent to any Repricing Transaction, such Term B-23 Lender
shall receive the fee referred to in the immediately preceding sentence as if
the Repricing Transaction had occurred.
(b)    Mandatory Prepayments. Subject in each case to Section 2.06(c):
(i)    Revolving Commitments.
(A)    If at any time (1) the Outstanding Amount of Dollar Revolving Obligations
shall exceed the Aggregate Dollar Revolving Committed Amount, (2) the
Outstanding Amount of Limited Currency Revolving Obligations shall exceed the
Aggregate Limited Currency Revolving Committed Amount, (3) the Outstanding
Amount of Multicurrency Revolving Obligations shall exceed the Aggregate
Multicurrency Revolving Committed Amount, (4) the Outstanding Amount of all
Limited Currency Revolving Obligations and Multicurrency Revolving Obligations
denominated in an Alternative Currency shall exceed the Alternative Currency
Sublimit, (5) the Outstanding Amount of Swingline Loans shall exceed the
Swingline Sublimit and (6) the L/C Obligations shall exceed the L/C Sublimit or
the L/C Committed Amount (in each case, other than solely as a result of changes
in Spot Rates) immediate prepayment or cash collateralization of amounts owing
in respect of outstanding B/As will be made on or in respect of the applicable
Revolving Obligations in an amount equal to the difference; provided, however,
that, except under the circumstances described in Section 2.03(a)(ii)(F),
2.03(c), 2.03(d)(i), 2.03(g), 2.06(b)(i)(B), 2.16(d) or 9.02(c), L/C Obligations
will not be Cash Collateralized hereunder until the Revolving Loans and
Swingline Loans have been paid in full. If on any Revaluation Date and solely as
a result of changes in Spot Rates, (i) the Outstanding Amount of Limited
Currency Revolving Obligations shall exceed 105% of the Aggregate Limited
Currency Revolving Committed Amount, (ii) the Outstanding Amount of
Multicurrency Revolving Obligations shall exceed 105% of the Aggregate
Multicurrency Revolving Committed Amount or (iii) the Outstanding Amount of all
Limited Currency Revolving Obligations and Multicurrency Revolving Obligations
denominated in an Alternative Currency shall exceed 105% of the Alternative
Currency Sublimit, immediate prepayment or cash collateralization of amounts
owing in respect of outstanding B/As will be made on or in respect of the
applicable Revolving Obligations in an amount equal to the difference.
(B)    If the Administrative Agent or an L/C Issuer notifies the Parent Borrower
at any time that the Outstanding Amount of all L/C Obligations (whether or not
as a result of a change in Spot Rates) at such time exceeds an amount equal to
105% of the L/C Sublimit then in effect, then, within two (2) Business Days
after receipt of such notice, the Parent Borrower shall Cash Collateralize the
L/C Obligations in an aggregate amount sufficient to reduce such Outstanding
Amount as of such date of payment to an amount not to exceed 100% of the L/C
Sublimit. If the Administrative Agent or an L/C Issuer notifies the Parent
Borrower at any time that the Outstanding Amount of all L/C Obligations
denominated in an Alternative Currency at such time exceeds an amount equal to
105% of the Alternative Currency L/C Sublimit then in effect, then, within two
(2) Business Days after receipt of such notice, the Parent Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Alternative Currency L/C Sublimit. The Administrative Agent may, at
any time and from time to time after the initial deposit of such cash
collateral, request that additional cash collateral be provided in order to
protect against the results of further exchange rate fluctuations.
(ii)    Subject Dispositions and Involuntary Dispositions. On or before the
applicable date set forth in the next sentence, prepayment will be made on the
Loan Obligations in an amount equal to one hundred percent (100%) of the Net
Cash Proceeds received from any Subject Disposition or Involuntary Disposition
by any member of the Consolidated Group occurring after the Amendment No. 3
Effective Date, but solely to the extent (x) the Net Cash Proceeds received in
such Subject Disposition (or series of related Subject Dispositions) or
Involuntary Disposition (or series of related Involuntary Dispositions) exceed
$20.0 million, (y) the Net Cash Proceeds received in all Subject Dispositions or
Involuntary Dispositions effected during the fiscal year in which the applicable
Subject Disposition or Involuntary


- 74 -

--------------------------------------------------------------------------------




Disposition takes place exceeds $50.0 million and (z) such Net Cash Proceeds are
not used to, subject to compliance with Section 8.02, acquire, maintain,
develop, construct, improve, upgrade or repair Property or make Investments
(other than inventory, accounts receivable, cash or Cash Equivalents) useful in
the business of the Consolidated Group in any member of the Consolidated Group
or to make investments in Permitted Acquisitions that are otherwise permitted
hereunder within twelve (12) months of the date of such Subject Disposition or
Involuntary Disposition (or to the extent contractually committed to be
reinvested prior to the expiration of such twelve (12) month period, eighteen
(18) months of the date of such Subject Disposition or Involuntary Disposition);
provided that such a reinvestment shall not be permitted if an Event of Default
shall have occurred and be continuing at the time the Parent Borrower commits to
make such reinvestment or, if no such commitment is made, the time the
reinvestment is actually made, and in either such circumstance such Net Cash
Proceeds shall be used to make prepayments on the Loans; provided further that,
to the extent any Incremental Equivalent Debt is then outstanding and is secured
by a Lien on the Collateral that is pari passu in priority with the Lien on the
Collateral securing the Obligations and is required by the terms thereof to make
a prepayment or make a repurchase offer from the net cash proceeds of such
Subject Disposition or Involuntary Disposition (“Applicable Pari Passu Debt”), a
portion of such Net Cash Proceeds not exceeding the Ratable Net Proceeds Share
may be applied to prepay such Applicable Pari Passu Debt. Any such prepayment
from any Net Cash Proceeds required by the previous sentence shall be made (x)
in the case of a Major Disposition in respect of which the notice referred to in
Section 7.02(g) has not been delivered on or before the fifteenth (15th)
Business Day following the receipt of the Net Cash Proceeds from such Major
Disposition or to the extent such notice does not indicate reinvestment is
intended with the Net Cash Proceeds of such Major Disposition, on or before the
twenty-fifth (25th) Business Day following receipt of such Net Cash Proceeds and
(y) in any other case, promptly after the Parent Borrower determines that it
will not reinvest such Net Cash Proceeds in accordance with the terms and
limitations of the previous sentence, but in no event later than 366 days (or
546 days if a contractual commitment to reinvest such Net Cash Proceeds has been
made within the initial 366-day period) following the receipt of such Net Cash
Proceeds.
(iii)    Indebtedness. Prepayment will be made on the Loan Obligations in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds received
from any incurrence or issuance of Indebtedness after the Amendment No. 3
Effective Date (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 8.03, (other than (a) Refinancing Debt and (b)
initial borrowings under Replacement Revolving Commitments)); provided that
prepayments required by initial borrowings under Replacement Revolving
Commitments shall be applied only to borrowings under the Replaced Revolving
Commitments (with reduction or termination of Revolving Commitments being
replaced as required by clause (i) of the proviso to Section 2.19(a)); provided,
further, that prepayments required by initial borrowings or Refinancing Term
Loans or incurrence of Refinancing Notes/Loans shall be applied only to
borrowings under the Refinancing Term Loans (with reduction or termination of
Revolving Commitments being replaced as required by clause (i) of the proviso to
Section 2.18(a)). Any prepayment in respect of such Indebtedness hereunder will
be payable on the Business Day following receipt by the Parent Borrower or other
members of the Consolidated Group of the Net Cash Proceeds therefrom.
(iv)    Consolidated Excess Cash Flow. If for any fiscal year of the Parent
Borrower ending after December 31, 2016 there shall be Consolidated Excess Cash
Flow, then, on a date that is no later than five Business Days following the
date that financial statements for such fiscal year are required to be delivered
pursuant to Section 7.01(a), the Loan Obligations shall be prepaid by an amount
equal to the ECF Application Amount for such fiscal year less any voluntary
prepayments of Term Loans made during such fiscal year (other than such
voluntary prepayments that are funded by the proceeds of Indebtedness and for
the avoidance of doubt other than any prepayments made on the Amendment No. 3
Effective Date).
(v)    Eurodollar Prepayment Account. If the Parent Borrower is required to make
a mandatory prepayment of Eurodollar Rate Loans under this Section 2.06(b), so
long as no Event of Default exists, the Parent Borrower shall have the right, in
lieu of making such prepayment in full, to deposit an amount equal to such
mandatory prepayment with the Applicable Agent in a cash collateral account
maintained (pursuant to documentation reasonably satisfactory to the Applicable
Agent) by and in the sole dominion and control


- 75 -

--------------------------------------------------------------------------------




of the Applicable Agent. Any amounts so deposited shall be held by the
Applicable Agent as collateral for the prepayment of such Eurodollar Rate Loans
and shall be applied to the prepayment of the applicable Eurodollar Rate Loans
at the earliest of (x) the end of the current Interest Periods applicable
thereto, (y) three months following the date of such deposit and (z) at the
election of the Applicable Agent, upon the occurrence of an Event of Default. At
the request of the Parent Borrower, amounts so deposited shall be invested by
the Applicable Agent in Cash Equivalents maturing on or prior to the date or
dates on which it is anticipated that such amounts will be applied to prepay
such Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be
for the account of the Parent Borrower and the Parent Borrower will deposit with
the Applicable Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.
(vi)    Foreign Dispositions and Consolidated Excess Cash Flow. Notwithstanding
any other provisions of this Section 2.06, (i) to the extent that any of or all
the Net Cash Proceeds of any Subject Disposition or Involuntary Disposition by a
Foreign Subsidiary (collectively, a “Foreign Disposition”) or Consolidated
Excess Cash Flow attributable to Foreign Subsidiaries are prohibited or delayed
by applicable local law from being repatriated to the United States, the portion
of such Net Cash Proceeds or Consolidated Excess Cash Flow so affected will not
be required to be applied to prepay Loan Obligations at the times provided in
this Section 2.06 but may be retained by the applicable Foreign Subsidiary so
long, but only so long, as the applicable local law will not permit repatriation
to the United States (the Parent Borrower hereby agreeing to cause the
applicable Foreign Subsidiary to promptly take all commercially reasonable
actions available under applicable local law to permit such repatriation), and
once such repatriation of any of such affected Net Cash Proceeds or Consolidated
Excess Cash Flow that, in each case, would otherwise be required to be used to
make a prepayment pursuant to Section 2.06(b)(ii) or 2.06(b)(iv), is permitted
under the applicable local law, such repatriation will be immediately effected
and such repatriated Net Cash Proceeds or Consolidated Excess Cash Flow will be
promptly (and in any event not later than ten Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against as a
result thereof) to the prepayment of the Loan Obligations pursuant to this
Section 2.06 and (ii) to the extent that the Parent Borrower has determined in
good faith that repatriation of any of or all the Net Cash Proceeds of any
Foreign Disposition or Foreign Subsidiary Consolidated Excess Cash Flow would
have material adverse Tax cost consequences with respect to such Net Cash
Proceeds or Consolidated Excess Cash Flow, such Net Cash Proceeds or
Consolidated Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this clause (ii), on or before
the date on which any such Net Cash Proceeds so retained would otherwise have
been required to be applied to reinvestments or prepayments pursuant to Section
2.06(b) or any such Consolidated Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 2.06(b), the Parent Borrower applies
an amount equal to such Net Cash Proceeds or Consolidated Excess Cash Flow to
such reinvestments or prepayments, as applicable, as if such Net Cash Proceeds
or Consolidated Excess Cash Flow had been received by the Parent Borrower rather
than such Foreign Subsidiary, less the amount of additional Taxes that would
have been payable or reserved against if such Net Cash Proceeds or Consolidated
Excess Cash Flow had been repatriated (or, if less, the Net Cash Proceeds or
Consolidated Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary).
(c)    Application. Within each Loan, prepayments will be applied first to Base
Rate Loans, then to Eurodollar Rate Loans in direct order of Interest Period
maturities. In addition:
(i)    Voluntary Prepayments of Loans. Prepayments of the Term A-2 Loans or Term
B-23 Loans pursuant to Section 2.06(a) shall be applied to either tranche of
Term Loans as directed by the Parent Borrower (and, within such tranche, shall
be applied to the payments required under Section 2.05(c) (in the case of the
Term A-2 Loans) and Section 2.05(d) (in the case of Term B-23 Loans) as directed
by the Parent Borrower). Voluntary prepayments on the Loan Obligations will be
paid by the Administrative Agent to the Lenders ratably in accordance with their
respective interests therein.


- 76 -

--------------------------------------------------------------------------------




(ii)    Mandatory Prepayments of Loans. Mandatory prepayments on the Loan
Obligations will be paid by the Applicable Agent to the Lenders ratably in
accordance with their respective interests therein; provided that:
(A)    Mandatory prepayments in respect of the Revolving Commitments under
subsection (b)(i)(A) above shall be applied to the respective Revolving
Obligations as appropriate.
(B)    Mandatory prepayments in respect of Subject Dispositions and Involuntary
Dispositions under subsection (b)(ii) above, Indebtedness under subsection
(b)(iii) and Consolidated Excess Cash Flow under subsection (b)(iv) above shall
be applied (i) first to the Term A-2 Loans and Term B-23 Loans on a pro rata
basis (in direct order of maturity and, within such tranche, shall be applied on
a pro rata basis to the payments required under Section 2.05(c) (in the case of
the Term A-2 Loans) and Section 2.05(d) (in the case of Term B-23 Loans)), then
(ii) to the Revolving Obligations (without permanent reduction of the Revolving
Commitments); provided that prepayments in respect of Indebtedness under
subsection (b)(iii) with the proceeds of Refinancing Debt or Replacement
Revolving Commitments shall be applied only to the Loan or Commitment being
refinanced.
(iii)    Cash Collateralization of B/A Drawings. Amounts to be applied pursuant
to this Section 2.06 or Article IX to cash collateralize amounts to become due
with respect to outstanding B/As shall be deposited in the Prepayment Account
(as defined below). The Canadian Agent shall apply any cash deposited in the
Prepayment Account allocable to amounts to become due in respect of B/As on the
last day of their respective Contract Periods until all amounts due in respect
of outstanding B/As have been prepaid or until all the allocable cash on deposit
has been exhausted. For purposes of this Credit Agreement, the term “Prepayment
Account” means an account established by a Canadian Borrower with the Canadian
Agent and over which the Canadian Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal for application in
accordance with this paragraph (iii). The Canadian Agent will, at the request of
such Canadian Borrower, invest amounts on deposit in the Prepayment Account in
short-term, cash equivalent investments selected by the Canadian Agent in
consultation with such Canadian Borrower that mature prior to the last day of
the applicable Contract Periods of the B/As to be prepaid; provided that the
Canadian Agent shall have no obligation to invest amounts on deposit in the
Prepayment Account if an Event of Default shall have occurred and be continuing.
The Borrowers shall indemnify the Canadian Agent for any losses relating to the
investments so that the amount available to prepay amounts due in respect of
B/As on the last day of the applicable Contract Period is not less than the
amount that would have been available had no investments been made pursuant
thereto. Other than any interest earned on such investments (which shall be for
the account of such Canadian Borrower, to the extent not necessary for the
prepayment of B/As in accordance with this Section 2.06 and Article IX), the
Prepayment Account shall not bear interest. Interest or profits, if any, on such
investments shall be deposited in the Prepayment Account and reinvested and
disbursed as specified above. If the maturity of the Loans and all amounts due
hereunder has been accelerated pursuant to Article IX, the Canadian Agent may,
in its sole discretion, apply all amounts on deposit in the Prepayment Account
to satisfy any of the Obligations in respect of the Loans, Unreimbursed Amounts
and B/As (and each Borrower hereby grants to the Canadian Agent a security
interest in its Prepayment Account to secure such Obligations).
2.07    Termination or Reduction of Commitments.
The Commitments hereunder may be permanently reduced in whole or in part by
notice from the Parent Borrower to the Administrative Agent; provided that (i)
any such notice thereof must be received by 12:00 noon (New York time) at least
five (5) Business Days prior to the date of reduction or termination and any
such reduction or terminations shall be in a minimum amount of $1.0 million and
integral multiples of $1.0 million in excess thereof; and (ii) the Commitments
may not be reduced to an amount less than the Outstanding Amount of Loan
Obligations then outstanding thereunder. The Administrative Agent will give
prompt notice to the Lenders of any such reduction in Commitments. Any reduction
of any Commitments shall be applied to the Commitment of each applicable Lender
according to its Pro Rata Share. All commitment or other fees accrued with
respect to any


- 77 -

--------------------------------------------------------------------------------




Commitment through the effective date of any termination thereof shall be paid
on the effective date of such termination. A notice of termination of the
Commitments delivered by the Parent Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Parent Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Adjusted Eurodollar Rate
for such Interest Period plus the Applicable Percentage; (ii) each Loan that is
a Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Percentage; and (iii) each Swingline Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Percentage.
(b)    If any amount payable by the Borrowers under any Credit Document is not
paid when due, then such amount shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Law.
(c)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(d)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees.
(a)    Commitment Fees. The Parent Borrower shall pay to the Administrative
Agent for the account of (x) each Dollar Revolving Lender in accordance with its
Dollar Revolving Commitment Percentage, a commitment fee equal to the Commitment
Fee Rate times the actual daily amount by which the Aggregate Dollar Revolving
Committed Amount exceeds the sum of (i) the Outstanding Amount of Dollar
Revolving Loans (but not, for the avoidance of doubt, any Swingline Loans) and
(ii) the Outstanding Amount of Dollar Facility L/C Obligations, (y) each Limited
Currency Revolving Lender in accordance with its Limited Currency Revolving
Commitment Percentage, a commitment fee equal to the Commitment Fee Rate times
the actual daily amount by which the Aggregate Limited Currency Revolving
Committed Amount exceeds the sum of (i) the Outstanding Amount of Limited
Currency Revolving Loans and (ii) the Outstanding Amount of Limited Currency
Facility L/C Obligations and (z) each Multicurrency Revolving Lender in
accordance with its Multicurrency Revolving Commitment Percentage, a commitment
fee equal to the Commitment Fee Rate times the actual daily amount by which the
Aggregate Multicurrency Revolving Committed Amount exceeds the Outstanding
Amount of Multicurrency Revolving Loans other than Fronted Currency Loans (such
fees, collectively, the “Commitment Fees”). The Commitment Fees shall accrue
from and including the Amendment No. 3 Effective Date, and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December (and shall be due and payable on the Amendment No. 3
Effective Date as set forth in the next sentence), commencing with the first
such date to occur after the Amendment No. 3 Effective Date. The Parent Borrower
shall pay all accrued and unpaid Commitment Fees that shall have accrued under
this Agreement prior to giving effect to Amendment No. 3 on the Amendment No. 3
Effective Date (the “Accrued Commitment Fees”). The Commitment Fees shall be
calculated quarterly in arrears.


- 78 -

--------------------------------------------------------------------------------




(b)    Letter of Credit Fees.
(i)    Letter of Credit Fees. The Parent Borrower shall pay to the
Administrative Agent, for the account of each L/C Revolving Lender in accordance
with its L/C Commitment Percentage, a Letter of Credit fee, in Dollars, for each
Letter of Credit, an amount equal to the Applicable Percentage for Revolving
Loans that are Eurodollar Loans multiplied by the daily maximum undrawn
Outstanding Amount under such Letter of Credit (the “Letter of Credit Fees”).
For purposes of computing the daily undrawn Outstanding Amount under any Letter
of Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.10. The Letter of Credit Fees shall be computed on a quarterly
basis in arrears, and shall be due and payable on the tenth (10th) day of each
January, April, July and October (for the Letter of Credit Fees accrued during
the previous calendar quarter), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the L/C Expiration Date and
thereafter on demand. If there is any change in the Applicable Percentage during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default has occurred and is continuing under Section 9.01(a), (f) or (h), all
Letter of Credit Fees shall accrue at the Default Rate. The Parent Borrower
shall pay all accrued and unpaid Letter of Credit Fees that shall have accrued
under this Agreement prior to giving effect to Amendment No 2 on the Amendment
No. 3 Effective Date (the “Accrued Letter of Credit Fees”).
(ii)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Parent Borrower shall pay directly to each L/C Issuer for its own
account a fronting fee with respect to each Letter of Credit issued by it,
0.125% of the daily undrawn Outstanding Amount under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth (10th) day of each January, April, July and October (for fronting fees
accrued during the previous calendar quarter or portion thereof, in the case of
the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the L/C Expiration Date and thereafter on
demand. For purposes of computing the daily undrawn Outstanding Amount under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.10. In addition, the applicable Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the applicable L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable. The Parent Borrower shall pay all
accrued and unpaid fronting fees that shall have accrued under this Agreement
prior to giving effect to Amendment No 2 on the Amendment No. 3 Effective Date
(the “Accrued Fronting Fees”).
(c)    B/A Fees. Each Canadian Borrower agrees to pay to the Canadian Agent, in
Dollars, for the account of each Multicurrency Revolving Lender, on each date on
which a B/A drawn by such Canadian Borrower is accepted hereunder an acceptance
fee (the “B/A Fee”) computed by multiplying the Dollar Equivalent of the face
amount of each such B/A by the product of (i) the Applicable Percentage for B/A
Drawings on such date multiplied by (ii) a fraction, the numerator of which is
the number of days in the Contract Period applicable to such B/A and the
denominator of which is 365. The Parent Borrower shall pay all accrued and
unpaid B/A Fees that shall have accrued under this Agreement prior to giving
effect to Amendment No 2 on the Amendment No. 3 Effective Date (the “Accrued B/A
Fees”).
(d)    Alternative Currency Fronting Currency Lender Fees. The Parent Borrower
shall pay each Alternative Currency Fronting Lender such fronting fees (if any)
with respect to Fronted Currency Loans as may be agreed among the Administrative
Agent, such Alternative Currency Fronting Lender and the Parent Borrower at such
times as may be agreed among the Administrative Agent, such Alternative Currency
Fronting Lender and the Parent Borrower.
(e)    Other Fees. The Parent Borrower shall pay to the Lead Arrangers, for
their own respective accounts, fees in the amounts and at the times specified in
the Engagement Letter. The Parent Borrower shall also pay to the Administrative
Agent, for its own account, fees in the amounts and at the times specified in
the Administrative Agent Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever. The Administrative Agent
Fee Letter is hereby ratified and confirmed in all respects by JPMCB


- 79 -

--------------------------------------------------------------------------------




and Parent Borrower, and both such parties agree that it shall remain effective
on and following the Amendment No. 3 Effective Date.
The applicable Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees.
All computations of interest for Base Rate loans denominated in Canadian Dollars
and Base Rate Loans denominated in Dollars when the Base Rate is determined by
JPMCB’s prime rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year), or, in the case of interest in respect
of Eurodollar Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.11(a), bear interest for one
(1) day. Each determination by the Applicable Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
2.11    Payments Generally; Applicable Agent’s Clawback.
(a)    General. All payments to be made by any Credit Party hereunder shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff. All payments of principal and interest on any Loan shall be payable in
the same currency as such Loan is denominated. All payments of fees pursuant to
Section 2.09 shall be payable in Dollars. All payments in respect of
Unreimbursed Amounts shall be payable in the currency provided in Section 2.03.
All other payments herein shall be payable in the currency specified with
respect to such payment or, if the currency is not specified, in Dollars. Except
as otherwise expressly provided herein, all payments by the Borrowers shall be
made to the Applicable Agent, for the account of the Lenders to which such
payment is owed, at the Applicable Agent’s Office in Same Day Funds not later
than 3:00 p.m. Local Time on the date specified herein. The Applicable Agent
will promptly distribute to each Lender its Pro Rata Share of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Applicable Agent after 3:00 p.m. Local Time shall be
deemed received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. Subject to the definition of “Interest
Period,” if any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Applicable Agent. Unless the
Applicable Agent shall have received notice from a Lender prior to the proposed
time of any Borrowing or acceptance and purchase of B/As that such Lender will
not make available to the Applicable Agent such Lender’s share of such Borrowing
or the applicable Discount Proceeds (net of applicable acceptance fees), the
Applicable Agent may assume that such Lender has made such share available on
such date in accordance with Section 2.02 and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing or the applicable Discount Proceeds (net of applicable acceptance
fees) available to the Applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the Applicable Agent forthwith on
demand such corresponding amount in Same Day Funds with interest thereon, for
each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Applicable Agent, at (A) in
the case of a payment to be made by such Lender, the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender shall pay such interest


- 80 -

--------------------------------------------------------------------------------




to the Applicable Agent for the same or an overlapping period, the Applicable
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Applicable Agent, then the amount so paid shall constitute such
Lender’s Loan included in such Borrowing or such Lender’s acceptance and
purchase of B/As. Any payment by any Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Applicable Agent.
(ii)    Payments by the Borrowers; Presumptions by Applicable Agent. Unless the
Applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to the Applicable Agent for the account
of the Lenders or the applicable L/C Issuer hereunder that the applicable
Borrower will not make such payment, the Applicable Agent may assume that the
applicable Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the applicable Lenders
or the applicable L/C Issuer, as the case may be, the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the L/C Issuers, as the case may be, receiving any such payment
severally agrees to repay to the Applicable Agent forthwith on demand the amount
so distributed to such Lender or L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Applicable Agent, at the greater
of the Federal Funds Effective Rate and a rate determined by the Applicable
Agent in accordance with banking industry rules on interbank compensation.
A notice of the Applicable Agent to any Lender or any Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Applicable Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the applicable Borrower by the Applicable Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Applicable Agent
shall return such funds (in like funds as received from such Lender) to such
Lender, without interest.
(d)    Obligation of the Lenders Several. The obligations of the Lenders
hereunder to make Loans, to accept and purchase B/As, to fund participations in
Letters of Credit and Swingline Loans and to make payments pursuant to Section
11.04(c) are several and not joint. The failure of any Lender to make any Loan,
to fund any such participation or to make any payment under Section 11.04(c) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Applicable Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.12    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, amounts owing to it in respect of any B/A Drawing or the
participations in L/C Obligations or in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans, amounts owing in respect of any B/A


- 81 -

--------------------------------------------------------------------------------




Drawing or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Applicable Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans, amounts owing in respect
of any B/A Drawing and subparticipations in L/C Obligations and Swingline Loans
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by any Borrower pursuant to and in accordance with the express
terms of this Credit Agreement, (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans, amounts owing to it in respect of any B/A Drawing or subparticipations in
L/C Obligations or Swingline Loans to any assignee or participant, other than to
any Borrower or any Affiliate thereof (as to which the provisions of this
Section shall apply) or (z) any payments made pursuant to Sections 2.17, 2.18 or
2.19.
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
Notwithstanding anything to the contrary contained herein, the provisions of
this Section 2.12 shall be subject to the express provisions of this Credit
Agreement which require, or permit, differing payments to be made to
non-Defaulting Lenders as opposed to Defaulting Lenders.
2.13    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c) as a non-fiduciary agent
for the Borrowers, in each case in the ordinary course of business. Each other
Agent shall promptly provide the Administrative Agent with all information
needed to maintain such accounts in respect of the Loans or B/A Drawings
administered by such Agent. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the applicable Borrower shall execute and deliver to
the Administrative Agent a Note for such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the Register, evidencing the purchases and
sales by such Lender of participations in Letters of Credit and Swingline Loans.
In the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


- 82 -

--------------------------------------------------------------------------------




(c)    Each Lender having sold a participation in any of its Obligations, acting
solely for this purpose as a non-fiduciary agent for the Borrowers, shall
maintain a register for the recordation of the names and addresses of such
Participants (and each change thereto, whether by assignment or otherwise) and
the rights, interest or obligation of such Participants in any Obligation, in
any Commitment and in any right to receive any payments hereunder.
2.14    [Reserved].
2.15    Canadian Bankers’ Acceptances.
(a)    Each acceptance and purchase of B/As of a single Contract Period pursuant
to Section 2.01 or 2.02 shall be made ratably by the Multicurrency Revolving
Lenders in accordance with their Multicurrency Revolving Commitment Percentage.
The failure of any Multicurrency Revolving Lender to accept any B/A required to
be accepted by it shall not relieve any other Multicurrency Revolving Lender of
its obligations hereunder; provided that the Multicurrency Revolving Commitments
are several and no Multicurrency Revolving Lender shall be responsible for any
other Multicurrency Revolving Lender’s failure to accept B/As as required.
(b)    The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1.0 million
and not less than C$5.0 million. The face amount of each B/A shall be C$100,000
or any whole multiple thereof. If any Multicurrency Revolving Lender’s ratable
share of the B/As of any Contract Period to be accepted on any date would not be
an integral multiple of C$100,000, the face amount of the B/As accepted by such
Multicurrency Revolving Lender may be increased or reduced to the nearest
integral multiple of C$100,000 by the Canadian Agent in its sole discretion.
B/As of more than one Contract Period may be outstanding at the same time;
provided that there shall not at any time be more than a total of five (5) B/A
Drawings outstanding.
(c)    To request an acceptance and purchase of B/As, a Canadian Borrower shall
notify the Canadian Agent of such request by telephone or by telecopy not later
than 10:00 a.m., Local Time, one Business Day before the date of such acceptance
and purchase. Each such Loan Notice shall be irrevocable and, if telephonic,
shall be confirmed promptly by hand delivery or telecopy to the Canadian Agent
of a written request in a form approved by the Canadian Agent and signed by such
Canadian Borrower. Each such Loan Notice shall specify the following
information:
(i)    the aggregate face amount of the B/As to be accepted and purchased;
(ii)    the date of such acceptance and purchase, which shall be a Business Day;
(iii)    the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Revolving Termination Date); and
(iv)    the location and number of the applicable Canadian Borrower’s account to
which any funds are to be disbursed, which shall comply with the requirements of
Section 2.02. If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Canadian Borrower shall be deemed to
have selected a Contract Period of 30 days’ duration.
Promptly following receipt of a Loan Notice in accordance with this paragraph,
the Canadian Agent shall advise each Multicurrency Revolving Lender of the
details thereof and of the amount of B/As to be accepted and purchased by such
Multicurrency Revolving Lender.
(d)    Each Canadian Borrower hereby appoints each Multicurrency Revolving
Lender as its attorney to sign and endorse on its behalf, manually or by
facsimile or mechanical signature, as and when deemed necessary by such
Multicurrency Revolving Lender, blank forms of B/As. It shall be the
responsibility of each Multicurrency Revolving Lender to maintain an adequate
supply of blank forms of B/As for acceptance under this Credit


- 83 -

--------------------------------------------------------------------------------




Agreement. Each Canadian Borrower recognizes and agrees that all B/As signed
and/or endorsed on its behalf by any Multicurrency Revolving Lender shall bind
such Canadian Borrower as fully and effectually as if manually signed and duly
issued by authorized officers of such Canadian Borrower. Each Multicurrency
Revolving Lender is hereby authorized to issue such B/As endorsed in blank in
such face amounts as may be determined by such Multicurrency Revolving Lender;
provided that the aggregate face amount thereof is equal to the aggregate face
amount of B/As required to be accepted by such Multicurrency Revolving Lender.
No Multicurrency Revolving Lender shall be liable for any damage, loss or claim
arising by reason of any loss or improper use of any such instrument unless such
loss or improper use results from the gross negligence or willful misconduct of
such Multicurrency Revolving Lender. Each Multicurrency Revolving Lender shall
maintain a record with respect to B/As (i) received by it from the Canadian
Agent in blank hereunder, (ii) voided by it for any reason, (iii) accepted and
purchased by it hereunder and (iv) canceled at their respective maturities. Each
Multicurrency Revolving Lender further agrees to retain such records in the
manner and for the periods provided in applicable provincial or Federal statutes
and regulations of Canada and to provide such records to each Canadian Borrower
upon its request and at its expense. Upon request by any Canadian Borrower, a
Multicurrency Revolving Lender shall cancel all forms of B/A that have been
pre-signed or pre-endorsed on behalf of such Canadian Borrower and that are held
by such Multicurrency Revolving Lender and are not required to be issued
pursuant to this Credit Agreement.
(e)    Drafts of each Canadian Borrower to be accepted as B/As hereunder shall
be signed as set forth in paragraph (d) above. Notwithstanding that any Person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Multicurrency Revolving Lenders or such Canadian Borrower at the date
of issuance of such B/A, such signature shall nevertheless be valid and
sufficient for all purposes as if such authority had remained in force at the
time of such issuance and any such B/A so signed shall be binding on such
Canadian Borrower.
(f)    Upon acceptance of a B/A by a Multicurrency Revolving Lender, such
Multicurrency Revolving Lender shall purchase, or arrange the purchase of, such
B/A from the applicable Canadian Borrower at the Discount Rate for such
Multicurrency Revolving Lender applicable to such B/A accepted by it and provide
to the Canadian Agent the Discount Proceeds for the account of such Canadian
Borrower as provided in Section 2.02. The acceptance fee payable by the
applicable Canadian Borrower to a Multicurrency Revolving Lender under Section
2.09 in respect of each B/A accepted by such Multicurrency Revolving Lender
shall be set off against the Discount Proceeds payable by such Multicurrency
Revolving Lender under this paragraph. Notwithstanding the foregoing, in the
case of any B/A Drawing resulting from the conversion or continuation of a B/A
Drawing or Multicurrency Revolving Loan pursuant to Section 2.02, the net amount
that would otherwise be payable to such Canadian Borrower by each Lender
pursuant to this paragraph will be applied as provided in Section 2.02(f).
(g)    Each Multicurrency Revolving Lender may at any time and from time to time
hold, sell, rediscount or otherwise dispose of any or all B/A’s accepted and
purchased by it.
(h)    Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.
(i)    Each Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Multicurrency Revolving Lender in
respect of a B/A accepted and purchased by it pursuant to this Credit Agreement
which might exist solely by reason of such B/A being held, at the maturity
thereof, by such Multicurrency Revolving Lender in its own right and each
Canadian Borrower agrees not to claim any days of grace if such Multicurrency
Revolving Lender as holder sues each Canadian Borrower on the B/A for payment of
the amounts payable by such Canadian Borrower thereunder. On the specified
maturity date of a B/A, or such earlier date as may be required pursuant to the
provisions of this Credit Agreement, each Canadian Borrower shall pay the
Multicurrency Revolving Lender that has accepted and purchased such B/A the full
face amount of such B/A, and after such payment such Canadian Borrower shall
have no further liability in respect of such B/A and such Multicurrency
Revolving Lender shall be entitled to all benefits of, and be responsible for
all payments due to third parties under, such B/A.


- 84 -

--------------------------------------------------------------------------------




(j)    At the option of each Canadian Borrower and any Multicurrency Revolving
Lender, B/As under this Credit Agreement to be accepted by such Multicurrency
Revolving Lender may be issued in the form of depository bills for deposit with
The Canadian Depository for Securities Limited pursuant to the Depository Bills
and Notes Act (Canada). All depository bills so issued shall be governed by the
provisions of this Section 2.15.
(k)    If a Multicurrency Revolving Lender is not a chartered bank under the
Bank Act (Canada) or if a Multicurrency Revolving Lender notifies the Canadian
Agent in writing that it is otherwise unable to accept B/As, such Multicurrency
Revolving Lender will, instead of accepting and purchasing B/As, make a Loan (a
“B/A Equivalent Loan”) to the applicable Canadian Borrower in the amount and for
the same term as the draft which such Multicurrency Revolving Lender would
otherwise have been required to accept and purchase hereunder. Each such
Multicurrency Revolving Lender will provide to the Canadian Agent the Discount
Proceeds of such B/A Equivalent Loan for the account of the applicable Canadian
Borrower in the same manner as such Multicurrency Revolving Lender would have
provided the Discount Proceeds in respect of the draft which such Multicurrency
Revolving Lender would otherwise have been required to accept and purchase
hereunder. Each such B/A Equivalent Loan will bear interest at the same rate
which would result if such Multicurrency Revolving Lender had accepted (and been
paid an acceptance fee) and purchased (on a discounted basis) a B/A for the
relevant Contract Period (it being the intention of the parties that each such
B/A Equivalent Loan shall have the same economic consequences for the
Multicurrency Revolving Lenders and the applicable Canadian Borrower as the B/A
which such B/A Equivalent Loan replaces). All such interest shall be paid in
advance on the date such B/A Equivalent Loan is made, and will be deducted from
the principal amount of such B/A Equivalent Loan in the same manner in which the
Discount Proceeds of a B/A would be deducted from the face amount of the B/A.
Subject to the repayment requirements of this Credit Agreement, on the last day
of the relevant Contract Period for such B/A Equivalent Loan, the applicable
Canadian Borrower shall be entitled to convert each such B/A Equivalent Loan
into another type of Multicurrency Revolving Loan, or to roll over each such B/A
Equivalent Loan into another B/A Equivalent Loan, all in accordance with the
applicable provisions of this Credit Agreement.
2.16    Defaulting Lenders.
Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender hereunder (as determined by the
Administrative Agent or, in the case of clause (d) below, any applicable L/C
Issuer), then the following provisions shall apply for so long as such
Defaulting Lender is a Defaulting Lender:
(a)    the Administrative Agent (or the applicable L/C Issuer, as the case may
be) shall promptly notify the Parent Borrower and each Lender that such Lender
is a Defaulting Lender for purposes of this Credit Agreement;
(b)    fees under Section 2.09(a) shall cease to accrue on the Commitment of
such Defaulting Lender (except to the extent reallocated pursuant to Section
2.16(e));
(c)    the Commitments and Loans of such Defaulting Lender shall be disregarded
for all purposes of any determination of whether the Required Lenders, Required
Revolving Lenders, Required Dollar Revolving Lenders, Required L/C Lenders,
Required Limited Currency Revolving Lenders, Required Multicurrency Revolving
Lenders, Required Term A-2 Lenders or Required Term B-23 Lenders have taken or
may take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 11.01);
(d)    if any Swingline Loan or Letter of Credit is outstanding at the time the
notice described in clause (a) above is provided, the Parent Borrower shall
within one Business Day following notice by the Administrative Agent (i) prepay
such Swingline Loan and (ii) cash collateralize such Defaulting Lender’s L/C
Obligations in accordance with Section 2.03(a)(ii)(F) and on terms similar to
the procedures set forth in Section 2.03(g) for so long as such L/C Obligations
are outstanding; provided that (A) to the extent the sum of the total Dollar
Revolving Obligations (other than any Dollar Revolving Obligations constituting
outstanding Dollar Revolving Loans made by any Defaulting Lender but including
each Defaulting


- 85 -

--------------------------------------------------------------------------------




Lender’s Dollar Facility L/C Obligations and Swingline Exposure) does not exceed
the sum of the total Dollar Revolving Commitments (excluding the Dollar
Revolving Commitment of any Defaulting Lender except to the extent of any
outstanding Dollar Revolving Loans of such Defaulting Lender), the
Administrative Agent may, by notice to the Dollar Revolving Lenders, elect to
reallocate the Swingline Exposure among all non-Defaulting Lenders under the
Dollar Revolving Facility by disregarding the Dollar Revolving Commitments of
all Defaulting Lenders (except to the extent of any outstanding Dollar Revolving
Loans of such Defaulting Lenders) for purposes of calculating each
non-Defaulting Lender’s Dollar Revolving Commitment Percentage, and to the
extent the Administrative Agent elects to require such reallocation in
accordance with the foregoing, no such Swingline Loan shall be required to be
repaid pursuant to this Section 2.16(d) to the extent of such reallocation and
(B) to the extent the sum of the total Dollar Revolving Obligations (other than
any Dollar Revolving Obligations constituting outstanding Dollar Revolving Loans
made by any Defaulting Lender but including each Defaulting Lender’s Dollar
Facility L/C Obligations and Swingline Exposure) plus the total Limited Currency
Revolving Obligations (other than any Limited Currency Revolving Obligations
constituting outstanding Limited Currency Revolving Loans made by any Defaulting
Lender but including each Defaulting Lender’s Limited Currency Facility L/C
Obligations) does not exceed the sum of the total Dollar Revolving Commitments
(excluding the Dollar Revolving Commitment of any Defaulting Lender except to
the extent of any outstanding Dollar Revolving Loans of such Defaulting Lender)
plus the total Limited Currency Revolving Commitments (excluding the Limited
Currency Revolving Commitment of any Defaulting Lender except to the extent of
any outstanding Limited Currency Revolving Loans of such Defaulting Lender), the
Administrative Agent may, by notice to the Dollar Revolving Lenders and the
Limited Currency Revolving Lenders, elect to reallocate the L/C Obligations
among all non-Defaulting Lenders under the Dollar Revolving Facility and Limited
Currency Revolving Facility by disregarding the Dollar Revolving Commitments and
Limited Currency Revolving Commitments of all Defaulting Lenders (except to the
extent of any outstanding Loans of such Defaulting Lenders) for purposes of
calculating each non-Defaulting Lender’s L/C Commitment Percentage, and to the
extent the Administrative Agent elects to require such reallocation in
accordance with the foregoing, no such L/C Obligations shall be required to be
cash collateralized pursuant to this Section 2.16(d) to the extent of such
reallocation; provided that the reallocation pursuant to the foregoing shall not
be permitted to the extent it would cause (x) any Dollar Revolving Lender’s
Dollar Revolving Obligations to exceed its Dollar Revolving Committed Amount or
(y) any Limited Currency Revolving Lender’s Limited Currency Revolving
Obligations to exceed its Limited Currency Revolving Committed Amount;
(e)    to the extent:
(i)    the Parent Borrower cash collateralizes any Defaulting Lender’s L/C
Obligations pursuant to Section 2.16(d), the Parent Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section
2.09(b)(i) with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations are cash collateralized (but
shall be reallocated pursuant to clause (ii) below);
(ii)    the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to each applicable proviso to Section 2.16(d) above, then the fees
payable to the Lenders pursuant to Section 2.09(b)(i) shall be adjusted
proportionately to reflect such reallocation; or
(iii)    the Parent Borrower fails to cash collateralize any Defaulting Lender’s
L/C Obligations pursuant to Section 2.16(d) above and the L/C Obligations are
not reallocated pursuant to either proviso, as applicable, to Section 2.16(d)
above, then, without prejudice to any rights or remedies of any L/C Issuer or
any Lender hereunder, then all fees that otherwise would have been payable to
such Defaulting Lender pursuant to Section 2.09(b)(i) with respect to such
Defaulting Lender’s L/C Obligations shall be payable to each applicable L/C
Issuer until such L/C Obligations are cash collateralized or reallocated
pursuant to Section 2.16(d);
(f)    for purposes of determining:


- 86 -

--------------------------------------------------------------------------------




(i)    the amount of the total Commitments for purposes of Sections 2.01,
2.03(b) and 2.04(a), the Commitment of each Defaulting Lender shall be excluded
therefrom (other than any portion of such Commitment pursuant to which there is
then outstanding a Loan from such Defaulting Lender); and
(ii)    the applicable L/C Obligations of any Lender with respect to any Letter
of Credit that is issued, increased (to the extent of the increase only) or
renewed (but, for the avoidance of doubt, not with respect to any other
applicable L/C Obligations relating to any other Letter of Credit) during the
period in which there is a Defaulting Lender or the Swingline Exposure of any
Lender with respect to any Swingline Loan made during the period in which there
is a Defaulting Lender, the Commitment of such Defaulting Lender shall be deemed
to be zero; and
(g)    in the Administrative Agent’s sole discretion:
(i)     any prepayment of the principal amount of any Loans shall be applied
solely to prepay the Loans of all non-Defaulting Lenders pro rata prior to being
applied to the prepayment of any Loans of any Defaulting Lender; and
(ii)     subject to Section 2.16(e)(iii), any amount payable to such Defaulting
Lender pursuant to this Credit Agreement (whether on account of principal,
interest, fees or otherwise and including any amount that would otherwise be
payable to such Defaulting Lender pursuant to Section 2.12 or Section 3.06(b))
may, in lieu of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated non-interest bearing account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Administrative Agent (i) first, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Administrative Agent,
applicable L/C Issuer or Swingline Lender hereunder, (ii) second, pro rata, to
the payment of any amounts owing to the Borrowers or the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Borrower or
any Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement and (iii) third,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.
In the event that the Administrative Agent, the Parent Borrower, each applicable
L/C Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, the Administrative Agent shall promptly notify each Lender that such
Lender has ceased to be a Defaulting Lender and, from and after the date of such
notification, the Swingline Exposure and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Dollar Facility Percentage and Limited Currency Facility Percentage.
2.17    Extended Term Loans and Extended Revolving Commitments.
(a)    Parent Borrower may at any time and from time to time request that all or
a portion of the Term Loans of any Class (the Loans of such applicable Class,
the “Existing Term Loans”) be converted into a new Class of Term Loans (the
Loans of such applicable Class, the “Extended Term Loans”) with terms consistent
with this Section 2.17. In order to establish any Extended Term Loans, the
Parent Borrower shall provide a notice to the Administrative Agent (a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall be substantially identical to those applicable to
the Existing Term Loans from which such Extended Term Loans are to be converted,
as determined by the Parent Borrower in good faith and such determination shall
be conclusive evidence that such terms are substantially identical to such
Existing Term Loans (unless a Lender shall have objected thereto in writing
within 5 Business Days and has set forth such Lender’s objections with
specificity), except that:


- 87 -

--------------------------------------------------------------------------------




(i)    the maturity date of the Extended Term Loans shall be later than the
maturity date of the Existing Term Loans;
(ii)    all or any of the scheduled amortization payments of principal of the
Extended Term Loans shall be delayed to later dates than the scheduled
amortization payments of principal of the Existing Term Loans such that the
amortization payments of principal with respect to such Extended Term Loans for
the period prior to the maturity date of the Existing Term Loans is no greater
than the amounts due immediately prior to such extension;
(iii)    (A) the interest rates (including through fixed interest rates),
interest margins, rate floors, upfront fees, funding discounts, original issue
discounts and premiums with respect to the Extended Term Loans may be different
than those for the Existing Term Loans and (B) additional fees and/or premiums
may be payable to the Extending Lenders providing such Extended Term Loans in
addition to any of the items contemplated by the preceding clause (A);
(iv)    the Extended Term Loans may have optional prepayment terms (including
call protection and prepayment premiums) and mandatory prepayment terms as may
be agreed between the Parent Borrower and the Extending Lenders so long as such
Extended Term Loans do not participate on a greater than pro rata basis in any
such mandatory prepayments as compared to then-existing Term Loan Lenders;
(v)    the Credit Parties may be subject to covenants and other terms for the
benefit of the Extending Lenders that apply only after the Final Maturity Date
of the Existing Term Loans (before giving effect to the Extended Term Loans);
and
(vi)    no existing Lender shall be required to provide, consent to or convert
into any Extended Term Loans and no Loans of such Lenders will be converted
without such party’s affirmative consent thereto.
(b)    The Borrowers may at any time and from time to time request that all or a
portion of the Revolving Commitments of any Class (the Commitments of such
applicable Class, the “Existing Revolving Commitments”) be converted into a new
Class of Revolving Commitments (the Commitments of such applicable Class, the
“Extended Revolving Commitments”) with terms consistent with this Section 2.17.
In order to establish any Extended Revolving Commitments, the Borrowers shall
provide a notice to the Administrative Agent (a “Revolving Credit Extension
Request”) setting forth the proposed terms of the Extended Revolving Commitments
to be established, which terms shall be substantially identical to those
applicable to the Existing Revolving Commitments, as determined by the Parent
Borrower in good faith and such determination shall be conclusive evidence that
such terms are substantially identical to such Existing Revolving Commitment
(unless a Lender shall have objected thereto in writing within 5 Business Days
and has set forth such Lender’s objections with specificity), except that:
(i)    the maturity date of the Extended Revolving Commitments shall be later
than the maturity date of the Existing Revolving Commitments;
(ii)    (A) the interest rates, interest margins, rate floors, upfront fees,
funding discounts, original issue discounts and premiums with respect to the
Extended Revolving Commitments may be different than those for the Existing
Revolving Commitments and/or (B) additional fees and/or premiums may be payable
to the Extending Lenders in addition to or in lieu of any of the items
contemplated by the preceding clause (A) and/or (C) the undrawn revolving credit
commitment fee rate with respect to the Extended Revolving Commitments may be
different than those for the Existing Revolving Commitments;
(iii)    the Credit Parties may be subject to covenants and other terms for the
benefit of the Extending Lenders that apply only after the Final Maturity Date
of the Existing Revolving Commitments (before giving effect to the Extended
Revolving Commitments); and


- 88 -

--------------------------------------------------------------------------------




(iv)    no existing Lender shall be required to provide any Extended Revolving
Commitments and no Existing Revolving Commitments will become Extended Revolving
Commitments without such party’s affirmative consent thereto.
(c)    Each Extension Request shall specify the date (the “Extension Effective
Date”) on which the applicable Borrower proposes that the conversion of an
Existing Class into an Extended Class shall be effective, which shall be a date
reasonably satisfactory to the Administrative Agent. Each Lender of an Existing
Class that is requested to be extended shall be offered the opportunity to
convert its Existing Class into the Extended Class on the same basis as each
other Lender of such Existing Class. Any Lender (to the extent applicable, an
“Extending Lender”) wishing to have all or a portion of its Existing Class
subject to such Extension Request converted into an Extended Class shall notify
the Administrative Agent (an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Existing Class subject
to such Extension Request that it has elected to convert into an Extended Class.
In the event that the aggregate portion of the Existing Class subject to
Extension Elections exceeds the amount of the Extended Class requested pursuant
to the Extension Request, the portion of the Existing Class converted shall be
allocated on a pro rata basis based on the amount of the Existing Class included
in each such Extension Election. Notwithstanding the conversion of any Existing
Revolving Commitment into an Extended Revolving Commitment, such Extended
Revolving Commitment shall be treated identically with all Existing Revolving
Commitments for purposes of the obligations of a Revolving Lender in respect of
Swingline Loans under Section 2.01(c) and Letters of Credit under Section 2.03,
except that the applicable Additional Credit Extension Amendment may provide
that the maturity date for Swingline Loans and/or the Letters of Credit may be
extended and the related obligations to make Swingline Loans and issue Letters
of Credit may be continued so long as the Swingline Lender and/or the applicable
L/C Issuer, as applicable, have consented to such extensions in their sole
discretion (it being understood that no consent of any other Lender (other than
the Extending Lenders) shall be required in connection with any such extension).
In no event may the Swingline Sublimit or the L/C Sublimit be increased without
the consent of the Swingline Lender or each L/C Issuer, as the case may be.
(d)    An Extended Class shall be established pursuant to an Additional Credit
Extension Amendment executed by the Extending Lenders (and the other Persons
specified in the definition of Additional Credit Extension Amendment but no
other existing Lender). No Additional Credit Extension Amendment shall provide
for any Class of (x) Extended Term Loans in an aggregate principal amount that
is less than $10.0 million or (y) Extended Revolving Commitments in an aggregate
principal amount that is less than $5.0 million. In addition to any terms and
changes required or permitted by Section 2.17(a), the Additional Credit
Extension Amendment shall amend the scheduled amortization payments pursuant to
Section 2.05 with respect to the Existing Term Loans from which the Extended
Term Loans were converted to reduce each scheduled principal repayment amounts
for the Existing Term Loans in the same proportion as the amount of Existing
Term Loans to be converted pursuant to such Additional Credit Extension
Amendment.
(e)    Notwithstanding anything to the contrary contained in this Credit
Agreement, on the Extension Effective Date, (i) the principal amount of each
Existing Term Loan shall be deemed reduced by an amount equal to the principal
amount converted into an Extended Term Loan, (ii) the amount of each Existing
Revolving Commitment shall be deemed reduced by an amount equal to the amount
converted into an Extended Revolving Commitment and (iii) if, on any Extension
Effective Date, any Loans of any Extending Lender are outstanding under the
applicable Existing Revolving Commitments, such Loans (and any related
participations) shall be deemed to be converted into Loans (and related
participations) made pursuant to the Extended Revolving Commitments in the same
proportion as such Extending Lender’s Existing Revolving Commitments are
converted to Extended Revolving Commitments.
(f)    This Section 2.17 shall supersede any provisions in Section 2.12 or
Section 11.01 to the contrary. Each Extended Class shall be documented by an
Additional Credit Extension Amendment executed by the Extending Lenders
providing such Extended Class (and the other persons specified in the definition
of Additional Credit Extension Amendment but no other existing Lender), and the
Additional Credit Extension Amendment may provide for such amendments to this
Credit Agreement and the other Credit Documents as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.17.


- 89 -

--------------------------------------------------------------------------------




2.18    Refinancing Term Loans.
(a)    The Parent Borrower may at any time and from time to time, with the
consent of the Administrative Agent (not to be unreasonably withheld or
delayed), request the establishment of one or more additional Classes of term
loans under this Credit Agreement or an increase to an existing Class of term
loans under this Credit Agreement (in each case, “Refinancing Term Loans”) or
one or more series of debt securities or term loans (“Refinancing Notes/Loans”;
and together with Refinancing Term Loans, the “Refinancing Debt”); provided
that:
(i)    the proceeds of such Refinancing Debt shall be used, concurrently or
substantially concurrently with the incurrence thereof, solely to refinance all
or any portion of any outstanding Term Loans;
(ii)    each Class of Refinancing Term Loans shall be in an aggregate amount of
$5.0 million or any whole multiple of $1.0 million in excess thereof (or such
other amount necessary to repay any Class of outstanding Term Loans in full);
(iii)    such Refinancing Debt shall be in an aggregate principal amount not
greater than the aggregate principal amount of Term Loans to be refinanced plus
any accrued interest, fees, costs, premiums and expenses related thereto
(including any original issue discount or upfront fees);
(iv)    the final maturity date of such Refinancing Debt shall be later than the
maturity date of the Term Loans being refinanced, and the Weighted Average Life
to Maturity of such Refinancing Debt shall be longer than the then remaining
Weighted Average Life to Maturity of each Class of Term Loans being refinanced;
(v)    (A) the pricing, interest rate margins, rate floors, discounts, fees and
optional and mandatory prepayment or redemption provisions (including premiums,
if any) applicable to such Refinancing Debt shall be as agreed between the
Parent Borrower and the providers of such Refinancing Debt so long as, in the
case of any mandatory prepayment or redemption provisions, the providers of such
Refinancing Debt do not participate on a greater than pro rata basis in any such
prepayments as compared to Term Loan Lenders being refinanced and (B) the
covenants and other terms applicable to such Refinancing Term Loans (excluding
those terms described in the immediately preceding clause (A)), which shall be
as agreed between the Parent Borrower and the lenders providing such Refinancing
Debt, shall not be materially more restrictive (when taken as a whole) to the
Parent Borrower and its Restricted Subsidiaries than those applicable to any
Class of Term Loans then outstanding under this Credit Agreement, as determined
by the Parent Borrower in good faith, except to the extent such covenants and
other terms apply solely to any period after the Final Maturity Date applicable
under this Credit Agreement (after giving effect to such Refinancing Debt) or
such covenants or other terms apply equally for the benefit of the other
Lenders; provided that it is understood and agreed that Refinancing Debt may be
guaranteed by Subsidiaries that are Domestic Credit Parties (but not other
Subsidiaries); provided, further, that to the extent that any financial
maintenance covenant is added for the benefit of such Refinancing Debt that
applies prior to the Final Maturity Date hereunder, no consent shall be required
from the Administrative Agent or any Lender to the extent that such financial
maintenance covenant is also added for the benefit of all Lenders (after giving
effect to such Refinancing Debt);
(vi)    no existing Lender shall be required to provide any Refinancing Debt;
and
(vii)    (A) the Refinancing Term Loans shall rank pari passu in right of
payment and security with the existing Term B-23 Loans and (B) the Refinancing
Notes/Loans may be (x) secured by Collateral on a pari passu basis with the
existing Term B-23 Loans, (y) secured by Collateral on a junior lien basis to
the existing Term B-23 Loans or (z) unsecured; provided, further, that in the
case of clause (x) or clause (y), the holders of such Refinancing Notes/Loans or
their representative is or becomes party to a customary


- 90 -

--------------------------------------------------------------------------------




intercreditor agreement reasonably satisfactory to the Administrative Agent and
the Parent Borrower and all such Liens are subject to such intercreditor
agreement.
(b)    Each such notice shall specify (x) the date (each, a “Refinancing
Effective Date”) on which the Parent Borrower proposes that the Refinancing Debt
be made, which shall be a date reasonably acceptable to the Administrative Agent
and (y) in the case of Refinancing Term Loans, the identity of the Persons (each
of which shall be a Person that would be an Eligible Assignee (for this purpose
treating a Lender of Refinancing Term Loans as if it were an assignee)) whom the
Parent Borrower proposes would provide the Refinancing Term Loans and the
portion of the Refinancing Term Loans to be provided by each such Person. On
each Refinancing Effective Date, each Person with a commitment for a Refinancing
Term Loan or Refinancing Notes/Loans shall make a Refinancing Term Loan to the
Parent Borrower, and/or purchase Refinancing Notes/Loans from the Parent
Borrower, in a principal amount equal to such Person’s commitment therefor.
(c)    This Section 2.18 shall supersede any provisions in Section 2.12 or
Section 11.01 to the contrary (but shall be in addition to and not in lieu of
the second paragraph of Section 11.01). The Refinancing Term Loans shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Refinancing Term Loans (and the other Persons specified in the
definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Credit Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section 2.18. The
Refinancing Notes/Loans shall be established pursuant to documentation which
shall be consistent with the provisions set forth in Section 2.18(a).
2.19    Replacement Revolving Commitments.
(a)    The Borrowers may at any time and from time to time, with the consent of
the Administrative Agent (not to be unreasonably withheld or delayed), request
the establishment of one or more additional Classes of Revolving Commitments
(“Replacement Revolving Commitments”) to replace all or a portion of any
existing Classes of Revolving Commitments under this Credit Agreement (“Replaced
Revolving Commitments”); provided that:
(i)    substantially concurrently with the effectiveness of the Replacement
Revolving Commitments, all or an equivalent portion of the Revolving Commitments
in effect immediately prior to such effectiveness shall be terminated, and all
or an equivalent portion of the Revolving Loans and Swingline Loans then
outstanding, together with all interest thereon, and all other amounts accrued
for the benefit of the Revolving Lenders, shall be repaid or paid (it being
understood, however, than any Letters of Credit issued and outstanding under the
Replaced Revolving Commitments shall be deemed to have been issued under the
Replacement Revolving Commitments if the amount of such Letters of Credit would
exceed the remaining amount of commitments under the Replaced Revolving
Commitments after giving effect to the reduction contemplated hereby);
(ii)    such Replacement Revolving Commitments shall be in an aggregate amount
not greater than the aggregate amount of Replaced Revolving Commitments to be
replaced plus any accrued interest, fees, costs and expenses related thereto
(including any upfront fees);
(iii)    the final maturity date of such Replacement Revolving Commitments shall
be later than the maturity date of the Replaced Revolving Commitments;
(iv)    the L/C Sublimit and the Swingline Sublimit under such Replacement
Revolving Commitments shall be as agreed between the Borrowers, the Lenders
providing such Replacement Revolving Commitments, the Administrative Agent, the
L/C Issuer (or any replacement L/C Issuer) and the Swingline Lender (or any
replacement Swingline Lender); provided that in no event may the Swingline
Sublimit or the L/C Sublimit be increased without the consent of the Swingline
Lender (other than a replacement Swingline Lender with respect to such
Replacement Revolving Commitment) or each L/C


- 91 -

--------------------------------------------------------------------------------




Issuer (other than a replacement L/C Issuer with respect to such Replacement
Revolving Commitment), as the case may be;
(v)    (A) the pricing, rate floors, discounts, fees and optional prepayment or
redemption provisions applicable to such Replacement Revolving Commitments shall
be as agreed between the Borrowers and the Replacement Revolving Lenders so long
as, in the case of any optional prepayment or redemption provisions, such
Replacement Revolving Lenders do not participate on a greater than pro rata
basis in any such prepayments as compared to Replaced Revolving Commitments and
(B) the covenants and other terms applicable to such Replacement Revolving
Commitments (excluding those terms described in the immediately preceding clause
(A)), which shall be as agreed between the Borrowers and the lenders providing
such Replacement Revolving Commitments, shall not be more favorable (when taken
as a whole) to the lenders providing the Replacement Revolving Commitments than
those applicable to the Replaced Revolving Commitments (as determined by the
Parent Borrower in good faith), except to the extent such covenants and other
terms apply solely to any period after the Final Maturity Date applicable under
this Credit Agreement (before giving effect to the Replacement Revolving
Commitments) or such covenants or other terms apply equally for the benefit of
the other Lenders; provided that it is understood and agreed that the
Replacement Revolving Commitments may be guaranteed by Subsidiaries that are
Domestic Credit Parties (but not other Subsidiaries, except in the case of
Replacement Revolving Commitments of Foreign Borrowers, which may be guaranteed
by any Guarantors);
(vi)    no existing Lender shall be required to provide any Replacement
Revolving Commitments;
(vii)    the Replacement Revolving Commitments shall rank pari passu in right of
payment and security with the existing Revolving Commitments;
(viii)    any Loans under a Replacement Revolving Commitment will be drawn and
participate in Letters of Credit and Swingline Loans on a pro rata basis with
any existing Revolving Commitments.
(b)    Each such notice shall specify (x) the date on which the Borrowers
propose that the Replacement Revolving Commitments become effective, which shall
be a date reasonably acceptable to the Administrative Agent and (y) the identity
of the Persons (each of which shall be a Person that would be an Eligible
Assignee (for this purpose treating a Lender of Replacement Revolving
Commitments as if it were an assignee)) whom the Borrowers propose would provide
the Replacement Revolving Commitments (each such person, a “Replacement
Revolving Lender”) and the portion of the Replacement Revolving Commitments to
be provided by each such Person.
(c)    This Section 2.19 shall supersede any provisions in Section 2.12 or
Section 11.01 to the contrary. The Replacement Revolving Commitments shall be
documented by an Additional Credit Extension Amendment executed by the Persons
providing the Replacement Revolving Commitments (and the other Persons specified
in the definition of Additional Credit Extension Amendment but no other existing
Lender), and the Additional Credit Extension Amendment may provide for such
amendments to this Credit Agreement and the other Credit Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrowers, to effect the provisions of this Section 2.19.

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes. Except as otherwise required by Law (as
determined in the good faith discretion of the applicable Withholding Agent),
any and all payments by or on account of any obligation of the Credit Parties
hereunder or under any other Credit Document shall be made free and clear of and
without reduction


- 92 -

--------------------------------------------------------------------------------




or withholding for any Taxes; provided that if the applicable Withholding Agent
shall be required by applicable Law (as determined in the good faith discretion
of the applicable Withholding Agent) to deduct or withhold any Taxes from such
payments, then (i) if the Tax in question is an Indemnified Tax or an Other Tax,
the sum payable by the applicable Credit Party shall be increased as necessary
so that after all required deductions or withholdings have been made (including
deductions or withholdings applicable to additional sums payable under this
Section 3.01) the Applicable Agent or Lender, as the case may be, receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Withholding Agent shall make such
deductions or withholdings and (iii) the applicable Withholding Agent shall
timely pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable Law.
(b)    Payment of Other Taxes. Without limiting the provisions of subsection (a)
above, the applicable Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.
(c)    Indemnification by the Applicable Borrower. Without duplication of any
amounts payable under Section 3.01(a), the applicable Borrower shall indemnify
the Applicable Agent and each Lender within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) payable by the Applicable Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability, together with any
reasonable supporting documentation, delivered to the applicable Borrower by a
Lender (with a copy to the Administrative Agent), or by the Applicable Agent on
its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. Upon the reasonable request of any Credit Party, the Lenders, and the
Applicable Agent agree to use their reasonable efforts to cooperate with such
Credit Party (at such Credit Party’s direction and expense) in contesting the
imposition of, or claiming a refund of, any Indemnified Taxes or Other Taxes
paid by such Credit Party, whether directly to a Governmental Authority or
pursuant to this Section 3.01, that such Credit Party reasonably believes were
not correctly or legally asserted by the relevant Governmental Authority unless
such Lender or the Applicable Agent, as the case may be, determines in good
faith that pursuing such a contest or refund would be materially disadvantageous
to it.
(d)    Evidence of Payments. As soon as reasonably practicable after any payment
of Indemnified Taxes or Other Taxes by a Credit Party to a Governmental
Authority, such Credit Party shall deliver to the Applicable Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Applicable Agent.
(e)    Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the applicable Borrower or the Applicable Agent, provide such
Borrower and the Applicable Agent with any documentation prescribed by Law, or
reasonably requested by such Borrower or the Applicable Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Credit Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to such Borrower and the Applicable Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable Withholding Agent) or promptly notify
such Borrower and the Applicable Agent of its legal ineligibility to do so. For
the avoidance of doubt, unless the applicable Withholding Agent has received
forms or other documentation satisfactory to it indicating that payments under
any Credit Document to or for a Lender are not subject to withholding Tax or are
subject to such Tax at a reduced rate pursuant to an applicable tax treaty, the
applicable Withholding Agent shall withhold amounts required to be withheld by
applicable Law from such payment at the maximum applicable withholding rate.






- 93 -

--------------------------------------------------------------------------------




Without limiting the generality of the foregoing, in the event that any Borrower
is not a Foreign Borrower:
(i)    Each U.S. Lender shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Credit Agreement (and from time to time thereafter when required by Law or upon
the reasonable request of the Parent Borrower or the Administrative Agent) two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding,
(ii)    Each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Credit Agreement (and from time to time thereafter when required by Law or upon
the reasonable request of the Parent Borrower or the Administrative Agent)
whichever of the following is applicable:
(A)    two duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for benefits of an income
tax treaty to which the United States of America is a party.
(B)    two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate, in substantially the form of Exhibit 3.01(e)-1,
-2, -3, or -4 (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Internal Revenue Code, (B) a “10 percent shareholder” of the
Parent Borrower within the meaning of Section 881(c)(3)(B) of the Internal
Revenue Code, or (C) a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Internal Revenue Code, and that no payments in connection
with the Credit Documents are effectively connected with such Lender’s conduct
of a U.S. trade or business and (y) two duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate shall be provided by such Lender on
behalf of such direct or indirect partner(s)),
(E)    any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Laws to permit the applicable Withholding Agent to determine the
withholding or deduction required to be made on any payments to such Lender
under the Credit Documents, or
(F)    the Administrative Agent (and any assignee or successor) will deliver, to
the Parent Borrower, on or prior to the execution and delivery of this Agreement
(or, assignment or succession, if applicable), either (i) (A) two (2) executed
copies of IRS Form W-8ECI with respect to any amounts payable to the
Administrative Agent for its own account and (B) two (2) duly completed copies
of IRS Form W-8IMY (certifying that it is either a “qualified intermediary” or a
“U.S. branch”) for the amounts the Administrative Agent receives for the account
of others, or (ii) two (2) executed copies of IRS Form W-9, whichever is
applicable, and in each case of (i) and (ii), with the effect that the Parent
Borrower can


- 94 -

--------------------------------------------------------------------------------




make payments to the Administrative Agent without deduction or withholding of
any Taxes imposed by the United States.
(iii)    If a payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Sections 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Parent Borrower and the
Administrative Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Parent Borrower or the Administrative Agent
such documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Parent Borrower or the Administrative
Agent as may be necessary for the Parent Borrower and the Administrative Agent
to comply with their FATCA obligations, to determine whether such Lender has or
has not complied with such Lender’s FATCA obligations and to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this clause 3.01(e)(iii), FATCA shall include any amendments made to FATCA after
the date of this agreement.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.
(f)    Treatment of Certain Refunds. If the Applicable Agent or any Lender
determines, in its reasonable discretion, exercised in good faith, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by any Credit Party or with respect to which a Credit Party has
paid additional amounts pursuant to this Section 3.01, it shall pay to the
applicable Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Credit Party
under this Section 3.01 with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including any Taxes imposed with respect to the refund) of such Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the applicable Credit Party, upon the request of the Applicable Agent or
such Lender, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Applicable Agent or such Lender in the event the Applicable
Agent or such Lender is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Applicable
Agent or any Lender to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any Credit Party or any
other Person. Notwithstanding anything to the contrary, in no event will any
Lender be required to pay any amount to any Credit Party the payment of which
would place such Lender in a less favorable net after-tax position that such
Lender or would have been in if the Indemnified Tax or other Tax giving rise to
such refund had never been imposed.
(g)    Payments made by the Applicable Agent. For the avoidance of doubt, any
payments made by the Applicable Agent to any Lender shall be treated as payments
made by the applicable Credit Party.
(h)    [Reserved].
(i)    Issuing Banks and Swingline Lenders. For the avoidance of doubt, for
purposes of this Section 3.01, the term “Lender” shall include any L/C Issuer
and the Swingline Lender, and “Law” includes FATCA.
(j)    Treatment of Advances. From and after the Amendment No. 3 Effective Date,
solely for purposes of FATCA, the Borrowers and the Administrative Agent shall
treat, and the Lenders hereby authorize the Borrowers and the Administrative
Agent to treat, this Credit Agreement and all advances hereunder (including
advances already outstanding) as no longer qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation section
1.1471-2(b)(2)(i).


- 95 -

--------------------------------------------------------------------------------




3.02    Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Adjusted Eurodollar Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Parent Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Loans that are Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Parent Borrower that the circumstances giving rise
to such determination no longer exist. Upon receipt of such notice, the Parent
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Parent Borrower shall also pay accrued interest on the amount so prepaid or
converted.
3.03    Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Adjusted Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Adjusted Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Parent Borrower
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Parent Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or, failing that,
will be deemed to have converted such request into a request for a Borrowing of
Loans that are Base Rate Loans in the amount specified therein.
3.04    Increased Cost; Capital Adequacy.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted Eurodollar
Rate) or L/C Issuer;
(ii)    subject any Lender or L/C Issuer to any Tax of any kind whatsoever with
respect to any Credit Document, any Letter of Credit, any participation in a
Letter of Credit or any Loan made by it, or change the basis of taxation of
payments to such Lender or L/C Issuer in respect thereof (except, in each case,
for Indemnified Taxes or Other Taxes, any Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and Connection Income Taxes); or
(iii)    impose on any Lender or L/C Issuer or the London or Canadian interbank
market any other condition, cost or expense (other than Taxes) affecting this
Credit Agreement or Eurodollar Rate Loans or B/A Drawings made by such Lender or
any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or, in the case of
clause (ii) above, any Loan) or obtaining funds for the purchase of B/As, or of
maintaining its obligation to make any such Loan or accept and purchase B/As, or
to increase the cost to such


- 96 -

--------------------------------------------------------------------------------




Lender or L/C Issuer of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Parent Borrower
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer, as the case may
be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or L/C Issuer determines that any
Change in Law affecting such Lender or L/C Issuer or any Lending Office of such
Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Credit Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law, then from time to time the Parent Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Parent Borrower shall be
conclusive absent manifest error. The Parent Borrower shall pay such Lender or
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or L/C Issuer’s
right to demand such compensation; provided that the Parent Borrower shall not
be required to compensate a Lender or L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine (9) months prior to the date that such Lender or L/C
Issuer, as the case may be, notifies the Parent Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
3.05    Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Parent Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any reasonable loss, cost or expense incurred by it as
a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, pursuant to Section
2.01(g)(v), by reason of acceleration, or otherwise); or
(b)    the payment of any principal in respect of a B/A other than on the last
day of a Contract Period for such B/A (whether voluntary, mandatory, automatic,
pursuant to Section 2.01(g)(v), by reason of acceleration, or otherwise); or
(c)    any failure by the Parent Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Parent
Borrower; or


- 97 -

--------------------------------------------------------------------------------




(d)    any assignment of a Eurodollar Rate Loan or the right to receive payment
in respect of a B/A on a day other than the last day of the Interest Period or
Contract Period, as the case may be, therefor as a result of a request by the
Parent Borrower pursuant to Section 11.13;
including any reasonable loss or expense arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan or from fees payable
to terminate the deposits from which such funds were obtained. A certificate as
to the amount of such payment or liability delivered to the Parent Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on behalf of a Lender, shall be conclusive absent manifest error. For the
avoidance of doubt, notwithstanding the foregoing, no Lender shall demand, and
the Borrower shall not be obligated to make, any funding loss payments pursuant
to this Section 3.05 with respect to the payment of accrued interest on the
Amendment No. 3 Effective Date with respect to the Converted Term B-1 Loans.
For purposes of calculating amounts payable by the Parent Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Adjusted Eurodollar Rate for such Loan by
a matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Parent Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Parent Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Parent Borrower may replace such Lender in accordance with Section
11.13.
(c)    Limitation on Additional Amounts, Etc. Notwithstanding anything to the
contrary contained in this Article III of this Credit Agreement, unless a Lender
gives notice to the Parent Borrower that it is obligated to pay an amount under
this Article within nine (9) months after the latest of (i) the date the Lender
incurs the respective increased costs, loss, expense or liability, reduction in
amounts received or receivable or reduction in return on capital, (ii) the date
such Lender has actual knowledge of its incurrence of the respective increased
costs, loss, expense or liability, reductions in amounts received or receivable
or reduction in return on capital or (iii) where the increased costs, loss,
expense, liability, etc. relates to a third party claim (e.g., a Tax claim), the
date on which the Lender has actual knowledge of such claim, then such Lender
shall not be entitled to be compensated for such amounts by the Parent Borrower
pursuant to this Article III to the extent any portion of such amounts are
directly attributable (e.g., late penalties payable on a third party claim) to
such Lender’s failure to provide notice within the required period.
3.07    Survival Losses.
All of the Parent Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder, resignation of the Applicable Agent and any assignment of rights by,
or replacement of, any Lender or L/C Issuer.


- 98 -

--------------------------------------------------------------------------------




3.08    Additional Reserve Costs.
(a)    [Reserved].
(b)    For so long as any Lender is required to comply with reserve assets,
liquidity, cash margin or other requirements of any monetary or other authority
(including any such requirement imposed by the European Central Bank, the
European System of Central Banks or the Bank of Canada, but excluding
requirements reflected in the Statutory Reserves) in respect of any of such
Lender’s Eurodollar Rate Loans, such Lender shall be entitled to require the
Parent Borrower to pay, contemporaneously with each payment of interest on each
of such Lender’s Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan.
(c)    Any additional interest owed pursuant to paragraph (a) or (b) above shall
be determined in reasonable detail by the applicable Lender, which determination
shall be conclusive absent manifest error, and notified to the Parent Borrower
(with a copy to the Administrative Agent) at least five Business Days before
each date on which interest is payable for the applicable Loan, and such
additional interest so notified to the Parent Borrower by such Lender shall be
payable to the Administrative Agent for the account of such Lender on each date
on which interest is payable for such Loan.

ARTICLE IV
GUARANTY
4.01    The Guaranty.
(a)    Each of the Parent Borrower and the Domestic Guarantors hereby jointly
and severally guarantees to the Administrative Agent and each of the holders of
the Obligations, as hereinafter provided, as primary obligor and not as surety,
the prompt payment of the Borrower Obligations (the “Domestic Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Domestic Guarantors hereby
further agree that if any of the Domestic Guaranteed Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the Domestic
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Domestic Guaranteed Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
(b)    Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents, Swap Contracts or other documents relating to the
Domestic Guaranteed Obligations, the obligations of each Domestic Guarantor
under this Credit Agreement and the other Credit Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.
4.02    Obligations Unconditional.
The obligations of the Domestic Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Credit Documents or other
documents relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Domestic Guaranteed Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 4.02 that the obligations of the
Domestic Guarantors hereunder shall be absolute and unconditional under any and
all


- 99 -

--------------------------------------------------------------------------------




circumstances. Each Domestic Guarantor agrees that such Domestic Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Domestic Guarantor for amounts paid under this
Article IV until such time as the Obligations have been irrevocably paid in full
and the commitments relating thereto have expired or been terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Domestic Guarantor hereunder,
which shall remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Domestic
Guarantor, the time for any performance of or compliance with any of the
Domestic Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, or other documents relating to the Domestic Guaranteed Obligations or
any other agreement or instrument referred to therein shall be done or omitted;
(c)    the maturity of any of the Domestic Guaranteed Obligations shall be
accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents or other
documents relating to the Domestic Guaranteed Obligations, or any other
agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Domestic Guaranteed Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any of
the holders of the Domestic Guaranteed Obligations as security for any of the
Domestic Guaranteed Obligations shall fail to attach or be perfected; or
(e)    any of the Domestic Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Domestic Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Domestic Guarantor).
With respect to its obligations hereunder, each Domestic Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest, notice of
acceptance of the guaranty given hereby and of extensions of credit that may
constitute obligations guaranteed hereby, notices of amendments, waivers and
supplements to the Credit Documents and other documents relating to the Domestic
Guaranteed Obligations, or the compromise, release or exchange of collateral or
security, and all notices whatsoever, and any requirement that the
Administrative Agent or any holder of the Domestic Guaranteed Obligations
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or any other documents relating to the Domestic Guaranteed
Obligations or any other agreement or instrument referred to therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.
4.03    Reinstatement.
Neither the Domestic Guarantors’ obligations hereunder nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of any Borrower, by reason of such Borrower’s bankruptcy or
insolvency or by reason of the invalidity or unenforceability of all or any
portion of the Domestic Guaranteed Obligations. The obligations of the Domestic
Guarantors under this Article IV shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Domestic Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings pursuant to any Debtor Relief Law or otherwise, and each Domestic
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Domestic Guaranteed Obligations on demand for all reasonable costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other counsel) incurred by the Administrative Agent or such holder of
Domestic Guaranteed Obligations in connection


- 100 -

--------------------------------------------------------------------------------




with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.
4.04    Certain Waivers.
Each Domestic Guarantor acknowledges and agrees that (a) the guaranty given
hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against any
Borrower hereunder or against any collateral securing the Domestic Guaranteed
Obligations or otherwise, (b) it will not assert any right to require the action
first be taken against any Borrower or any other Person (including any
co-guarantor) or pursuit of any other remedy or enforcement of any other right
and (c) nothing contained herein shall prevent or limit action being taken
against the Borrowers hereunder, under the other Credit Documents or the other
documents and agreements relating to the Domestic Guaranteed Obligations or from
foreclosing on any security or collateral interests relating hereto or thereto,
or from exercising any other rights or remedies available in respect thereof, if
neither the applicable Borrower nor the Domestic Guarantors shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of the Domestic
Guarantors’ obligations hereunder unless as a result thereof, the Domestic
Guaranteed Obligations shall have been indefeasibly paid in full and the
commitments relating thereto shall have expired or been terminated, it being the
purpose and intent that the Domestic Guarantors’ obligations hereunder be
absolute, irrevocable, independent and unconditional under all circumstances.
4.05    Remedies.
The Domestic Guarantors agree that, to the fullest extent permitted by law, as
between the Domestic Guarantors, on the one hand, and the Administrative Agent
and the holders of the Domestic Guaranteed Obligations, on the other hand, the
Domestic Guaranteed Obligations may be declared to be forthwith due and payable
as provided in Section 9.02 (and shall be deemed to have become automatically
due and payable in the circumstances provided in Section 9.02) for purposes of
Section 4.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Domestic Guaranteed Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Domestic Guaranteed Obligations
being deemed to have become automatically due and payable), the Domestic
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Domestic Guarantors for purposes
of Section 4.01. The Domestic Guarantors acknowledge and agree that the Domestic
Guaranteed Obligations are secured in accordance with the terms of the
Collateral Documents and that the holders of the Domestic Guaranteed Obligations
may exercise their remedies thereunder in accordance with the terms thereof.
4.06    Rights of Contribution.
The Domestic Guarantors hereby agree as among themselves that, in connection
with payments made hereunder, each Domestic Guarantor shall have a right of
contribution from each other Domestic Guarantor in accordance with applicable
Law. Such contribution rights shall be subordinate and subject in right of
payment to the Domestic Guaranteed Obligations until such time as the Domestic
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated, and none of the
Guarantors shall exercise any such contribution rights until the Domestic
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.
4.07    Guaranty of Payment; Continuing Guaranty.
The guarantee in this Article IV is a guaranty of payment and not of collection,
and is a continuing guarantee, and shall apply to all Domestic Guaranteed
Obligations whenever arising.


- 101 -

--------------------------------------------------------------------------------




4.08    Keepwell.
Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Credit Party to honor
all of its obligations under this guarantee and any security interest granted
under the U.S. Security Agreement in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 4.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.08, or otherwise
under this guarantee, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 4.08 shall remain
in full force and effect until the Obligations have been paid and performed in
full. Each Qualified ECP Guarantor intends that this Section 4.08 constitute,
and this Section 4.08 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE V
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions to Amendment No. 3 Effective Date.
The effectiveness of Amendment No. 3 is subject to the satisfaction of the
following conditions precedent:
(a)    Executed Amendment Agreement. The Administrative Agent shall have
received (i) executed signature pages to Amendment No. 3 from (A) Lenders
constituting the Required Lenders under the Credit Agreement (prior to giving
effect to this Agreement), (B) each Person listed on Schedule I of Amendment No.
3, (C) each of the Credit Parties, (D) the Swingline Lender and (E) the L/C
Issuer, (ii) the amended and restated U.S. Security Agreement, duly executed by
a Responsible Officer of the Parent Borrower and each Domestic Guarantor, (iii)
the amended and restated U.S. Pledge Agreement, duly executed by a Responsible
Officer of the Parent Borrower and each Domestic Guarantor (iv) the Perfection
Certificate, duly executed by a Responsible Officer of the Parent Borrower on
behalf of itself and each Domestic Guarantor and (v) Notes, to the extent
requested by a Lender by written notice delivered to the Administrative Agent at
least five (5) Business Days prior to the Amendment No. 3 Effective Date, duly
executed by a Responsible Officer of the Parent Borrower, in each case as dated
of the Amendment No. 3 Effective Date and in form and substance satisfactory to
the Administrative Agent, the Lead Arrangers and each of the Lenders.
(b)    Personal Property Collateral. The Collateral Agent’s receipt of the
following:
(i)    Lien Priority. Evidence, including recent UCC, Tax and judgment lien
searches from the jurisdiction of formation and jurisdiction of the chief
executive office of each Credit Party and intellectual property searches, that
none of the Collateral is subject to any Liens (in each case other than
Permitted Liens);
(ii)    UCC Financing Statements. Such UCC financing statements as are necessary
or appropriate, in the Collateral Agent’s discretion, to perfect the security
interests in the Collateral;
(iii)    Intellectual Property. Such patent, trademark and copyright security
agreements as are necessary or appropriate, in the Collateral Agent’s
discretion, to perfect the security interests in the Credit Parties’
Intellectual Property (as defined in the U.S. Security Agreement) for which a
registration or application has been filed with the United States Patent and
Trademark Office or the United States Copyright Office;


- 102 -

--------------------------------------------------------------------------------




(iv)    Capital Stock. Original certificates evidencing the Capital Stock
pledged pursuant to the Collateral Documents and required to be delivered
thereunder (to the extent such Capital Stock is certificated), together with
undated stock transfer powers executed in blank;
(v)    Promissory Notes. Original promissory notes if any, evidencing
intercompany loans or advances owing to any Credit Party by any Subsidiary of
the Parent Borrower or any other Person and pledged pursuant to the Collateral
Documents and required to be delivered thereunder, together with undated
allonges executed in blank; and
(vi)    Insurance. Copies of insurance certificates or policies with respect to
all insurance required to be maintained pursuant to the Credit Documents
together with endorsements identifying the Collateral Agent, on behalf of the
holders of the Obligations, as additional insured or loss payee, with respect to
all insurance policies to be maintained with respect to the properties of the
Parent Borrower and its Subsidiaries forming any part of the Collateral
(including any general liability policies).
(c)    Opinions of Counsel. The Administrative Agent’s receipt of a customary
duly executed opinion of Latham & Watkins LLP and of appropriate local counsel
to the Credit Parties, dated as of the Amendment No. 3 Effective Date, in each
case, reasonably satisfactory to the Administrative Agent.
(d)    Organization Documents, Etc. The Administrative Agent’s receipt of a duly
executed certificate of a Responsible Officer of each Credit Party, attaching
each of the following documents and certifying that each is true, correct and
complete and in full force and effect as of the Amendment No. 3 Effective Date:
(i)    Charter Documents. Copies of its articles or certificate of organization
or formation, certified to be true, correct and complete as of a recent date by
the appropriate Governmental Authority of the jurisdiction of its organization
or formation;
(ii)    Bylaws. Copies of its bylaws, operating agreement or partnership
agreement;
(iii)    Resolutions. Copies of its resolutions approving and adopting the
Credit Documents to which it is party, the transactions contemplated therein,
and authorizing the execution and delivery thereof;
(iv)    Incumbency. Incumbency certificates identifying the Responsible Officers
of such Credit Party that are authorized to execute Credit Documents and to act
on such Credit Party’s behalf in connection with the Credit Documents; and
(v)    Good Standing Certificates. Certificates of good standing or the
equivalent (if any) from its jurisdiction of organization or formation, in each
case certified as of a recent date by the appropriate Governmental Authority.
(e)    Officer Certificates. The following shall be true as of the Amendment No.
3 Effective Date, and the Administrative Agent shall have received a certificate
or certificates of a Responsible Officer of the Parent Borrower, dated as of the
Amendment No. 3 Effective Date, certifying each of the following:
(i)    Consents. No consents, licenses or approvals are required in connection
with the execution, delivery and performance by any Credit Party of the Credit
Documents to which it is a party, other than as are in full force and effect
and, to the extent requested by the Administrative Agent, are attached thereto;


- 103 -

--------------------------------------------------------------------------------




(ii)    Material Adverse Effect. There shall have been no event or circumstance
since December 31, 2015 that has had or would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect;
(iii)    Material Litigation. There shall be no action, suit, investigation or
proceeding pending in any court or before any arbitrator or Governmental
Authority that would reasonably be expected to have a Material Adverse Effect;
and
(iv)    Representations and Warranties; No Default. The conditions set forth in
Sections 5.02(a) and (b) have been satisfied as of the Amendment No. 3 Effective
Date.
(f)    Financial Statements. The Lenders shall have received copies of the
financial statements referred to in Section 6.05.
(g)    Forecasts. The Lead Arrangers shall have received forecasts of the income
statement and a free cash flow reconciliation of the Parent Borrower and its
Subsidiaries on an annual basis, through the date that is five (5) years after
the Amendment No. 3 Effective Date.
(h)    Solvency. The Administrative Agent shall have received a customary
certificate, dated as of the Amendment No. 3 Effective Date, certified by the
chief financial officer of the Parent Borrower, stating that the Parent Borrower
and its Subsidiaries, on a consolidated basis after giving effect to the
Transactions, are Solvent.
(i)    Fees and Expenses. To the extent required by the Credit Documents, all
accrued reasonable and documented out-of-pocket fees and expenses of the Lead
Arrangers and the Agents (including the reasonable fees and expenses of counsel
(limited to a single counsel plus one local counsel in any reasonably necessary
jurisdiction for the Agents)) shall have been paid; provided that the Parent
Borrower shall have received a reasonably detailed invoice therefor at least two
(2) Business Days prior to the Amendment No. 3 Effective Date.
(j)    Indebtedness. After giving effect to the Amendment No. 3 Effective Date,
the Parent Borrower and its Subsidiaries shall have no outstanding Indebtedness
other than with respect to the Term Loans, the Existing Convertible Notes, the
2022 Senior Notes, Indebtedness permitted pursuant to Section 8.03(b) and other
Indebtedness as may be reasonably acceptable to the Lead Arrangers (including,
for the avoidance of doubt, the incurrence of the New Senior Unsecured Debt).
(k)    Repayment of Loans. The Administrative Agent shall have received a notice
of repayment from the Borrower in full (and with respect to clause (iii),
termination of the underlying commitments) of (i) the Term B-1 Loans which are
not converted into Term B-2 Loans on the Amendment No. 3 Effective Date (which
may be conditioned upon the receipt by the Borrower of the proceeds of the Term
B-2 Loans pursuant to the Additional Term B-2 Commitment), (ii) the Term A-1
Loans and (iii) (a) the aggregate outstanding principal amount of Revolving
Loans and (b) the aggregate outstanding principal amount of Swingline Loans. All
of such repayments shall be made simultaneously with the occurrence of the
Amendment No. 3 Effective Date.
(l)    Payment of Accrued Interest and Fees. The Accrued Interest, the Accrued
Commitment Fees, the Accrued Letter of Credit Fees, the Accrued B/A Fees and the
Accrued Fronting Fees shall have been paid.
(m)    KYC Information. The Credit Parties shall have provided the documentation
and other information to the Lenders that is required by regulatory authorities
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.


- 104 -

--------------------------------------------------------------------------------




(n)    New Senior Unsecured Debt. The Parent Borrower shall have incurred New
Senior Unsecured Debt in an aggregate principal amount of $575,000,000.
(o)    Redemption of 2020 Senior Notes. The Parent Borrower shall have
irrevocably deposited funds (or made arrangements satisfactory to the
Administrative Agent for the irrevocable deposit of funds) to effectuate the
redemption of all of the 2020 Senior Notes and shall have issued an irrevocable
notice of redemption with respect thereto.
Without limiting the generality of the provisions of Section 10.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed Amendment No. 3 shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Amendment No. 3 Effective Date specifying
its objection thereto.
5.02    Conditions to All Credit Extensions.
The obligation of each Lender and L/C Issuer to honor any Request for Credit
Extension is subject to the satisfaction of the following conditions precedent:
(a)    The representations and warranties of the Parent Borrower and each other
Credit Party contained in Article VI shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date (provided that representations and warranties that are qualified by
materiality shall be true and correct in all respects).
(b)    No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension submitted by any Borrower shall be deemed to
be a representation and warranty by such Borrower that the conditions specified
in Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
5.03    First Credit Extension to each Foreign Borrower.
The obligation of each Lender to honor any initial request for a Loan or B/A by
each Foreign Borrower or of any L/C Issuer to honor any initial request for a
Letter of Credit by each Foreign Borrower is subject to the satisfaction of the
following further conditions precedent:
(a)    The Administrative Agent shall have received an opinion of counsel for
such Foreign Borrower and each Foreign Subsidiary provided for in clause (c)
below reasonably acceptable to the Administrative Agent and covering such
matters relating to the transactions contemplated hereby as the Administrative
Agent may reasonably request;
(b)    The Administrative Agent shall have received all documents which it may
reasonably request relating to the existence of such Foreign Borrower and such
Foreign Subsidiary, its corporate authority for and the validity of its entry
into its Foreign Borrower Agreement, this Credit Agreement, any other Credit
Document and any amendments to the Credit Documents contemplated by Section 1.08
to which it a party, and any other matters relevant thereto, all in form and
substance reasonably satisfactory to the Administrative Agent;


- 105 -

--------------------------------------------------------------------------------




(c)    (i) Each of the Foreign Subsidiaries (other than an Excluded Subsidiary)
shall have jointly and severally guaranteed to the Administrative Agent and each
of the holders of the Foreign Obligations the prompt payment of the Foreign
Obligations in full when due (whether at stated maturity, as a mandatory
pre-payment, by acceleration, as a mandatory cash collateralization or
otherwise) (the “Foreign Guaranteed Obligations”) pursuant to one or more
guarantees in form in substance reasonably satisfactory to the Administrative
Agent and (ii) each of such Foreign Borrower and each such Foreign Subsidiary
shall have executed and delivered to the Administrative Agent a Perfection
Certificate in form and substance substantially consistent with that delivered
on the Amendment No. 3 Effective Date with respect to the Domestic Credit
Parties and taken all actions necessary to create and perfect in favor of the
Collateral Agent for the benefit of the applicable Secured Parties in accordance
with Applicable Law a security interest in its assets other than any Excluded
Property pursuant to Foreign Collateral Documents in form and substance
reasonably satisfactory to the Collateral Agent, including the delivery to the
Collateral Agent of all certificates, if any, representing all of the Capital
Stock of such Foreign Borrower or such Foreign Subsidiary (to the extent
required by the applicable Collateral Document), together with undated stock
transfer powers executed in blank, and all unsecured intercompany notes owing to
such Foreign Borrower or Foreign Subsidiary (to the extent required by the
applicable Collateral Documents), together with undated allonges executed in
blank; provided that this clause (c) shall not require the creation or
perfection of pledges of or security interests in particular assets of the
Foreign Subsidiaries or guarantees from particular Foreign Subsidiaries if, to
the extent and for so long as, the Administrative Agent, in consultation with
the Parent Borrower, reasonably determines, in writing, that the cost to the
Borrowers of creating or perfecting such pledges or security interests in such
assets or obtaining such guarantees from Foreign Subsidiaries (in each case,
taking into account, among other things (i) any material adverse Tax or other
consequences to the Borrowers and the other Subsidiaries (including the
imposition of withholding or other material Taxes or costs on Lenders) and (ii)
with respect to security interests in Capital Stock in Persons that are not,
directly or indirectly, wholly owned by the Parent Borrower, any restrictions on
the creation or perfection of such security interests (including the costs of
obtaining necessary consents and approvals from other holders (other than the
Parent Borrower and its Affiliates) of Capital Stock in such Persons)) shall be
commercially unreasonable in view of the benefits to be obtained by the Lenders
therefrom (as reasonably determined, in writing, by the Parent Borrower and the
Administrative Agent); provided further that until such time as the Outstanding
Amount of the Foreign Borrowers exceeds $150.0 million, only those Foreign
Subsidiaries that are organized in a jurisdiction in which a Foreign Borrower is
located shall be required to comply with this clause (c).

ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Credit Parties represent and warrant to the Administrative Agent, the
Lenders and the L/C Issuers that:
6.01    Existence, Qualification and Power.
Each Credit Party (a) is duly organized or formed, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the Laws of the jurisdiction of its incorporation or formation, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) execute, deliver and perform its
obligations under the Credit Documents to which it is a party and (ii) except to
the extent it would not reasonably be expected to have a Material Adverse
Effect, own its assets and carry on its business, and (c) except to the extent
it would not reasonably be expected to have a Material Adverse Effect, is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license.


- 106 -

--------------------------------------------------------------------------------




6.02    Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party have been duly authorized by all necessary
corporate or other organizational action and do not (a) contravene the terms of
such Credit Party’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, (i) any Contractual Obligation to which such Credit Party is party
or (ii) any order, injunction, writ or decree of any Governmental Authority or
any arbitral award to which such Credit Party or its Property is subject; or (c)
violate any Law applicable to such Credit Party and the relevant Credit
Documents, except, in the case of clause (b) or (c) of this Section 6.02 only,
as would not reasonably be expected to have a Material Adverse Effect.
6.03    Governmental Authorization; Other Consents.
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Credit Party of this Credit Agreement or any other
Credit Document (other than (a) as have already been obtained and are in full
force and effect, (b) filings to perfect security interests granted pursuant to
the Credit Documents and (c) approvals, consents, exemptions, authorizations, or
other actions, notices or filings the failure to procure which would not
reasonably be expected to have a Material Adverse Effect).
6.04    Binding Effect.
Each Credit Document has been duly executed and delivered by each Credit Party
that is party hereto or thereto. Each Credit Document constitutes legal, valid
and binding obligations of such Credit Party, enforceable against such Credit
Party in accordance with its terms, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors’
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law) and implied covenants of good faith
and fair dealing.
6.05    Financial Statements.
The audited combined balance sheets of the Parent Borrower and its Subsidiaries
as of December 31, 2015 and the related combined statements of income or
operations, shareholders’ equity (or invested equity) and cash flows for the
years ending December 31, 2013, December 31, 2014 and December 31, 2015,
including the notes thereto, (i) were prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein and (ii) fairly present the financial condition of the
Parent Borrower and its Subsidiaries as of the date thereof and its results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein.
The unaudited combined balance sheets of the Parent Borrower and its
Subsidiaries dated June 30, 2016, and the related combined statements of income
or operations, shareholders’ equity (or invested equity) and cash flows for the
six months ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Parent Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
6.06    No Material Adverse Effect.
Since December 31, 2015, there has been no event or circumstance, either
individually or in the aggregate, that has had or would reasonably be expected
to have a Material Adverse Effect.


- 107 -

--------------------------------------------------------------------------------




6.07    Litigation.
There are no actions, suits or proceedings pending or, to the knowledge of the
Parent Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.
6.08    No Default.
No Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Credit Agreement
or any other Credit Document.
6.09    Ownership of Property; Liens.
Each of the Parent Borrower and its Subsidiaries has good and valid title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in or right to use, all its other
material property, except as would not reasonably be expected to have a Material
Adverse Effect, and the property of the Consolidated Group is subject to no
Liens, other than Permitted Liens.
6.10    Environmental Matters.
Except with respect to any matters that, individually or in the aggregate, would
not reasonably be expected to result in a Material Adverse Effect, none of the
Parent Borrower or any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
6.11    Taxes.
Except as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect: (a) the Parent Borrower and each of its
Subsidiaries (i) has timely filed (or has had filed on its behalf) all Tax
returns required to be filed and (ii) has paid prior to delinquency all Taxes,
whether or not shown on a Tax Return, levied or imposed upon it or its
properties, income or assets otherwise due and payable (including in its
capacity as a withholding agent), except for Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided, in accordance with GAAP, if such contest
suspends enforcement or collection of the claim in question; and (b) there are
no current, pending or, to the knowledge of the Parent Borrower or any of its
Subsidiaries, proposed Tax assessments, deficiencies, audits or other claims
against or with respect to the Parent Borrower or any of its Subsidiaries.
6.12    ERISA Compliance.
(a)    Each Plan that is intended to qualify under Section 401(a) of the
Internal Revenue Code has received a favorable determination letter from the IRS
or an application for such a letter is currently pending before the IRS with
respect thereto and, to the knowledge of the Parent Borrower, nothing has
occurred that would prevent, or cause the loss of, such qualification except in
such instances in which the failure to comply therewith either individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, (i) the Parent Borrower and
each ERISA Affiliate have made all required contributions to each Pension Plan
subject to Section 412 of the Internal Revenue Code and (ii) no application for
a funding waiver or an extension of any amortization period pursuant to Section
412 of the Internal Revenue Code has been made with respect to any Pension Plan.


- 108 -

--------------------------------------------------------------------------------




(b)    There are no pending or, to the knowledge of the Parent Borrower,
threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect.
(c)    Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) neither the Parent Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred that, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; (iii) there has been no “prohibited
transaction” (within the meaning of Section 4975 of the Internal Revenue Code)
with respect to any Plan; and (iv) neither the Parent Borrower nor any ERISA
Affiliate has engaged in a transaction that would reasonably be expected to be
subject to Sections 4069 or 4212(c) of ERISA.
6.13    Labor Matters.
Except as would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, (a) as of the Amendment No. 3
Effective Date, there are no strikes, lockouts or slowdowns against the Parent
Borrower or any of its Subsidiaries pending or, to the knowledge of Parent
Borrower, overtly threatened to Parent Borrower or any of its Subsidiaries and
(b) the hours worked by and payments made to employees of the Parent Borrower
and its Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters.
6.14    Subsidiaries.
Set forth on Schedule 6.14 is a list of all Subsidiaries of the Parent Borrower
immediately after giving effect to the Amendment No. 3 Effective Date, together
with the jurisdiction of organization, and ownership and ownership percentages
of Capital Stock of each such Subsidiary as of such date. Schedule 6.14
identifies whether such Subsidiary shall be party to a Collateral Document or is
an Excluded Subsidiary. The outstanding Capital Stock has been validly issued,
is owned free of Liens (other than Permitted Liens) and, with respect to any
outstanding shares of Capital Stock of a corporation, such shares have been
validly issued and are fully paid and non-assessable. The outstanding shares of
Capital Stock are not subject to any buy-sell, voting trust or other shareholder
agreement except as identified on Schedule 6.14.
6.15    Margin Regulations; Investment Company Act.
(a)    The Credit Parties are not engaged and will not engage, principally or as
one of their important activities, in the business of purchasing or carrying
“margin stock” (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Credit Parties or any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.
6.16    Disclosure.
No written report, financial statement, certificate or other information (taken
as a whole) furnished by or on behalf of any Credit Party to the Administrative
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Credit Agreement or delivered hereunder or under any
other Credit Document (in each case, as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading, in
each case as of the date such information is provided and as of the Amendment
No. 3 Effective Date; provided that, with respect to projected financial
information and estimates, the Parent Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time they were made.


- 109 -

--------------------------------------------------------------------------------




6.17    Compliance with Laws.
Each member of the Consolidated Group is in compliance in all material respects
with the requirements of all Laws and all orders, writs, injunctions,
settlements or other material agreements with any Governmental Authority and
decrees applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.
6.18    Insurance.
The Parent Borrower and each of its Subsidiaries maintain, in force, with
financially sound and reputable insurance companies, and have paid all premiums
and costs that are due and payable and are related to, insurance coverages in
such amounts (with no materially greater risk retention) and against such risks
under similar circumstances as are reasonably determined by the management of
the Parent Borrower and its Subsidiaries to be sufficient in accordance with the
usual and customary practices of companies of established repute engaged in the
same or similar lines of business as the Parent Borrower and its Subsidiaries
and operating in the same or similar locations, except to the extent reasonable
self-insurance meeting the same standards is maintained with respect to such
risks.
6.19    Solvency.
As of the Amendment No. 34 Effective Date, the Parent Borrower and its
Subsidiaries, on a consolidated basis, are, and after giving effect to the
Transactionstransactions occurring on the Amendment No. 4 Effective Date will
be, Solvent.


6.20    Intellectual Property; Licenses, Etc.
Except as would not reasonably be expected to have a Material Adverse Effect, as
of the Amendment No. 3 Effective Date, each Credit Party owns, or possesses the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person. As of the Amendment No. 3 Effective Date, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Credit Parties, threatened, that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. None of the IP Rights
listed on Section 2 of Schedule 8.01 is material to the operation of the
business of Parent Borrower and its Subsidiaries.
6.21    Collateral Matters.
(a)    Each of the Collateral Documents creates (or will create, as the case may
be), as security for the Obligations purported to be secured thereby, subject to
the provisions hereof and thereof, a legal, valid and enforceable security
interest in favor of the Collateral Agent for the benefit of the applicable
Secured Parties in all the Collateral subject to such Collateral Document (or
comparable interest under foreign law in the case of foreign Collateral) and
each such Collateral Document constitutes either (x) a fully perfected Lien on,
and security interest in, all of the Collateral subject to such Collateral
Document (except for Collateral for which the absence or failure of the Lien on
such Collateral to be perfected would not constitute an Event of Default under
Section 9.01(l)) or (y) a floating charge, fixed charge or security interest, as
specified in the applicable Collateral Document, with respect to all of the
Collateral subject to such Collateral Document, in each case in favor of the
Collateral Agent and subject to no other Liens except Permitted Liens. The
pledgor or assignor, as the case may be, under each Collateral Document has good
title to all Collateral subject thereto free and clear of all Liens other than
Permitted Liens. No filings or recordings are required in order to perfect the
security interests created under the Collateral Documents


- 110 -

--------------------------------------------------------------------------------




except, (i) with respect to the Domestic Credit Parties, for filings or
recordings listed on Schedule 6.21 (as amended by each Perfection Certificate
delivered to the Administrative Agent after the Amendment No. 3 Effective Date),
all of which shall have been made on or prior to the Amendment No. 3 Effective
Date except as otherwise expressly provided in Schedule 6.21 (or such Perfection
Certificates, as applicable) and (ii) with respect to the Foreign Credit
Parties, the filings or recordings listed in a schedule to the applicable
Collateral Documents similar in purpose to the schedule described in the
foregoing clause (i).
(b)    When the U.S. Security Agreement (or a short-form version thereof) is
filed in the United States Patent and Trademark Office and the United States
Copyright Office, the security interest created thereunder shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Domestic Credit Parties in the Intellectual Property (as such term is
defined in the U.S. Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement or analogous
document in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, in each case prior and superior in right to any
other Person, other than with respect to the rights of Persons pursuant to
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks, trademark applications and
copyrights acquired by the Domestic Credit Parties after the Amendment No. 3
Effective Date).
(c)    The requirements set forth in Sections 5.01(b), 7.12, 7.13 and 7.14 are
satisfied.
(d)    Notwithstanding the foregoing, it is agreed that the Credit Parties shall
not be required to enter into control agreements with respect to their deposit
accounts and securities accounts in order to perfect the Collateral Agent’s Lien
on the Collateral.
6.22    Status of Obligations.
The Obligations constitute Senior Indebtedness (and any other similar term
defining Senior Indebtedness) under each indenture or other agreement governing
any Subordinated Debt, if any, of the Parent Borrower or any other Credit Party.
6.23    Immunities, Etc.
Each Credit Party is subject to civil and commercial law with respect to its
obligations under this Credit Agreement, and the execution, delivery and
performance by it of this Credit Agreement and each other Credit Document to
which it is a party constitutes and will constitute private and commercial acts
rather than public or governmental acts. Each Credit Party has validly given its
consent to be sued in respect of its obligations under this Credit Agreement and
the other Credit Documents to which it is a party. Each Credit Party has waived
every immunity (sovereign or otherwise) to which it or any of its properties
would otherwise be entitled from any legal action, suit or proceeding, from
jurisdiction of any court or from setoff or any legal process (whether service
or notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) under the laws of the jurisdiction
of its incorporation in respect of its obligations under this Credit Agreement
and the other Credit Documents to which it is a party. The waiver by each Credit
Party described in the immediately preceding sentence is legal, valid and
binding on such Credit Party.
6.24    Anti-Money Laundering, Economic Sanctions Laws and Anti-Corruption Laws.
(a)    To the extent applicable, each of Parent Borrower and its Subsidiaries,
and to the knowledge of Parent Borrower and any other Credit Party, any
director, officer, employee, agent or Affiliate of Parent Borrower or any
Subsidiary, is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States government, including those administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”) (31
CFR Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and economic sanctions administered by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United


- 111 -

--------------------------------------------------------------------------------




Kingdom (“Sanctions”), (ii) the Patriot Act and (iii) laws, rules and
regulations of any jurisdiction applicable to Borrower and its Subsidiaries
relating to bribery, corruption or money laundering (“Anti-Corruption Laws”).
(b)    No part of the proceeds of the Loans will be used, directly or
indirectly, in violation of any Anti-Corruption Laws or applicable Sanctions.
(c)    No Credit Party, any Subsidiary of Parent Borrower, nor to the knowledge
of any Credit Party, any director, officer, employee, agent or Affiliate of a
Credit Party or any Subsidiary of Parent Borrower, is subject to any Sanctions.
The proceeds of the Loans will not be used for the purpose of financing the
activities of any Person currently subject to any Sanctions or in any country or
territory which is itself the target of Sanctions, or in any manner that would
result in the violation of Sanctions applicable to any party hereto.
6.25    EEA Financial Institution. No Credit Party is an EEA Financial
Institution.

ARTICLE VII
AFFIRMATIVE COVENANTS
Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the Parent
Borrower will, and will cause each of its Subsidiaries to:
7.01    Financial Statements.
Deliver to the Administrative Agent, each Lender and each L/C Issuer:
(a)    not later than ninety (90) days after the end of each fiscal year of the
Parent Borrower, a consolidated balance sheet of the Parent Borrower as at the
end of such fiscal year, and the related consolidated statements of income or
operations, invested equity and cash flows for such fiscal year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by (1) a report and opinion of a Registered Public Accounting Firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and applicable Securities
Laws and shall not be subject to any “going concern” or like qualification or
exception or any qualification or exception as to the scope of such audit or
other material qualification or exception and (2) if required by Section 404 of
Sarbanes-Oxley, an attestation report of such Registered Public Accounting Firm
as to the Parent Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley;
(b)    not later than forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of the Parent Borrower, a
consolidated balance sheet of the Parent Borrower and the Consolidated Group as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, invested equity and cash flows for such fiscal quarter and
for the portion of the Parent Borrower’s fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Parent Borrower as fairly presenting the financial condition,
results of operations, invested equity and cash flows of the Consolidated Group
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and
(c)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 7.01(a) and (b) above, if during any of the
periods for which financial statements are required to be delivered hereunder
the Parent Borrower shall have one or more material Unrestricted Subsidiaries,
then such financial statements shall be accompanied by information in reasonable
detail summarizing the


- 112 -

--------------------------------------------------------------------------------




material differences between the financial statements delivered hereunder and
the results of operations and financial condition of the Parent Borrower and its
Subsidiaries without giving effect to the results or condition of any such
Unrestricted Subsidiaries.
As to any information contained in materials furnished pursuant to Section 7.02,
the Parent Borrower shall not be separately required to furnish such information
under subsection (a) or (b) above, but the foregoing shall not be in derogation
of the obligation of the Parent Borrower to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.
7.02    Certificates; Other Information.
Deliver to the Administrative Agent, each Lender and each L/C Issuer:
(a)    within five (5) Business Days following the delivery of the financial
statements referred to in Section 7.01(a), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default with respect to the financial covenant or, if
any such Default or Event of Default shall exist, stating the nature and status
of such event (which may be limited to the extent consistent with industry
practice or the policy of the accounting firm);
(b)    within five (5) Business Days following each delivery of the financial
statements referred to in Sections 7.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Parent Borrower (i) setting
forth computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the financial covenant contained herein, (ii)
certifying that no Default or Event of Default exists as of the date thereof (or
the nature and extent thereof and proposed actions with respect thereto), (iii)
setting forth a list of each Subject Disposition and Involuntary Disposition
effected during the fiscal quarter or fiscal year, as the case may be, covered
by such financial statements, to the extent the Net Cash Proceeds received in
such Subject Disposition (or series of related Subject Dispositions) or
Involuntary Disposition (or series of related Involuntary Dispositions) exceed
$20.0 million or the Net Cash Proceeds received in all Subject Dispositions or
Involuntary Dispositions effected during such fiscal year exceeds $50.0 million
(or the elapsed portion of such fiscal year in the case of a Compliance
Certificate relating to a fiscal quarter), and whether the Parent Borrower and
its Subsidiaries intend to reinvest the Net Cash Proceeds thereof or to use such
Net Cash Proceeds to prepay the Loans, (iv) a calculation of the Cumulative
Credit (in reasonable detail) as of the last day of the period covered by such
financial statements and (v) setting forth a list of the Unrestricted
Subsidiaries and the Subsidiaries (other than Immaterial Subsidiaries) (A)
formed or acquired, (B) divested, liquidated, merged or otherwise disposed of,
(C) that ceased to meet the definition of “Immaterial Subsidiaries” or (D)
designated as Unrestricted Subsidiaries or Material Subsidiaries, or
redesignated as Subsidiaries pursuant to a Subsidiary Redesignation, in each
case during the period covered by such financial statements;
(c)    promptly upon receipt thereof, all notices of default under any
Indebtedness having an aggregate principal amount of at least $50.0 million;
(d)    promptly, such additional information regarding the business, financial
or corporate affairs of any Credit Party or any Subsidiary of a Credit Party, or
compliance with the terms of the Credit Documents, as the Administrative Agent
or any Lender (acting through the Administrative Agent) may from time to time
reasonably request;
(e)    promptly after the furnishing thereof, copies of any material financial
statement or report furnished to any holder of material Indebtedness of any
Credit Party or of any of its Subsidiaries pursuant to the terms of any
indenture, loan or credit or similar agreement and not otherwise required to be
furnished to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;


- 113 -

--------------------------------------------------------------------------------




(f)    as soon as available, but in any event no more than ninety (90) days
following the beginning of each fiscal year of the Parent Borrower, a detailed
consolidated budget for the subsequent fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flow as of the end of and for each fiscal quarter of such fiscal year and
setting forth the assumptions used for purposes of preparing such budget) and,
promptly when available, any significant revisions of such budget; and
(g)    within 15 Business Days after the date of any Major Disposition, the
Parent Borrower shall notify the Administrative Agent thereof and whether and to
what extent the Net Cash Proceeds received therefrom is intended to be used to
reinvest or make prepayments pursuant to Section 2.06(b)(ii).
Documents required to be delivered pursuant to Section 7.01 or 7.02 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Parent Borrower posts such documents, or
provides a link thereto on the Parent Borrower’s website on the internet at the
website address listed on Schedule 11.02; or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent) including, to the extent the Lenders and the Administrative Agent have
access thereto and such documents are available thereon, the EDGAR database and
sec.gov; provided that the Parent Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents. Except for Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent Borrower with any such request for delivery,
and each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
The Credit Parties hereby acknowledge that the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, the “Credit Party Materials”) by posting the Credit Party
Materials on IntraLinks or another similar electronic system (the “Platform”)
and that certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Credit Parties or their securities) (each, a “Public Lender”). The Credit
Parties hereby agree that so long as any Credit Party is the issuer of any
outstanding debt or equity securities that are registered or issued pursuant to
a private offering or is actively contemplating issuing any such securities (1)
all Credit Party Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” (which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof), or
otherwise indicated to the Administrative Agent as being “PUBLIC”; (2) by
marking or otherwise indicating the Credit Party Materials “PUBLIC,” the Credit
Parties shall be deemed to have authorized the Agents, the Lead Arrangers, the
L/C Issuers and the Lenders to treat such Credit Party Materials as not
containing any material non-public information with respect to the Credit
Parties or their securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Credit Party
Materials constitute Information, they shall be treated as set forth in Section
11.07); (3) all Credit Party Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated as “Public Investor”; and
(4) the Administrative Agent and the Lead Arrangers shall be entitled to treat
any Credit Party Materials that are not marked or otherwise indicated “PUBLIC”
as being suitable only for posting on a portion of the Platform not marked as
“Public Investor.”
7.03    Notification.
Promptly, and in any event within two Business Days after any Responsible
Officer of the Parent Borrower or any of its material Subsidiaries obtains
knowledge thereof, notify the Administrative Agent, each Lender and each L/C
Issuer of:
(a)    the occurrence of any Default or Event of Default;


- 114 -

--------------------------------------------------------------------------------




(b)    the filing or commencement of any litigation, investigation or proceeding
affecting any Credit Party which would reasonably be expected to have a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability of the Parent Borrower and its Subsidiaries in an aggregate amount
exceeding $50.0 million; and
(d)    any other occurrences or events that result in, or would reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 7.03 shall be accompanied by a
statement of a Responsible Officer of the Parent Borrower setting forth the
details of the occurrence or event requiring such notice and any action taken or
proposed to be taken with respect thereto.
7.04    Preservation of Existence.
Except as otherwise permitted hereunder, do all things necessary to preserve and
keep in full force and effect (x) its existence and (y) its rights, franchises
and authority, except (i) to the extent, in the case of clauses (x) (with
respect to any Subsidiary only and not the Parent Borrower) and (y), that the
failure to do so would not have a Material Adverse Effect, (ii) with respect to
any Subsidiary or the Parent Borrower, to the extent otherwise permitted by
Section 8.04 hereof, and (iii) for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries, to the extent such assets
exceed estimated liabilities, are acquired by the Parent Borrower or a Wholly
Owned Subsidiary of the Parent Borrower in such liquidation or dissolution (and,
in the case of assets of a non-Wholly Owned Subsidiary, such assets are acquired
by the Parent Borrower or a Wholly Owned Subsidiary of the Parent Borrower on a
pro rata basis according to the Parent Borrower or such Wholly Owned
Subsidiary’s ownership in such Subsidiary); provided that Subsidiaries that are
Guarantors may not be liquidated into Subsidiaries that are not Guarantors.
7.05    Payment of Taxes and Other Obligations.
(a)    Except in each case to the extent that the failure to do so would not,
individually or in the aggregate, have a Material Adverse Effect, pay and
discharge (i) all Taxes imposed upon it, or upon its income or profits, or upon
any of its properties, before they become delinquent (it being understood that,
with respect to any Unrestricted Subsidiary, such Subsidiary shall comply with
this clause (i) to the extent that any such obligation to pay and discharge such
Taxes may become an obligation of the Parent Borrower or any of its Subsidiaries
(other than an Unrestricted Subsidiary)), (ii) all lawful claims (including
claims for labor, material and supplies) that, if unpaid, might give rise to a
Lien upon any of its properties, and (iii) except as prohibited hereunder, all
of its other Indebtedness as it becomes due; provided that no such Person shall
be required to pay any amount that is being contested in good faith by
appropriate proceedings and for which adequate reserves, determined in
accordance with GAAP, have been established, if such contest suspends
enforcement or collection of the claim in question.
(b)    Timely and correctly file all Tax Returns required to be filed by it,
except for failures to file that would not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect.
7.06    Compliance with Law.
Comply with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority, a breach of which would result in a
Material Adverse Effect, except where contested in good faith by appropriate
proceedings diligently pursued. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.


- 115 -

--------------------------------------------------------------------------------




7.07    Maintenance of Property.
Maintain and preserve its material properties and equipment in good repair,
working order and condition, normal wear and tear and casualty and condemnation
excepted, and make all repairs, renewals, replacements, extensions, additions,
betterments and improvements thereto as may be necessary or proper, to the
extent and in the manner customary for similar businesses, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect.
7.08    Insurance.
Maintain at all times in force and effect insurance in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as determined by the Parent Borrower in its reasonable business
judgment. The Collateral Agent shall be named as loss payee and/or additional
insured, as its interests may appear, with respect to any such insurance
providing coverage in respect of any Collateral under the Collateral Documents,
and the Parent Borrower shall request that each provider of any such insurance
to agree, by endorsement upon the policy or policies issued by it or by
independent instruments furnished to the Collateral Agent, that it will give the
Collateral Agent thirty (30) days’ prior written notice (except for nonpayment,
which shall be 10 days’ prior written notice) before any such policy or policies
shall be altered in any material respect or canceled, and that no act or default
of any member of the Consolidated Group or any other Person shall affect the
rights of the Collateral Agent or the Lenders under such policy or policies. The
insurance coverage for the Consolidated Group as of the Amendment No. 3
Effective Date is described as to type and amount on Schedule 7.08.
7.09    Books and Records.
Maintain (a) proper books of record and account, in which true and correct
entries in conformity with GAAP shall be made of all financial transactions and
matters involving the assets and business of the Parent Borrower or such
Subsidiary, as the case may be, and (b) such books of record and account are in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Parent Borrower or such
Subsidiary.
7.10    Inspection Rights.
Permit representatives and independent contractors of the Administrative Agent
or any Lender (in the case of such Lender, coordinated through the
Administrative Agent) to (i) to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants at such reasonable
times during normal business hours and as often as may be reasonably desired,
upon reasonable advance notice to the Parent Borrower and (ii) visit and inspect
any of its properties and examine its corporate, financial and operating
records, once per fiscal year of the Parent Borrower at such reasonable times
during normal business hours, upon reasonable advance notice to the Parent
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any of its representatives or independent contractors or
any Lender (in the case of such Lender, coordinated through the Administrative
Agent) may do any of the foregoing at the expense of the Parent Borrower at any
time during normal business hours. Notwithstanding any provision to the
contrary, all meetings and inspections requested and held pursuant to this
Section 7.10 are subject to applicable attorney-client privilege exceptions and
compliance with non-disclosure and confidentiality agreements between the Parent
Borrower, any of its Subsidiaries and third parties. The Administrative Agent
and the Lenders shall give the Parent Borrower the opportunity to participate in
any discussions with the Borrowers’ accountants.
7.11    Use of Proceeds.
Use the proceeds of the Term A-2 Loans, Term B-2 Loans and Revolving Loans, to
(a) repay in full and terminate the Term A-1 Loans, Term B-1 Loans that are not
Converted Term B-1 Loans, Original Revolving Loans, Original Swingline Loans and
Original Revolving Commitments, (b) pay costs and expenses related to the
Transactions (including entry into Amendment No. 3 to this Credit Agreement) and
(c) for working capital and


- 116 -

--------------------------------------------------------------------------------




general corporate purposes, in each case not in contravention of any Law or of
any Credit Document. Use the proceeds of the Term B-3 Loans to repay in full
Term B-2 Loans that are not Converted Term B-2 Loans. No part of the proceeds of
any Loan will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Federal Reserve
Board, including Regulation U.
7.12    Joinder of Subsidiaries as Guarantors.
(a)    With respect to the formation, acquisition (or other receipt of
interests) or existence of any Subsidiary that is not required to become a
Guarantor, notify the Administrative Agent of such formation, acquisition (or
other receipt of interests) or existence of any such Subsidiary, together with
its delivery of a Compliance Certificate pursuant to Section 7.02(b), which
notice shall include information as to the jurisdiction of organization, the
number and class of Capital Stock outstanding and ownership thereof (including
options, warrants, rights of conversion or purchase relating thereto), and with
respect to any such Subsidiary.
(b)    With respect to the formation, acquisition (or other receipt of
interests) or existence of any Subsidiary that is not an Excluded Subsidiary
(and with respect to any Subsidiary that ceases to be an Excluded Subsidiary),
within thirty (30) days (or such longer period as the Administrative Agent may
agree in its sole discretion) of the formation, acquisition, cessation or other
receipt of interests of any such Subsidiary, which notice shall include
information as to the jurisdiction of organization, the number and class of
Capital Stock outstanding and ownership thereof (including options, warrants,
rights of conversion or purchase relating thereto), and with respect to any such
Subsidiary, cause the joinder of such Subsidiary as (x) in the case of a
Domestic Subsidiary, as a Guarantor of the Domestic Obligations (provided that a
CFC Holdco shall not be a Guarantor of the Domestic Obligations) and any Foreign
Obligations or (y) in the case of a Foreign Subsidiary, as a Guarantor of the
Foreign Obligations, in each case pursuant to Joinder Agreements (or such other
documentation in form and substance reasonably acceptable to the Administrative
Agent) accompanied by Organization Documents, take all actions necessary to
create and perfect a security interest in favor of the Collateral Agent for the
benefit of the applicable Secured Parties in its assets to the extent required
by the applicable Collateral Documents (including the delivery to the Collateral
Agent of all intercompany notes owing to such Subsidiary), together with undated
allonges executed in blank, and all filings required under applicable law
(including filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent) and, if reasonably requested
by the Administrative Agent, deliver favorable opinions of counsel to such
Subsidiary, in form and substance reasonably satisfactory to the Administrative
Agent; provided that (A) no Foreign Subsidiary shall be required to comply with
any of the foregoing unless a Foreign Borrower has then been added and not
terminated and (B) no Foreign Subsidiary located in a jurisdiction other than
the jurisdiction of a Foreign Borrower shall be required to comply with any of
the foregoing until such time as the Outstanding Amount of the Foreign Borrowers
exceeds $150.0 million.
For the avoidance of doubt, if (a) an Excluded Subsidiary shall cease to be an
Excluded Subsidiary or (b) an Unrestricted Subsidiary shall be redesignated as a
Subsidiary pursuant to a Subsidiary Redesignation or (c) a Foreign Borrower
shall have been added and a Foreign Subsidiary would have otherwise been
required to become a Guarantor pursuant to the previous sentence, such
Subsidiary shall thereupon comply with the foregoing; provided that, this
Section 7.12 shall not require the creation or perfection of pledges of or
security interests in particular assets of the Foreign Subsidiaries or
guarantees from particular Foreign Subsidiaries if, to the extent and for so
long as, the Administrative Agent and the Parent Borrower jointly determine, in
writing, that the cost to the Borrowers of creating or perfecting such pledges
or security interests in such assets or obtaining such guarantees from Foreign
Subsidiaries (in each case, taking into account, among other things, (i) any
material adverse Tax or other consequences to the Borrowers and the other
Subsidiaries (including the imposition of withholding or other material Taxes or
costs on Lenders) and (ii) with respect to security interests in Equity
Interests in Persons that are not, directly or indirectly, wholly owned by the
Parent Borrower, any restrictions on the creation or perfection of such security
interests (including the costs of obtaining necessary consents and approvals
from other holders (other than the Parent Borrower and its Affiliates) of Equity
Interests in such Persons)) shall be commercially unreasonable in view of the
benefits to be obtained by the Lenders therefrom (as reasonably determined, in
writing, by the Parent Borrower and the Administrative Agent).


- 117 -

--------------------------------------------------------------------------------




In addition, at such time as the Outstanding Amount of the Foreign Borrowers
exceeds $100.0 million for the first time under this Agreement, with respect to
each Foreign Subsidiary located in a jurisdiction other than the jurisdictions
of the Foreign Borrowers, such Foreign Subsidiaries shall comply with the terms
of Section 5.03(c).
7.13    Pledge of Capital Stock.
Pledge or cause to be pledged to the Collateral Agent for the benefit of the
applicable Secured Parties to secure the Obligations, other than in the case of
Excluded Property, one hundred percent (100%) of the issued and outstanding
Capital Stock of each Subsidiary to the extent owned by a Credit Party within
thirty (30) days (or such longer period as the Administrative Agent may agree in
its sole discretion) of its formation, acquisition or other receipt of such
interests; provided that, solely with respect to the Domestic Obligations, the
pledge of the Capital Stock of any CFC or any CFC Holdco shall be limited to
Capital Stock representing sixty-five percent (65%) of the voting and 100% of
non-voting issued Capital Stock of each such CFC and CFC Holdco to the extent
owned by a Credit Party, in each case pursuant to the applicable Collateral
Documents or pledge joinder agreements, together with, if reasonably requested
by the Administrative Agent, opinions of counsel and any filings and deliveries
reasonably requested by the Collateral Agent in connection therewith to perfect
(but with respect to perfection under foreign laws, only to the extent required
under Section 5.03 or Section 7.12) the security interests therein, all in form
and substance reasonably satisfactory to the Administrative Agent.
7.14    Pledge of Other Property.
With respect to each Credit Party, pledge and grant a security interest in all
of its personal property, tangible and intangible, owned and leased (except (a)
Excluded Property, (b) as otherwise set forth in Section 7.13 with respect to
Capital Stock and (c) as otherwise set forth in the Collateral Documents) to
secure (x) in the case of a Domestic Credit Party, the Obligations, and (y) in
the case of a Foreign Credit Party, the Foreign Obligations, in each case within
thirty (30) days (or such longer period as the Administrative Agent may agree in
its sole discretion) of the acquisition or creation thereof pursuant to such
pledge and security agreements, joinder agreements or other documents as may be
required, together with opinions of counsel and any filings and deliveries
reasonably requested by the Collateral Agent in connection therewith to perfect
(or the equivalent under applicable foreign laws) the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.
7.15    Further Assurances Regarding Collateral.
(a)    Promptly upon request by the Administrative Agent, or any Lender through
the Administrative Agent, (a) correct any material defect or error relating to
the granting or perfection of security interests that may be discovered in any
Credit Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to (i) carry out more effectively the purposes of the
Credit Documents, (ii) to the fullest extent permitted by applicable law,
subject any Credit Party’s or any Credit Party’s Subsidiaries’ properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (iii) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the holders of the
Obligations the rights granted to the holders of the Obligations under any
Credit Document or under any other instrument executed in connection with any
Credit Document to which any Credit Party or any Credit Party’s Subsidiaries is
or is to be a party, and cause each of the Parent Borrower’s Subsidiaries to do
so.
(b)    Notwithstanding anything to the contrary provided herein or in any Credit
Document, the Parent Borrower and the Subsidiaries shall not be required to
deliver control agreements with respect to deposit accounts or securities
accounts.


- 118 -

--------------------------------------------------------------------------------




7.16    Rating.
The Parent Borrower shall use its commercially reasonable efforts to obtain and
maintain a corporate family and/or corporate credit rating, as applicable, and
ratings in respect of this Credit Agreement, in each case, from each of Moody’s
and S&P.
7.17    Ownership of Foreign Borrowers.
Each of the Foreign Borrowers will, at all times, be a direct or indirect wholly
owned subsidiary of the Parent Borrower.
7.18    Post-Closing Matters.
Parent Borrower shall complete the tasks set forth on Schedule 7.18, in each
case within the time limits specified on such schedule.



ARTICLE VIII
NEGATIVE COVENANTS
Until the Loan Obligations shall have been paid in full or otherwise satisfied,
and the Commitments hereunder shall have expired or been terminated, the Parent
Borrower will not, and will not permit any of its Subsidiaries to:
8.01    Liens.
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:
(a)    Liens created pursuant to the Credit Documents;
(b)    Liens under the Collateral Documents given to secure obligations under
Swap Contracts between any Credit Party and the Administrative Agent, any Lead
Arranger, any Lender or Affiliate of a Lender or any Person that was the
Administrative Agent, a Lead Arranger, a Lender or Affiliate of a Lender at the
time it entered into such Swap Contract; provided that such Swap Contracts are
otherwise permitted under Section 8.03;
(c)    Liens existing on the Amendment No. 3 Effective Date and listed on
Schedule 8.01, together with any extensions, replacements, modifications or
renewals of the foregoing; provided that the collateral interests are not
broadened or increased or secure any Property not secured by such Liens on the
Amendment No. 3 Effective Date (but shall be permitted to apply to
after-acquired property affixed or incorporated into the property covered by
such Lien and the proceeds and products of the foregoing);
(d)    Liens for Taxes, assessments or governmental charges or levies not yet
due or to the extent non-payment thereof is permitted under Section 7.05;
(e)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same, are not overdue by more than 30 days, or are being
contested in good faith by appropriate proceedings for which adequate reserves
determined in accordance with GAAP have been established (and


- 119 -

--------------------------------------------------------------------------------




as to which the property subject to any such Lien is not yet subject to a
foreclosure, sale or loss proceeding on account thereof (other than a proceeding
where foreclosure, sale or loss has been stayed));
(f)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations
(other than obligations under ERISA), bids, leases, government contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
(g)    Liens in connection with attachments or judgments (including judgment or
appeal bonds) that do not result in an Event of Default under Section 9.01(i);
(h)    easements, rights-of-way, covenants, conditions, restrictions (including
zoning restrictions), declarations, rights of reverter, minor defects or
irregularities in title and other similar charges or encumbrances, whether or
not of record, that do not, in the aggregate, interfere in any material respect
with the ordinary course of business of the Parent Borrower or its Subsidiaries;
(i)    Liens on property of any Person securing purchase money Indebtedness or
Indebtedness in respect of Sale and Leaseback Transactions permitted under
Section 8.14 (including capital leases and Synthetic Leases) of such Person, in
each case to the extent incurred under Section 8.03(c) (or any refinancing of
such Indebtedness incurred under Section 8.03(l)); provided that any such Lien
attaches only to the Property financed or leased and such Lien attaches prior
to, at the time of or within one hundred eighty (180) days after the later of
the date of acquisition of such property or the date such Property is placed in
service (or, in the case of Liens securing a refinancing of such Indebtedness
pursuant to Section 8.03(l), any such Lien attaches only to the Property that
was so financed with the proceeds of the Indebtedness so refinanced);
(j)    licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of any member of the
Consolidated Group;
(k)    any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases and subleases permitted
by this Credit Agreement;
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Investments permitted by Section 8.02 hereof;
(m)    normal and customary contractual rights of setoff upon deposits of cash
or other Liens relating to bankers liens, rights of setoff or similar rights in
favor of banks or other depository institutions not securing Indebtedness;
(n)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;
(o)    Liens on Property securing obligations incurred under Section 8.03(h) (or
any refinancing of such Indebtedness incurred under Section 8.03(l)); provided
that the Liens are not incurred in connection with, or in contemplation or
anticipation of, the acquisition and do not attach or extend to any Property
other than the Property so acquired (or, in the case of Liens securing a
refinancing of such Indebtedness pursuant to Section 8.03(l), the Property
acquired with the proceeds of the Indebtedness so refinanced);
(p)    other Liens; provided that such Liens do not secure obligations exceeding
$200.0 million in an aggregate amount at any time outstanding; provided that
such amount shall be increased to $250.0


- 120 -

--------------------------------------------------------------------------------




million if, after giving pro forma effect to the incurrence of such obligations,
as of the last day of the most recently ended fiscal quarter at the end of which
financial statements were required to have been delivered pursuant to Section
7.01(a) or (b) (or, prior to such first required delivery date for such
financial statements pursuant to either such Section, as of the last day of the
most recent period referred to in the second sentence of Section 6.05), the
Consolidated Total Leverage Ratio would not be in excess of 4.25 to 1.00;
(q)    Liens in respect of any Indebtedness permitted under Section 8.03(g) to
the extent such Liens extend only to Property of the Foreign Subsidiary or
Foreign Subsidiaries incurring such Indebtedness (other than a Foreign Credit
Party);
(r)    pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to the Parent Borrower or any Subsidiary;
(s)    Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of the Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;
(t)    Liens securing obligations incurred pursuant to Section 8.03(n);
(u)    Liens on Capital Stock in joint ventures securing obligations of such
joint venture, to the extent required by the terms of the organizational
documents or material contracts of such joint venture;
(v)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a bank guarantee or bankers’ acceptance issued or created
for the account of the Parent Borrower or any Subsidiary in the ordinary course
of business so long as such Liens are extinguished when such goods or inventory
are delivered to the Parent Borrower or a Subsidiary; provided that such Lien
secures only the obligations of the Parent Borrower or such Subsidiaries in
respect of such bankers’ acceptance or bank guarantee to the extent permitted
under Section 8.03;
(w)    Liens securing insurance premiums financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;
(x)    Liens in favor of any Credit Party; provided that if any such Lien shall
cover any Collateral, the holder of such Lien shall execute and deliver to the
Administrative Agent a subordination agreement in form and substance reasonably
satisfactory to the Administrative Agent;
(y)    Liens on the Capital Stock of Unrestricted Subsidiaries;
(z)    Liens on deposits and accounts of Foreign Subsidiaries to secure
Indebtedness incurred pursuant to Section 8.03(v);
(aa)    Liens on (i) assets of any member of the Academy Music Group securing
AMG Indebtedness or (ii) on assets of any member of the AIL Group securing AIL
Indebtedness;
(bb)    Liens on Permitted Deposits securing customary obligations that are
incurred in the ordinary course of business;
(cc)    Liens on Collateral securing Obligations in respect of Refinancing
Notes/Loans; provided that the holders of such Refinancing Notes/Loans or their
representative is or becomes party to a customary intercreditor agreement and
all such Liens are subject to such intercreditor agreement;


- 121 -

--------------------------------------------------------------------------------




(dd)    Liens on the Collateral securing Incremental Equivalent Debt so long as
such Liens are, to the extent secured on a pari passu basis with the
Obligations, shall be subject to a customary pari passu intercreditor agreement
or, to the extent secured on a junior lien basis with the Obligations, shall be
subject to a customary junior priority intercreditor agreement, in each case, on
terms that are reasonably satisfactory to the Administrative Agent; and
(ee)    Liens on ticket inventory and Proceeds thereof (including on deposits
accounts holding such Proceeds) securing Indebtedness not exceeding $100.0
million in an aggregate principal amount at any time outstanding; provided that
such Indebtedness shall only be used to finance advances to artists and
performers and similar expenses.
8.02    Investments.
Make or permit to exist any Investments, except:
(a)    cash and Cash Equivalents of or to be owned by the Parent Borrower or a
Subsidiary;
(b)    Investments existing on, or contractually committed as of, the Amendment
No. 3 Effective Date and set forth on Schedule 8.02(b) and any extensions,
renewals or reinvestments thereof, so long as the aggregate amount of any
Investment pursuant to this clause (b) is not increased at any time above the
amount of such Investment existing on the Amendment No. 3 Effective Date, unless
such increase is permitted by any clause of this Section 8.02 (other than by
this clause (b)), in which case the capacity of such other clause shall be
reduced by such increase;
(c)    loans or advances to officers, directors and employees and consultants of
the Parent Borrower and Subsidiaries made for travel, entertainment,
compensation, relocation and other ordinary business purposes in an aggregate
amount not to exceed $30.0 million at any time outstanding or, to the extent not
used as part of or to increase the Cumulative Credit, in connection with such
person’s purchase of equity of the Parent Borrower;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers, clients, developers or purchasers or sellers of
goods or services made in the ordinary course of business;
(e)    except to the extent constituting an Acquisition, Investments by the
Parent Borrower and its Subsidiaries in Domestic Credit Parties;
(f)    Investments by the Parent Borrower and Domestic Subsidiaries in
Subsidiaries that are not Domestic Credit Parties (and, in the case of a
Permitted Acquisition, in Persons that become Subsidiaries that are not Domestic
Credit Parties upon consummation of such Permitted Acquisition) in an aggregate
amount at any time not to exceed the greater of $400.0 million and 5.0% of
Consolidated Total Assets at such time;
(g)    Investments by Foreign Subsidiaries in any member of the Consolidated
Group (including other Foreign Subsidiaries) and, in the case of a Permitted
Acquisition, in Persons that become a members of the Consolidated Group
(including Foreign Subsidiaries) upon consummation of such Permitted
Acquisition;
(h)    Support Obligations incurred pursuant to Section 8.03;
(i)    Investments comprised of Permitted Acquisitions;


- 122 -

--------------------------------------------------------------------------------




(j)    advances in the ordinary course of business to secure developer,
promoter, manager and artist contracts of the Parent Borrower and its
Subsidiaries;
(k)    Investments at any time outstanding in an aggregate amount not to exceed
the greater of $400.0 million and 5.0% of Consolidated Total Assets at such time
plus, so long as (x) no Default shall have occurred and be continuing or exist
after giving effect thereto and (y) after giving effect on a Pro Forma Basis to
the Investment to be made, as of the last day of the most recently ended fiscal
quarter at the end of which financial statements were required to have been
delivered pursuant to Section 7.01(a) or (b) (or, prior to such first required
delivery date for such financial statements pursuant to either such Section, as
of the last day of the most recent period referred to in the second sentence of
Section 6.05), the Parent Borrower would be in compliance with Section 8.10 (and
if the Investment is greater than $100.0 million, then the Parent Borrower shall
deliver a certificate of a Responsible Officer of the Parent Borrower as to the
satisfaction of the requirements in this clause (y)), the amount of the
Cumulative Credit at such time; provided that if any Investment is made pursuant
to this Section 8.02(k) in any Person that is not a Domestic Credit Party and
such Person thereafter becomes a Domestic Credit Party, such Investment shall
thereafter be deemed to have been made pursuant to Section 8.02(e);
(l)    Investments representing non-cash consideration received in connection
with any Subject Disposition permitted pursuant to Section 8.05;
(m)    Investments in joint ventures in an aggregate amount not to exceed $150.0
million at any time outstanding;
(n)    Swap Contracts allowed by Section 8.03(d);
(o)    Investments resulting from pledges and deposits under Section 8.01(f),
(l), (r), (s) or (bb);
(p)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
Investments acquired by the Parent Borrower as a result of a foreclosure by the
Parent Borrower or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;
(q)    loans or advances or other similar transactions with customers,
distributors, clients, developers, promoters, managers, suppliers or purchasers
or sellers of goods or services, in each case, in the ordinary course of
business, regardless of frequency;
(r)    to the extent not used as part of or increasing the Cumulative Credit,
any Investment to the extent procured in exchange for the issuance of Qualified
Capital Stock;
(s)    Investments to the extent consisting of the redemption, purchase,
repurchase or retirement of any common Capital Stock permitted under Section
8.06;
(t)    advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Parent
Borrower or such Subsidiary;
(u)    (A) guarantees by the Parent Borrower or any Subsidiary of operating
leases or of other obligations that do not constitute Indebtedness, in each case
entered into by the Parent Borrower or any Subsidiary in the ordinary course of
business and (B) Investments consisting of guarantees permitted by Section 8.03;
(v)    Investments consisting of the non-exclusive licensing of intellectual
property pursuant to joint marketing arrangements with other Persons otherwise
permitted hereunder;


- 123 -

--------------------------------------------------------------------------------




(w)    Investments consisting of Permitted Deposits;
(x)    Designated Investments set forth on Schedule 8.02(x);
(y)    Investments received in exchange for the making of Restricted Payments
under Section 8.06(b);
(z)    Investments in Subsidiaries (other than Unrestricted Subsidiaries)
organized under the laws of a jurisdiction in Mexico, Central America or South
America in an aggregate principal amount at any time outstanding not to exceed
$200.0 million; and
(aa)    other Investments provided that, at the time of making such Investments,
(x) no Event of Default shall have occurred and be continuing or would result
therefrom and (y) on a Pro Forma Basis, the Consolidated Net Leverage Ratio is
equal to or less than 3.25 to 1.00.
8.03    Indebtedness.
Create, incur, assume or suffer to exist any Indebtedness, except:
(a)    Indebtedness existing or arising under this Credit Agreement and the
other Credit Documents;
(b)    Indebtedness existing on the Amendment No. 3 Effective Date set forth on
Schedule 8.03;
(c)    capital lease obligations and purchase money Indebtedness (including
obligations in respect of capital leases) to finance the purchase, acquisition,
construction, development, enlargement, repair or improvement of fixed or
capital assets, at any time outstanding (when aggregated with the aggregate
amount of refinancing Indebtedness outstanding at such time pursuant to Section
8.03(l) in respect of Indebtedness incurred pursuant to this Section 8.03(c))
not to exceed $300.0 million; provided that such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed;
(d)    obligations under Swap Contracts permitted by Section 8.15;
(e)    unsecured intercompany Indebtedness among members of the Consolidated
Group to the extent permitted by Section 8.02(e), (f), (g) or (k);
(f)    unsecured Indebtedness of the Parent Borrower to the extent (i) no
Default or Event of Default has occurred and is continuing or would result from
the incurrence thereof at such time; (ii) after giving pro forma effect to the
incurrence of such Indebtedness (including application of the proceeds thereof),
as of the last day of the most recently ended fiscal quarter at the end of which
financial statements were required to have been delivered pursuant to Section
7.01(a) or (b) (or, prior to such first required delivery date for such
financial statements pursuant to either such Section, as of the last day of the
most recent period referred to in the second sentence of Section 6.05), the
Parent Borrower would be in compliance with Section 8.10 (and if the
Indebtedness incurred is greater than $150.0 million, then the Parent Borrower
shall deliver a certificate of a Responsible Officer of the Parent Borrower as
to the satisfaction of the requirements in this clause (ii)); (iii) such
Indebtedness matures no earlier than the Term B-23 Loans and has a Weighted
Average Life to Maturity that is no shorter than the Term B-23 Loans (other
than, with respect to maturity, customary extension rollover provision for
bridge facilities, in which case, such maturity may be earlier than that of the
Term B-23 Loans if such maturity is automatically extended upon the initial
maturity date to a date not earlier than the maturity date of the Term B-23
Loans); (iv) such Indebtedness does not have prepayment or redemption events
that are less favorable to the Parent Borrower and its Subsidiaries than those
relating to the Term B-23 Loans, except, to the extent such Indebtedness
consists of Indebtedness convertible into Capital Stock, for change of control
and other events that are


- 124 -

--------------------------------------------------------------------------------




typical for that type of Indebtedness (other than a scheduled “put” date prior
to the maturity of the Term B-23 Loans); and (v) such Indebtedness has other
terms that are, taken as a whole, not materially less favorable to the Parent
Borrower and its Subsidiaries than the terms of the Credit Agreement, as
determined in good faith by the Parent Borrower; provided that such Indebtedness
may benefit from unsecured guarantees from the Domestic Guarantors on the same
basis as the Parent Borrower has issued such Indebtedness;
(g)    Indebtedness of Foreign Subsidiaries and guarantees thereof by other
Foreign Subsidiaries, without duplication, in an aggregate principal amount at
any time outstanding not to exceed $350.0 million; provided that such amount
shall be increased to $450.0 million if, after giving pro forma effect to the
incurrence of such Indebtedness, as of the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements pursuant to either such
Section, as of the last day of the most recent period referred to in the second
sentence of Section 6.05), the Consolidated Total Leverage Ratio would not be in
excess of 4.25 to 1.00;
(h)    Indebtedness acquired or assumed pursuant to a Permitted Acquisition;
provided that (a) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition and (b) after
giving pro forma effect to the incurrence of such Indebtedness, as of the last
day of the most recently ended fiscal quarter at the end of which financial
statements were required to have been delivered pursuant to Section 7.01(a) or
(b) (or, prior to such first required delivery date for such financial
statements pursuant to either such Section, as of the last day of the most
recent period referred to in the second sentence of Section 6.05), the Parent
Borrower would be in compliance with Section 8.10;
(i)    Indebtedness arising under any performance or surety bond, completion
bond or similar obligation entered into in the ordinary course of business
consistent with past practice;
(j)    other Indebtedness of the Parent Borrower and its Subsidiaries (and
guarantees thereof, without duplication) in an aggregate principal amount at any
time outstanding not to exceed $350.0 million; provided that such amount shall
be increased to $400.0 million if, after giving pro forma effect to the
incurrence of such Indebtedness, as of the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements pursuant to either such
Section, as of the last day of the most recent period referred to in the second
sentence of Section 6.05), the Consolidated Total Leverage Ratio would not be in
excess of 4.25 to 1.00;
(k)    Indebtedness incurred by the Parent Borrower under (i) the Existing
Senior Unsecured Debt (and guarantees by the Domestic Guarantors thereof) and
(ii) the Existing Convertible Notes;
(l)    any refinancing of Indebtedness incurred pursuant to Section 8.03(b),
(c), (f), (h) or (k) so long as (i) if the Indebtedness being refinanced is
Subordinated Debt, then such refinancing Indebtedness shall be at least as
subordinated in right of payment and otherwise to the Obligations as the
Indebtedness being refinanced, (ii) unless permitted pursuant to another clause
of this Section 8.03 (and reducing availability under such other clause), the
principal amount of the refinancing Indebtedness is not greater than the
principal amount of the Indebtedness being refinanced, together with any premium
paid, and accrued interest thereon and reasonable fees in connection therewith
and reasonable costs and expenses incurred in connection therewith, (iii) other
than with respect to a refinancing of the Existing Convertible Notes, the final
maturity and Weighted Average Life to Maturity of the refinancing Indebtedness
is not earlier or shorter, as the case may be, than the Indebtedness being
refinanced, (iv) no Subsidiary (other than a Domestic Credit Party) that is not
an obligor with respect the Indebtedness to be refinanced shall be an obligor
with respect to the refinancing Indebtedness and (v) other than with respect to
a refinancing of the Existing Convertible Notes, the material terms (other than
as to interest rate, which shall be on then market terms) of the refinancing
Indebtedness taken as a whole are at least as favorable to the Consolidated
Group and the Lenders as under the Indebtedness being refinanced;


- 125 -

--------------------------------------------------------------------------------




(m)    overdrafts paid within 10 Business Days;
(n)    Indebtedness in respect of trade letters of credit, warehouse receipts or
similar instruments issued to support performance obligations (other than
obligations in respect of Indebtedness) in the ordinary course of business;
(o)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;
(p)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(q)    Indebtedness representing deferred compensation to employees of the
Parent Borrower or any Subsidiary incurred in the ordinary course of business;
(r)    Indebtedness consisting of promissory notes issued by the Parent Borrower
to current or former officers, directors and employees, their respective
estates, spouses or former spouses issued in exchange for the purchase or
redemption by the Parent Borrower of Qualified Capital Stock permitted by
Section 8.06(f); provided that (a) the Parent Borrower shall be able to make a
Restricted Payment pursuant to Section 8.06(f) in an amount equal to the
principal amount of each such note at the time such note is issued, and an
amount equal to the principal amount of each such note shall reduce the amount
of Restricted Payments able to be made under Section 8.06(f) and (b) the Parent
Borrower shall be able to make a Restricted Payment pursuant to Section 8.06(f)
in the amount of any other payment on each such note at the time such payment is
made, and each such payment shall reduce the Restricted Payments available to be
able to be made under Section 8.06(f);
(s)    Indebtedness consisting of obligations of the Parent Borrower or any
Subsidiary under deferred compensation, indemnification, adjustment of purchase
or acquisition price or other similar arrangements incurred by such Person in
connection with the Transactions and Permitted Acquisitions or any other
Investment expressly permitted hereunder;
(t)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (s) above and clauses (w) through (aa) below;
(u)    Support Obligations by any member of the Consolidated Group in respect of
Indebtedness incurred under clauses (a) through (t) of this Section 8.03, solely
to the extent such member of the Consolidated Group would have itself been able
to originally incur such Indebtedness;
(v)    Indebtedness of Foreign Subsidiaries arising under Euro-denominated and
Sterling-denominated cash pooling arrangements; provided that the net
obligations (after notional offsets for pooling participants, cash and Cash
Equivalents) for such shall not exceed €7,500,000 for Euro-denominated
arrangements and £7,500,000 for Sterling-denominated, and such Indebtedness may
benefit from cross-guarantees from pooling participants and a guarantee from the
Parent Borrower;
(w)    AMG Indebtedness;
(x)    AIL Indebtedness and any Support Obligations by the Parent Borrower in
respect of such AIL Indebtedness;
(y)    Indebtedness under Refinancing Notes/Loans;
(z)    Incremental Equivalent Debt in an aggregate principal amount not to
exceed, for all the Incremental Equivalent Debt incurred after the Amendment No.
3 Effective Date, the sum of (i) the


- 126 -

--------------------------------------------------------------------------------




Incremental Base Amount minus the aggregate principal amount of Incremental Loan
Facilities incurred pursuant to Section 2.01(f)(i)(x) plus (ii) an additional
amount of secured Incremental Equivalent Debt if, after giving Pro Forma Effect
to the incurrence of such additional amount as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements pursuant to
either such Section, as of the last day of the most recent period referred to in
the second sentence of Section 6.05) as if any Indebtedness had been outstanding
on the date of such incurrence on the last day of such period, the Senior
Secured Leverage Ratio is equal to or less than 3.25:1.00; provided that, in
each case, the maximum amount of Incremental Equivalent Debt available to be
incurred is determined without giving effect to any incurrence under the
Incremental Base Amount that is incurred substantially simultaneously with
amounts under this clause (ii); provided further that the Borrowers shall be
deemed to have utilized the amounts under clause (ii) prior to utilization of
the amounts under clause (i); and
(aa)    Indebtedness incurred by any Subsidiary of Parent Borrower organized
under the laws of a jurisdiction of Australia (which is not guaranteed by any
Subsidiary that is not organized under the laws of a jurisdiction of Australia)
in an aggregate principal amount at any time outstanding not to exceed the
Dollar Equivalent of AUS$50.0 million.
For purposes of determining compliance with this Section 8.03, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 8.03(a) through (aa)
but may be permitted in part under any relevant combination thereof, (B) in the
event that an item of Indebtedness (or any portion thereof) meets the criteria
of one or more of the categories of permitted Indebtedness (or any portion
thereof) described in this Section 8.03(a) through (aa), the Parent Borrower
may, in its sole discretion, classify, reclassify or divide such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 8.03 and will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof); provided that (i) all Indebtedness
outstanding under the Credit Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 8.03, (ii) the
Existing Senior Unsecured Debt will be deemed to have been incurred in reliance
only on the exception in clause (k)(i) of this Section 8.03 (and any refinancing
thereof pursuant to Section 8.03(l) shall only be incurred pursuant to such
Section 8.03(l)), (iii) the Existing Convertible Notes will be deemed to have
been incurred in reliance only on the exception in clause (k)(ii) of this
Section 8.03(and any refinancing thereof pursuant to Section 8.03(l) shall only
be incurred pursuant to such Section 8.03(l)) and (iv) Indebtedness incurred
pursuant to Section 8.03(z) shall only be deemed to have been incurred under
Section 8.03(z) and may not be reclassified between clauses (i) and (ii) of such
Section 8.03(z); provided, further, that any Indebtedness incurred pursuant to
Section 2.01(f)(i)(x) or (y) may not be reclassified to be incurred under any
other provision (including, for the avoidance of doubt, any other clause in
Section 2.01(f)).
8.04    Mergers and Dissolutions.
(a)    Enter into a transaction of merger or consolidation, except that:
(i)    a Domestic Subsidiary of the Parent Borrower may be a party to a
transaction of merger or consolidation with the Parent Borrower or another
Domestic Subsidiary of the Parent Borrower; provided that if the Parent Borrower
is a party to such transaction, the Parent Borrower shall be the surviving
Person; provided, further that if the Parent Borrower is not a party to such
transaction but a Domestic Guarantor is, such Domestic Guarantor shall be the
surviving Person or the surviving Person shall become a Domestic Guarantor
immediately upon the consummation of such transaction;
(ii)    a Foreign Subsidiary may be party to a transaction of merger or
consolidation with the Parent Borrower or a Subsidiary of the Parent Borrower
other than a Domestic Guarantor (unless such Domestic Guarantor is the surviving
party); provided that (A) if the Parent Borrower is a party thereto, it shall be
the surviving entity, (B) if preceding clause (A) does not apply and if a
Foreign Borrower is a party


- 127 -

--------------------------------------------------------------------------------




thereto, it shall be the surviving entity, (C) if neither preceding clause (A)
nor preceding clause (B) applies and if a Foreign Guarantor is a party thereto,
it shall be the surviving Person or the surviving Person shall become a Foreign
Guarantor immediately following the consummation of such transaction, and (D) if
a Domestic Subsidiary is not a party thereto, the surviving entity shall be a
Foreign Subsidiary and the Parent Borrower and its Subsidiaries shall be in
compliance with the requirements of Section 7.13;
(iii)    a Subsidiary may enter into a transaction of merger or consolidation in
connection with a Subject Disposition effected pursuant to Section 8.05, so long
as no more assets are Disposed of as a result of or in connection with any
transaction undertaken pursuant to this clause (iii) than would otherwise have
been allowed pursuant to Section 8.05; and
(iv)    the Parent Borrower or any Subsidiary may merge with any other Person in
connection with an Investment permitted pursuant to Section 8.02 so long as the
continuing or surviving Person shall be a Subsidiary, which shall be (x) a
Domestic Guarantor if the merging Subsidiary was a Domestic Guarantor and (y) a
Foreign Guarantor if the merging Subsidiary was a Foreign Guarantor and, in each
case, which together with each of its Subsidiaries shall have complied with the
requirements of Section 7.12; provided that following any such merger or
consolidation involving the Parent Borrower, the Parent Borrower is the
surviving Person.
(b)    Except pursuant to a transaction permitted by Section 8.04(a)(i), the
Parent Borrower will not dissolve, liquidate or wind up its affairs.
Notwithstanding the foregoing and for the avoidance of doubt, in no event shall
Parent Borrower reorganize, redomesticate or reincorporate in any jurisdiction
other than a state of the United States of America or the District of Columbia.
8.05    Dispositions.
Make any Subject Disposition or Specified Intercompany Transfer, unless (i) in
the case of a Subject Disposition only, at least seventy-five percent (75%) of
the consideration received from each such Subject Disposition is cash or Cash
Equivalents; provided, that for the purposes of this clause (i), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Parent Borrower
or such Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of the Parent Borrower or such Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable Disposition, (B) any
securities received by the Parent Borrower or such Subsidiary from such
transferee that are converted by the Parent Borrower or such Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents received
in the conversion) within 180 days following the closing of the applicable
Subject Disposition and (C) any Designated Non-Cash Consideration in respect of
such Subject Disposition having an aggregate fair market value, taken together
with the Designated Non-Cash Consideration in respect of all other Subject
Dispositions, not in excess of $100.0 million (with the fair market value of
each item of Designated Non-Cash Consideration being measured as of the time
received), (ii) such Subject Disposition or Specified Intercompany Transfer is
made at fair market value and (iii) the aggregate amount of Property so Disposed
(valued at fair market value thereof) in all Subject Dispositions and Specified
Intercompany Transfers does not exceed the Applicable Disposition Amount.
8.06    Restricted Payments.
Declare or make, directly or indirectly, any Restricted Payment, except that:
(a)    each Subsidiary may make Restricted Payments to the Parent Borrower or
any Wholly Owned Subsidiary, or in the case of a Subsidiary that is not a Wholly
Owned Subsidiary, to each equity holder of such Subsidiary on a pro rata basis
(or on more favorable terms from the perspective of the Parent Borrower and its
Wholly Owned Subsidiaries) based on their relative ownership interests, as
required by such non-Wholly Owned Subsidiary’s organizational agreements or
stockholders’ agreements, or, solely to


- 128 -

--------------------------------------------------------------------------------




the extent required by law and involving de minimis amounts, on a non-pro rata
basis to such equity holders;
(b)    Restricted Payments to purchase Capital Stock of (A) any Person listed on
Schedule 8.06(b) or (B) any other Person that becomes a Domestic Guarantor upon
such purchase, that in each case is not held by (i) Parent Borrower, (ii) any
Subsidiary or (iii) an Affiliate of Parent Borrower or any of its Subsidiaries;
provided that after giving effect thereto (x) as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements pursuant to
either such Section, as of the last day of the most recent period referred to in
the second sentence of Section 6.05), the Parent Borrower would be in compliance
with Section 8.10 and (y) such Person becomes or continues to be a Subsidiary of
the Parent Borrower;
(c)    any refinancing permitted pursuant to Section 8.03(l) shall be permitted;
(d)    any Investment permitted or not prohibited by Section 8.02 shall be
permitted;
(e)    other Restricted Payments; provided that, at the time of making such
Restricted Payments, (x) no Event of Default shall have occurred and be
continuing or would result therefrom and (y) on a Pro Forma Basis, the
Consolidated Total Leverage Ratio is equal to or less than 3.00 to 1.00;
(f)    the Parent Borrower may make Restricted Payments at any time in an
aggregate amount not to exceed $200.0 million plus if after giving effect to
such Restricted Payments (i) as of the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements pursuant to either such
Section, as of the last day of the most recent period referred to in the second
sentence of Section 6.05), (x) the Parent Borrower would be in compliance with
Section 8.10 and (y) the Consolidated Total Leverage Ratio would not be in
excess of 4.25:1.00 (and if the Restricted Payment is greater than $100.0
million, then the Parent Borrower shall deliver a certificate of a Responsible
Officer of the Parent Borrower as to the satisfaction of the requirements in
this clause (i)) and (ii) no Default shall have occurred and be continuing or
exist after giving effect thereto, the amount of the Cumulative Credit at such
time;
(g)    the Parent Borrower may make Restricted Payments consisting of payments
or prepayments of principal on, or redemptions, repurchases or acquisitions for
value of, its Indebtedness (i) in an aggregate amount for all such payments,
prepayments, redemptions, repurchases and acquisitions not to exceed $200.0
million (measured in each case by the fair market value of the consideration
given by the Parent Borrower in connection with such prepayments, redemptions,
repurchases or acquisitions) and (ii) in the case of any payment, prepayment,
redemption, repurchase and acquisition of any New Senior Unsecured Debt (or any
permitted refinancing thereof pursuant to Section 8.03(l)), additional amounts
so long as, immediately after giving effect to such payment, prepayment,
redemption, repurchase or acquisition, (x) as of the last day of the most
recently ended fiscal quarter at the end of which financial statements were
required to have been delivered pursuant to Section 7.01(a) or (b) (or, prior to
such first required delivery date for such financial statements pursuant to
either such Section, as of the last day of the most recent period referred to in
the second sentence of Section 6.05), the Parent Borrower would be in compliance
with Section 8.10 and (y) the aggregate Dollar Equivalent amount available to be
drawn under the Revolving Facilities after giving effect to such Restricted
Payments would exceed $100.0 million (and the Parent Borrower shall deliver a
certificate of a Responsible Officer of the Parent Borrower as to the
satisfaction of the requirements in this clause (ii));
(h)    to the extent not used as part of or increasing the Cumulative Credit,
the Parent Borrower may purchase, redeem or otherwise acquire shares of its
common Capital Stock with the proceeds received from the substantially
concurrent issue of new shares of its common Capital Stock;


- 129 -

--------------------------------------------------------------------------------




(i)    the members of the Consolidated Group may prepay or repay intercompany
Indebtedness otherwise permitted hereunder owed to other members of the
Consolidated Group; and
(j)    repurchases of Capital Stock deemed to occur upon the “cashless exercise”
of stock options or warrants, cashless tax withholding, stock appreciation
rights or upon the vesting of restricted stock units if such Capital Stock
represents the exercise price of such options or warrants or represents
withholding taxes due upon such exercise or vesting shall be permitted.
8.07    Change in Nature of Business.
Engage in any material line of business other than a Permitted Business.
8.08    Change in Accounting Practices or Fiscal Year.
Change its (a) accounting policies or reporting practices, except as required by
GAAP, or (b) fiscal year of the Parent Borrower or any Subsidiary.
8.09    Transactions with Affiliates.
Enter into any transaction of any kind with any Affiliate (including, for
purposes of clarity, any Unrestricted Subsidiary) of the Parent Borrower (other
than between or among (x) Domestic Credit Parties, (y) Foreign Credit Parties or
(z) one or more Subsidiaries of the Parent Borrower that are not Credit
Parties), whether or not in the ordinary course of business, other than (i) on
fair and reasonable terms substantially as favorable in all material respects to
the Parent Borrower or the applicable Subsidiary as would be obtainable by the
Parent Borrower or such Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (ii) Restricted Payments
permitted by Section 8.06 (other than Section 8.06(c)) and (iii) Investments
permitted by Section 8.02(c), (f), (g), (s), (w) or, to the extent that such
transaction is with a Person that becomes an Affiliate of the Parent Borrower or
a Subsidiary solely as a result of such transaction, any transaction pursuant to
Section 8.02(i), (k), (m) or (x).
8.10    Financial Covenant.
Permit the Consolidated Total Leverage Ratio as of any date set forth below to
exceed the ratio set forth opposite such date.


- 130 -

--------------------------------------------------------------------------------




Fiscal Quarter Ending
Consolidated Total Leverage Ratio
December 31, 2016
5.50:1.00
March 31, 2017
5.50:1.00
June 30, 2017
5.50:1.00
September 30, 2017
5.50:1.00
December 31, 2017
5.25:1.00
March 31, 2018
5.25:1.00
June 30, 2018
5.25:1.00
September 30, 2018
5.25:1.00
December 31, 2018
5.00:1.00
March 31, 2019
5.00:1.00
June 30, 2019
5.00:1.00
September 30, 2019
5.00:1.00
December 31, 2019
4.75:1.00
March 31, 2020
4.75:1.00
June 30, 2020
4.75:1.00
September 30, 2020
4.75:1.00
December 31, 2020 and each fiscal quarter end thereafter
4.50:1.00



Notwithstanding the foregoing, upon the consummation of a Material Permitted
Acquisition and until the completion of four fiscal quarters following such
Material Permitted Acquisition (the “Increase Period”), if elected by the Parent
Borrower by written notice to the Administrative Agent given on or prior to the
date of consummation of such Material Permitted Acquisition, the maximum
permitted Consolidated Total Leverage Ratio level for purposes of this covenant
shall be increased by 0.50x for the relevant period (the “Step-Up”) during such
Increase Period; provided (i) that Increase Periods may not be successive unless
the Consolidated Total Leverage Ratio would have been complied with for at least
two fiscal quarters without giving effect to the Step-Up and (ii) there shall be
a maximum of two Increase Periods in the aggregate under this Credit Agreement.
8.11    [Reserved].


8.12    Limitation on Subsidiary Distributions.
Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by the Parent
Borrower or any Restricted Subsidiary, or pay any Indebtedness owed to the
Parent Borrower or a Restricted Subsidiary, (b) make loans or advances to the
Parent Borrower or any Restricted Subsidiary or (c) transfer any of its
properties to the Parent Borrower or any Subsidiary, except for such
encumbrances or restrictions existing under or by reason of (i) applicable Law;
(ii) this Credit Agreement and the other Credit Documents; (iii) the Existing
Senior Unsecured Debt; (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary; (v)
customary provisions restricting assignment of any agreement entered into by a
Subsidiary in the ordinary course of business; (vi) any Lien permitted by
Section 8.01 restricting the transfer of the property subject thereto; (vii) any
agreement relating to the sale of any property permitted under Section 8.05
pending the consummation of such sale (provided that such encumbrances or
restrictions are customary for such agreements); (viii) without affecting the
Credit Parties’ obligations under Sections 7.12, 7.13 or 7.14, customary
provisions in


- 131 -

--------------------------------------------------------------------------------




partnership agreements, limited liability company organizational governance
documents, stockholders agreements, asset sale and stock sale agreements and
other similar agreements entered into in the ordinary course of business that
restrict the transfer of ownership interests in such partnership, limited
liability company or similar person; (ix) restrictions on cash or other deposits
or net worth imposed by suppliers or landlords under contracts entered into in
the ordinary course of business; (x) any instrument evidencing or governing
Indebtedness assumed in connection with any Permitted Acquisition pursuant to
Section 8.03(h), which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired; (xi) in the case of any
Subsidiary that is not a Wholly Owned Subsidiary in respect of any matters
referred to in clauses (b) and (c) above, such Person’s Organization Documents
or pursuant to any joint venture agreement or stockholders agreements solely to
the extent of the Capital Stock of or property held in the subject joint venture
or other entity; (xii) contracts or agreements in effect on the Amendment No. 3
Effective Date relating to Indebtedness existing on the Amendment No. 3
Effective Date and set forth on Schedule 8.03 or relating to AMG Indebtedness or
AIL Indebtedness; (xiii) any restrictions imposed by any agreement incurred
pursuant to Section 8.03(f) or pursuant to a refinancing of the Existing
Convertible Notes, in each case to the extent such restrictions are not more
restrictive, taken as a whole, than the restrictions contained in the Existing
Senior Unsecured Debt as in effect on the Amendment No. 3 Effective Date, as
determined in good faith by the Parent Borrower; (xiv) customary net worth
provisions contained in real property leases entered into by the Parent Borrower
or any Subsidiary, so long as the Parent Borrower has determined in good faith
that such net worth provisions would not reasonably be expected to impair the
ability of the Parent Borrower and its Subsidiaries to meet their ongoing
obligations; (xv) any agreement in effect at the time any Person becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Subsidiary; (xvi) any agreement representing Indebtedness
permitted under Section 8.03 of a Subsidiary of the Parent Borrower that is not
a Credit Party; (xvii) restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business;
(xviii) the buy-sell, voting trust and other shareholder arrangements set forth
in Schedule 6.14; (xix) any instrument evidencing or governing Indebtedness
permitted pursuant to Section 8.03(z) or Section 8.03(aa), so long as such
encumbrances and restrictions do not, when taken as a whole, materially and
adversely affect ability of any Borrower to make interest, principal and fee
payments to the Lenders hereunder (as determined in good faith by the Parent
Borrower) and (xx) any refinancings that are otherwise permitted by the Credit
Documents of the contracts, instruments or obligations referred to above;
provided that such refinancings are no more materially restrictive, as
determined in good faith by the Parent Borrower, with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.
8.13    Amendment of Material Documents.
Amend, modify or waive any of its rights under its certificate of incorporation,
by-laws or other organizational documents, in each case to the extent that such
amendment, modification or waiver could reasonably be expected to be material
and adverse to the Lenders.
8.14    Sale and Leaseback Transactions.
Enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for any such sale of any
fixed or capital assets that is made for cash consideration in an amount not
less than the cost of such fixed or capital asset and is consummated within 180
days after the Parent Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset. Notwithstanding the foregoing, each
of the Parent Borrower and its Subsidiaries may sell or transfer any Designated
Sale and Leaseback Asset, and rent or lease it back (or rent or lease other
property that it intends to use for substantially the same purpose or purposes
as the property so sold or transferred), if (a) the Parent Borrower promptly
gives notice of such sale to the Administrative Agent; (b) the Net Cash Proceeds
of such sale or transfer are at least equal to fair market value (provided that
in the event such sale or transfer (or series of related sales or transfers)
involves an aggregate consideration of more than the Dollar Equivalent of $100.0
million, the Parent Borrower will obtain a written opinion from an independent
accounting or appraisal firm of nationally recognized standing confirming that
the consideration for such sale or transfer (or series of related sales or
transfers) is fair, from a financial standpoint,


- 132 -

--------------------------------------------------------------------------------




to the Parent Borrower and its Subsidiaries or is not less favorable than those
that might reasonably have been obtained in a comparable sale or transfer of
such property, real or personal, at such time on an arm’s-length basis from a
Person that is not an Affiliate of the Parent Borrower); (c) at least 75% of the
consideration received with respect to each such sale or transfer shall consist
of cash, Cash Equivalents, Investments permitted by Section 8.02, liabilities
assumed by the transferee, accounts receivable retained by the transferor or any
combination of the foregoing; (d) in the event that such sale and leaseback
results in a capital lease obligation or Synthetic Lease, such Indebtedness is
permitted by Section 8.03(c); (e) no Default shall have occurred and be
continuing or exist after giving effect thereto; and (f) after giving effect on
a Pro Forma Basis to such Sale and Leaseback Transaction and any Indebtedness
incurred in respect therewith, as of the last day of the most recently ended
fiscal quarter at the end of which financial statements were required to have
been delivered pursuant to Section 7.01(a) or (b) (or, prior to such first
required delivery date for such financial statements pursuant to either such
Section, as of the last day of the most recent period referred to in the second
sentence of Section 6.05), the Parent Borrower would be in compliance with
Section 8.10 (and in the event such sale or transfer (or series of related sales
or transfers) involves an aggregate consideration of more than the Dollar
Equivalent of $100.0 million, then the Parent Borrower shall deliver a
certificate of a Responsible Officer of the Parent Borrower as to the
satisfaction of the requirements in this clause (f)).
8.15    Swap Contracts.
Enter into any Swap Contract, except (a) Swap Contracts entered into to hedge or
mitigate risks to which the Parent Borrower or any Subsidiary has actual
exposure (other than those in respect of Capital Stock of the Parent Borrower or
any Subsidiary) and (b) Swap Contracts entered into in order to effectively cap,
collar or exchange (i) interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest bearing liability or investment of any Borrower or any Subsidiary and
(ii) currency exchange rates, in each case in connection with the conduct of its
business and not for speculative purposes.

ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default.
Any of the following shall constitute an Event of Default:
(a)    Non-Payment. The Parent Borrower or any other Credit Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan
or any B/A or any amount of principal of any L/C Obligation, or (ii) within
three (3) Business Days after the same becomes due or required to be paid
herein, any interest on any Loan or any B/A or any regularly accruing fee due
hereunder or any other amount payable hereunder or under any other Credit
Document; or
(b)    Specific Covenants. The Parent Borrower or any other Credit Party fails
to perform or observe any term, covenant or agreement contained in any of
Section 7.03(a), 7.11 or Article VIII or, with respect to the existence of any
Borrower only, Section 7.04; or
(c)    Other Defaults. The Parent Borrower or any other Credit Party fails to
perform or observe any other covenant or agreement (not specified in subsections
(a) or (b) above) contained in any Credit Document on its part to be performed
or observed and such failure continues for thirty (30) calendar days after
written notice to the defaulting party or the Parent Borrower by the
Administrative Agent or the Required Lenders; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Parent Borrower or any other Credit Party herein, in


- 133 -

--------------------------------------------------------------------------------




any other Credit Document, or in any document delivered in connection herewith
or therewith shall be false in any material respect when made or deemed made; or
(e)    Cross-Default. (i) Any member of the Consolidated Group (A) fails (beyond
the period of grace (if any) provided in the instrument or agreement pursuant to
which such Indebtedness was created) to make any payment when due (whether by
scheduled maturity, interest, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Support Obligations (other than
Indebtedness hereunder or Indebtedness under Swap Contracts) having a principal
amount (with principal amount for the purposes of this clause (e) including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement), when taken
together with the principal amount of all other Indebtedness and Support
Obligations as to which any such failure has occurred, exceeding $75.0 million
or (B) fails to observe or perform any other agreement or condition relating to
any Indebtedness or Support Obligations or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which failure or other event is to cause, or to permit the holder
or holders of such Indebtedness or the beneficiary or beneficiaries of such
Support Obligations (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Support Obligations to become payable or
cash collateral in respect thereof to be demanded, which has an unpaid principal
amount, when taken together with the unpaid principal amounts of all other
Indebtedness and Support Obligations as to which any such failure or event has
occurred, exceeding $75.0 million; or (ii) there occurs under any Swap Contract
an “early termination date” (or term of similar import) resulting from (A) any
event of default under such Swap Contract as to which the Parent Borrower or any
Subsidiary is the “defaulting party” (or term of similar import) or (B) any
“termination event” (or term of similar import) under such Swap Contract as to
which the Parent Borrower or any Subsidiary is an “affected party” (or term of
similar import) and, when taken together with all other Swap Contracts as to
which events of default or events referred to in the immediately preceding
clauses (A) or (B) are applicable, the Swap Termination Value owed by the Parent
Borrower and its Subsidiaries exceeds $75.0 million; or
(f)    Insolvency Proceedings, Etc. Any Credit Party or any Significant
Subsidiary institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or
(g)    Change of Control. There shall have occurred a Change of Control of the
Parent Borrower; or
(h)    Inability to Pay Debts; Attachment. Any Credit Party or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or any writ or warrant of attachment or
execution or similar process issued or levied against all or any material part
of the property of any such Person and is not released, vacated or fully bonded
within thirty (30) days after its issue or levy; or
(i)    Judgments. There is entered against any member of the Consolidated Group
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $75.0 million (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage or otherwise discharged), and there is a period of 30
consecutive days


- 134 -

--------------------------------------------------------------------------------




during which a stay of enforcement of such judgments, by reason of a pending
appeal or otherwise, is not in effect; or
(j)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party in an aggregate amount in excess of $75.0
million, or (ii) a Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan that has resulted or would reasonably be expected to result
in liability of a Credit Party in an aggregate amount in excess of $75.0
million; or
(k)    Invalidity of Credit Documents. Any Credit Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or
(l)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason cease (or shall be asserted in writing by any Credit Party
to cease) to create a valid and perfected first priority Lien to the extent
required by the Collateral Documents (subject to no other Liens other than Liens
permitted by Section 8.01) on Collateral that is (i) purported to be covered
thereby and (ii) comprises Property which, when taken together with all Property
as to which such a Lien has so ceased to be effective, has a fair market value
in excess of $25.0 million (other than by reason of (x) the express release
thereof pursuant to Section 10.10, (y) the failure of the Collateral Agent to
retain possession of Collateral physically delivered to it or (z) the failure of
the Collateral Agent to timely file UCC continuation statements); or
(m)    Subordinated Debt. Any Subordinated Debt of the Parent Borrower or any
Credit Party or any guarantee of the Parent Borrower or any Credit Party in
respect thereof shall cease, for any reason, to be validly subordinated to the
Obligations, as provided in such Subordinated Debt or such guarantee, or the
Parent Borrower, any Subsidiary, any Affiliate of the Parent Borrower or any
Subsidiary, the trustee in respect of such Subordinated Debt (or any refinancing
thereof pursuant to Section 8.03(l)) shall so assert in writing.
9.02    Remedies upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a)    declare the Commitments of the Lenders and the obligation of the L/C
Issuers to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans and B/As,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Credit Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
(c)    require that the Parent Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof);
(d)    require that the Canadian Borrowers cash collateralize amounts to become
due with respect to outstanding B/As in accordance with Section 2.06(c)(iii);
and
(e)    exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;


- 135 -

--------------------------------------------------------------------------------




provided, however, that upon the occurrence of an Event of Default under Section
9.01(f) or (h), the obligation of each Lender to make Loans and accept and
purchase B/As and any obligation of the L/C Issuers to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Parent Borrower
to Cash Collateralize the L/C Obligations and the Canadian Borrowers to cash
collateralize amounts to become due with respect to outstanding B/As as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03    Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable, the outstanding B/As have
automatically been required to be cash collateralized and the L/C Obligations
have automatically been required to be Cash Collateralized, in each case as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including all reasonable fees, expenses
and disbursements of any law firm or other counsel and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, in
each case in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Commitment Fees,
Letter of Credit Fees and B/A Fees) payable to the Lenders (including all
reasonable fees, expenses and disbursements of any law firm or other counsel and
amounts payable under Article III), ratably among the Lenders in proportion to
the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Commitment Fees, Letter of Credit Fees, B/A Fees and interest on the
Loans, B/A Drawings, L/C Borrowings and other Obligations, ratably among the
Lenders, the Swingline Lender and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans, the aggregate face amount of any outstanding B/As and
L/C Borrowings, (b) payment of breakage, termination or other amounts owing in
respect of any Swap Contract between Parent or any of its Subsidiaries (other
than an Unrestricted Subsidiary) and the Administrative Agent, any Lender or
Affiliate of the Administrative Agent or a Lender or any Person that was the
Administrative Agent, a Lead Arranger, a Lender or Affiliate of the
Administrative Agent, a Lead Arranger or a Lender at the time it entered into
such Swap Contract, (c) payments of amounts due under any Treasury Management
Agreement between Parent or any of its Subsidiaries (other than an Unrestricted
Subsidiary) and the Administrative Agent, any Lender or Affiliate of the
Administrative Agent or a Lender or any Person that was the Administrative
Agent, a Lender or Affiliate of the Administrative Agent or a Lender at the time
it entered into such Treasury Management Agreement, to the extent such Treasury
Management Agreement is permitted hereunder and (d) the Administrative Agent for
the account of the L/C Issuers, to Cash Collateralize that portion of the L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit,
ratably among such parties in proportion to the respective amounts described in
this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Parent Borrower or as otherwise required by Law.
provided that no amount received from any Foreign Credit Party or on account of
any Collateral that is solely Collateral for the Foreign Obligations shall be
applied pursuant to second, third or fourth clause of this paragraph to the
extent such amounts do not constitute Foreign Obligations. Subject to Section
2.03(c), amounts used to Cash


- 136 -

--------------------------------------------------------------------------------




Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fourth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as cash collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above.
Notwithstanding the foregoing, amounts received from the Borrowers or any
Guarantor that is not a Qualified ECP Guarantor shall not be applied to the
Obligations that are Excluded Swap Obligations.

ARTICLE X
AGENTS
10.01    Appointment and Authorization of the Agents.
(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints (i)
JPMCB to act on its behalf as the Administrative Agent and Collateral Agent,
(ii) JPMorgan Chase Bank, N.A., Toronto Branch, to act on its behalf as the
Canadian Agent and (iii) JPME to act on its behalf as the London Agent, in each
case hereunder and under the other Credit Documents and authorizes each Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the such Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of the Agents, the Lenders and the L/C Issuers, and
neither the Parent Borrower nor any other Credit Party shall have rights as a
third party beneficiary of any of such provisions.
(b)    Each Lender hereby irrevocably appoints, designates and authorizes the
Collateral Agent to take such action on its behalf under the provisions of this
Credit Agreement and each Collateral Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this Credit
Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. In this connection, the Collateral Agent, and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 10.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Collateral Documents, or
for exercising any rights and remedies thereunder at the direction of the
Collateral Agent, shall be entitled to the benefits of all provisions of this
Article X and Article XI (including Section 11.04(c), as though such co-agents,
sub-agents and attorneys-in-fact were the “collateral agent” under the Credit
Documents) as if set forth in full herein with respect thereto. Notwithstanding
any provision to the contrary contained elsewhere herein or in any Collateral
Document, no Agent shall have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall any Agent have or be deemed to
have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Credit Agreement or any Collateral Document or otherwise exist
against any Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the Collateral Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Collateral Agent shall act on behalf of the Lenders
with respect to any Collateral and the Collateral Documents, and the Collateral
Agent shall have all of the benefits and immunities (i) provided to the
Administrative Agent under the Credit Documents with respect to any acts taken
or omissions suffered by the Collateral Agent in connection with any Collateral
or the Collateral Documents as fully as if the term “Administrative Agent” as
used in such Credit Documents included the Collateral Agent with respect to such
acts or omissions, and (ii) as additionally provided herein or in the Collateral
Documents with respect to the Collateral Agent.
(c)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article X with respect to any acts taken or omissions suffered by
any L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and Issuer Documents pertaining to such


- 137 -

--------------------------------------------------------------------------------




Letters of Credit as fully as if the term “Agent” as used in this Article X
included such L/C Issuer with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to such L/C Issuer.
(d)    In addition to any other rights and remedies granted to the
Administrative Agent and the Lenders in the Credit Documents, the Administrative
Agent on behalf of the Lenders may exercise all rights and remedies of a secured
party under the New York UCC or any other applicable law. Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Credit Party or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, or consent to the use by a Credit Party of any cash collateral
arising in respect of the Collateral on such terms as the Administrative Agent
deems reasonable, and/or may forthwith sell, lease, assign give an option or
options to purchase or otherwise dispose of and deliver, or acquire by credit
bid on behalf of the Lenders, the Collateral or any part thereof (or contract to
do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any Lender or elsewhere, upon such terms and conditions as it may deem advisable
and at such prices as it may deem best, for cash or on credit or for future
delivery, all without assumption of any credit risk.
10.02    Rights as a Lender.
Each Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as such Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Parent Borrower or any Subsidiary or other Affiliate thereof
as if such Person were not an Agent hereunder and without any duty to account
therefor to the Lenders.
10.03    Exculpatory Provisions.
The Agents and Lead Arrangers shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents. Without
limiting the generality of the foregoing, the Agents and Lead Arrangers:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Agents are
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents); provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Credit Document or
applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of its or their Affiliates in any capacity.
No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 9.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agents shall be deemed not to have


- 138 -

--------------------------------------------------------------------------------




knowledge of any Default unless and until notice describing such Default is
given to such Agent by the Parent Borrower, a Lender or an L/C Issuer.
No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Credit Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Credit Agreement, any other Credit Document
or any other agreement, instrument or document, or the creation, perfection or
priority of any Lien purported to be created by the Collateral Documents or to
assure that the Liens granted to the Collateral Agent pursuant to any Collateral
Document have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, (v) the value
or the sufficiency of any Collateral or (vi) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent.
10.04    Reliance by Agents.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, the acceptance and purchase of any B/A or the
issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan, the acceptance and purchase of such B/A or the
issuance of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by them in accordance with the advice of any such counsel, accountants or
experts.
10.05    Delegation of Duties.
Each Agent may perform any and all of their duties and exercise their rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by such Agent. Any Agent and any such sub-agent may
perform any and all of their duties and exercise their rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agents, and any such sub-agent, and shall apply to their respective activities
in connection with the syndication of the credit facilities provided for herein
as well as activities as such Agent.
10.06    Resignation of an Agent.
Each of the Agents may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Parent Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Parent Borrower (provided that no consent shall be required if an
Event of Default has occurred and is continuing), to appoint a successor, which
(i) in the case of a resignation by the Administrative Agent or the Collateral
Agent, shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States, (ii) in the case of a
resignation by the Canadian Agent, shall be a bank with an office in Canada, or
an Affiliate of any such bank with an office in Canada or (iii) in the case of a
resignation by the London Agent, shall be a bank with an office in London, or an
Affiliate of any such bank with an office in London. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the L/C
Issuers, with the consent of the Parent Borrower (provided that no consent shall
be required if an Event of Default has occurred and is continuing), appoint a
successor Agent meeting the qualifications


- 139 -

--------------------------------------------------------------------------------




set forth above; provided that if such Agent shall notify the Parent Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by such Agent on behalf of the Lenders or
the L/C Issuers under any of the Credit Documents, such retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through such Agent shall instead be made by or to each
Lender and each L/C Issuer directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Parent Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. After the retiring Agent’s resignation
hereunder and under the other Credit Documents, the provisions of this Article
and Section 11.04 shall continue in effect for the benefit of such retiring
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring Agent was
acting as such Agent.
Any resignation by JPMCB as Administrative Agent or Collateral Agent, as the
case may be, pursuant to this Section shall also constitute its resignation as
Dollar L/C Issuer, Multicurrency L/C Issuer and Swingline Lender. Upon the
acceptance of a successor’s appointment as Administrative Agent or Collateral
Agent, as the case may be, hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuers and Swingline Lender, (b) the retiring L/C Issuers and
Swingline Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Credit Documents, and (c) the successor
L/C Issuers shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuers to effectively assume the
obligations of the retiring L/C Issuers with respect to such Letters of Credit.
10.07    Non-Reliance on Agents and Other Lenders.
Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement. Each
Lender and L/C Issuer also acknowledges that it will, independently and without
reliance upon any Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder.
10.08    No Other Duties.
Anything herein to the contrary notwithstanding, none of the “Co-Syndication
Agents,” “Documentation Agent,” “Joint Lead Arrangers” and “Joint Bookrunners”
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
L/C Issuer hereunder.
10.09    Agents May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Credit Party, any Agent (irrespective of
whether the principal of any Loan, B/A Drawing or L/C Obligation shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Applicable Agent shall have made any demand on the
Parent Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


- 140 -

--------------------------------------------------------------------------------




(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which such Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Agents (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Agents and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuers and the Agents under
Sections 2.09 and 11.04) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to such Agent and, in the event
that such Agent shall consent to the making of such payments directly to the
Lenders and the L/C Issuers, to pay to such Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of such Agent and
its agents and counsel, and any other amounts due to such Agent under Sections
2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Applicable Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.
10.10    Collateral and Guaranty Matters.
The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent
and the Collateral Agent, at its option and in its discretion:
(a)    to release any Guarantor from its obligations under the Collateral
Documents if such Person ceases to be a Subsidiary as a result of a transaction
not prohibited hereunder, is designated as an Immaterial Subsidiary or is
designated as an Excluded Subsidiary pursuant to clause (e) of the definition
thereof, or if the conditions set forth in clause (b)(i) below are satisfied;
(b)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations not then due and payable and (B) obligations and
liabilities under Swap Contracts and Treasury Management Agreements not then due
and payable) and the expiration or termination of all Letters of Credit (or if
any Letters of Credit shall remain outstanding, upon (x) the cash
collateralization of the Outstanding Amount of Letters of Credit on terms
satisfactory to the Administrative Agent and L/C Issuer or (y) the receipt by
any applicable L/C Issuer of a backstop letter of credit on terms satisfactory
to the Administrative Agent and such L/C Issuer), (ii) that is Disposed of as
part of or in connection with any sale or other Disposition not prohibited
hereunder or under any other Credit Document (other than any such sale or other
Disposition to another Credit Party), or (iii) subject to Section 11.01, if
approved, authorized or ratified in writing by the Required Lenders; and
(c)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is granted pursuant to Section 8.01(i) or (z).
Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the authority of the Collateral
Agent to release or subordinate its interest in particular property and of the
Administrative Agent to release any Guarantor from its obligations hereunder
pursuant to this Section 10.10 in connection with a transaction permitted
hereunder.


- 141 -

--------------------------------------------------------------------------------




10.11    Withholding Tax.
To the extent required by any applicable Law, the Applicable Agent may deduct or
withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. If the IRS or any other authority
of the United States or other jurisdiction asserts a claim that the Applicable
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Applicable Agent of a change in circumstance that rendered the exemption from,
or reduction of withholding Tax ineffective), such Lender shall indemnify and
hold harmless the Agents (to the extent that the Applicable Agent has not
already been reimbursed by the Borrowers pursuant to Sections 3.01 and 3.04 and
without limiting or expanding the obligation of the Borrowers to do so) fully
for all amounts paid, directly or indirectly, by the Applicable Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket expenses, whether or not such Tax was correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to any Lender by the Applicable
Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
the Applicable Agent to set off and apply any and all amounts at any time owing
to such Lender under this Credit Agreement or any other Credit Document against
any amount due to the Applicable Agent under this Section 10.11. The agreements
in this Section 10.11 shall survive the resignation and/or replacement of the
Applicable Agent, any assignment of rights by, or the replacement of, a Lender,
the termination of this Credit Agreement and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 10.11, the term “Lender” shall include any L/C Issuer and the
Swingline Lender.
10.12    Treasury Management Agreements and Swap Contracts.
Except as otherwise expressly set forth herein or in any Collateral Document, no
Treasury Management Bank or Hedge Bank that obtains the guarantees hereunder or
any Collateral by virtue of the provisions hereof or of any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Credit Document or otherwise in
respect of the Collateral (including the release or impairment of any
Collateral) other than in its capacity as a Lender and, in such case, only to
the extent expressly provided in the Credit Documents. Notwithstanding any other
provision of this Article X to the contrary, no Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Treasury Management Agreements and
Swap Contracts unless the Administrative Agent has received written notice of
such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Treasury Management Bank
or Hedge Bank, as the case may be.
10.13    Credit Bidding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including by accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including under Sections 363, 1123 or 1129 of the Bankruptcy Code, or any
similar laws in any other jurisdictions to which a Credit Party is subject, or
(b) at any other sale, foreclosure or acceptance of collateral in lieu of debt
conducted by (or with the consent or at the direction of) the Administrative
Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such


- 142 -

--------------------------------------------------------------------------------




acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 11.01 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE XI
MISCELLANEOUS
11.01    Amendments, Etc.
No amendment or waiver of, or any consent to deviation from, any provision of
this Credit Agreement or any other Credit Document shall be effective unless in
writing and signed by the Parent Borrower or the applicable Credit Party, as the
case may be, and the Required Lenders and the Administrative Agent (at the
direction of the Required Lenders), and each such amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which it is given; provided, however, that:
(a)    without the consent of each Lender, no such amendment, waiver or consent
shall:
(i)    amend or waive any condition precedent to the initial Credit Extension
set forth in Section 5.01 or (solely with respect to the initial Credit
Extension) any condition precedent set forth in Section 5.02,
(ii)    except to the extent permitted by Section 2.17, 2.18 or 2.19 to
effectuate a transaction pursuant to Section 2.17, 2.18 or 2.19, as the case may
be, change any provision of this Credit Agreement regarding pro rata sharing or
pro rata funding with respect to (A) the making of advances (including
participations), (B) the manner of application of payments or prepayments of
principal, interest, or fees, (C) the manner of application of reimbursement
obligations from drawings under Letters of Credit, or (D) the manner of
reduction of commitments and committed amounts,


- 143 -

--------------------------------------------------------------------------------




(iii)    change any provision of this Section 11.01(a) (other than any such
changes made pursuant to Amendment No. 3 or Amendment No. 4) or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,
(iv)    release all or substantially all of the Collateral (other than as
provided herein as of the Amendment No. 3 Effective Date), or
(v)    release all or substantially all of the value of the guarantees provided
by the Domestic Guarantors or the Foreign Guarantors (other than as provided
herein as of the Amendment No. 3 Effective Date) or, if any Foreign Subsidiary
shall have been added as an additional Foreign Borrower pursuant to Section
1.08, release the Parent Borrower from its guarantee of the obligations in
respect of any borrowings by such Foreign Borrower;
(b)    without the consent of each Lender adversely affected thereby, no such
amendment, waiver or consent shall:
(i)    except to the extent permitted by Section 2.17, 2.18 or 2.19 to
effectuate a transaction pursuant to Section 2.17, 2.18 or 2.19, as the case may
be, extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02), it being understood that the amendment or
waiver of an Event of Default or a mandatory reduction or a mandatory prepayment
in Commitments shall not be considered an increase in Commitments,
(ii)    waive non-payment or postpone any date fixed by this Credit Agreement or
any other Credit Document for any payment of principal, interest, fees or other
amounts due to any Lender hereunder or under any other Credit Document or change
the scheduled final maturity of any Loan or any B/A,
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or any amount payable in respect of B/As or any fees
or other amounts payable hereunder or under any other Credit Document; provided,
however, that only the consent of the Required Lenders shall be necessary (A) to
amend the definition of “Default Rate” or to waive any obligation of the
applicable Borrower to pay interest or Letter of Credit Fees at the Default Rate
or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or L/C Borrowing, or any amount payable in respect of B/As
or to reduce any fee payable hereunder, or
(iv)    except as otherwise expressly permitted in the Credit Documents as in
effect on the Amendment No. 3 Effective Date, expressly subordinate any of the
Obligations in right of payment to any other obligations or subordinate all or
substantially all of the Liens securing the Obligations to Liens securing any
other Indebtedness;
(c)    unless signed by the Required Term A-2 Lenders, no such amendment, waiver
or consent shall:
(i)    amend or waive the manner of application of any mandatory prepayment to
the Term A-2 Loans under Section 2.06(c), or
(ii)    amend or waive the provisions of this Section 11.01(c) or the definition
of “Required Term A-2 Lenders”;
(d)    unless signed by the Required Term B-23 Lenders, no such amendment,
waiver or consent shall:


- 144 -

--------------------------------------------------------------------------------




(i)    amend or waive the manner of application of any mandatory prepayment to
the Term B-23 Loans under Section 2.06(c), or
(ii)    amend or waive the provisions of this Section 11.01(c) or the definition
of “Required Term B-23 Lenders”;
(e)    any such amendment, waiver or consent to any provision that relates to
the Term A-2 Loan Commitments and/or Term A-2 Loans, the Term B-23 Loan
Commitments and/or Term B-23 Loans or the Revolving Commitments and/or Revolving
Loans but does not apply (or applies differently) to the other Commitments
and/or Loans, shall also require the consent of the Required Term A-2 Lenders,
Required Term B-23 Lenders or Required Revolving Lenders, respectively;
(f)    any such amendment, waiver or consent to any provision that relates to
(i) the Dollar Revolving Commitments or Dollar Revolving Loans, on the one hand,
but not the Limited Currency Revolving Commitments, Multicurrency Revolving
Commitments, Limited Currency Revolving Loans or Multicurrency Revolving Loans,
on the other hand, (ii) the Limited Currency Revolving Commitments or Limited
Currency Revolving Loans, on the one hand, but not the Dollar Revolving
Commitments, Multicurrency Revolving Commitments, Dollar Revolving Loans or
Multicurrency Revolving Loans, on the other hand, or (iii) the Multicurrency
Revolving Commitments or Multicurrency Revolving Loans, on the one hand, but not
the Dollar Revolving Commitments, Limited Currency Revolving Commitments, Dollar
Revolving Loans or Limited Currency Revolving Loans, on the other hand, or
applies differently to (x) the Dollar Revolving Commitments or Dollar Revolving
Loans, on the one hand, and to the Limited Currency Revolving Commitments,
Multicurrency Revolving Commitments, Limited Currency Revolving Loans or
Multicurrency Revolving Loans, on the other hand, (y) the Limited Currency
Revolving Commitments or Limited Currency Revolving Loans, on the one hand, and
the Dollar Revolving Commitments, Multicurrency Revolving Commitments, Dollar
Revolving Loans or Multicurrency Revolving Loans, on the other hand, or (z) the
Multicurrency Revolving Commitments or Multicurrency Revolving Loans, on the one
hand, and the Dollar Revolving Commitments, Limited Currency Revolving
Commitments, Dollar Revolving Loans or Limited Currency Revolving Loans, on the
other hand, shall only require the consent of the Required Dollar Revolving
Lenders, the Required Limited Currency Revolving Lenders or the Required
Multicurrency Revolving Lenders, respectively;
(g)    unless also signed by the Required Revolving Lenders, no such amendment,
waiver or consent shall amend or waive (i) the provisions of this Section
11.01(g), (ii) the definition of “Required Revolving Lenders” or (iii) any
condition precedent to any Credit Extension (other than the initial Credit
Extension) set forth in Section 5.02 or Section 5.03;
(h)    unless also signed by the Required Dollar Revolving Lenders, no such
amendment, waiver or consent shall amend or waive the provisions of this Section
11.01(h) or the definition of “Required Dollar Revolving Lenders”;
(i)    unless also signed by the Required Limited Currency Revolving Lenders, no
such amendment, waiver or consent shall amend or waive the provisions of this
Section 11.01(i) or the definition of “Required Limited Currency Revolving
Lenders”;
(j)    unless also signed by the Required Multicurrency Revolving Lenders, no
such amendment, waiver or consent shall amend or waive the provisions of this
Section 11.01(j) or the definition of “Required Multicurrency Revolving
Lenders”;
(k)    unless also consented to in writing by an L/C Issuer, no such amendment,
waiver or consent shall affect the rights or duties of such L/C Issuer under
this Credit Agreement or any Issuer Document relating to any Letter of Credit
issued or to be issued by it;


- 145 -

--------------------------------------------------------------------------------




(l)    unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement;
(m)    unless also consented to in writing by the Administrative Agent, no such
amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Credit Agreement or any other Credit Document;
(n)    unless also consented to in writing by the Collateral Agent, no such
amendment, waiver or consent shall affect the rights or duties of the Collateral
Agent under this Credit Agreement or any other Credit Document; and
(o)    unless also consented to in writing by each Lead Arranger, no such
amendment, waiver or consent shall affect the rights or duties of such Lead
Arranger this Credit Agreement or any other Credit Document;
provided, however, that notwithstanding anything to the contrary contained
herein, (i) each Lender is entitled to vote as such Lender sees fit on any
bankruptcy or insolvency reorganization plan that affects the Loans, (ii) each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code of the United States supersedes the unanimous consent provisions set forth
herein, (iii) the Required Lenders may consent to allow a Credit Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding, (iv)
Section 11.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by a SPC at the time of such amendment, waiver or other modification, (v) the
Engagement Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto and (vi) the Administrative Agent
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.
Notwithstanding anything herein to the contrary, the Borrowers and the
Administrative Agent may, without the input or consent of any other Lender,
effect such amendments to this Credit Agreement and the other Credit Documents
as may be necessary or appropriate to effect the provisions of Section 2.01(f),
2.17, 2.18 or 2.19 (including to provide that additional Classes of Loans or
Commitments shall (i) share ratably in the benefits of this Credit Agreement and
the other Credit Documents with the Loan Obligations, (ii) to include
appropriately the Lenders holding such Classes in any determination of the
Required Lenders, Required Revolving Lenders, Required Term A-2 Lenders and
Required Term B-23 Lenders and (iii) to permit any such additional credit
facilities which are term facilities to share ratably with the Term Loans in the
application of prepayments and to permit any such credit facilities which are
revolving credit facilities to share ratably with the Revolving Facility in the
application of prepayments).
Notwithstanding anything to the contrary contained in this Section 11.01, (a) if
the Administrative Agent and the Parent Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical nature, in each case, in any provision
of any Credit Document, then the Administrative Agent and/or the Collateral
Agent (acting in their sole discretion) and the Parent Borrower or any other
relevant Credit Party shall be permitted to amend such provision or cure any
ambiguity, defect or inconsistency and such amendment shall become effective
without any further action or consent of any other party to any Credit Document,
and (b) the Parent Borrower and the Administrative Agent and/or the Collateral
Agent shall have the right to amend any Credit Document without notice to or
consent of any other person to the extent described in the last paragraph of
each of Sections 2.01(g) and (h) and in Section 1.08 or for the purpose of
ensuring the enforceability of any local law pledge agreement entered into with
respect to the Capital Stock of any Foreign Subsidiary.
Without the consent of any other person, the applicable Credit Party or Parties
and the Administrative Agent and/or Collateral Agent may (in its or their
respective sole discretion, or shall, to the extent required by any Credit
Document) enter into any amendment or waiver of any Credit Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the holders of
the


- 146 -

--------------------------------------------------------------------------------




Obligations, or as required by local law to give effect to, or protect any
security interest for the benefit of the holders of the Obligations, in any
property or so that the security interests therein comply with applicable
requirements of Law.
No provision of any Credit Document relating to the Fronted Currency provisions
shall be amended without the consent of the Alternative Currency Fronting
Lender(s). At the request of the Administrative Agent or any Participating
Fronted Currency Lender, the Parent Borrower and the Administrative Agent shall
make such amendments to the provisions regarding Fronted Currency Loans as are
reasonably requested by the Administrative Agent and such Participating Fronted
Currency Lender in order to better effectuate the intent of such provisions, and
such amendments shall not require the consent of any Lender or any other party
hereto or to any Credit Document.
The Parent Borrower and the Administrative Agent shall enter into such
amendments to the Credit Documents (without the consent of any other party)
relating to the mechanics (in terms of determining index rates, borrowing times
and notice periods, statutory reserves or otherwise) of Borrowings in any
Alternative Currency as may be reasonably requested by the Administrative Agent
to conform to the requirements of loans made in such Alternative Currency (as
reasonably determined by the Administrative Agent), and the Administrative Agent
shall notify the Limited Currency Revolving Lenders and the Multicurrency
Revolving Lenders following the execution of any such amendments and such
amendment shall become effective within five Business Days unless a Limited
Currency Revolving Lenders or a Multicurrency Revolving Lenders shall have
notified the Administrative Agent in writing of its objection thereto and the
reason for any such objection prior to the end of such five Business Day period.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or, with
confirmation of receipt, electronic mail as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
(i)    if to the Parent Borrower, an Agent, an L/C Issuer or the Swingline
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Parent
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.


- 147 -

--------------------------------------------------------------------------------




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent (a) to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, if available, return e-mail or other
written acknowledgement) and (b) by facsimile shall be deemed received upon the
sender’s receipt of a notice of the successful transmission of such facsimile or
upon the recipient’s written acknowledgement of receipt of such facsimile;
provided, in each case, that if such notice or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor.
(c)    THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE CREDIT
PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, Lender, L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of any Credit Party’s or
any Agent’s transmission of Credit Party Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Credit Party, Lender, L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
(d)    Change of Address, Etc. Each of the Parent Borrower, each Agent, each L/C
Issuer and the Swingline Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Parent Borrower, each Agent, each L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)    Reliance by each Agent, L/C Issuer and Lender. Each Agent, L/C Issuer and
Lender shall be entitled to rely and act upon any notices (including telephonic
Loan Notices and Loan Notices for Swingline Loans) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent, L/C Issuer, Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.
11.03    No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, L/C Issuer, Swingline Lender or Agent to exercise, and
no delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and


- 148 -

--------------------------------------------------------------------------------




privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, the authority to enforce rights and remedies hereunder and under the
other Credit Documents against the Credit Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) any Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as such Agent) hereunder and
under the other Credit Documents, (b) any L/C Issuer or the Swingline Lender
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swingline Lender, as the case may be) hereunder and
under the other Credit Documents, (c) any Lender from exercising setoff rights
in accordance with Section 11.08 (subject to the terms of Section 2.12), or (d)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law; and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.12, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable documented
out-of-pocket expenses incurred by each Agent and its Affiliates and each Lead
Arranger (including the reasonable and invoiced fees, charges and disbursements
of any one counsel for any Agent, plus one local counsel in any jurisdiction
reasonably necessary), in connection with the administration, syndication and
closing of the credit facilities provided for herein, the preparation, due
diligence, negotiation, execution, delivery and administration of this Credit
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated and whether or not such
amendment or waiver becomes effective), (ii) all reasonable documented
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable documented out-of-pocket
expenses incurred by any Agent, Lender, L/C Issuer or Lead Arranger (including
the reasonable documented fees, charges and disbursements of one counsel to the
Agents, Lenders and L/C Issuers taken as a whole, plus one local counsel to the
Agents, Lenders, L/C Issuers and Lead Arrangers taken as a whole in each
relevant jurisdiction and, in the event of any actual or potential conflict of
interest, one additional counsel to each affected Agent, Lender, L/C Issuer and
Lead Arranger plus one local counsel in each relevant jurisdiction for each
affected Lender, Agent, L/C Issuer and Lead Arranger) in connection with the
enforcement or protection of its rights (A) in connection with this Credit
Agreement and the other Credit Documents, including its rights under this
Section, or (B) in connection with the Loans made, B/As accepted or purchased or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans, B/As or Letters of Credit.
(b)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Agent (and any sub-agents thereof), Lender, L/C Issuer and Lead Arranger, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including any
settlement costs and reasonable fees, charges and disbursements of one counsel
for any Indemnitee plus one local counsel in each reasonably necessary
jurisdiction and in the event of any actual or perceived conflict of interest,
one additional counsel for each affected party plus one additional local counsel
in each reasonably necessary jurisdiction), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by the Borrowers or any
other Credit Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Credit Agreement, any other Credit Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Agents (and any sub-agents thereof) and their Related Parties only, the
administration of this Credit


- 149 -

--------------------------------------------------------------------------------




Agreement and the other Credit Documents, (ii) any Loan, B/A or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Environmental Liability related
to the Parent Borrower or any of its Subsidiaries, or (iv) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Parent Borrower or any other Credit Party, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from any
settlement entered into by any Indemnitee without the Parent Borrower’s written
consent, which shall not be unreasonably withheld or delayed, (y) result from
disputes between and among Persons otherwise entitled to indemnification and to
which Parent Borrower or any of its Subsidiaries is not a party (provided that
this clause (y) shall not apply to disputes involving the Administrative Agent
or any other agent or arranger in its capacity as such) or (z) result from a
claim brought by the Parent Borrower or any other Credit Party against an
Indemnitee for a breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Credit Document, if the Parent Borrower or such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 11.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under subsections (a) or (b) of
this Section to be paid by them to any Agent (or any sub-agent thereof), L/C
Issuer or Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub-agent), L/C Issuer or Related Party, as the
case may be (but, in each case, without affecting the Borrowers’ obligations
with respect thereto), such Lender’s Aggregate Revolving Commitment Percentage
or, in the case of L/C Obligations, L/C Commitment Percentage (as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent (or any such sub-agent), L/C Issuer in its
capacity as such, or Related Party of any of the foregoing acting for such Agent
(or any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.11(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Credit Document or any agreement or instrument contemplated hereby,
the transactions contemplated hereby or thereby, any Loan, B/A or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Credit Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
any Agent and L/C Issuer, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.
11.05    Payments Set Aside.
To the extent that any payment by or on behalf of the Borrowers is made to any
Agent, L/C Issuer or Lender, or any Agent, L/C Issuer or Lender exercises its
right of setoff, and such payment or the proceeds of such


- 150 -

--------------------------------------------------------------------------------




setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any Agent, L/C Issuer or Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to such Agent on demand its applicable
share (without duplication) of any amount so recovered from or repaid by such
Agent plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Effective Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Credit Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent Borrower nor any other Credit Party may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (other than in connection with a
transaction permitted by Section 8.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of subsection (b) of this Section
11.06, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section 11.06, or (iii) by way of pledge or assignment of
a security interest subject to the restrictions of subsection (f) of this
Section 11.06 (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 11.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of each Agent,
L/C Issuer and Lender) any legal or equitable right, remedy or claim under or by
reason of this Credit Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one (1) or
more Eligible Assignees all or a portion of its rights and obligations under
this Credit Agreement (including all or a portion of its Commitment and the
Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that
(i)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than (A) in the case of
Revolving Commitments and Revolving Loans, $5.0 million, and (B) in the case
each of the Term Loans, $1.0 million,750,000, unless, in each case, each of the
Administrative Agent and, so long as no Event of Default pursuant to Section
9.01(a) or (f) has occurred and is continuing, the Parent Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed and
provided that the Parent Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof), it being understood that assignments to a Lender or an Affiliate of a
Lender or an Approved Fund shall not be subject to such minimum amounts;
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Dollar Revolving Lender’s rights and
obligations under this Credit Agreement with respect to the Dollar Revolving
Loans and the Dollar Revolving Commitment assigned, except that this clause (ii)
shall not apply to rights in respect of Swingline Loans;


- 151 -

--------------------------------------------------------------------------------




(iii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Limited Currency Revolving Lender’s
rights and obligations under this Credit Agreement with respect to the Limited
Currency Revolving Loans and the Limited Currency Revolving Commitment assigned;
(iv)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Multicurrency Revolving Lender’s rights
and obligations under this Credit Agreement with respect to the Multicurrency
Revolving Loans and the Multicurrency Revolving Commitment assigned;
(v)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Term Loan Lender’s rights and obligations under this
Credit Agreement with respect to the Term Loans or Term Loan Commitment
assigned;
(vi)    any assignment of (A) a Dollar Revolving Commitment and Dollar Revolving
Loans must be approved by the Administrative Agent, each Dollar L/C Issuer and
the Swingline Lender and, so long as no Event of Default pursuant to Section
9.01(a) or (f) has occurred and is continuing, the Parent Borrower (each such
approval not to be unreasonably withheld or delayed and provided that the Parent
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof); provided that the
Parent Borrower’s approval shall not be required if the proposed assignee is a
Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund; (B) a
Limited Currency Revolving Commitment and Limited Currency Revolving Loans must
be approved by the Administrative Agent and each Multicurrency L/C Issuer and,
so long as no Event of Default pursuant to Section 9.01(a) or (f) has occurred
and is continuing, the Parent Borrower (each such approval not to be
unreasonably withheld or delayed and provided that the Parent Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof); provided that the Parent Borrower’s
approval shall not be required if the proposed assignee is a Revolving Lender,
an Affiliate of a Revolving Lender or an Approved Fund; (C) a Multicurrency
Revolving Commitment and Multicurrency Revolving Loans must be approved by the
Administrative Agent and the Alternative Currency Fronting Lender(s) and, so
long as no Event of Default pursuant to Section 9.01(a) or (f) has occurred and
is continuing, the Parent Borrower (each such approval not to be unreasonably
withheld or delayed and provided that the Parent Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided that the Parent Borrower’s approval shall not
be required if the proposed assignee is a Revolving Lender, an Affiliate of a
Revolving Lender or an Approved Fund; and (D) the Term Loans must be approved by
the Administrative Agent and, so long as no Event of Default pursuant to Section
9.01(a) or (f) has occurred and is continuing, the Parent Borrower (each such
approval not to be unreasonably withheld or delayed and provided that the Parent
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof); provided that no
approval shall be required if the proposed assignee is a Lender, an Affiliate of
a Lender or an Approved Fund; and
(vii)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500, and the Eligible Assignee, if it
shall not be a Lender, shall (A) deliver to the Administrative Agent an
Administrative Questionnaire and (B) deliver to the applicable Borrower and the
Applicable Agent the forms required to be delivered pursuant to Section 3.01(e).
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Assumption, be
released from its


- 152 -

--------------------------------------------------------------------------------




obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04
(subject to the requirements and limitations of such Sections) with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Credit Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 11.06.
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans, acceptance and purchase of any B/As and L/C Obligations and the interest
thereon owing and paid to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by each
of the Parent Borrower, the Agents and the L/C Issuers at any reasonable time
and from time to time upon reasonable prior notice. In addition, any Lender may
review a copy of the Register at the office of the Administrative Agent during
normal business hours, but with respect to such Lender’s own Loans and
Commitments only.
Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section 11.06 and any written consent to such assignment required by
paragraph (b) of this Section 11.06, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the Eligible Assignee
shall have failed to make any payment required to be made by it pursuant to
Section 2.02(b), 2.03(c), 2.04(b), 2.11(b) or 11.04(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Credit Agreement unless it has been
recorded in the Register as provided in this paragraph.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Parent Borrower or any of the Parent
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swingline Loans) owing to it);
provided that (i) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement. Each Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, shall maintain a register for
the recordation of the names and addresses of such Participants and the rights,
interests or obligations of such Participants in any Obligation, in any
Commitment and in any right to receive any principal, interest and other
payments thereunder (the “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error and the Borrowers and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary; provided that no Lender
shall have the obligation to disclose all or a portion of the Participant
Register (including the identity of the Participant or any information relating
to a Participant’s interest in any Loans or other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
in connection with a Tax audit or other proceeding to establish that any loans
are in registered form for U.S. federal income Tax purposes under Section
5f.103-1(c) of the United States Treasury Regulations.


- 153 -

--------------------------------------------------------------------------------




Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
Section 11.01(a)(iv) or (v) or, to the extent the Participant is affected
thereby, Section 11.01(b)(i), (ii) or (iii). Subject to subsection (e) of this
Section 11.06, each Participant (i) shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections including the requirements under Section 3.01(e) (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 11.06 and (ii) shall be subject to Sections 3.06 and 11.13(a) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 11.06. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.12 as though it were a Lender.
(e)    Limitation upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Parent Borrower’s prior written consent to such
sale, not to be unreasonably withheld or delayed (it being agreed, without
limitation, that it will be reasonable for the Parent Borrower to withhold
consent if giving consent would result in increased indemnification obligations
at the time the participation takes effect or would be reasonably certain to
result in increased indemnification obligations thereafter as a result of a
Change in Law announced prior to the time the participation takes effect). For
the avoidance of doubt, a Participant entitled to benefits under Section 3.01,
3.04 or 3.05 shall be subject to all of the limitations and requirements of such
Sections as if it were a Lender (including, in the case of Section 3.01, all of
the limitations in the definition of Excluded Taxes).
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other governmental authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.
(g)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)    Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Parent Borrower (an
“SPC”) the option to provide all or any part of any Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Credit Agreement;
provided that (i) nothing herein shall constitute a commitment by any SPC to
fund any Loan, and (ii) if a SPC elects not to exercise such option or otherwise
fails to make all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof or, if it fails to do
so, to make such payment to the Applicable Agent as is required under Section
2.11(b)(i). Each party hereto hereby agrees that no SPC shall be liable for any
indemnity or similar payment obligation under this Credit Agreement for which a
Lender would be liable, and the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Credit Document, remain the lender of record hereunder. The
making of a Loan by a SPC hereunder shall utilize the Commitment of the Granting
Lender to the same extent, and as if, such Loan were made by such Granting
Lender. In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Credit Agreement) that, prior to
the date that is one (1) year and one


- 154 -

--------------------------------------------------------------------------------




(1) day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Parent Borrower and
the Administrative Agent and with the payment of a processing fee in the amount
of $2,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or guarantee or credit
or liquidity enhancement to such SPC. Each SPC (i) shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections) to the same extent as if it were a Granting Lender
and had acquired its interest by assignment pursuant to Section 11.06(b) and
(ii) shall be subject to Sections 3.06 and 11.13(a) to the same extent as if it
were a Granting Lender and had acquired its interest by assignment pursuant to
Section 11.06(b). A SPC shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Granting Lender would have
been entitled to receive with respect to the interest granted to such SPC unless
the grant of the interest is made with the Parent Borrower’s prior written
consent to such grant, not to be unreasonably withheld or delayed (it being
agreed, without limitation, that it will be reasonable for the Parent Borrower
to withhold consent if giving consent would result in increased indemnification
obligations at the time the grant to the SPC takes effect or would be reasonably
certain to result in increased indemnification obligations thereafter as a
result of a Change in Law announced prior to the time the grant to the SPC takes
effect). For the avoidance of doubt, an SPC entitled to benefits under Section
3.01, 3.04 or 3.05 shall be subject to all of the limitations and requirements
of such Sections as if it were a Granting Lender (including, in the case of
Section 3.01, all of the limitations in the definition of Excluded Taxes).
(i)    Resignation as L/C Issuer or Swingline Lender After Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or Swingline Lender assigns all of its Commitment and Loans pursuant
to subsection (b) above, such L/C Issuer or Swingline Lender may, (i) upon
thirty (30) days’ notice to the Parent Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon thirty (30) days’ notice to the Parent Borrower, resign
as Swingline Lender. In the event of any such resignation as L/C Issuer or
Swingline Lender, the Parent Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swingline Lender hereunder; provided,
however, that no failure by the Parent Borrower to appoint any such successor
shall affect the resignation of such L/C Issuer or Swingline Lender as L/C
Issuer or Swingline Lender, as the case may be. If any L/C Issuer resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If any
Swingline Lender resigns as Swingline Lender, it shall retain all the rights of
the Swingline Lender provided for hereunder with respect to Swingline Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(b). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
(j)    Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term B-23 Loans to Parent Borrower or any of
its Subsidiaries through (x) Dutch auctions open to all Lenders on a pro rata
basis in accordance with procedures set forth in Exhibit 11.06(j) or (y)
notwithstanding Sections 2.11 and 2.12 or any other provision in this Credit
Agreement, open market purchases on a non-pro rata basis; provided that:
(i)    in connection with assignments pursuant to clause (x) above, Parent
Borrower or such Subsidiary shall make an offer to all Lenders to take Term B-23
Loans by assignment pursuant to procedures set forth in Exhibit 11.06(j);


- 155 -

--------------------------------------------------------------------------------




(ii)    upon the effectiveness of any such assignment, such Term B-23 Loans
shall be retired, and shall be deemed cancelled and not outstanding for all
purposes under this Credit Agreement;
(iii)    no Default or Event of Default shall exist or be continuing or would
result therefrom;
(iv)    the Parent Borrower must represent and warrant, at the time of the offer
and at the time of the assignment, either (x) it does not possess material
non-public information with respect to Parent Borrower and its Subsidiaries or
the securities of any of them that has not been disclosed to the Term B-23
Lenders generally (other than Term B-23 Lenders who elect not to receive such
information) or (y) make a statement that such representation cannot be made;
and
(v)    such purchases shall not be financed with the proceeds of a Revolving
Loan or Swingline Loan.
11.07    Treatment of Certain Information; Confidentiality.
Each of the Agents, Lenders and L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder, (f)
subject to an agreement containing provisions substantially the same as those of
this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Credit Agreement, (ii) any actual or prospective counterparty (or advisors) to
any swap, derivative transaction relating to the Borrowers and their
obligations, (g) subject to each such Person being informed of the confidential
nature of the Information and to their agreement to keep such Information
confidential, to (i) an investor or prospective investor in securities issued by
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such securities issued by the Approved
Fund, (ii) a trustee, collateral manager, servicer, backup servicer, noteholder
or secured party in securities issued by an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
securities issued by an Approved Fund, or (iii) a nationally recognized rating
agency that requires access to information regarding the Credit Parties, the
Loans and Credit Documents in connection with ratings issued in respect of
securities issued by an Approved Fund, (h) with the consent of the Parent
Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
any Agent, Lender, L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Parent Borrower. In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Credit Agreement and information about this Credit Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Lead Arrangers, Agents and the Lenders in connection with the
administration of this Credit Agreement, the other Credit Documents, the Loans
and the Commitments.
For purposes of this Section, “Information” means all information received from
the Parent Borrower or any Subsidiary relating to the Parent Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the any Agent, Lender or L/C Issuer on a
nonconfidential basis prior to disclosure by the Parent Borrower or any
Subsidiary. In the case of Information received from the Parent Borrower or any
Subsidiary after the Amendment No. 3 Effective Date, such Information is clearly
identified at the time of delivery. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


- 156 -

--------------------------------------------------------------------------------




Each of the Agents, Lenders and L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Parent
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including federal and state securities Laws.
11.08    Right of Setoff.
If an Event of Default shall have occurred and be continuing, each Lender, L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, L/C Issuer
or any such Affiliate to or for the credit or the account of the Parent Borrower
or any other Credit Party against any and all of the obligations of such Parent
Borrower or such Credit Party now or hereafter existing under this Credit
Agreement or any other Credit Document to such Lender or L/C Issuer,
irrespective of whether or not such Lender or L/C Issuer shall have made any
demand under this Credit Agreement or any other Credit Document and although
such obligations of such Parent Borrower or such Credit Party may be contingent
or unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, L/C Issuer or their
respective Affiliates may have. Each Lender and L/C Issuer agrees to notify the
Parent Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
11.09    Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Credit Document, the
interest paid or agreed to be paid under the Credit Documents shall not exceed
the maximum rate of non-usurious interest permitted by applicable Law (the
“Maximum Rate”). If any Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
applicable Borrower. In determining whether the interest contracted for,
charged, or received by an Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10    Counterparts; Integration; Effectiveness.
This Credit Agreement may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and the other Credit Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5.01, this Credit Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this Credit
Agreement by telecopy or other electronic imaging means shall be as effective as
delivery of a manually executed counterpart of this Credit Agreement.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually


- 157 -

--------------------------------------------------------------------------------




executed signature, physical delivery thereof or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that nothing herein shall require the Administrative Agent to
accept electronic signatures in any form or format without its prior written
consent.
11.11    Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and Lender, regardless of any investigation made by any Agent or
Lender or on their behalf and notwithstanding that any Agent or Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.
11.12    Severability.
If any provision of this Credit Agreement or the other Credit Documents is held
to be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Credit Agreement and the
other Credit Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
11.13    Replacement of Lenders.
(a)    If any Lender requests compensation under Section 3.04, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any other circumstance exists hereunder that gives the Parent Borrower the
right to replace a Lender as a party hereto, then the Parent Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:
(i)    the Parent Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
amounts owing to it in respect of B/As, accrued fees and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 3.05) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Parent Borrower (in the case of
all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with applicable Laws; and
(v)    such assignment is recorded in the Register.


- 158 -

--------------------------------------------------------------------------------




(b)    If, in connection with any proposed amendment, change, waiver, discharge
or termination of any of the provisions of this Credit Agreement or any other
Credit Document as contemplated by Section 11.01, the consent of the Required
Lenders (or Required Limited Currency Revolving Lenders, Required Dollar
Revolving Lenders, Required Term A-2 Lenders or Required Term B-23 Lenders, as
the case may be) is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained (any such Lender whose consent
is not obtained as described in this clause (b) being referred to as a
“Non-Consenting Lender”), then, at the Borrower’s request, any Eligible Assignee
reasonably acceptable to the Administrative Agent that consents to such
amendment, change, waiver, discharge or termination shall have the right to
purchase from such Non-Consenting Lender, and such Non-Consenting Lender agrees
that it shall, upon the Administrative Agent’s request, sell and assign to such
Eligible Assignee, all of the Commitments and Loans of such Non-Consenting
Lender for an amount equal to the principal balance of all Loans and L/C
Advances held by the Non-Consenting Lender and all accrued and unpaid interest
and fees with respect thereto and all other amounts payable to it hereunder
through the date of sale and payment by the Borrowers to the Administrative
Agent of the assignment fee under Section 11.06(b); provided, however, that such
purchase and sale shall not be effective until (x) the Administrative Agent
shall have received from such Eligible Assignee an agreement in form and
substance satisfactory to the Administrative Agent and the Parent Borrower
whereby such Eligible Assignee shall agree to be bound by the terms hereof and
(y) such Non-Consenting Lender shall have received payments of all Loans held by
it and all accrued and unpaid interest and fees with respect thereto and all
other amounts payable to it hereunder through the date of the sale. Each Lender
agrees that, if it becomes a Non-Consenting Lender, it shall execute and deliver
to the Administrative Agent an Assignment and Assumption to evidence such sale
and purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by a Note) subject to such Assignment and
Assumption; provided, however, that the failure of any Non-Consenting Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid.
A Lender that has assigned its interests, rights and obligations under this
Credit Agreement and the related Credit Documents pursuant to this Section 11.13
shall continue to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and
11.04 (subject to the requirements and limitations of such Sections) with
respect to facts and circumstances occurring prior to the effective date of such
assignment.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Parent Borrower to require such assignment and
delegation cease to apply.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS CREDIT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
SUCH STATE AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL AFFECT
ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS


- 159 -

--------------------------------------------------------------------------------




CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY OTHER PARTY HERETO OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT
IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15    Waiver of Jury Trial.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the Agents
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the name and address of the Borrowers and other information that will
allow such Lender or Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act.
11.17    Designation as Senior Debt.
All Obligations shall be “Designated Senior Indebtedness” (or such similar
defined term) for purposes of all documentation governing Subordinated Debt, to
the extent such concept exists in the documentation governing such Subordinated
Debt.
11.18    Limitation on Foreign Credit Party Obligations.
Notwithstanding anything to the contrary herein, no provision of this Credit
Agreement shall render any Foreign Credit Party liable for the Obligations of
any Domestic Credit Party.
11.19    No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), the Parent Borrower


- 160 -

--------------------------------------------------------------------------------




acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Credit Agreement
provided by the Agents and the Lead Arrangers are arm’s-length commercial
transactions between the Parent Borrower and its Affiliates, on the one hand,
and the Agents and the other Lead Arrangers, on the other hand, (B) the Parent
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Parent Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Credit Documents; (ii) (A)
each Agent, Lender and Lead Arranger is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Parent Borrower or any of its Affiliates, or any other Person and (B) no
Agent, Lender or Lead Arranger has any obligation to the Parent Borrower or any
of its Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Credit Documents;
and (iii) the Agents, Lenders and the Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Parent Borrower and its Affiliates, and
no Agent or any Lead Arranger has any obligation to disclose any of such
interests to the Parent Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrowers hereby waive and release any claims that it may
have against any Agent, Lender or Lead Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.21    Judgment Currency; Submission to Jurisdiction.
If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of a Borrower in respect of any such sum
due from it to the Administrative Agent or the Lenders hereunder or under the
other Credit Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the


- 161 -

--------------------------------------------------------------------------------




Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from a Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other person who may be entitled thereto under
applicable law).
 
By the execution and delivery of this Credit Agreement, each Credit Party (i)
hereby designates and appoints Parent Borrower as its authorized agent upon
which process may be served in any suit or proceeding arising out of or relating
to this Agreement that may be instituted in New York Courts, (ii) submits to the
jurisdiction of any such court in any such suit or proceeding and (iii) agrees
that service of process upon Parent Borrower and written notice of said service
to Parent Borrower in accordance with the manner provided for notices in Section
11.02 shall be deemed in every respect effective service of process upon such
Credit Party, in any such suit or proceeding. Each Credit Party further agrees
to take any and all action, including the execution and filing of any and all
such documents and instruments, as may be necessary to continue such designation
and appointment of Parent Borrower in full force and effect so long as this
Credit Agreement is in effect. To the extent that any Credit Party has or
hereafter may acquire any immunity from jurisdiction of any court of (i) any
jurisdiction in which it owns or leases property or assets or (ii) the United
States or the State of New York or any political subdivision of either or from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property and assets or this Agreement or any of the other
Credit Documents or actions to enforce judgments in respect of any thereof, such
Credit Party hereby irrevocably waives such immunity in respect of its
obligations under the above‑referenced documents, to the extent permitted by
law. Nothing in this Credit Agreement, any other Credit Document will affect the
right of any party to this Credit Agreement to serve process in any other manner
permitted by law.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK


- 162 -